Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 1 of 283 PageID #: 25772


                                                                          1051


  1                       UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
  2
      - - - - - - - - - - - - - - - - X
  3    JOSE BAUTA,                    :        14-CV-03725(FB)(RER)
                                      :
  4             Plaintiff,            :
                                      :
  5           -against-               :        United States Courthouse
                                      :        Brooklyn, New York
  6                                   :
                                      :
  7                                   :        Monday, May 7, 2018
       GREYHOUND LINES, INC.,         :        9:00 a.m.
  8    SABRINA ANDERSON, AKOS         :
       GUBICA, KAROLY GUBICA, AND     :
  9    CAV ENTERPRISE, LLC,           :
                                      :
 10             Defendants.           :
      - - - - - - - - - - - - - - - - X
 11

 12               TRANSCRIPT OF CIVIL CAUSE FOR JURY TRIAL
                     BEFORE THE HONORABLE RAMON E. REYES
 13              UNITED STATES MAGISTRATE JUDGE, AND A JURY

 14
                              A P P E A R A N C E S:
 15
       For the Plaintiffs:        McElfish & Associates, LLC
 16                               Attorneys for the Plaintiff -
                                  Jose Bauta
 17                                     122 East 42nd Street
                                        Suite 2100
 18                                     New York, New York 10168
                                  BY: RAYMOND D. McELFISH, ESQ.
 19                                   JAMIE DIAMOND, ESQ.

 20
                                  WAGSTAFF & CARTMELL, LLP
 21                               Attorneys for the Plaintiff -
                                  Jose Bauta
 22                                     3740 Grand Avenue
                                        Suite 300
 23                                     Kansas City, Missouri 64112
                                  BY: JONATHAN P. KIEFFER, ESQ.
 24

 25



                                SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 2 of 283 PageID #: 25773


                                                                          1052


  1                   A P P E A R A N C E S: (Continued.)

  2

  3    For the Defendants:        LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                  Attorneys for the Defendants -
  4                               Greyhound Lines, Inc., Sabrina Anderson,
                                  Akos Gubica, Karoly Gubica, and CAV
  5                               Enterprise, LLC
                                        1375 East 9th Street
  6                                     Suite 1600
                                        Cleveland, Ohio 44114
  7                               BY: BRADLEY J. BARMEN, ESQ.
                                      THOMAS P. MANNION, ESQ.
  8

  9                               MARSHALL, DENNEHEY, WARNER, COLEMAN
                                  & GOGGIN
 10                               Attorneys for the Defendants -
                                  Greyhound Lines, Inc., Sabrina
 11                               Anderson, Akos Gubica, Karoly
                                  Gubica, and CAV Enterprise, LLC
 12                                     800 Westchester Avenue
                                        Suite C-700
 13                                     Rye Brook, New York 10573
                                  BY: HAROLD L. MOROKNEK, ESQ.
 14                                   STEVEN B. SAAL, ESQ.

 15

 16

 17   Court   Reporter:     SOPHIE NOLAN
                            225 Cadman Plaza East/Brooklyn, NY 11201
 18                         NolanEDNY@aol.com
      Proceedings   recorded by mechanical stenography, transcript
 19   produced by   Computer-Aided Transcription

 20

 21

 22

 23

 24

 25



                                SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 3 of 283 PageID #: 25774


                                      Proceedings                         1053


  1                     (In open court.)

  2              (JUDGE RAMON E. REYES enters the courtroom.)

  3         (The following occurs outside the presence of the jury.)

  4               THE COURT:    Mr. McElfish, you had something you

  5   needed to raise?

  6               MR. McELFISH:      Yes, Your Honor, good morning.

  7   Thursday -- I'm bringing it up this morning because I believe

  8   I have an obligation to bring something like this to your

  9   attention as quickly as I can.

 10               The cross-examination of John Smith took place on

 11   Thursday, but I did not have the transcript to be sure of what

 12   I was going to do until after Friday, so today.          After there

 13   was a sidebar about Mr. Barmen's cross-examination of John

 14   Smith and other injuries on the bus responding to the same

 15   forces biomechanical forces of shearing and otherwise, you

 16   instructed him to get open the topic; that it would open the

 17   door, quote unquote.      I have the pages and lines here.

 18               After that, he proceeded to go into medical records

 19   of other passengers, persisted with Colonel Smith on what

 20   other injuries existed on the bus and did he review the

 21   records and why wasn't he prepared to discuss that today

 22   before the jury.     After Thursday I called Mr. Ostroff who in

 23   Pennsylvania who represented 22 of those people.          After

 24   hearing what I had to say about what went down, he immediately

 25   left depositions in Pittsburgh and made arrangements to come



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 4 of 283 PageID #: 25775


                                      Proceedings                         1054


  1   here today and is here today, who has represented some of

  2   these folks.    The application is to allow us to call at least

  3   one bus passenger who was either equal or behind Mr. Bauta who

  4   had much, much worse injuries to testify in rebuttal.           Now,

  5   the reason why I'm bringing it up today is because I want to

  6   avoid it age-old trap of failing to call in direct, because I

  7   am notice of it now.      I'm certainly happy to call at least

  8   Brandon Osborn, who was one of the plaintiffs, who flew over

  9   four or five seats in the back of the bus and had his jaw

 10   broken and his teeth knocked out, among other things.

 11               I'm willing to call him before I rest my direct

 12   case.   I'm also willing to call him as a rebuttal witness if

 13   the court allows.     Mr. Ostroff is present.       He won't be here

 14   for the trial, just for the out-of-the-presence portion to

 15   discuss it with you if you wish.         Thank you.

 16               MR. BARMEN:    This is the first time hearing of it,

 17   Your Honor, but we did have a sidebar where Mr. McElfish

 18   indicated I opened the door.        Your Honor stated that not only

 19   had I not, that it wasn't going to happen, it didn't happen.

 20   I would oppose any such motion for the reasons previously

 21   stated.   This was addressed.       I didn't go down that road.

 22   There was no door open.        And, frankly, I tried the

 23   Pennsylvania case for Mr. Osborn.         Mr. McElfish didn't.

 24               Mr. Osborn did not have a broken jaw, but that's

 25   either here nor there.      The fact is the door wasn't open and



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 5 of 283 PageID #: 25776


                                       Proceedings                        1055


  1   it's a baseless motion and should be denied.

  2               THE COURT:    Do you have the transcript?

  3               MR. McELFISH:       May I respond?

  4               THE COURT:    No.    Do you have the transcript?

  5               MR. McELFISH:       Of who?

  6               THE COURT:    Catherine Smith.

  7               MR. McELFISH:       I have it electronically.

  8               THE COURT:    Can you tell me the pages?

  9               MR. McELFISH:       Yes, sir.    The admonition to

 10   Mr. Barman occurred somewhere around 750.

 11               MR. BARMEN:    Your Honor, when it is okay, there's

 12   one more points on this.        It's important that I would like to

 13   make.

 14               MR. McELFISH:       I would like to respond to this,

 15   first.

 16               MR. BARMEN:    Can I come up here and see what you're

 17   looking at?

 18               MR. McELFISH:       Of course.

 19               THE COURT:    742 is where the sidebar starts.

 20               MR. McELFISH:       Correct.     And if you go to page 743,

 21   the Court said, I'm going to grant the motion -- I'm sorry.

 22               THE COURT:    I do not know that I said that.

 23               MR. McELFISH:       It's right here.

 24               THE COURT:    Well, that is what the transcript says.

 25               MR. McELFISH:       The Court, I'm going to grant the



                                SN        OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 6 of 283 PageID #: 25777


                                      Proceedings                         1056


  1   motion because first of allel it opens the door.           Second of

  2   all, are there are so many different factors that can go into

  3   play, that are in play, with whether one person in the middle

  4   of the bus is injured as opposed to another, for instance.

  5               And I asked for a curative instruction and I asked

  6   for the questions and answers to be stricken.            And then -- and

  7   there's no problem with that part.        The problem with that

  8   part.    Let's just assume you didn't say it.         It doesn't really

  9   matter honestly.     We had the discussion.         You were aware of

 10   the issue, of course.      It doesn't matter what you said in

 11   response.    What happens after that is he starts grilling, at

 12   page 756, he -- let me get there.

 13               Beginning at line 6 or 7.      So 756 is after 742.         And

 14   then he gets into that, so if you would read that Your Honor.

 15   That's what I'm referring to about culling the medical records

 16   of other passengers and why aren't you prepared with that

 17   today and things of that nature, opens the door after he was

 18   warned.

 19               MR. BARMEN:    Where did I question him on him not

 20   being prepared to do that?

 21               MR. McELFISH:      When you said, we have to call the --

 22               MR. BARMEN:    No, he said.    Where did I question him

 23   on it?

 24               MR. McELFISH:      Hold on a minute.

 25               MR. BARMEN:    No you are making misrepresentations of



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 7 of 283 PageID #: 25778


                                      Proceedings                          1057


  1   the transcript and I want to make sure that we're accurate.

  2               MR. McELFISH:      Hold on.     No problem.    You are asking

  3   him who and --

  4               MR. BARMEN:    In response to his --

  5               MR. McELFISH:      Who else are you familiar with on the

  6   bus that had a cervical or lumbar herniation.             I thought in

  7   the Philadelphia case it came up that some of those people had

  8   cervical and lumbar injuries.        Who?    I'm not prepared to

  9   discuss that.

 10               THE COURT:    So you start at page 742 with the

 11   sidebar and you go through --

 12               MR. McELFISH:      And jump up to 745.

 13               THE COURT:    Where the sidebar concludes.

 14               MR. McELFISH:      Correct.

 15               THE COURT:    And then 756.

 16               MR. McELFISH:      Correct.

 17               THE COURT:    To what.

 18               MR. McELFISH:      Yes, on down to page 757, line 13.

 19               MR. BARMEN:    May I respond, Your Honor?

 20               THE COURT:    Hold on.

 21               MR. BARMEN:    First off, the motion Mr. McElfish

 22   reference up around 742, was not a separate motion.            It was

 23   referring back to the motion in limine that had been filed,

 24   number one.     And that is clear on -- bear with me, I'm getting

 25   there.



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 8 of 283 PageID #: 25779


                                     Proceedings                          1058


  1               Mr. McElfish starting reading below where that was

  2   being discussed as if there were some new motion being

  3   referenced which is simply not true.         You indicated that there

  4   was not going to be a trial within a trial of the other people

  5   on the bus and we agreed.       In any event, they want to bring in

  6   Brendon Osborn.     There are a couple of things that are

  7   important to that and Mr. McElfish who was also counsel of

  8   record in Philadelphia and Mr. Ostroff who was lead counsel in

  9   the case are certainly aware, there was no allegation, number

 10   one, that Brandon Osborn had any type of back injury;

 11   certainly no disc herniation.

 12               Mr. Osborn also is comparing apples to oranges

 13   because as they all well know, Mr. Ostroff (sic) was in the

 14   very back seat of the bus in the middle in the aisle; because

 15   in the back seat, Your Honor, it goes all the way across.

 16   There's not just two on either side.         There's a bench that

 17   goes all the way across.       He testified very clearly that he

 18   was sitting in the middle of that bench.            So when the accident

 19   happened, he flew forward in the aisle.            He didn't have a seat

 20   in front of him like Mr. Bauta did.

 21               So they want to bring him in to say that forces on

 22   him in the back of the bus were the same or greater than those

 23   on Mr. Bauta when Mr. Bauta didn't have the same situation

 24   that -- I'm sorry, Mr. Osborn did not have the same situation

 25   as Mr. Bauta did.     When Colonel Smith testified he said the



                                SN      OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 9 of 283 PageID #: 25780


                                      Proceedings                          1059


  1   seat in front of Mr. Bauta deflected.          I think he called it

  2   plastic deformation.      And that lessened the forces on him.

  3   You had the Delta V of 16 when the accident happened.

  4   Mr. Bauta strikes the seat in front of him.          It deforms, it

  5   absorbs energy and lessens the biomechanical forces on him.

  6               Mr. Osborn didn't have that.        Mr. Osborn had a Delta

  7   V of 16 and nothing in front of him to strike and absorb the

  8   energy.   It's not surprising to me that Brandon Osborn would

  9   be the one person they would pick to try and spring thi son us

 10   now.

 11               What's also interesting is I ran into Mr. Ostroff in

 12   the bar at the hotel last night and we had a nice

 13   conversation.    Mr. McElfish was there too.        They didn't raise

 14   this issue then.     He didn't raise it to me Thursday or Friday

 15   when he became aware of it as he indicates.          They raise it

 16   when they come into court when you come onto the bench.            You

 17   denied it at the time.      It should be denied again.       Thank you.

 18               THE COURT:    Last word.

 19               MR. McELFISH:      First of all, the motion that's being

 20   referred to, the original motion in limine, was the

 21   defendant's motion to exclude any reference to any injury of

 22   any other passengers.      Our opposition was no, that -- well,

 23   that's fine, except we have to get into evidence Ms. Wang and

 24   you granted that motion.       It's their own motion to exclude any

 25   other injuries of any other passengers and you did a cutout



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 10 of 283 PageID #: 25781


                                       Proceedings                           1060


  1   for Ms. Wang.     In opening statements, he told the jury the

  2   people in the back of the bus don't feel the impact.            Most of

  3   the serious injuries are in the front of the bus and then he

  4   went on to cross examine at page 756, Colonel Smith, on

  5   whether or not he compared or looked at the other injuries on

  6   the bus to the other passengers to see if they were subjected

  7   to the same force and grilled him, essentially, because he

  8   didn't bring the medical records of those other folks with

  9   him.    And that was after you told him; whether you said it

 10   that way or a different way, I don't know.            I can only go by

 11   what's in the record.

 12               He was on notice it would open the door and then he

 13   opened the door and now we're here to make our application.               I

 14   think it's pretty clear.        He had neck injuries.      And may

 15   Mr. Ostroff address the injury briefly?

 16               THE COURT:    No.

 17               MR. McELFISH:       Okay.   He had neck injuries.     He had

 18   jaw injuries.     He had teeth knocked out.          He went several

 19   aisles down.     How can you argue that -- certainly based on

 20   what they've go so far they're going to argue to the jury well

 21   Mr. Bauta couldn't have been injured because he wasn't in the

 22   front of the bus.      I would like to --

 23               THE COURT:    That is not what they said in their

 24   opening.

 25               MR. McELFISH:       Oh, it is.



                                SN        OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 11 of 283 PageID #: 25782


                                      Proceedings                           1061


  1               THE COURT:    No, it is not.

  2               MR. McELFISH:      They said the more serious injuries

  3   were in the front of the bus --

  4               THE COURT:    They did not say that Mr. Bauta was not

  5   injured.

  6               MR. McELFISH:      They said the people in the middle

  7   and the back got bumps and bruises.

  8               THE COURT:    You just said they were going to say

  9   that Mr. Bauta was not injured that would be inconsistent with

 10   their opening.     They said Mr. Bauta was injured.        The only

 11   question was the extent of his injuries.

 12               MR. McELFISH:      Let me be clearer then.     What they

 13   said and what they're going to say based on that evidence is

 14   that the more serious injuries took place in the beginning of

 15   the bus, like Mr. Soberay (ph) and that the people in the back

 16   of bus were had more minor injuries.          You're right they said

 17   he had more minor injuries and they used the phrase bumps and

 18   bruises.    Okay, well, we have a passenger in the back of the

 19   bus who didn't have bumps and bruises.          It is narrowly

 20   tailored to rebut that evidence and I will keep it short.

 21               THE COURT:    It is to say is a traumatic brain injury

 22   more or less severe than a broken jaw --

 23               MR. McELFISH:      Or knocked out teeth.

 24               THE COURT:    -- which is more severe.

 25               MR. McELFISH:      It goes to the force.



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 12 of 283 PageID #: 25783


                                      Proceedings                          1062


  1               THE COURT:    It does not.     I will take it under

  2   advisement.     We do not need to decide it now, but I am

  3   inclined to deny it.

  4               MR. McELFISH:      -- if you decide to change your mind

  5   and grant it, I will keep it short.

  6               THE COURT:    I will give you plenty of time to get

  7   this guy up from wherever he is to testify.

  8               MR. BARMEN:    Your Honor, since we're discussing

  9   issues there is one relative to Dr. Thomas.          Would you like us

 10   to address it now or wait until Dr. Thomas testifies.

 11               THE COURT:    Doesn't Mr. Whitlock have to catch a bus

 12   or a train?

 13               MR. BARMEN:    Mr. Whitlock is here and is prepared to

 14   go.

 15               THE COURT:    What time is his train?

 16               MR. BARMEN:    He just needs to be out of here by

 17   lunch.    He is fine.

 18               THE COURT:    Raise your voice.

 19               MR. BARMEN:    I went back through, like Mr. McElfish,

 20   the transcript of Dr. Thomas.        Dr. Thomas testified in his

 21   direct on Thursday which is set to be complete this morning

 22   that he believes that the PTSD suffered by the plaintiff in

 23   this case was significant and the symptoms of that were the

 24   fact that he's quiet and he has a startled response.            He then

 25   went on to say at page 802 of the transcript, Your Honor,



                                SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 13 of 283 PageID #: 25784


                                       Proceedings                          1063


  1   that:    "I don't know too much more about his symptoms so I

  2   couldn't come to a real definitive conclusion about the PTSD."

  3               We request that any reference to the PTSD or any

  4   suggestion that Dr. Thomas diagnosed the plaintiff with PTSD

  5   be stricken, because he did not.

  6               THE COURT:    Do you want to respond, Mr. McElfish?

  7               MR. KIEFFER:     I will respond.         Dr. Thomas' testimony

  8   is not concluded.      As the Court knows, we had a sidebar about

  9   issues related to this qEEG treatment and how evidence on that

 10   will be permitted.      There may be additional questioning of

 11   Dr. Thomas concerning PTSD.        Dr. Thomas' records, certain of

 12   which I hadn't had an opportunity to get to yet, appear to

 13   state quite clearly that he had -- he made a diagnosis of

 14   PTSD.

 15               For example, there is Exhibit P 364, page four.

 16   There is a not in Dr. Thomas' chart that has been admitted

 17   dated February 18, 2016 where it states PTSD is significant

 18   for this man but is very quiet this and will not talk about

 19   the PTSD even if asked.         And then goes on an elaborates

 20   further on that topic and some others.           I think Mr. Barmen is

 21   free to cross-examine him on it but his direct testimony

 22   hasn't been concluded yet so I don't think it's proper to take

 23   snippets of it and try to wall off certain topics.

 24               MR. BARMEN:    Again, he's already testified

 25   definitively at page 802 of the transcript:             "So I will not



                                 SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 14 of 283 PageID #: 25785


                                       Proceedings                         1064


  1   say he's diagnosed with it."        It's relative to the PTSD,

  2   because he couldn't come to that conclusion.

  3                MR. KIEFFER:    Well, he certainly came to that

  4   conclusion in his chart that I hadn't yet had an opportunity

  5   to ask him about.

  6                THE COURT:   First of all, it is not a note in his

  7   chart.    It's an e-mail he sent to Dr. Honor.        It's not quite a

  8   note in his chart.      He threw everything into his chart.        His

  9   testimony struck me that he did not diagnose him at the time

 10   with PTSD.    He said I don't know.      I think those were his

 11   exact words at trial.       So if he says that now, regardless of

 12   what is in his notes, how can he, like a treating

 13   neuropsychologist, be allowed to opine on PTSD?

 14                MR. KIEFFER:    Your Honor, however you want to

 15   characterize this and I'm putting the characterization of

 16   whether it's an e-mail or a note.        It's his words.     It's his

 17   narrative explanation addressing an issue.           And he was

 18   specifically asked by Dr. Honor what his thoughts were on

 19   PTSD.    He didn't say at the time when he was treating him, I

 20   don't know, I cannot tell, I cannot make a diagnosis.

 21                What he said was, yes, PTSD is significant for this

 22   man and then he went on to elaborate on it.          His testimony of

 23   Thursday is what it what is, but to me the import is was he

 24   was not done.     We adjourned.     He is still on the stand and on

 25   direct.    If there's a feeling when his direct and his cross



                                  SN     OCR         RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 15 of 283 PageID #: 25786


                                      Proceedings                          1065


  1   concludes that the testimony doesn't execute the cut the

  2   mustard, I'm sure the Court will do as it sees fit, but I

  3   don't think it's fair for the plaintiff to in effect penalize

  4   the plaintiff's evidence from a treating physician just

  5   because we had to adjourn his testimony in the middle.

  6               MR. BARMEN:    Your Honor, the testimony regarding the

  7   PTSD was long before the adjournment of the testimony for the

  8   day on Thursday and when he said the PTSD was significant, he

  9   gave two reasons; the man is quiet and he -- a startled

 10   response.    Certainly that's not the diagnosis standard under

 11   DSM-5 for definitive diagnosis of PTSD, he clearly said he

 12   couldn't do it.     Simply sending a note or letter to Dr. Honor

 13   saying it was significant does not get them to a standard to

 14   allow a treating physician, who never formally diagnosed

 15   somebody according the DSM-5 with PTSD to tell the jury he has

 16   it.

 17               THE COURT:    Other than this e-mail that he sent to

 18   Dr. Honor, is there any evidence that Dr. Thomas diagnosed at

 19   the time Mr. Bauta with PTSD?

 20               MR. KIEFFER:     I believe that is the evidence, Your

 21   Honor.

 22               THE COURT:    I know that's not your application but

 23   I'm going to strike that testimony because he did not make

 24   that diagnosis.     An e-mail to another retained expert is not

 25   enough especially if he follows up the significant PTSD with I



                                 SN      OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 16 of 283 PageID #: 25787


                                       Proceedings                          1066


  1   don't push him on it.      He doesn't talk about it.

  2               You know, that is not enough to qualify as a

  3   diagnosis under the DSM-5 which it has to be.              If you can show

  4   me references in Dr. Thomas' notes, I think there are five or

  5   six, required elements in the DSM-5 for someone to be

  6   diagnosed with PTSD and you can show me that, but you do not

  7   need it.    You have Dr. Honor.      Dr. Honor's diagnosed him with

  8   PTSD so what's the big deal?

  9               MR. KIEFFER:     My position, Judge, would be to the

 10   extent that Mr. Barmen wants to quibble about DSM-4 or DSM-5,

 11   treating physicians all the time have records.             Some are scant

 12   and some are verbose, and I don't know that just because he

 13   wasn't verbose on that point him renders him ineligible to

 14   testify about it as a treating physician.

 15               MR. BARMEN:    I don't think raising the legal

 16   standard in the state of New York is quibbling, number one.

 17   You made your ruling, Your Honor, and I would ask consistent

 18   with that, a curative instruction to the jury to disregard

 19   Dr. Thomas' testimony relative to PTSD.              Thank you.

 20               THE COURT:    Anything else?

 21               MR. BARMEN:    Nothing from the defense.

 22               MR. McELFISH:       Later I will have something.

 23               THE COURT:    Is Mr. Whitlock in the hall?

 24               MR. BARMEN:    Yes, Your Honor.

 25               THE COURT:    Let's get the jury.          Everything is set



                                 SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 17 of 283 PageID #: 25788


                                       Proceedings                          1067


  1   with the transcript for read back?

  2               MR. McELFISH:       What?

  3               THE COURT:    The transcript for read back later

  4   today?

  5               MR. McELFISH:       Yes, Lichy.

  6               THE COURT:    No, because they sent us a

  7   revision again that they made changes which Mr. Saal can

  8   address.

  9               We will do that later then.

 10               (Jury enters.)

 11               THE COURT:    You may call your next witness.

 12               MR. McELFISH:       Thank you, Your Honor.      The

 13   plaintiffs call Scott Whitlock.

 14               THE COURT:    Mr. Whitlock, please raise your right

 15   hand.

 16               (Witness sworn/affirmed.)

 17               THE COURT:    Please be seated.          Tell the court

 18   reporter your name and please spell it.

 19               THE WITNESS:     Scott, S-C-O-T-T, Whitlock,

 20   W-H-I-T-L-O-C-K.

 21               THE COURT:    You may inquire.

 22   SCOTT WHITLOCK,

 23               called by the Plaintiff, having been

 24               first duly sworn, was examined and testified

 25               as follows:



                                 SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 18 of 283 PageID #: 25789


                            Whitlock - direct - Kieffer                    1068


  1   DIRECT EXAMINATION

  2   BY MR. KIEFFER:

  3   Q     By good morning, sir.

  4   A     Good morning.

  5   Q     Who are you employed, Mr. Whitlock?

  6   A     Beau Dietl & Associates.

  7   Q     And who is Beau Dietl & Associates?

  8   A     It's an investigations company.

  9   Q     What kind of investigations does Beau Dietl & Company --

 10   & Associates do?

 11   A     Insurance fraud investigations, matrimonial

 12   investigations, Workers' Compensation.

 13   Q     Okay.    How long have you worked for Beau Dietl &

 14   Associates?

 15   A     Five years.

 16   Q     And what's your title?

 17   A     Investigator.

 18   Q     And you are not a licensed private investigator; correct?

 19   A     No, I'm not.

 20   Q     You are one of several folks at Beau Dietl & Associates

 21   that undertook certain surveillance on the plaintiff in this

 22   case, Mr. Bauta, are you not?

 23   A     Yes.

 24   Q     Okay.    You created certain records of your activities?

 25   A     Yes, I did.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 19 of 283 PageID #: 25790


                            Whitlock - direct - Kieffer                    1069


  1   Q     Okay.    Your first assignment to or involvement with

  2   Mr. Bauta was in July of 2016; correct?

  3                 MR. BARMEN:    Objection, Your Honor.    Leading.    It's

  4   their witness.

  5                 THE COURT:    Sustained.

  6   Q     When was your first involvement with Mr. Bauta, sir?

  7   A     I don't recall off the top of my head but I believe it

  8   was in 2016.     I don't have the exact date.

  9   Q     If there are records and testimony in this case including

 10   testimony from you that your first involvement was July 25th

 11   of 2016 do you have any reason to dispute that?

 12   A     That sounds like it.

 13   Q     What was the assignment that you were given on that date

 14   with respect to Mr. Bauta?

 15   A     If I recall I believe that date we were assigned to start

 16   at one of the claimant's doctor's offices.          I think it's a PTO

 17   office that he was supposed to have physical therapy

 18   treatments.

 19   Q     All right.    And how was it that you knew who you were

 20   looking for?

 21   A     I was given the information from my boss.

 22   Q     Were you given a photograph of Mr. Bauta?

 23   A     Yes.

 24   Q     All right.    Now, this physical therapy office that you

 25   mentioned, what did you do, did you go to the office?



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 20 of 283 PageID #: 25791


                            Whitlock - direct - Kieffer                    1070


  1   A     Yes.

  2   Q     Did you go in a vehicle.       I believe I drove my car there.

  3   And were you alone or were you with someone?

  4   A     At that PTO office, I was with the second investigator.

  5   Q     And on was that?

  6   A     Chris Viggiano.

  7   Q     How long were you on location on July 25, 2016?

  8   A     I believe it was six to eight hours.

  9   Q     Is your typical shift in the six to eight-hour range?

 10   A     It varies.    Generally they're eight hours.

 11   Q     You said generally they're eight hours?

 12   A     Yeah, but it could go long other or shorter.

 13   Q     Typically you don't go out just for an hour or two?

 14   A     No.

 15   Q     On that date, your first surveillance of Mr. Bauta, you

 16   did not see him; correct?

 17                MR. KIEFFER:    Objection.

 18                MR. BARMEN:    Objection, leading.

 19                THE COURT:    Sustained.

 20   Q     Did you see Mr. Bauta on July 25th?

 21   A     I don't remember.

 22   Q     You don't recall at all?

 23   A     I'm not sure.

 24   Q     Do you recall giving a deposition in this case sir?

 25   A     Yes.



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 21 of 283 PageID #: 25792


                            Whitlock - direct - Kieffer                    1071


  1                  MR. KIEFFER:    Your Honor, may I?

  2                  THE COURT:    447.

  3                  MR. BARMEN:    Page and line, please.

  4                  MR. KIEFFER:    I'm getting there.   On page 28, sir.

  5                  MR. BARMEN:    447.   Your Honor, if that's one of ours

  6   it's 397-45.

  7                  THE COURT:    Never mind.   I have it.   I'm sorry.

  8                  MR. KIEFFER:    Let me withdraw that question and ask

  9   a different question.

 10   Q       Sir, if you had seen Mr. Bauta on that date, July 25,

 11   would you have made some sort of recording of that?

 12   A       Yes.

 13   Q       And how would you have recorded your sighting of

 14   Mr. Bauta, would you have done it via something like

 15   videotape, would you have done it via a written report or

 16   both?

 17   A       Well, first I would use a videocamera.       It's like a

 18   camcorder type of camera and after the surveillance is

 19   complete I write a report based on what I saw.

 20   Q       Let me ask you about this camera.      What kind of a camera

 21   do you use?

 22   A       It's -- the one I use currently is a Panasonic HD camera.

 23   Q       This is a hand-held videocamera?

 24   A       All of them are.

 25   Q       You also use some kind of a covert camera?



                                    SN     OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 22 of 283 PageID #: 25793


                            Whitlock - direct - Kieffer                    1072


  1   A     Yes.    It is more of, like, an Apple iTouch, if you want

  2   to call it.     It has video capability and also date and

  3   timestamp on it as well.

  4   Q     This covert or Apple iTouch type of camera, is that

  5   something you hold?

  6   A     Yes.

  7   Q     It's not something that goes in a buttonhole or something

  8   on your person?

  9   A     It's like a cell phone.

 10   Q     Is it something that can be seen by a bystander, for

 11   instance?

 12   A     Sure.

 13   Q     If the only video that has been produced to us in this

 14   case from you dates from February 2, 2017 and April 21, 2017,

 15   would that indicate those are the only dates that you actually

 16   physically saw Mr. Bauta?

 17   A     Yes.

 18   Q     Otherwise you would have endeavored to make some kind of

 19   a recording of that; correct?

 20   A     If I had seen him, I would have tried to videotape him

 21   but I didn't see him.

 22   Q     You went out on a number of instances looking for

 23   Mr. Bauta; correct?

 24   A     Yes.

 25   Q     Okay.    You went out on August 1st and 2nd and 5th and 6th



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 23 of 283 PageID #: 25794


                            Whitlock - direct - Kieffer                    1073


  1   and 16th and 18th and 20th; correct?

  2   A     Yes.

  3   Q     All right.    And you did not see Mr. Bauta on any of those

  4   seven dates, true?

  5   A     No.

  6   Q     So if you didn't see him, you didn't see him engaging in

  7   any activities; right?

  8   A     No.

  9   Q     Were those shifts typically six to eight hour shifts like

 10   your shift on July 25th?

 11   A     I don't remember exactly but I don't believe so.

 12   Q     Were you typically accompanied by another investigator on

 13   those dates?

 14   A     Not always.     I don't think I was.

 15   Q     On none of them?

 16   A     Well, it depends on where they were.         If it was in the

 17   City most likely I would have had a second investigator with

 18   me.

 19   Q     And why is that?

 20   A     Just the setup of the City.        Multiple means of egress for

 21   the claimant to leave, to either walk or take a cab or take

 22   the train, so typically you have two investigators in the City

 23   surveillance.

 24   Q     You went out in January, January 19th and January 30th

 25   looking for Mr. Bauta; correct?



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 24 of 283 PageID #: 25795


                            Whitlock - direct - Kieffer                    1074


  1   A     I don't remember but if it's in the depo, then yes.

  2   Q     If you testified that you went looking for Mr. Bauta on

  3   January 19th and January 30th, you're not changing your

  4   testimony today?

  5   A     No.

  6   Q     Those would also typically be six to eight-hour shifts?

  7   A     I would think so.

  8   Q     Do you know if you were accompanied by any other

  9   investigator on those dates?

 10   A     I don't recall.      It depends on what it was.

 11   Q     You went looking for Mr. Bauta on February 1st, 2nd, 3rd

 12   and 5th as well, true?

 13                 MR. KIEFFER:    Objection, leading.

 14                 THE COURT:   I will allow it.

 15   A     Do you know what page that's on?

 16   Q     Do you recall, sir?

 17   A     If it's in the deposition, then yes.

 18   Q     If you testified under oath that you went looking for

 19   Mr. Bauta on February 1st, 2nd, 3rd and 5th, you're not giving

 20   different testimony today?

 21   A     No.

 22   Q     Okay.    The only one of those days that you actually saw

 23   Mr. Bauta was on February 2nd; correct?

 24   A     Yes.

 25   Q     Okay.    And what did you observe on February 2nd?



                                   SN    OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 25 of 283 PageID #: 25796


                            Whitlock - direct - Kieffer                    1075


  1                THE COURT:   Do you remember as you sit here today?

  2                THE WITNESS:    Off the top of my head, I don't

  3   recall.

  4   A     Off the top of my head I don't recall.

  5   Q     Do you recall starting surveillance about 9 a.m.?

  6   A     I believe so.

  7   Q     Do you recall you started that at the office of

  8   Mr. Bauta's physical therapist?

  9   A     Yes.

 10   Q     You recall that later in the day your supervisor,

 11   Mr. Lanigan, told you to change locations and go to the office

 12   of a Dr. Thomas?

 13   A     Yes.

 14   Q     And you did that?

 15   A     Yes.

 16   Q     And that was approximately at 2 p.m.?

 17   A     I believe so, yes.

 18   Q     When you got to Dr. Thomas' office, did there come a time

 19   when you observed Mr. Bauta exiting the office?

 20   A     Yes, at approximately 5:07 p.m.

 21   Q     And he proceeded walking toward Penn Station, did he not?

 22   A     Yes.

 23   Q     Did you follow him?

 24   A     Yes, I did.

 25   Q     Let me pause and ask a question, sir.         When you are



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 26 of 283 PageID #: 25797


                             Whitlock - direct - Kieffer                   1076


  1   undertaking surveillance on a man like Mr. Bauta is it

  2   typically your goal to be seen or not be seen?

  3   A       Not be seen.

  4   Q       Okay.    The goal, if you can achieve it, is to do it in

  5   secret, covertly so that the person you're studying doesn't

  6   know they're being watched; true?

  7   A       That's my goal.

  8   Q       So hopefully whatever you might observe or capture on

  9   video is natural and uncensored, for lack of a better word;

 10   true?

 11   A       I guess.    I just prefer not to be seen with whomever I'm

 12   following.

 13   Q       As far as you were aware, when you began following

 14   Mr. Bauta on this day, February 2, 2017 from his doctor's

 15   office, he was not aware that you were following him?

 16                   MR. KIEFFER:    Objection.

 17   A       I don't believe so.

 18                   THE COURT:   Overruled.    You can the question.

 19   A       I don't believe so.

 20   Q       When you first observed Mr. Bauta exiting Dr. Thomas'

 21   office on February 2nd, he was carrying a cane, was he not?

 22   A       Yes.

 23

 24                   (Continued on the following page.)

 25



                                     SN    OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 27 of 283 PageID #: 25798


                             Whitlock - direct - Kieffer                   1077


  1   EXAMINATION CONTINUES

  2   BY MR. KIEFFER:

  3   Q      And he walked with that cane as you followed him to Penn

  4   Station, true?

  5   A      Yes.

  6   Q      Okay.   Did you proceed to follow him on into Penn

  7   Station?

  8   A      Yes.

  9   Q      Did he get on a train?

 10   A      Yes, I believe so.

 11   Q      Did you follow him onto the train?

 12   A      Yes.

 13   Q      And when you followed him through Penn Station and onto

 14   the train, he was continuing to walk with a cane, was he not?

 15   A      Yes.

 16   Q      He exited -- did he take one train or two trains that

 17   day?

 18   A      I recall he might have taken two -- two downtown trains,

 19   I believe.

 20   Q      Towards Brooklyn?

 21   A      Yes.

 22   Q      All right.      And did you remain on -- did you follow him

 23   onto both of those trains?

 24   A      Yes.

 25   Q      Attempting to tape him all the while?



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 28 of 283 PageID #: 25799


                             Whitlock - direct - Kieffer                   1078


  1   A     Yes.

  2   Q     And on both those trains, he continued to walk with his

  3   cane, or stand with his cane if he was occupying a space on

  4   the train?

  5   A     As I recall, I think he was sitting.

  6   Q     Do you recall Mr. Bauta exiting at New Lots Avenue?

  7   A     Yes.

  8   Q     And he walked several blocks, 10 or 11 blocks, to a

  9   residence in Brooklyn, correct?

 10   A     Yes.

 11   Q     And that residence is one that you had gone to before, at

 12   614 Bradford Street?

 13   A     I don't recall if I've ever been there or not.

 14   Q     Well, regardless of --

 15   A     Off the top of my head, I don't remember.

 16   Q     Pardon me?

 17   A     Off the top of my head, I don't know if I ever went to

 18   that residence or not.

 19   Q     Well, regardless of whether you'd been to that residence

 20   or not, you continued to follow Mr. Bauta this 10 or 11 blocks

 21   to a residence in Brooklyn, correct?

 22   A     Yes.

 23   Q     And during that entire time, he continued to walk with

 24   his cane?

 25   A     Yes.



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 29 of 283 PageID #: 25800


                             Whitlock - direct - Kieffer                   1079


  1   Q     And you don't recall him carrying anything else other

  2   than his cane during this walk; true?

  3   A     I am mixing up dates.       I thought he might have had an

  4   umbrella, but that might have been a different day.

  5   Q     All right.

  6   A     I believe it was just his cane.

  7   Q     Now, your surveillance continued into that evening,

  8   correct?

  9   A     Yes.

 10   Q     All right.       And whenever you saw Mr. Bauta and you were

 11   able to observe him, was it your goal to -- I am going to say

 12   videotape, recognizing you are not -- I assume it's all

 13   digital, right?

 14   A     The video camera, you know, takes video.

 15   Q     Video images?

 16   A     Yeah.

 17   Q     Okay.    And whenever you saw Mr. Bauta, was it your goal

 18   to take video images of what you saw?

 19   A     Yes.

 20   Q     And at some point, you took those images that you

 21   recorded and you uploaded them onto the system of your

 22   employer, Bo Dietl & Associates?

 23   A     Yes.    Well, I go home.    I upload it to my computer, and

 24   then I e-mail it and/or upload it to a track ops program that

 25   we have.



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 30 of 283 PageID #: 25801


                             Whitlock - direct - Kieffer                   1080


  1   Q     And at some point you review it?

  2   A     I just kind of plug it into the computer and make the

  3   video and upload it.

  4   Q     And make sure that it is actually -- that the file is

  5   actually being transferred?

  6   A     Not so much transferred, just make sure that it was made

  7   correctly, no errors.

  8   Q     And then, so far as you are aware, the video that you

  9   took on February 2nd of 2017 of Mr. Bauta and uploaded onto Bo

 10   Dietl & Associates's server, that was a complete copy of what

 11   you recorded that day?

 12   A     Yes.

 13   Q     Did you delete any of it?

 14   A     No.

 15   Q     Did you edit any of it?

 16   A     No.

 17   Q     Okay.

 18                 MR. KIEFFER:    With the Court's permission, Your

 19   Honor, I'd like to have this on the small screens and publish

 20   it to the jury as well, and ask the witness some questions

 21   about the video that he took.

 22                 MR. BARMEN:    No objection.

 23                 THE COURT:    And what exhibit is this?

 24                 MR. KIEFFER:    This is Exhibit 304.

 25                 THE COURT:    It's defendant's 304?



                       SAM         OCR    RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 31 of 283 PageID #: 25802


                             Whitlock - direct - Kieffer                   1081


  1                MR. KIEFFER:    It's Plaintiff's 304; I'm sorry.       My

  2   apologies.    Plaintiff's 302, Judge.

  3                THE COURT:    And what date is this?

  4                MR. KIEFFER:    This particular video is February 2nd

  5   of 2017, commencing just before the 12-minute mark, on the --

  6   on the exhibit, because the videos are all put together in the

  7   exhibit.

  8                THE COURT:    So 304 is all of the videos?

  9                MR. KIEFFER:    Correct.

 10                MR. McELFISH:    302.

 11                THE COURT:    Excuse me.

 12                Thank you, Mr. McElfish.      302.

 13                Do you have any objection to receiving this in

 14   evidence?

 15                MR. BARMEN:    No objection, Your Honor.

 16                THE COURT:    All right, I will receive

 17   Plaintiff's 302 in evidence.

 18                (Plaintiff's Exhibit 302 was received in evidence.)

 19                MR. BARMEN:    And so I'm clear, 302 is the entirety

 20   of all the video we produced?

 21                MR. KIEFFER:    Yes.

 22                MR. BARMEN:    No objection.

 23                THE COURT:    Podium laptop?

 24                MR. KIEFFER:    Yes.

 25                THE COURT:    It's on your laptop, right?



                       SAM        OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 32 of 283 PageID #: 25803


                             Whitlock - direct - Kieffer                   1082


  1                MR. KIEFFER:    Yes, iPad.    And if the Court would be

  2   kind enough to dim the lights a bit.

  3                (Exhibit published.)

  4                (Video played.)

  5   BY MR. KIEFFER:

  6   Q     Sir, does this appear to be what you observed on

  7   February 2nd when you were filming Mr. Bauta?

  8   A     Yes, but I don't believe this is Mr. Bauta.

  9   Q     I'm sorry?

 10   A     I don't believe this is Mr. Bauta.

 11   Q     You had a couple of false starts, true, where you filmed

 12   an individual or two that you thought, perhaps, were Mr. Bauta

 13   and then realized it wasn't?

 14   A     Yes.   But this, I believe, is Mr. Bauta here.

 15   Q     Mr. Bauta exiting the offices of Dr. Thomas?

 16   A     Yes.

 17   Q     And is this that portion of the walk to Penn Station?

 18   A     That just played before, but now this is where he got off

 19   the train at New Lots.

 20                (Video continues playing.)

 21                MR. BARMEN:    Your Honor, when counsel is done

 22   playing this, can we have a brief sidebar before the next

 23   question, please?

 24                (Video continues playing.)

 25   Q     Did you observe Mr. Bauta going into a grocery store?



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 33 of 283 PageID #: 25804


                               Whitlock - direct - Kieffer                 1083


  1   A       Yes.

  2   Q       Okay.

  3                   (Video continues playing.)

  4   BY MR. KIEFFER:

  5   Q       Did you see Mr. Bauta exit the grocery store?

  6   A       Yes.

  7   Q       Okay.    You recall witnessing this personally?

  8   A       Yes.

  9   Q       Okay.    Mr. Bauta appeared to be accompanied by several

 10   females?

 11   A       I think it was two or three.

 12   Q       And did you know who they were?

 13   A       No.

 14   Q       Okay.    If these were family members who were assisting

 15   him with his grocery shopping, did you do any investigation

 16   that would have informed you of that?

 17                   MR. BARMEN:    Objection.

 18                   THE COURT:    Sustained.

 19   Q       Did you make any inquiry, sir, as to who these people

 20   were?

 21   A       I don't believe so.

 22   Q       Any inquiry as to what they were doing?

 23   A       Well, it was obvious they were shopping, but no.

 24   Q       And Mr. Bauta is carrying one bag there in his left hand?

 25   A       Yes.



                         SAM        OCR     RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 34 of 283 PageID #: 25805


                             Whitlock - direct - Kieffer                   1084


  1   Q     And these ladies are pushing a cart with other items in

  2   them, correct?

  3   A     Yes.

  4   Q     Where were you stationed, sir?        Were you in a vehicle or

  5   on foot?

  6   A     I think I was on foot, but I don't remember a hundred

  7   percent.     I'm pretty sure I was on foot.

  8   Q     This is the actual tape speed that you recorded, correct,

  9   it hasn't been slowed down?

 10   A     No, this is the actual speed.

 11   Q     Okay.    So this would be an accurate representation of the

 12   pace Mr. Bauta was walking at that evening?

 13   A     Yes.

 14                 (Video continues playing.)

 15   BY MR. KIEFFER:

 16   Q     Did these individuals all go to one address?

 17   A     Yes, I believe it was the Bradford Street address.

 18   Q     And you understood that to be Mr. Bauta's residence?

 19   A     I believed it was his residence at this time.

 20   Q     Okay.    If you were to take an educated guess, sir, did it

 21   appear to you that he had been out grocery shopping,

 22   accompanied by certain females?

 23   A     Yes.

 24   Q     And did they help him, from what you could tell, transfer

 25   those groceries into his home?



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 35 of 283 PageID #: 25806


                             Whitlock - direct - Kieffer                   1085


  1                 MR. BARMEN:    Objection.

  2                 THE COURT:    Sustained.

  3   BY MR. KIEFFER:

  4   Q     What did you believe was going on here, sir?

  5   A     He went shopping and walked back home and went into his

  6   residence.

  7   Q     Okay.    With these ladies?

  8   A     Yes.

  9   Q     And the groceries?

 10   A     Yes.

 11   Q     Okay.    Did you remain on the outside of his residence for

 12   some additional period of hours on February 3rd?            On

 13   February 2nd; I'm sorry.

 14   A     Yes, I believe so.

 15   Q     Your surveillance continued until about 11:00 p.m. that

 16   night, right?

 17   A     That sounds about right.

 18   Q     You didn't see Mr. Bauta come out again after that

 19   grocery shopping trip --

 20   A     No.

 21   Q     -- on February 2nd, correct?

 22   A     No.

 23   Q     And just for clarity, sir, when we see the -- an image of

 24   what appears to be a clock on an iPhone, you are taking a

 25   video shot of that, correct?



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 36 of 283 PageID #: 25807


                             Whitlock - direct - Kieffer                   1086


  1   A     Yes.

  2   Q     And that's to document the fact that you are still on

  3   scene doing surveillance and attempting to capture anything of

  4   interest?

  5   A     Yes.

  6                 (Video stopped.)

  7   BY MR. KIEFFER:

  8   Q     Sir, you also performed some surveillance on Mr. Bauta on

  9   April 21st, did you not?

 10   A     I believe so, yes.

 11   Q     And that day, you began your work at 7:34 a.m., true?

 12   A     If that's what it says in the depo, then yes.

 13   Q     Okay.    Again, I am just trying to speed this along, sir.

 14   If you testified previously to that, you are not changing your

 15   testimony today, correct?

 16   A     No, I'm not.

 17   Q     You began your surveillance at Mr. Bauta's home on

 18   Bradford Street in Brooklyn, correct?

 19   A     Yes.

 20   Q     And after you didn't see him for a while, you were

 21   instructed to go to 275 Madison Avenue, because you were told

 22   that Mr. Bauta would be giving a deposition there that day?

 23   A     Yes.

 24   Q     Okay.    And you waited for him to exit the building?

 25   A     Yes.



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 37 of 283 PageID #: 25808


                             Whitlock - direct - Kieffer                   1087


  1   Q     And he did exit the building at 12:52 p.m., true?

  2   A     Yes.

  3   Q     And he exited with an individual that you believed to be

  4   his lawyer, Mr. McElfish?

  5   A     I didn't know who he was, but I believed it was his

  6   lawyer, yes.

  7   Q     He was there to give a deposition, and the gentleman

  8   accompanying him you believed at the time to be his lawyer?

  9   A     Yes.

 10   Q     And have you since learned that it was Mr. McElfish?

 11   A     Yes.

 12   Q     All right.       And then you proceeded to follow Mr. Bauta

 13   and Mr. McElfish from the 275 Madison Avenue address?

 14   A     Yes.    They left from 275.

 15   Q     All right.       And you taped what you saw on that --

 16   A     Yes.

 17   Q     -- day, April 21st, as well, correct?

 18   A     Yes.

 19   Q     All right, let me show this to you.

 20                (Video playing.)

 21   BY MR. KIEFFER:

 22   Q     Is this what you recognize as video that you took on

 23   April 21st?

 24   A     No, I think this is the February 2nd, I believe.

 25   Q     Do you see Mr. McElfish up there on the left, in front of



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 38 of 283 PageID #: 25809


                              Whitlock - direct - Kieffer                  1088


  1   him?

  2                  MR. BARMEN:    Objection.

  3                  THE COURT:    Sustained.

  4   BY MR. KIEFFER:

  5   Q      Is this a video you took, sir?

  6   A      Yes.    I'm just trying to see the date on the bottom left

  7   there.

  8   Q      This is as it was produced to us, sir.

  9   A      I believe this is the video from the doctor's office

 10   going to Penn Station.

 11   Q      You recognize this as video you took of Mr. Bauta?

 12   A      Yes.

 13   Q      Okay.    Walking with his cane?

 14   A      Yes.

 15                  (Video continues playing.)

 16   Q      When you were taking surveillance of Mr. Bauta and

 17   Mr. McElfish insofar as --

 18                  MR. BARMEN:    Objection, Your Honor.    Sidebar,

 19   please.    Sidebar, please.

 20                  THE COURT:    Sure.

 21                  MR. BARMEN:    Stop the video, please.

 22                  (Sidebar held outside the hearing of the jury.)

 23

 24                  (Continued on the following page.)

 25



                        SAM        OCR     RMR    CRR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 39 of 283 PageID #: 25810


                                         Sidebar                             1089


  1               (The following sidebar took place outside the

  2   hearing of the jury.)

  3               MR. BARMEN:    The video he is showing clearly by the

  4   date stamp is still 2/2.         They showed the back half of 2/2

  5   first; this is the earlier half of 2/2.            Mr. McElfish is not

  6   there.    Yet he keeps saying it's April 21st and he's with his

  7   lawyer, which is, frankly, false.

  8               I would like a clarification to the jury that,

  9   consistent with the time stamp on the video, we are still

 10   talking about February 2nd, and that they showed the second

 11   half first, and this is the first half, where Mr. Whitlock

 12   first picked Mr. Bauta up on 2/2 without Mr. McElfish.

 13               MR. McELFISH:     It's your tape.       We're playing it the

 14   way you produced it.

 15               MR. BARMEN:    Fine, but it doesn't change the fact

 16   that you keep saying it's 4/17 or 4/21 and it's not, and

 17   Mr. McElfish is not there.

 18               MR. KIEFFER:     He is there.

 19               MR. McELFISH:     I actually was there.       I had the

 20   thing over my shoulder.

 21               MR. BARMEN:    No.

 22               MR. KIEFFER:     If I can respond to this.

 23               That is being played as it was produced.          There are

 24   some places you can barely -- there are some images that say

 25   2/2 down low and April 21st up high on the same screen.            I



                       SAM       OCR       RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 40 of 283 PageID #: 25811


                                       Sidebar                              1090


  1   don't have any idea --

  2               THE COURT:    How can you say it's Mr. McElfish when

  3   the witness says he does not know who it is?          So then do you

  4   want to testify?

  5               MR. McELFISH:     Swear me.

  6               THE COURT:    Then you cannot represent him for the

  7   rest of the trial.      You want to testify, you cannot represent

  8   him for the rest of the case.

  9               And you cannot say that's Mr. McElfish, because the

 10   witness does not know who it is.

 11               MR. KIEFFER:     It came up in his deposition and he

 12   said, Yeah, I think it was you; but I'll move on.

 13               MR. BARMEN:    Not on this tape.       That's my point,

 14   there is tape where he's on it.

 15               MR. KIEFFER:     On an earlier frame, he's standing

 16   there with a bag over his shoulder.

 17               THE COURT:    Yes, but the witness does not know who

 18   it is.

 19               MR. KIEFFER:     That's fine.    I'll move on.

 20               THE COURT:    You cannot testify either.

 21               MR. KIEFFER:     I'll move on.

 22               THE COURT:    So if you say it one more time, you are

 23   out of the case as a sanction.         Do you understand?

 24               Stop the nonsense, guys.

 25               MR. McELFISH:     Judge.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 41 of 283 PageID #: 25812


                                        Sidebar                            1091


  1               THE COURT:     How long have you been practicing law?

  2               MR. McELFISH:     Judge --

  3               THE COURT:     How long have you been practicing law?

  4               MR. KIEFFER:     22 years.

  5               THE COURT:     You know how to do it, do it right.       You

  6   have been practicing longer than that and you know how to do

  7   it, do it right.       If he does not know who it is, do not keep

  8   saying that's Mr. McElfish.       That's Mr. McElfish.      That's

  9   Mr. McElfish.     If he said --

 10               MR. KIEFFER:     He said it at his deposition --

 11               THE COURT:     If he said it at his deposition --

 12               MR. KIEFFER:     I am just trying to avoid pulling it

 13   out.

 14               THE COURT:     Then with a specific piece of video, if

 15   you showed him the video at his deposition and he said, Yeah,

 16   that's Mr. McElfish, that's different.

 17               Where did he say that?

 18               MR. KIEFFER:     I've got to go see that.

 19               MR. McELFISH:     Get your notes.      Get your notes.

 20               THE COURT:     With this particular video?

 21               MR. KIEFFER:     I don't recall if it was with that

 22   particular video; I didn't take the deposition.

 23               THE COURT:     Then we have a problem.

 24               MR. KIEFFER:     I'll move on.

 25               MR. BARMEN:     I'd ask for a clarification for the



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 42 of 283 PageID #: 25813


                                       Sidebar                               1092


  1   jury, because it paints the wrong picture in their eyes when

  2   it's the wrong video and they keep saying he's there.

  3               THE COURT:    Wait a second.      What does it matter

  4   whether Mr. McElfish is in the video or not?

  5               MR. KIEFFER:     I think it matters that -- this

  6   witness has testified that on April 21st -- regardless of

  7   whether what they want to say about that particular frame,

  8   this witness has testified that on April 21st, he went to 275

  9   Madison Avenue because he knew Bauta was going to be giving a

 10   deposition there, and he waited and Bauta exited the building,

 11   and he followed Bauta, and Bauta was walking with someone who

 12   he assumed to be his lawyer.        And I think it's relevant.

 13   There are images on he- --

 14               THE COURT:    What is that relevant to prove?

 15               MR. KIEFFER:     I think it's --

 16               THE COURT:    The fact that you cannot articulate it

 17   right now in a second-and-a-half indicates that it is not

 18   relevant.

 19               MR. KIEFFER:     I think it's relevant.

 20               THE COURT:    That you want to prejudice him.        Oh,

 21   he's following him with his lawyer.

 22               MR. KIEFFER:     When he's a few feet away, yeah, I

 23   think the jury's entitled to know the circumstance of this

 24   surveillance.

 25               THE COURT:    Why?   Why?     What is the relevance of



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 43 of 283 PageID #: 25814


                                       Sidebar                             1093


  1   that as to whether Mr. Bauta was injured or not --

  2               MR. McELFISH:     I'll tell.

  3               THE COURT:    -- or the extent of his injuries whether

  4   he was with his lawyer at any point in time?

  5               MR. McELFISH:     I'd be happy to tell you, if you want

  6   to see, it inside a second-and-a-half.

  7               What they did is, they noticed his deposition and

  8   set up the surveillance and they couldn't find him.           And the

  9   fact that he's with his lawyer is relevant to the fact that

 10   they only found him because he was with his lawyer.

 11               You're telling me that's not a good argument?

 12               THE COURT:    So what?    How is that relevant --

 13               MR. McELFISH:     I'm telling you.

 14               THE COURT:    -- to whether he was injured or not?

 15               MR. McELFISH:     It's relevant to the fact that they

 16   couldn't get tape on him.       They couldn't find him.      And so the

 17   only way they could get him is, they noticed a deposition to

 18   set him up so they could follow him.         Okay.

 19               THE COURT:    That's still not --

 20               MR. McELFISH:     That's why it's relevant.

 21               THE COURT:    That's still not relevant to whether he

 22   was injured or not, and you know it.

 23               MR. McELFISH:     It's a good argument.      You know it

 24   is.

 25               THE COURT:    Listen to me.     Stop making bullshit



                       SAM      OCR        RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 44 of 283 PageID #: 25815


                                       Sidebar                             1094


  1   arguments, whether it's good or not.          You are trying to dirty

  2   them up.    That is not the point of a trial.        The point of the

  3   trial is was Mr. Bauta injured in this accident and what are

  4   the extent of his injuries.

  5               MR. McELFISH:     Excuse me, you let convictions in,

  6   and you're on my case because we're trying to impeach an

  7   investigator who followed him around?

  8               THE COURT:    The convictions are relevant to his

  9   emotional state.

 10               MR. McELFISH:     Not yet, they're not.      I haven't

 11   heard one piece of testimony yet.

 12               THE COURT:    Unless you can link it up with proof

 13   with this witness that that was Mr. McElfish, I am going to

 14   instruct the jury to ignore that testimony.

 15               MR. KIEFFER:     Okay.

 16               THE COURT:    All right?       It's just not relevant.

 17               Let's move on.

 18               (Sidebar concluded.)

 19

 20               (Continued on the following page.)

 21

 22

 23

 24

 25



                       SAM       OCR       RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 45 of 283 PageID #: 25816


                             Whitlock - direct - Kieffer                   1095


  1               (In open court - jurors present.)

  2               MR. KIEFFER:     May I proceed, Your Honor?

  3               THE COURT:    Yes.

  4               MR. KIEFFER:     Thank you.

  5               THE COURT:    Mr. Whitlock, how many days did you go

  6   out to try to obtain video on Mr. Bauta?

  7               THE WITNESS:     I don't know exactly, but I'm pretty

  8   sure I worked it at least 10 days, if not more.

  9               THE COURT:    At least 10 days, if not more.        And on

 10   how many days did you observe Mr. Bauta?

 11               THE WITNESS:     Two days.

 12               THE COURT:    Two days?

 13               THE WITNESS:     Yes.

 14               THE COURT:    So 20 percent, at best?

 15               THE WITNESS:     I think yes, two days' worth of

 16   surveillance.

 17               THE COURT:    Is that uncommon in your practice, to go

 18   out a number of times and not be able to find someone, you

 19   know, 8 out of 10 times?

 20               THE WITNESS:     Depending on the case, you know,

 21   some -- some plaintiffs are hard to find, and some, we have an

 22   address for them and we know where to find them.            So you can't

 23   really say is it common, because every case is different.            But

 24   it is what it is, I guess.

 25               THE COURT:    Did you know when you went out on



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 46 of 283 PageID #: 25817


                             Whitlock - direct - Kieffer                      1096


  1   April -- whether it was April 21st, April 22nd --

  2                THE WITNESS:    The second day that I saw him?

  3                THE COURT:   Yes.

  4                THE WITNESS:    Okay.

  5                THE COURT:   That he would be coming to or from his

  6   deposition?

  7                THE WITNESS:    I was under the impression that he

  8   would have been leaving for his deposition in the morning

  9   and/or leaving -- leaving from his residence to go to the

 10   deposition, and/or leave the deposition to go home.

 11                THE COURT:   Okay.     So the chances are, you would

 12   have been more likely to see him on that day than had you done

 13   a random --

 14                THE WITNESS:    Yes.

 15                THE COURT:   -- stakeout, if you will?

 16                THE WITNESS:    Yes.

 17                THE COURT:   Were you similarly instructed on other

 18   days that he would be going to physical therapy or to a

 19   doctor's office, so that the chances were better that you

 20   would find him?

 21                THE WITNESS:    No, I don't believe so.        The other

 22   days, I don't think we had -- we had any knowledge of the PT

 23   appointments.     We were just kind of waiting to see if he

 24   showed up.

 25                THE COURT:   But you knew the address of the physical



                       SAM        OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 47 of 283 PageID #: 25818


                             Whitlock - direct - Kieffer                   1097


  1   therapist?

  2                THE WITNESS:    Yes.

  3                THE COURT:    And you knew the address of some of his

  4   other doctors?

  5                THE WITNESS:    Yes, I believe the one up in -- the

  6   one other doctor that was the first day we actually saw him.

  7                THE COURT:    Okay.    Who was it that instructed you

  8   about the date of the deposition?

  9                THE WITNESS:    My boss, Sean Lanigan.

 10                THE COURT:    Sean Lanigan?

 11                THE WITNESS:    Yes.

 12                THE COURT:    Okay.

 13                You can continue.

 14                MR. KIEFFER:    Thank you.

 15                May I resume the video, Your Honor?

 16                THE COURT:    Sure.

 17                (Video resumes.)

 18                MR. BARMEN:    Counsel, it was running on the small

 19   screen the whole time that was going on, if you want to back

 20   it up.

 21                MR. KIEFFER:    Yes.    Let me see if I can do that

 22   here, let's see.       Hang on just one second.

 23                (Video stopped.)

 24                (Pause.)

 25                THE COURT:    Ready for public display?



                       SAM        OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 48 of 283 PageID #: 25819


                             Whitlock - direct - Kieffer                   1098


  1                 MR. KIEFFER:    Yes, Judge, thank you.

  2                 (Video playing.)

  3   BY MR. KIEFFER:

  4   Q     Sir, this is Mr. Bauta?

  5   A     Yes.

  6   Q     Okay.    Approximately how far behind him were you walking?

  7   A     He and I were pretty close, maybe 10 feet away, maybe

  8   closer.

  9   Q     10 feet, if not closer?

 10   A     Yeah -- yes.     This is the second as well, going to Penn

 11   Station, I believe.

 12                 (Video continues playing.)

 13   Q     Sir, while you had Mr. Bauta in view, did there ever come

 14   a time when you shut the video off?

 15   A     Yes, I think I did right there, just before.

 16   Q     And why would you have done that?

 17   A     Might have had to grab my MetroCard out of my pocket, so

 18   I hit stop quick and started it back up.

 19   Q     Other than doing something like getting your card out of

 20   your pocket, was it your intent to videotape Mr. Bauta

 21   whenever you had eyes on him?

 22   A     Yes.

 23                 (Video continues playing.)

 24   Q     Was Mr. Bauta's cane a particular focus of what you were

 25   trying to document?



                       SAM         OCR    RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 49 of 283 PageID #: 25820


                             Whitlock - direct - Kieffer                   1099


  1   A     Not really.      It's just sometimes, it depends on the angle

  2   of the camera how it comes out.        I try to get a full view.

  3                 (Video continues playing.)

  4   BY MR. KIEFFER:

  5   Q     What camera were you using for this particular episode of

  6   video?

  7   A     This would have been the covert iTouch camera.

  8   Q     You are holding this in front of you?

  9   A     Yeah.    Usually close to me.

 10   Q     I am not meaning to argue with you, sir, but I am trying

 11   to understand what's covert about something like an iTouch

 12   that you can hold in front of you; is it just that it's small?

 13   A     It's a term.     I just used the term covert camera.        It is

 14   small.    It's the size of a cell phone, or a little bit

 15   smaller.

 16   Q     It's less obvious in your view to the subject that you're

 17   taping than if you're holding a camcorder?

 18   A     Yes.

 19                 MR. KIEFFER:    That's all for now, Your Honor.

 20                 Thank you.

 21                 (Video stopped.)

 22   Q     Sir, the -- we established a moment ago, of all the

 23   different dates that you went out looking for Mr. Bauta, the

 24   only two dates that you actually observed him were

 25   February 2nd and April 21st, correct?



                       SAM         OCR    RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 50 of 283 PageID #: 25821


                               Whitlock - direct - Kieffer                  1100


  1   A       Yes.

  2   Q       All right.       And whenever you had eyes on him, you

  3   attempted to video document whatever you could about his

  4   activities?

  5   A       I tried to as much as I can.

  6   Q       All right.       And on the occasions that you saw Mr. Bauta,

  7   he had his cane, true?

  8   A       Yes.

  9   Q       And on one date, you testified he might have perhaps had

 10   an umbrella as well?

 11   A       Yes.

 12   Q       Your shifts surveilling Mr. Bauta were typically six to

 13   eight hours and sometimes longer.           For example, the one we

 14   looked at from February 2nd, that went until 11 o'clock at

 15   night?

 16   A       Yes.

 17   Q       Okay.    Sometimes you were accompanied by a colleague or

 18   partner, and sometimes you went alone?

 19   A       Yes.

 20                   MR. BARMEN:    Objection.

 21   A       Yes.

 22                   THE COURT:    Overruled.

 23   BY MR. KIEFFER:

 24   Q       In your observations of Mr. Bauta you never saw him run,

 25   true?



                         SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 51 of 283 PageID #: 25822


                             Whitlock - cross - Barmen                     1101


  1   A     No, I don't think so.

  2   Q     You never saw him playing any sports?

  3   A     No.

  4   Q     You never saw him lifting any heavy objects?

  5   A     No.

  6   Q     And you never saw him without his cane?

  7   A     No, I never saw him without his cane.

  8                 MR. KIEFFER:    Okay.     Those are all the questions I

  9   have at the moment, sir.           Thank you.

 10   CROSS-EXAMINATION

 11   BY MR. BARMEN:

 12   Q     Mr. Whitlock, how are you today?

 13   A     Very good, thank you.

 14   Q     Good.    Good to see you again.

 15                 You are not here voluntarily today, are you?

 16   A     No, I was asked to be here.

 17   Q     You were actually subpoenaed to be here by the

 18   plaintiffs, correct?

 19   A     Yes.

 20   Q     Okay.    You've been an investigator for how long in total?

 21   A     Overall, about six years now, I believe.

 22   Q     You had a job with another investigative company prior to

 23   joining Bo Dietl, correct?

 24   A     Yes.

 25   Q     Okay.    And your job as an investigator for six years



                       SAM         OCR       RMR      CRR   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 52 of 283 PageID #: 25823


                             Whitlock - cross - Barmen                     1102


  1   primarily has been this type of investigation, is that true?

  2   A     Yes.

  3   Q     Okay.    You've seen lots of claimants over your six years,

  4   haven't you?

  5   A     Yes.

  6   Q     You've seen other people with canes, other than

  7   Mr. Bauta --

  8   A     Yes.

  9   Q     -- in that time?

 10   A     Yes.

 11                 MR. BARMEN:    Can you roll the video of the subway,

 12   please, that we just saw?          February 2nd.

 13                 (Video played.)

 14                 MR. BARMEN:    That will do.    That's the right one.

 15   That's the one he's heading to the subway.          That's fine.    Just

 16   run it, please.

 17                 (Video continues playing.)

 18   BY MR. BARMEN:

 19   Q     Do you notice anything about how Mr. Bauta as using his

 20   cane on this day?

 21                 MR. KIEFFER:    Objection.

 22                 THE COURT:    Sustained.

 23                 MR. KIEFFER:    Sidebar, Your Honor.

 24                 (Video stopped.)

 25                 (Sidebar held outside the hearing of the jury.)



                       SAM         OCR      RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 53 of 283 PageID #: 25824


                                        Sidebar                            1103


  1                (The following sidebar took place outside the

  2   hearing of the jury.)

  3                MR. KIEFFER:    Look, if where he is going is trying

  4   to elicit opinion from this witness about the manner and means

  5   in which this man was walking with his cane, it's improper.

  6   There's no foundation, no foundation can be laid.           This man

  7   isn't a doctor, a physical therapist, an occupational

  8   therapist.    There's been no testimony he had sensors or

  9   devices that would enable him to form some informed judgment

 10   about how Bauta was using his cane.

 11                The video speaks for itself.      He's an investigator

 12   who followed him with a camera, and I think it's patently

 13   improper to get into all sorts of lay opinion about the manner

 14   he was using his cane.       If he tossed his cane down -- sorry.

 15                MR. BARMEN:    He can testify to what he's observed.

 16   He said he's seen other people using his [sic] cane.            I can

 17   lay more foundation by if he's seen people actually leaning on

 18   or putting weight on it or whether or not that was consistent

 19   with what he saw here.       These are his personal observations.

 20   They brought him in here.

 21                THE COURT:    He has no particular expertise to render

 22   any opinion based on his personal observations of one person

 23   over another.     I am not going to allow it.

 24                MR. KIEFFER:    Thank you, Judge.

 25                (Sidebar concluded.)



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 54 of 283 PageID #: 25825


                             Whitlock - cross - Barmen                     1104


  1                (In open court - jurors present.)

  2                THE COURT:    Ladies and gentlemen, I hate to do this

  3   to you, but we need to take a break.         Ten minutes, restroom

  4   break for everybody.

  5                (Jury exits.)

  6                (Recess taken.)

  7                (In open court - jury not present.)

  8                THE COURT:    You may be seated.

  9                (Jury enters.)

 10                THE COURT:    Please be seated.

 11                You may continue.

 12                MR. BARMEN:    Thank you, Your Honor.

 13   EXAMINATION CONTINUES

 14   BY MR. BARMEN:

 15   Q     Mr. Whitlock, when you are assigned an investigation, do

 16   you have any interest in the outcome of the investigation?

 17   A     No.

 18   Q     Do you get paid any differently whether you find somebody

 19   or you don't find somebody?

 20   A     No.

 21   Q     Do you get paid any differently if you find something

 22   interesting versus something mundane?

 23   A     No.

 24   Q     You just go out and do your job?

 25   A     Yes.



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 55 of 283 PageID #: 25826


                             Whitlock - cross - Barmen                     1105


  1   Q     Okay.

  2                 MR. BARMEN:   Can you go back to the video of the

  3   subway, please?     Just keep running that.

  4                 (Video played.)

  5   BY MR. BARMEN:

  6   Q     When you are shooting this video, is there anything in

  7   particular you're looking for?

  8   A     Just trying to get an overall shot of the person that I'm

  9   following.

 10   Q     Okay.    Just an accurate representation of how they

 11   appear?

 12   A     Yes.

 13   Q     Now, you testified --

 14                 MR. BARMEN:   And you can just let that run.

 15   Q     You testified early on -- well, I guess on

 16   cross-examination that you had had 10 or 12 opportunities or

 17   assignments where you couldn't find Mr. Bauta.

 18   A     Yes.

 19   Q     And you actually only saw him twice?

 20   A     Yes.

 21   Q     Do you know if there was a mistake with the address that

 22   you had the first times you were trying to locate Mr. Bauta?

 23   A     I -- there was a different address that I believe I

 24   started at in the beginning, and there was no sign of him

 25   there.



                       SAM        OCR     RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 56 of 283 PageID #: 25827


                             Whitlock - cross - Barmen                     1106


  1   Q     Okay.    Did you also come to learn during the course of

  2   your being involved in the investigation that he didn't always

  3   stay in the same place?

  4   A     It appeared that way.

  5   Q     Okay.    In situations like that, is it unusual, if you

  6   find out he is going to be at a particular place at a

  7   particular time, to set up shop there?

  8   A     Yes.

  9   Q     Is that standard operating procedure for someone in your

 10   profession?

 11   A     Yes.

 12   Q     Okay.    You saw him on two days?

 13   A     Yes.

 14   Q     One, February 2nd, coming from -- I think you said a PT

 15   appointment.

 16   A     The first time was leaving a different kind of doctor's

 17   appointment.

 18

 19                 (Continued on the following page.)

 20

 21

 22

 23

 24

 25



                       SAM      OCR       RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 57 of 283 PageID #: 25828


                             Whitlock - cross - Barmen                     1107


  1   CROSS EXAMINATION

  2   BY MR. BARMEN:      (Continuing)

  3   Q      Do you know if it was a doctor related to the treatment

  4   he's alleging was necessary because of the accident at issue

  5   in this case or does it matter to you?

  6   A      I'm not sure.    That's where I was told to go.

  7   Q      Okay.    And the second time was April 21st.       Do you know

  8   whether or not he was actually coming from a deposition that

  9   day?

 10   A      I was under the impression he was leaving from the

 11   deposition.

 12   Q      Okay.    So both times you saw him he was in the city for

 13   issues related to this case; fair?

 14                  MR. KIEFFER:   Objection.

 15                  THE COURT:   Sustained.

 16   Q      Did you know the deposition that you think he was going

 17   to was related to this case?         Did you know?

 18                  MR. KIEFFER:   Objection.

 19                  THE COURT:   Overruled.

 20                  THE WITNESS:   I can answer it?

 21                  THE COURT:   Yes.

 22   A      I believe anything related was regards to this case.

 23   Q      Okay.    In your experience, is it unusual to see claimants

 24   when they're going to case-related doctors' appointments using

 25   something like a cane?



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 58 of 283 PageID #: 25829


                             Whitlock - cross - Barmen                     1108


  1               MR. KIEFFER:     Objection, Your Honor, prior ruling.

  2               THE COURT:     Overruled.

  3   A      Can you ask me that again.       I'm sorry.

  4               MR. BARMEN:     I can try.    Can you read it back for

  5   me, please.

  6               THE COURT:     Yes.

  7               (Record read.)

  8               MR. KIEFFER:     Objection.

  9               THE COURT:     Overruled.

 10   A      It's not unusual.

 11               MR. BARMEN:     I don't have any other questions for

 12   you.    Thank you, sir.

 13               MR. KIEFFER:     Your Honor, may we approach briefly,

 14   sidebar?

 15               THE COURT:     Yes.

 16               (Sidebar held outside the hearing of the jury.)

 17               (Continued on the following page.)

 18

 19

 20

 21

 22

 23

 24

 25



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 59 of 283 PageID #: 25830


                                       Sidebar                               1109


  1               (The following sidebar held outside of the hearing

  2   of the jury.)

  3               THE COURT:    I have to crank up the white noise.

  4               MR. KIEFFER:     Your Honor, Mr. Barmen specifically

  5   went into money-related things:        You don't have any interest

  6   in the outcome, you don't get paid anything more on the

  7   results.    He clearly opened the door to the payment.          This

  8   company was paid a certain amount of money.          There was a prior

  9   in limine ruling.      He weighed right in on money-related things

 10   trying to cloak this witness.         His company was clearly paid

 11   substantial money with some patina of, you know, unbiased

 12   credibility as if he were law enforcement or something.            We

 13   are entitled to present that evidence.

 14               MR. BARMEN:    I simply asked him -- first off, he

 15   doesn't get paid an exorbitant amount of money.           Remember the

 16   motion in limine we filed, Your Honor, they want to say Beau

 17   Dietl & Associates got paid tens of thousands of dollars to do

 18   this investigation.      I'm establishing through him he has no

 19   skin in the game what happens one way or the other.           He is not

 20   management.     He is not Beau Dietl.        He is an investigator

 21   going to do his job.      So any allegation that somehow the door

 22   is open on the motion in limine to the total amount of money

 23   paid for the surveillance is off base.

 24               MR. KIEFFER:     There was no reason to get into

 25   money-related issues with this witness.



                                      MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 60 of 283 PageID #: 25831


                                        Sidebar                            1110


  1               MR. BARMEN:    They clearly tried to paint him as bias

  2   or somehow paint him with some sort of broad-brush taint that

  3   bringing up this issue somehow he was doing something wrong.

  4               THE COURT:    I will allow you to ask him how much he

  5   gets paid and if he knows how much the company got paid.

  6               MR. KIEFFER:     Okay.

  7               THE COURT:    He probably doesn't, but if he does, he

  8   does.

  9               MR. BARMEN:    But do you know how much the company

 10   got paid, rather than you know the company got paid X.

 11               THE COURT:    Yes.   You have to lay the foundation for

 12   it.

 13               MR. McELFISH:     For future reference, in addition to

 14   what Mr. Kieffer said, it opens the door not to just this

 15   witness, because it is all the same investigation, it opens up

 16   the door to how much the company was paid for witnesses who do

 17   have foundation for that information.

 18               MR. BARMEN:    I disagree, Your Honor, and I stand on

 19   my argument.

 20               THE COURT:    I will allow it, if they have knowledge.

 21               MR. KIEFFER:     Okay.

 22               (Sidebar concluded.)

 23               (Continued on the following page.)

 24

 25



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 61 of 283 PageID #: 25832


                          Whitlock - redirect - Kieffer                    1111


  1                 MR. KIEFFER:   May I proceed, Your Honor?

  2                 THE COURT:   Yes.

  3                 MR. KIEFFER:   Thank you.

  4   REDIRECT EXAMINATION

  5   BY MR. KIEFFER:

  6   Q     Sir, Mr. Barmen asked you about the fact that you

  7   received a subpoena to come here to court to testify today.

  8   Do you recall that?

  9   A     Yes.

 10   Q     Okay.    You're not a stranger to the litigation process.

 11   You have been required to testify under oath in other

 12   circumstances in other cases, have you not?

 13   A     Yes.

 14   Q     You understand that when you're undertaking covert

 15   surveillance on an individual that may end up being played in

 16   court and you may be called upon to come testify under oath

 17   about that; right?

 18   A     Yes.

 19   Q     All right.    In fact, sir, to the extent that this

 20   subpoena was any inconvenience to you, you understand we

 21   specifically scheduled your testimony today to accommodate

 22   your own travel schedule?

 23   A     Yes.

 24   Q     All right.    Mr. Barmen asked you some questions about

 25   money related to this investigation.          Do you know how much



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 62 of 283 PageID #: 25833


                          Whitlock - redirect - Kieffer                    1112


  1   your company, Beau Dietl & Associates, was paid for the

  2   surveillance that you and others did on Mr. Bauta?

  3                 MR. BARMEN:    Objection.

  4                 THE COURT:    Overruled.

  5   A     No.

  6   Q     No information about that at all?

  7                 MR. BARMEN:    Objection.

  8                 THE COURT:    Overruled.

  9   A     I'm not aware of what they billed to clients.

 10   Q     Sir, Mr. Barmen asked you some questions about other

 11   investigations you have been involved in and other people you

 12   may have surveilled that had canes.            Do you recall those

 13   questions?

 14   A     Yes.

 15   Q     Okay.    How long have you been in this investigation

 16   business?

 17   A     At least six years.

 18   Q     I'm sorry?

 19   A     At least six years.

 20   Q     And in that six-year period of time, how many individuals

 21   do you think you have done covert surveillance on?

 22   A     I would have no idea --

 23   Q     Hundreds?

 24   A     -- of numbers.

 25                 Probably, yeah.



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 63 of 283 PageID #: 25834


                          Whitlock - redirect - Kieffer                    1113


  1   Q     Okay.    Have you encountered people who have said, for

  2   example, they could not lift heavy objects and yet through

  3   your surveillance you found them doing just that?

  4   A     Yes.

  5   Q     You didn't find that with respect to Mr. Bauta, did you?

  6   A     No.

  7   Q     Have you surveilled claimants that have said they

  8   couldn't run or they couldn't engage in vigorous physical

  9   activity and your surveillance showed them doing just that?

 10   A     Yes.

 11   Q     Okay.    You never saw Mr. Bauta engaging in vigorous

 12   physical activity other than walking to and from doctors'

 13   appointments and grocery stores and depositions; true?

 14   A     Yes.

 15   Q     Okay.    When you're given an assignment to secretly follow

 16   somebody like Mr. Bauta, what information are you given about

 17   the claims that they are making?

 18   A     Every case is different, but the information I'm usually

 19   provided with is an address.        Sometimes we have a picture.

 20   Sometimes we don't and we might have information regarding an

 21   injury and sometimes we don't.

 22   Q     Okay.    And in this particular instance, when you

 23   undertook this surveillance, you understood that Mr. Bauta was

 24   claiming physical injury?

 25   A     Yes.    Some type of injury.     I just wasn't sure what.



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 64 of 283 PageID #: 25835


                                      Proceedings                          1114


  1   Q     All right.    And -- strike that.

  2                MR. KIEFFER:    Those are all of the questions that I

  3   have, sir.    Thank you.

  4                MR. BARMEN:    No questions.

  5                THE COURT:    Thank you.     Mr. Whitlock, you're

  6   excused.

  7                THE WITNESS:    Okay.     Thank you for accommodating me.

  8                (Witness steps down.)

  9                THE COURT:    Dr. Thomas?

 10                MR. KIEFFER:    Yes.    We recall Dr. James Thomas.

 11                THE COURT:    Ladies and gentleman, we are going to

 12   continue with Dr. Thomas' testimony, I forget which day he

 13   started, but we will continue with his testimony.           I do want

 14   to alert you to one thing, though.            You may have heard

 15   testimony from Dr. Thomas about PTSD, post traumatic stress.

 16   I have stricken that testimony from the record, so you're not

 17   to pay it any mind going forward and certainly not in your

 18   deliberations.     All right.

 19                MR. BARMEN:    Your Honor, in light of the PTSD issue

 20   and the instruction to the jury, I would request an admonition

 21   with Dr. Thomas going toward so we don't have to revisit this.

 22                THE COURT:    I don't think we need that.

 23                MR. BARMEN:    Okay.

 24                THE COURT:    As long as there are no questions about

 25   it.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 65 of 283 PageID #: 25836


                             Thomas - direct - Kieffer                     1115


  1                MR. McELFISH:    These instructions are as to Dr.

  2   Thomas, not to Dr. Honor.

  3                THE COURT:   Dr. Thomas, I will remind you that

  4   you're still under oath.       I don't have to swear you in again.

  5   If you could tell the court reporter your name again, because

  6   I think this is a different court reporter.

  7                THE WITNESS:    I am Dr. James Lawrence Thomas.

  8                THE COURT:   You may inquire.

  9                MR. KIEFFER:    Thank you.

 10   JAMES LAWRENCE THOMAS,

 11         having been previously duly sworn, was examined and

 12         testified as follows:

 13   DIRECT EXAMINATION

 14   BY MR. KIEFFER:

 15   Q     Good morning, Dr. Thomas.

 16   A     Good morning.

 17   Q     Sir, when we adjourned your testimony on Thursday, we

 18   were talking about some issues related to qEEG testing that

 19   you reviewed in relation to Mr. Bauta.         Do you recall that

 20   general line of questioning?

 21   A     Yes.

 22   Q     My question at the moment is, sir, in Mr. Bauta's case,

 23   were you able to look at the results of successive qEEG's to

 24   determine if they showed improvement in Mr. Bauta's brain

 25   functioning as a result of your treatment?



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 66 of 283 PageID #: 25837


                             Thomas - direct - Kieffer                     1116


  1   A       Yes.   They showed improvement.

  2   Q       All right.   Would it be possible, sir, for you to

  3   demonstrate for the jury with reference to certain information

  4   in successive qEEG reports?

  5   A       So I refer to those pages that you have in my record?          Is

  6   that....

  7                  MR. KIEFFER:   Your Honor, can we have small screens

  8   only?

  9                  THE COURT:    There we go.

 10   Q       Doctor, can you see the exhibit that is in front of you?

 11   It is Plaintiff's Exhibit 364, page 23.

 12   A       No, nothing shows up here.        Oh, there it is.

 13   Q       Sir, to orient us, that is a page from a qEEG report of

 14   December 19, 2015; is that correct?

 15   A       Correct.

 16   Q       And I believe, according to your records, that is the

 17   first qEEG report related to Mr. Bauta?

 18   A       Correct.

 19   Q       Can you describe for the Court and jury, sir, what about

 20   the information on this exhibit, P-364-0023, is relevant to

 21   you in trying to assess whether or not Mr. Bauta's brain

 22   function is improving as a result of the treatment?

 23                  MR. BARMEN:    Objection, vague.

 24                  THE COURT:    Overruled.

 25   A       This is the first one.     This doesn't show improvement.



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 67 of 283 PageID #: 25838


                             Thomas - direct - Kieffer                       1117


  1   Q     All right.    So let me ask this, sir, what is it about

  2   Exhibit 364-0023 that gave you information to target your

  3   treatment to see if you could improve Mr. Bauta's brain

  4   function?

  5   A     Is there a way that we can put it on the big screen so

  6   that I could point out things for the jury?

  7               MR. BARMEN:    Objection.

  8               MR. KIEFFER:     Permission to publish, Your Honor.

  9               THE WITNESS:     Because I don't think it could be

 10   understood otherwise.

 11               THE COURT:    Plaintiff's Exhibit 364, has it been

 12   received in evidence?

 13               MR. BARMEN:    I don't believe so, Your Honor, and we

 14   discussed a couple of these pages the last time around.            I

 15   don't think the foundation has been laid for this.           We've had

 16   some other issues that we've discussed, including the ability

 17   to change the colors and the parameters.

 18               THE COURT:    Well, that doesn't go to admissibility.

 19               MR. KIEFFER:     We discussed a redaction, Judge.

 20               THE COURT:    I am going to receive Plaintiff's

 21   Exhibit 364 in evidence subject to redaction of the pages that

 22   we discussed previously and the pages we will discuss, I

 23   believe, going forward.       The only thing I will permit you to

 24   show to the jury at this point in time are the particular

 25   pages of the qEEG test results that Dr. Thomas wants to



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 68 of 283 PageID #: 25839


                              Thomas - direct - Kieffer                    1118


  1   explain to the jury how it showed improvement.

  2                   MR. KIEFFER:    Understood.

  3                   THE COURT:   So that includes page 23, and so I will

  4   publish that to the jury over the defendant's objection.

  5                   (Plaintiff's Exhibit 364 received in evidence.)

  6                   MR. KIEFFER:    And, Your Honor, would the Court

  7   kindly turn the lights down for the jury.

  8                   THE COURT:   Sure.

  9                   MR. KIEFFER:    Thank you.

 10   BY MR. KIEFFER:

 11   Q       Dr. Thomas, do you recall the question?

 12   A       Okay.    So what you see here is a view of different

 13   parameters of the person's brain functioning as viewed from

 14   above.    So I'm going to use my gizmo here.

 15                   This is the front (indicating).     This is where the

 16   nose is (indicating).          This is where the back is (indicating).

 17   These are the ears (indicating), and there are different

 18   variables that are assessed with this particular method.            You

 19   can assess the power of the electrophysiology, which is in

 20   microvolts, a very small amount of electricity, which we all

 21   have.    And you see how does it deviate from the normal person.

 22   So if somebody gets in an accident and bangs their head, they

 23   might have different things that are out of whack or very

 24   deviant.

 25                   Now, in this particular display, you have different



                                           MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 69 of 283 PageID #: 25840


                             Thomas - direct - Kieffer                     1119


  1   frequencies delta, beta.       These are slow waves.      Alpha, beta

  2   and high beta.     In a typical brain-injured person, you will

  3   have an excess of slow waves.         Particularly in the front

  4   because no matter what kind of injury you have, you're going

  5   to have frontal contusions.       You may also have -- so you see

  6   the excess of the yellow and the orange.          And this is a scale.

  7   So here is three standard deviations above the mean, the red,

  8   and when you have blue, you have three standard deviations

  9   below the --

 10               THE COURT:    Can we have a sidebar, please.

 11               (Sidebar held outside the hearing of the jury.)

 12               (Continued on the following page.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 70 of 283 PageID #: 25841


                                          Sidebar                            1120


  1               (The following sidebar held outside of the hearing

  2   of the jury.)

  3               THE COURT:    He is getting perilously close to

  4   showing qEEG results that indicate that he has a TBI.            All

  5   right.    Don't ask questions that are going to elicit a long

  6   narrative from him.      Have him show the improvement, which is

  7   what you intended to do, between this and the next qEEG, and I

  8   think there are four of them in total; correct?

  9               MR. KIEFFER:     Yes.    There were only two I was going

 10   to show him.

 11               THE COURT:    Because he started talking about

 12   standard deviation.

 13               MR. KIEFFER:     I had the paralegal give him another

 14   copy of your order on the motion in limine and I'm trying to

 15   tow the line.

 16               THE COURT:    Okay.

 17               MR. KIEFFER:     You know, he testifies the way he

 18   testifies, but I can ask him short --

 19               THE COURT:    If he crosses that line, then he is

 20   going to have a big problem.         You might have a lot of

 21   testimony stricken.      Just ask him a question, say this is the

 22   first one, I am going to show you the second one, can you show

 23   the improvement to the jury.

 24               MR. KIEFFER:     Okay.

 25               THE COURT:    That's the point, right?



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 71 of 283 PageID #: 25842


                                       Sidebar                             1121


  1               MR. KIEFFER:     Okay.

  2               THE COURT:    You want to show the neurofeedback is

  3   helping him.

  4               MR. KIEFFER:     Yes, the treatment, okay.

  5               (Sidebar concluded.)

  6               (Continued on the following page.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 72 of 283 PageID #: 25843


                             Thomas - direct - Kieffer                     1122


  1                 MR. KIEFFER:    May I proceed?

  2                 THE COURT:    Yes.

  3   Q     Dr. Thomas, let me ask you a slightly different question

  4   to follow up on the Court's instruction.          This particular page

  5   that we are looking at is from the very first qEEG on Mr.

  6   Bauta, just to make sure we are clear on time; correct?

  7   A     Correct.

  8   Q     And is this what sometimes might be referred to as a

  9   baseline study?

 10   A     Yeah.

 11   Q     To get a sense of where Mr. Bauta was at about the time

 12   he sought treatment from you?

 13   A     Correct.

 14   Q     All right.    If I may, Doctor, I'd like to direct you to

 15   Exhibit P-364-0047.        I will pull it up here, give me just a

 16   moment.

 17                 And for the record, Doctor, Exhibit P-364-0047 is a

 18   similar page from a qEEG report of about 11 months later,

 19   dated November 19, 2016, all right.

 20                 MR. KIEFFER:    Permission to publish that, Your

 21   Honor.

 22                 THE COURT:    It should be up.   There we go.

 23                 MR. KIEFFER:    Okay.

 24                 MR. BARMEN:    Same objection, Your Honor.

 25                 THE COURT:    Same ruling.



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 73 of 283 PageID #: 25844


                             Thomas - direct - Kieffer                     1123


  1   Q     Dr. Thomas, can you explain to the jury how exhibit

  2   364-0047 provides you with information about whether the

  3   treatment that you had done for Mr. Bauta in those intervening

  4   11 months was or was not improving his brain functioning?

  5   A     It improved some parameters of his brain function.           You

  6   might recall in your visual memory that there was a lot of red

  7   lines in the fourth from the top panel.         There are a lot of

  8   red lines.     That's the coherence variable.       There were red

  9   lines in the front upper right quadrant and there were blue

 10   lines in the lower left quadrant and those have been improved

 11   so that they're not there.       Those are excesses either in --

 12   excess energy of coherence or deficiency.          The blue is

 13   deficient.     That's how he improved, with those variables.

 14   Q     Okay.    And the improvement that you believe is shown as

 15   between those two studies, is it your belief that's as a

 16   result of your treatment?

 17   A     That's my belief.

 18                 MR. KIEFFER:   Your Honor, I would move to admit

 19   Plaintiff's Exhibit 364-0047.

 20                 THE COURT:   Again, we are going to deal with the

 21   specific pages from Plaintiff's Exhibit 364 that will be

 22   admitted into evidence later.

 23                 MR. KIEFFER:   Okay.    Thank you.

 24   Q     Doctor, I have put back on the screen a page of your

 25   records that were admitted last week.         This is, for the



                                      MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 74 of 283 PageID #: 25845


                             Thomas - direct - Kieffer                     1124


  1   record, P-364-0012, and this is the side-by-side comparison

  2   results of the Halstead-Reitan Battery that you did in 2016

  3   and in 2017.     You're with me?

  4   A     Yes.

  5   Q     And you testified last week that Mr. Bauta, between those

  6   two Halstead-Reitan Batteries actually showed some improvement

  7   in some of his scores?

  8   A     Yes.

  9   Q     Did you form a conclusion, Doctor, that if Mr. Bauta had

 10   been malingering, whether it would have been likely that you

 11   seen the type of improvement that you saw between those two

 12   scores?

 13                MR. BARMEN:    Objection.

 14                THE COURT:    Overruled.

 15   A     Well, malingering means that somebody is purposely trying

 16   to appear impaired.       Well, if somebody wants to be impaired,

 17   they would have a lot of low scores.          It would be logical to

 18   find that.    If you test them a year later and they had been

 19   under treatment and the scores improved, you would think they

 20   weren't malingering, they were getting better.           If they were

 21   malingering, they would try to have impaired scores.

 22                And, actually, as an additional comment, he improved

 23   in the areas exactly how brain-damage people improve in almost

 24   every instance.     He still is brain-damaged and he's close to

 25   the moderate range, but he has improved.



                                      MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 75 of 283 PageID #: 25846


                             Thomas - direct - Kieffer                       1125


  1   Q      Thank you.    And just to follow up on your last comment,

  2   Doctor, what are those areas where you saw improvement in Mr.

  3   Bauta in the areas where you would expect to see a

  4   brain-damaged person improve?

  5   A      One of the most sensitive test is called a Category Test.

  6   It is a test of visual abstract reasoning and it is long and

  7   it is difficult.      He went from a significant -- severe

  8   impairment range to a moderate impairment range.           He -- I'm

  9   trying to... he went from 83 errors to 62 errors, so that's

 10   one major area.

 11                  You know, if you look in my report, my 2017

 12   Halstead-Reitan Battery report, it is much more clearly laid

 13   out.    Can we go to that page of scores?

 14   Q      Well, bear with me.      I'll have find it.

 15   A      I hope to help you.

 16   Q      Do you have it there with you, Doctor?

 17   A      Well, it is here, but I have this big book, you see.

 18                  That is P-164-102.

 19                  MR. KIEFFER:   Permission to publish P-164-102, Your

 20   Honor.

 21                  MR. BARMEN:    Same objection.

 22                  THE COURT:    Overruled.    It is overruled.

 23                  THE WITNESS:   Touch there.      Well, it is a little

 24   hard to see.

 25   A      Okay.    I have been talking about the category test and



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 76 of 283 PageID #: 25847


                              Thomas - direct - Kieffer                     1126


  1   this is -- okay, here's 2000 and -- let's see, 2016, the

  2   scores of the Halstead-Reitan Battery, and here's 2017.

  3                If you can -- do you have the little things in front

  4   of you?    Okay.     All right.

  5                So, Category Test improves.

  6                Now, there's a scale of ranking each test.         Three is

  7   severe impairment, two is moderate impairment, and one is mild

  8   impairment, and zero is no impairment.            So if you go from

  9   three to two, it's an improvement.            If you could from two to

 10   zero, it's an improvement.

 11                MR. McELFISH:     Your Honor, one moment, I want to

 12   tell him he can mark on the screen.            You can mark on the

 13   screen.

 14                Sorry for the interruption.         Thank you.

 15                THE WITNESS:    Wow.    Now that's a mess.

 16                THE COURT:    Just tap the screen and then it goes

 17   away.

 18   A       So -- wait a minute.      These scores here, you can see

 19   generally the scores went down.         One went up.     It was trail B,

 20   went from two to three, like that.

 21                Okay.    So you add up all these scores and have

 22   various ratios and you get an overall index, general

 23   neuropsychological deficit scale.         Anything over 50 is

 24   moderate impairment.      Anything under 41 and above 25 is a mild

 25   impairment, okay.



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 77 of 283 PageID #: 25848


                             Thomas - direct - Kieffer                      1127


  1                 So here's is the moderate impairment in 2016.

  2   Here's the overall mild impairment in 2017.

  3                 An additional thing to note is his IQ went up by

  4   about -- let's see.        His IQ went up 14 points, overall.      But

  5   his IQ went up in the performance area of functioning.            That's

  6   visual and spatial and that kind of processing.           So you can

  7   see that with -- with these tests (indicating), and then they

  8   went up in percentiles with these tests (indicating).            I made

  9   a mess again.     But anything that has an asterisk is a

 10   significant improvement.       And those are the areas that people

 11   who recover from brain injury intend to improve at.           So, I

 12   mean, it fits all the literature in the neuropsychological

 13   field.    There we go.

 14   Q     Thank you, Doctor.

 15                 Does the fact that Mr. Bauta had shown improvement

 16   between those two battery of tests, does that indicate that he

 17   no longer needs treatment for his brain injury?

 18   A     He still has brain damage.

 19   Q     Okay.    As you have continued to treat him, Doctor, have

 20   you reached an opinion or conclusion about whether Mr. Bauta

 21   needs further care and therapy for his brain damage?

 22                 MR. BARMEN:    Objection.

 23   A     I would -- I can't say?

 24                 THE COURT:    Overruled.

 25   A     Well, I would strongly recommend continued treatment.



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 78 of 283 PageID #: 25849


                             Thomas - direct - Kieffer                      1128


  1   Q     And what sort of continued treatment do you strongly

  2   recommend?

  3   A     I would continue to do what I've been doing.          I might

  4   shift to more sophisticated neurotherapy methods.

  5   Q     And what sorts of methods are those?

  6   A     Well, there's some new techniques that I am being trained

  7   in in the last year called NeuroField and it combines very

  8   mild electrostimulation combined with neurotherapy to help

  9   improve brain functioning.

 10   Q     Have you reached a conclusion, Doctor, as to whether Mr.

 11   Bauta needs continued therapy of the kinds that you have been

 12   providing to him previously?

 13   A     The kind of work that I have been doing with him to me

 14   has shown improvement.       I have data that we have just

 15   discussed that shows improvement.          It is likely to be helpful

 16   for him to continue in this kind of work.          I don't know if he

 17   will improve more or not.       I think it's worth doing because

 18   we've had some progress so far.

 19   Q     All right.    Thank you, Doctor.

 20                MR. KIEFFER:    I would move to admit P-364-0102.

 21                THE COURT:    Subject to redaction?

 22                MR. KIEFFER:    Yes.

 23                THE COURT:    I think I have already admitted it.

 24                MR. BARMEN:    Note my objection on the record.

 25                THE COURT:    Okay.    It is received subject to



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 79 of 283 PageID #: 25850


                             Thomas - direct - Kieffer                     1129


  1   redaction.

  2                MR. KIEFFER:    Thank you.

  3                (Plaintiff's Exhibit P-364-0102 received in

  4   evidence.)

  5   Q     Dr. Thomas, did you create certain bills for services

  6   that you rendered to Mr. Bauta?

  7   A     Yes.

  8   Q     All right.    We have those, sir, as Exhibit 365.

  9                MR. KIEFFER:    Your Honor, could I have small screens

 10   at the moment.

 11   Q     Dr. Thomas, Exhibit 365-0001 -- all right.          It should be

 12   on the screen in front of you, 365-0001, is that the page of

 13   your billing statements?

 14   A     Yes.

 15   Q     And your billing runs from 365-0001 through 365-0021; is

 16   that correct?

 17   A     That's what you have.      There's more since then, of,

 18   course.

 19   Q     All right.    This would be bills through the last date

 20   that's shown here, January 30th of 2018; correct?

 21   A     Correct.

 22   Q     These are bills that you prepared yourself?

 23   A     Yes.

 24   Q     All right.    Are the services -- the bills for the

 25   services that you generated, are they customary and reasonable



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 80 of 283 PageID #: 25851


                             Thomas - direct - Kieffer                     1130


  1   and were the service necessary for the treatment that you

  2   provided to Mr. Bauta?

  3   A      Well, I think they're reasonable given the situation that

  4   I took on this case not knowing if I would with be paid or

  5   not.    It is called a lien, and today I haven't been paid

  6   anything.     It's been two and a half years.

  7                 Actually, the $400 per hour is not high in

  8   Manhattan.     It might even be a little bit lower than most

  9   attorneys.

 10                 MR. BARMEN:    Objection.

 11                 THE WITNESS:   Pardon me?

 12                 THE COURT:    Sustained.    I will strike that last bit.

 13   A      What was the other part of the question?

 14   Q      I think you answered that.

 15                 The question was, Doctor, were the bills that you

 16   generated for the services that you provided to Mr. Bauta, in

 17   your view, reasonable and customary in your field and do they

 18   correspond to services that were necessary for Mr. Bauta's

 19   treatment?

 20   A      Yes.

 21   Q      All right.   Sir, regardless of whether your bills get

 22   paid or not, is it your intention to continue to treat Mr.

 23   Bauta?

 24   A      Yes.

 25   Q      For as long as you believe the care that you're providing



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 81 of 283 PageID #: 25852


                             Thomas - direct - Kieffer                     1131


  1   to him results in improvement to him?

  2   A     Yes.    Until he plateaus, yes.

  3   Q     All right.    There are some visits where Mr. Bauta didn't

  4   make an appointment.      Is that true?

  5   A     No.    He made an appointment, but he didn't show up.

  6   Q     Thanks.    Your answer is better than my question.

  7                There were certain instances where there were

  8   scheduled appointments for Mr. Bauta and he either called and

  9   cancelled or in some instances did not show up?

 10   A     Most of the time he called and cancelled the same day,

 11   usually not before that.

 12   Q     All right.

 13   A     There are times where he didn't show up and I didn't get

 14   a call.     Those were pretty few.     Later, when he explained to

 15   me what happened is that -- you see, even though his pain

 16   problems improved, every once in a while he gets hit with a

 17   lot of pain and he can't do anything and he takes a pain pill

 18   and it knocks him out for a day.        So those were some of the

 19   times.

 20                Other times he had necessary things to do with his

 21   daughters.     He has two teenage daughters and, let's say --

 22   they're good kids, but they need attention.

 23   Q     All right.    And, Doctor, I don't want to take the jury's

 24   time going through numerous visits, but your records that we

 25   admitted into evidence last week, as it relates to



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 82 of 283 PageID #: 25853


                             Thomas - direct - Kieffer                     1132


  1   appointments that Mr. Bauta either cancelled or didn't show up

  2   for, that's documented in your records; correct?

  3   A     Correct.

  4   Q     And to the extent that Mr. Bauta may have provided you

  5   with an explanation on a particular occasion as to why he had

  6   to cancel or why he didn't show up and the circumstances

  7   related to that, that's written down in your records as well?

  8   A     Correct.

  9   Q     All right.    And for the many appointments that Mr. Bauta

 10   did keep with you, you documented on a visit-by-visit basis

 11   essentially what was done and what pertinent things he

 12   reported to you that might relate to the treatment decisions

 13   that you were making?

 14   A     Usually what he related to me was things that was

 15   happening in his family system, whether it was dealing with

 16   his daughters or his -- the daughter's mother or his father or

 17   something like that.       They didn't really have to do with the

 18   treatment.    The treatment is pretty -- you know, you set up

 19   somebody with biofeedback equipment and just run the equipment

 20   and it is pretty simple.

 21   Q     All right.    Thank you.

 22                MR. KIEFFER:    Your Honor, I would move to admit

 23   Exhibit P-365, which are Dr. Thomas's bills.

 24                THE COURT:    Any objection?

 25                MR. BARMEN:    No objection.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 83 of 283 PageID #: 25854


                             Thomas - direct - Kieffer                     1133


  1               THE COURT:    Received.

  2               (Plaintiff's Exhibit P-365 received in evidence.)

  3               MR. KIEFFER:     Dr. Thomas, those are all of the

  4   questions that I have for you at the moment.

  5               THE WITNESS:     Okay.

  6               (Continued on next page.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 84 of 283 PageID #: 25855


                              Thomas - cross - Barmen                       1134


  1                 (Continuing.)

  2                 MR. BARMEN:    May I proceed, Your Honor.

  3                 THE COURT:    Yes.

  4                 MR. BARMEN:    Thank you.

  5   CROSS-EXAMINATION

  6   BY MR. BARMEN:

  7   Q     Dr. Thomas, how are you this morning?

  8   A     Okay.

  9   Q     Bear with me, I'm going to jump around a little bit based

 10   on really starting on Thursday and getting back to you today.

 11   On Thursday you testified on direct examination that Mr. Bauta

 12   at some point reported an auditory problem to you.

 13                 Do you remember that testimony?

 14   A     Well, I knew it from talking with him.         It also came up

 15   in the testing.

 16   Q     You did auditory testing of him?

 17   A     Yeah, that's part of the Halstead-Reitan battery.           You do

 18   like this and they report if they hear you with both the

 19   right, left and both ears.

 20   Q     Did you ever discuss any auditory testing with Mr. Bauta

 21   with Dr. Honor?

 22   A     I don't think so, but he knows the battery.          He knows

 23   that I would do that.

 24   Q     In your treatment notes do you make any indication of any

 25   auditory issue relative to Mr. Bauta?



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 85 of 283 PageID #: 25856


                              Thomas - cross - Barmen                      1135


  1   A     Probably not.     I don't deal with it that much.

  2   Q     Have you ever seen the report of an Edmund Provder who

  3   did the life care plan for the plaintiff?

  4   A     No, I hadn't.

  5   Q     Can you pull up GL I 427-59.

  6               MR. BARMEN:    Small screens only, please.

  7               MR. KIEFFER:     Objection.    Lacks foundation for this

  8   witness.

  9               THE COURT:    Sustained.

 10   Q     Do you know of any other indications in any medical

 11   record anywhere for Mr. Bauta that indicates any type of

 12   auditory problem?

 13   A     No, I don't.

 14   Q     And that's because you never reviewed his medical

 15   records, did you?

 16   A     That's true.     I didn't review his medical records.

 17   Q     You didn't think they were relative to your care and

 18   treatment of him?

 19   A     Actually, no.     I was treating his pain and his focusing

 20   and you, you know, just being able to pay attention and reduce

 21   his pain and try to get him to a state where he could sleep.

 22   Q     Right, because your two goals in treating this man was to

 23   lessen his pain and two, to help him to sleep?

 24   A     Correct.    And to reduce his depression.

 25   Q     That's a third thing.      Who diagnosed him with depression,



                                 SN      OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 86 of 283 PageID #: 25857


                              Thomas - cross - Barmen                      1136


  1   Doctor?

  2   A     I think Dr. Honor did and I did.

  3   Q     Dr. Honor retired -- is a retained expert and you a

  4   treating physician on a lien.        Did anyone else ever diagnose

  5   Mr. Bauta with depression?

  6   A     I do not know that.

  7   Q     Have you ever even heard it suggested?

  8   A     I'm familiar with Dr. Honor's report and I see it myself.

  9   Q     Okay.    You actually came to treat Mr. Bauta because of

 10   Dr. Honor, true?

 11   A     Correct.

 12   Q     Dr. Honor posted on a Listserve for any neuropsychologist

 13   willing to take on a brain injured patient on a lien; correct?

 14   A     I don't know exactly what he said, whether he said brain

 15   injured patient or just a patient.         The Listserve happens to

 16   be a neuropsychology Listserve and pretty much everyone who is

 17   on the Listserve probably would assume, if it weren't stated,

 18   that it would be a brain injury patient.

 19   Q     You doctor, do you remember we've take your deposition

 20   three separate times in this case; correct?

 21   A     Correct.

 22   Q     One in February of 2017, again in April of 2017 and the

 23   last one was in November of 2017, true?

 24   A     Correct.

 25   Q     When I took your deposition --



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 87 of 283 PageID #: 25858


                               Thomas - cross - Barmen                     1137


  1                   MR. BARMEN:    Well, before we do that, Page 17 on the

  2   small screen, please.

  3                   May I proceed, Your Honor?

  4                   THE COURT:    You may.

  5   BY MR. BARMEN:

  6   Q       Page 17, February 2, 2017 deposition starting at line

  7   eight.

  8   A       Okay.    You want a response from me?

  9   Q       I'm waiting for the judge to allow me to proceed.

 10                   THE COURT:    Go ahead.

 11   Q       When I took your deposition, sir, back in February of '17

 12   I asked you starting at line eight:          "Okay, how did Mr. Bauta

 13   come under your care?"         Your response was, "On a Listserve

 14   neuropsychologist Steve Honor, Dr. Honor, asked would anyone

 15   like to take on a treatment case of a brain injured patient on

 16   a lien."    That's what you testified to back in February of

 17   last year; correct?

 18   A       Okay.

 19   Q       Dr. Honor did, in fact, post on that Listserve, Would

 20   anyone like to take on a brain-injured person; isn't that

 21   true?

 22   A       It looks like it is.

 23   Q       And in fact because of that, you believed Mr. Bauta was

 24   brain injured before you ever met him; isn't that true?

 25   A       I would have assumed that, sure.



                                    SN     OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 88 of 283 PageID #: 25859


                              Thomas - cross - Barmen                      1138


  1   Q       So you went in with the assumption before you ever met

  2   him that he was brain injured, fair?

  3   A       Fair.

  4   Q       And, in fact, you were the only neuropsychologist on this

  5   Listserve to respond to Dr. Honor and indicate your

  6   willingness to take on this case on a lien are you aware of

  7   that?

  8   A       I wasn't aware of that until the last time I saw

  9   Dr. Honor which was last week, May 2nd.           I wasn't aware that I

 10   was the only one.

 11   Q       But you have since discussed it with Dr. Honor since

 12   Dr. Honor testified before this jury, right?

 13   A       Well, he just told me I was the only one.        I don't know

 14   if you'd call it a discussion but that's what he said.

 15   Q       When did you last speak to Dr. Honor?

 16   A       The day he was here.

 17   Q       You didn't speak to him over the weekend?

 18   A       Nope.

 19   Q       Did you speak to anyone over the weekend about the

 20   testimony that started on Thursday?

 21   A       Nope.

 22   Q       Isn't the reason you're the only one that responded to

 23   that Listserve is because the American Academy of

 24   Neuropsychology frowns upon doctors taking cases on liens?

 25   A       Well, I had responded to you, what's the alternative; to



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 89 of 283 PageID #: 25860


                              Thomas - cross - Barmen                      1139


  1   not treat him when I knew I could help him.          So your response

  2   in the deposition was -- when I said what's the alternative,

  3   you said don't treat him and I said, are you kidding?            This

  4   guy needs help.

  5   Q     So you believe despite the fact that the American Academy

  6   of Neuropsychology believes it's unethical to take a patient

  7   on a lien, it would have been more unethical for you not to

  8   accept it?

  9   A     I don't accept the construct at all.         I'm here to help

 10   people get better.      You can twist it around into trying to

 11   make me a bad guy because I took somebody on a lien where I

 12   might not get paid at all.

 13   Q     Did you know at the time that you responded to

 14   Dr. Honor's post that he was under a state suspension for

 15   professional misconduct?

 16   A     Nope.

 17   Q     Are you familiar with your ethical standard 6.04?

 18   A     No, I don't memorize it.       What is it?

 19   Q     Fees and financial arrangements of treating physicians.

 20   A     Go ahead, tell me what it is.

 21   Q     You're not supposed to take these things on liens.

 22   A     Show me that.

 23                 MR. KIEFFER:    Objection.   He's characterizing a

 24   document he hasn't shown to a witness.

 25   A     I looked at my ethical standards quite recently and I



                                   SN    OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 90 of 283 PageID #: 25861


                              Thomas - cross - Barmen                      1140


  1   didn't see it.

  2   Q     Did you look at 6.04?

  3   A     You can show me what it is.        I don't memorize my ethical

  4   standards as a psychologist.

  5   Q     That's fine.     We'll move on.     Certainly as a treater you

  6   agree you have to remain objective and unbiased, true?

  7   A     Well, as a treater, yes.       As a neuropsychologist you

  8   should be objective.

  9   Q     Okay.    You spoke to Mr. McElfish before you ever met or

 10   spoke to Mr. Bauta, true?

 11   A     I don't recall.

 12   Q     Can you pull up plaintiff 410-0559, please.          Go to 561,

 13   please.    You signed this lien agreement with Mr. McElfish on

 14   November -- you signed it on November 5th of 2015; correct?

 15   A     November 5, 2015, yeah.

 16   Q     Mr. McElfish signed it on November 11, 2015; correct?

 17   A     That's what it says.

 18   Q     Mr. Bauta signed it on December 3, 2015; correct?

 19   A     Correct.

 20   Q     And you first treated Mr. Bauta in December of 2015;

 21   correct?

 22   A     I think that's correct.

 23   Q     So based on the timing, you had to have spoken to

 24   Mr. McElfish before you ever met or treated Mr. Bauta, true?

 25   A     Well, actually I had an attorney help me fix -- create



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 91 of 283 PageID #: 25862


                              Thomas - cross - Barmen                      1141


  1   the lien so I think there was discussions between my attorney

  2   hand Mr. McElfish.

  3   Q     Can you answer my question, please, sir?

  4   A     I don't recall.

  5                MR. BARMEN:    Can you pull up depo 1, please, page

  6   21?

  7                MR. McELFISH:       What's the date?

  8                MR. BARMEN:    February 2nd of 2017.

  9   Q     Starting at line 1 through line 11.           Do you have it up

 10   there, Doctor?

 11   A     Yes.

 12   Q     I asked you on page 21 of your first --

 13                MR. KIEFFER:    Objection, Your Honor.       It's not

 14   impeaching.

 15                THE COURT:    Overruled.

 16   Q     The question was:      "Understanding you're not an expert in

 17   this case, an expert witness, and you're a treating physician

 18   when did you first start communicating with Mr. McElfish or

 19   his office?"     Your answer was:      "Well, I don't know, but I

 20   guess it was -- I think the first treatment day I had was

 21   early December of 2015 and of course of must have talked with

 22   him, Mr. McElfish, before then and that's pretty much what I

 23   recall and that's about it."         Was that your testimony in

 24   February of 2017?

 25   A     Well, I guess so since you have it written in front of



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 92 of 283 PageID #: 25863


                               Thomas - cross - Barmen                       1142


  1   me.

  2   Q       You testified truthfully back in February of 2017; right?

  3   A       Yes, but I'm just as unsure then as I am now.

  4   Q       You weren't unsure then at all.       You said you must have

  5   talked with him first.

  6   A       First.    I think the first treatment day I have to -- and

  7   of course I must have talked with him.            I'm kind of making a

  8   conclusion about what I think happened.             I'm not absolutely

  9   sure.    If you look at the grammar carefully before then and

 10   that's pretty much what I recall and that's it.             Move on.

 11                   THE COURT:    Move on.

 12   A       That isn't very conclusive.

 13                   THE COURT:    That is stricken.     Move on.

 14   Q       Okay.    It was actually Dr. Honor that arranged for you to

 15   talk to Mr. McElfish before even met Mr. Bauta; correct?

 16   A       I don't know, I don't recall.

 17   Q       Page 23 of the deposition, please.          Starting at line 16

 18   page 23, going true line 1 on page 24.

 19                   MR. BARMEN:    May I proceed, Your Honor?

 20                   THE COURT:    Hold on.   Go to the top of the next

 21   page, please.

 22                   MR. BARMEN:    Can you scroll down?

 23                   THE COURT:    Okay.

 24   A       Okay.

 25   Q       I asked you:    "After you responded to Dr. Honor on the



                                    SN      OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 93 of 283 PageID #: 25864


                              Thomas - cross - Barmen                        1143


  1   Listserve, you tell him you're willing to take a look at this

  2   what does Dr. Honor tell you about Mr. Bauta?"           Your answer

  3   was: "He said it was -- I can't remember.          I really can't

  4   remember very much.       He said it was a big accident and he

  5   might have said something about Greyhound and he said

  6   Mr. McElfish's name and I don't remember specifically what

  7   happened after that, but I guess he arranged for McElfish to

  8   call me or me to call -- probably for McElfish to call me."

  9                THE COURT:    Does that refresh your recollection as

 10   to whether Dr. Honor suggested or arranged for a call between

 11   Mr. McElfish and you prior to you meeting Mr. Bauta?

 12                THE WITNESS:    I am no more than what I see in front

 13   of you, in front of me and you.

 14   Q     And that's fair.      And I know it was a while ago.       But

 15   what you are clear of is because of the agreement you have

 16   with Mr. McElfish, you have a financial interest in the

 17   outcome of this lawsuit, do you not?

 18   A     Yes.

 19   Q     And when you talked to Mr. McElfish and you were

 20   negotiating this lien agreement, he told you this case was a

 21   sure thing, didn't he?

 22   A     He might have said something like that.         But you're

 23   asking me to believe an attorney, so maybe I would.           They can

 24   say anything.     But we're here now, aren't we?

 25   Q     We are.    We are?    Your real interest is helping Mr. Bauta



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 94 of 283 PageID #: 25865


                              Thomas - cross - Barmen                      1144


  1   get better, true?

  2   A       True.

  3   Q       And certainly you would take all steps that you feel as

  4   his treater that are in his best interest; correct?

  5   A       As best as I can.

  6   Q       Unless of course you're concerned about not getting paid,

  7   fair?

  8   A       No.

  9   Q       Well, you did an initial neuropsychological battery on

 10   him blind when he first came to treat with you, right?

 11   A       Right.

 12   Q       And then in one of the depositions I took of you, I

 13   believe the second one, I asked you why you hadn't done

 14   another?

 15   A       Yeah.

 16   Q       And I think you've already told this injury that the

 17   second one you did you did at my suggestion?

 18   A       I thought it was a good suggestion.        I thought well, I

 19   thought about it for a while and I thought that's a pretty

 20   good idea to do is to see his progress.           And the Halstead

 21   Reitan battery is a good way to do it because it's

 22   well-validated in the field and there tends not to be a

 23   practice effect and I thought it was a good idea.

 24   Q       The reason you didn't do it prior to me suggesting it is

 25   because you usually charge $3,500 for them and you weren't



                                  SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 95 of 283 PageID #: 25866


                              Thomas - cross - Barmen                      1145


  1   getting paid; correct?

  2   A     I disagree with your insinuation.

  3   Q     I'm not insinuating anything.

  4   A     Oh, you certainly are.

  5   Q     Depo two, please.      I'm referring now, Doctor, to your

  6   deposition from April of 2017, April 20th of 2017.           Starting

  7   at page 62, line 23 and really going through the next several

  8   pages we had a discussion about why you hadn't done the second

  9   round of psychological testing.          So let's start at the bottom

 10   of 62.

 11   A     This was a deposition that I never got the transcript.             I

 12   asked you in a third deposition why I hadn't gotten the

 13   deposition to review and you said oh, yes, yeah.           By the way,

 14   that's on record with the person who was, you know, using one

 15   of these little funny machines.          And I never got a transcript

 16   from the third deposition to review which I believe I'm

 17   supposed to get.

 18   Q     Did you ever ask the Court Reporter for one?

 19   A     Who?

 20   Q     The Court Reporter, sir?

 21   A     I don't know who the Court Reporter is.

 22                MR. BARMEN:   Sidebar, sidebar

 23                (Sidebar held outside of the hearing of the jury.)

 24                (Continued on next page.)

 25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 96 of 283 PageID #: 25867


                                        Sidebar                            1146


  1               (The following sidebar took place outside the

  2   hearing of the jury.)

  3               THE COURT:    Did he request a copy of the deposition

  4   transcript?

  5               MR. BARMEN:    Well after the fact.      I don't represent

  6   him.    He was advised and had the option to review and sign or

  7   waive.    I don't represent him.      I didn't retain him.      He was

  8   properly advised.      He certainly got the first one.

  9               THE COURT:    When did he ask for the second

 10   deposition transcript?

 11               MR. BARMEN:    I believe he requested it during the

 12   third deposition, if I'm not mistaken.         Maybe it was after.

 13               THE COURT:    And he hasn't been given copy of the

 14   second or third?

 15               MR. BARMEN:    He could have gotten to the Court

 16   Reporter any time he wanted to.

 17               THE COURT:    Whose responsibility is it to provide a

 18   deposition transcript once it is requested?          Is it the court

 19   reporter or the party taking the deposition or the party who

 20   proffered the expert?        The rule seems somewhat vague.

 21               MR. BARMEN:    I don't think I have that

 22   responsibility.     They used this man as an expert despite the

 23   fact they call him a treater.

 24               MR. McELFISH:      If he's an expert we can let

 25   everything in.



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 97 of 283 PageID #: 25868


                                        Sidebar                            1147


  1               THE COURT:    Before the deposition is completed the

  2   deponent must be allowed 30 days after being notified by the

  3   officer that the transcript or recording is available in which

  4   to review the transcript or recording; and if there are

  5   changes to form or substance to sign a statement listing the

  6   changes and the reasons for making them."

  7               MR. BARMEN:    And that's precisely what my

  8   understanding is, Your Honor.        He was advised on the option to

  9   waive or read.     If he would have requested it, the Court

 10   Reporter would have sent the transcript directly to him.

 11               THE COURT:    Did he request it during the third

 12   deposition --

 13               MR. BARMEN:    I don't recall.

 14               THE COURT:    -- before the deposition was completed?

 15   Once, twice, three times -- the third is the completion,

 16   right.

 17               MR. BARMEN:    I instruct even people I don't

 18   represent, I tell them I don't represent you but you have the

 19   right to read or waive.        You can tell the Court Reporter what

 20   you want to do, and if he choses to read it the Court Reporter

 21   sends it to him, not me.       I don't represent this man.

 22               THE COURT:    But you hired the Court reporter.        Can

 23   you show me where the third deposition is, please.

 24               (Continued on the following page.)

 25



                                SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 98 of 283 PageID #: 25869


                                         Sidebar                           1148


  1   (Continuing)

  2                (The following sidebar took place outside the

  3   hearing of the jury.)

  4                MR. BARMEN:    Your Honor, look, this is the last

  5   deposition (indicating) and I tell him that in every

  6   deposition.

  7                THE COURT:    Did you ensure that she sent him a copy?

  8   You hired her, you hired her to take the deposition.

  9                MR. BARMEN:    I did hire her.

 10                THE COURT:    He asked for it.

 11                MR. BARMEN:    Judge, I did hire her.      I have no

 12   reason to believe she didn't send him a copy.          He got the

 13   first one.

 14                THE COURT:    Well, he claims he did not get it.

 15                MR. BARMEN:    And, respectfully, how is that my

 16   issue?

 17                THE COURT:    Because you hired the court reporter.

 18   She acts on your behalf.         She is transcribing the deposition.

 19   She is your agent.      He asked for it.     If she did not send it,

 20   then that is on you.       But are you going to go down this road

 21   and then you call her to say, yes, I sent it, here is proof?

 22                MR. BARMEN:    If need be, because I have three

 23   depositions of this witness.         I think you get a sense for the

 24   rather difficult nature of this witness.           I am going to need

 25   to refer to his deposition transcripts.



                       SAM       OCR       RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 99 of 283 PageID #: 25870


                                       Sidebar                              1149


  1               MR. McELFISH:     He's pretty well-natured, I think.

  2               MR. BARMEN:    I didn't say he wasn't.

  3               THE COURT:    Why don't you continue to do it and --

  4               MR. MOROKNEK:     Why not just ask him the question

  5   classically?     In other words, Do you remember being asked a

  6   series of questions and having given these particular answers?

  7   And then read the question, here's the question, answer,

  8   here's the answer.

  9               THE COURT:    Not, Do you remember, were you asked

 10   those questions and did you give those answers.             And then if

 11   he says, I don't know, I didn't review my transcript, move on

 12   to the next thing.

 13               MR. McELFISH:     Not, I didn't review my transcript,

 14   the defense never sent it to me.

 15               MR. BARMEN:    It's not incumbent upon the defense to

 16   send it to him.

 17               MR. McELFISH:     I'm sure it is.

 18               MR. BARMEN:    Thank you, Your Honor.

 19               MR. McELFISH:     Judge, there's one more thing.

 20               MS. DIAMOND:     Here's where he testified.        It's

 21   Page 183 of his third deposition, which was November 2017.

 22   Page 183.

 23               MR. KIEFFER:     You can show it to the judge, if you

 24   like.

 25               THE COURT:    It does not really clarify.



                       SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 100 of 283 PageID #: 25871


                                        Sidebar                            1150


   1               MR. BARMEN:    No, it doesn't.

   2               MR. MOROKNEK:    Our concern is, are we going to rely

   3   on his memory?     It's not that he did not get it, he does not

   4   remember getting it.

   5               MR. BARMEN:    I'll proceed as indicated, Your Honor.

   6               But I'm wondering, it's going on 12:30, is this an

   7   appropriate time to take a break?

   8               THE COURT:    How much --

   9               MR. BARMEN:    I've got a while.

  10               MR. McELFISH:    Just remember you're paying for

  11   Cummings today.     So if she doesn't get on and off today, it's

  12   not my dime.

  13               MR. MANNION:    She'll be here.

  14               MR. McELFISH:    No, but if we don't finish it --

  15               THE COURT:    We've got the other witnesses.

  16               MR. BARMEN:    I've got at least 90 minutes with him.

  17               THE COURT:    Let's go to 1 o'clock.

  18               (Sidebar concluded.)

  19

  20               (Continued on the following page.)

  21

  22

  23

  24

  25



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 101 of 283 PageID #: 25872


                             Thomas, PhD - cross - Barmen                  1151


   1               (In open court - jurors present.)

   2   EXAMINATION CONTINUING

   3   BY MR. BARMEN:

   4   Q     Back to what we were talking about a few minutes ago,

   5   Dr. Thomas.

   6               When I took your deposition on April 20th of 2017,

   7   do you remember me asking you this question, starting at

   8   line 23, counsel:

   9               If it would be beneficial to determine if this

  10   person, Mr. Bauta, has improved --

  11               MR. McELFISH:    Excuse us a second, it's not on the

  12   screen.

  13               MR. BARMEN:    No, it's not on the screen.

  14               MR. McELFISH:    How do we --

  15               MR. BARMEN:    You have the transcript.        I gave you

  16   the page.    62.

  17               MR. McELFISH:    Line.

  18               MR. BARMEN:    Starting at line 23.

  19               MR. McELFISH:    Go ahead.

  20   BY MR. BARMEN:

  21   Q     Question:    So if it would be beneficial to determine if

  22   this person, Mr. Bauta, has improved, you wouldn't do it

  23   yourself?

  24               Now, to the top of 63.

  25               Your answer was:     I don't know.



                       SAM       OCR        RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 102 of 283 PageID #: 25873


                              Thomas, PhD - cross - Barmen                 1152


   1                 Question:    What would be the rationale to not do it

   2   yourself?

   3                 Your answer:    Well, I'm putting in all this time

   4   without getting paid.

   5                 Was that your testimony back in April of 2017?

   6   A     I guess so, since you have it written down.

   7   Q     Okay.    Now, on page 67 --

   8   A     By the way, I did do it myself.

   9   Q     I know.    On page 67, when I was talking to you about the

  10   same issue, whether or not it makes sense to do a second

  11   battery of neuropsychological testing, I asked you at page 67,

  12   starting at line 9:

  13                 If it might be beneficial to the patient, isn't it

  14   incumbent upon you to do it?

  15                 And your answer was:    I'm not sure.

  16                 MR. KIEFFER:    Objection, improper impeachment.

  17                 THE COURT:   Sustained.

  18   BY MR. BARMEN:

  19   Q     Doctor, did you always take appropriate steps in this

  20   patient's best interest, regardless of whether or not you were

  21   getting paid?

  22   A     I think so.

  23   Q     But, in fact --

  24   A     By the way, this is not an example of that.           It really

  25   doesn't matter who -- who would be doing the testing.



                        SAM         OCR     RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 103 of 283 PageID #: 25874


                             Thomas, PhD - cross - Barmen                  1153


   1   Q     You didn't do it until I suggested it, because you

   2   weren't getting paid for it, correct?

   3   A     I disagree with that insinuation.

   4   Q     Well, it is not an insinuation, it is in fact what --

   5   A     Well, you're wrong.

   6   Q     -- what you testified --

   7   A     No.

   8   Q     You need to let me finish my question, sir, and I'll give

   9   you the same courtesy and let you finish your answer.

  10               You, in fact, testified when I took your deposition

  11   in April of '17 that you didn't do it because you weren't

  12   getting paid.

  13               You saw that testimony, right?

  14               MR. KIEFFER:    Objection --

  15               THE COURT:    Overruled.

  16               MR. KIEFFER:    -- cumulative; asked and answered.

  17               THE COURT:    Overruled.

  18   BY MR. BARMEN:

  19   Q     So are you changing your testimony now?

  20   A     No, I'm not changing my testimony.          I just don't think

  21   it's a big deal.

  22   Q     It's not a big deal for a treating physician who stated

  23   earlier it would have been a bigger ethical issue not to treat

  24   this man, rather than to take him on a lien, for that same

  25   physician to have testified they didn't do something they felt



                       SAM        OCR     RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 104 of 283 PageID #: 25875


                                Thomas, PhD - cross - Barmen               1154


   1   was beneficial for the patient because they weren't getting

   2   paid.

   3                   Is that your testimony?

   4   A       I disagree with your assumptions.

   5   Q       Okay.    It certainly benefits you to continue treating

   6   Mr. Bauta on this arrangement with his lawyer, doesn't it?

   7   A       It may not be useful.      We don't know how this case is

   8   gonna come out.

   9   Q       So, perhaps, it is beneficial for you, right?

  10   A       It might be; it might not be.

  11   Q       Because, in fact, you might get paid?

  12   A       I might; I might not.

  13   Q       Okay.    Have you made any other medical decisions relative

  14   to Mr. Bauta, with the consideration as to whether or not you

  15   are going to get paid, since we talked in April of 2017?

  16   A       I don't believe so, but keep in mind, I'm not a medical

  17   doctor.

  18   Q       That's right.      You're not a medical doctor, true?

  19   A       True.

  20   Q       Going back to that, you said one of the things that you

  21   are now starting to treat Mr. Bauta with -- let me make sure I

  22   get this right -- is something called NeuroField?

  23   A       Yes.

  24   Q       And you agree NeuroField is not something that's accepted

  25   in the neuropsychological community?



                          SAM       OCR     RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 105 of 283 PageID #: 25876


                              Thomas, PhD - cross - Barmen                  1155


   1   A     Well, wait a minute.        I have to back up.    I'm not

   2   treating him with NeuroField now.          I haven't started doing

   3   that yet.    I would plan to do it if I would continue.

   4   Q     You were just recently trained in NeuroField?

   5   A     Correct.

   6   Q     So I misunderstood.        You haven't started it yet, but your

   7   intention is to do so?

   8   A     I would like to try it.        It might be helpful.

   9   Q     Despite the fact that it is not accepted in the

  10   neuropsychological community, true?

  11   A     I don't know how it's accepted or not.

  12   Q     Well, isn't it true that most things that you do are not

  13   accepted in the neuropsychological community?

  14   A     Neuro feedback is starting to be accepted, not only in

  15   the neuropsychological field, but in the medical field.

  16   Q     Can you answer my question, please, sir?

  17   A     And -- rephrase the question.

  18   Q     Most of the things you do, your treatments relative to

  19   Mr. Bauta, are not accepted in the neuropsychological field,

  20   is that true?

  21               MR. KIEFFER:     Objection, asked and answered.

  22   A     No.

  23               THE COURT:     Overruled.

  24               MR. BARMEN:     Deposition Number 3, please, Page 107.

  25               107, please.     The deposition starts in the hundreds,



                        SAM       OCR       RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 106 of 283 PageID #: 25877


                              Thomas, PhD - cross - Barmen                 1156


   1   so it's one of the first pages.

   2                Just give me line 25 and the next page, please.

   3   BY MR. BARMEN:

   4   Q     Do you recall me asking you, when we were talking about

   5   NeuroFields in November of 2017, whether that was something

   6   that was accepted in the neuropsychological community?

   7                Do you remember us having that discussion?

   8   A     Well, I'm reading what you had written that I said.

   9   Q     Take your time.      First of all, I didn't write it, sir.

  10                The court reporter did.

  11                MR. KIEFFER:    Objection, improper impeachment.

  12                THE COURT:    Overruled.

  13   Q     I asked you --

  14   A     Okay, what's your question?

  15   Q     I asked you, when you testified under oath in November --

  16                THE COURT:    Just do it the classic way, please.

  17                MR. BARMEN:    Okay.

  18   Q     Did I ask you, sir, if NeuroFields was something accepted

  19   in the neuropsychological field?

  20                THE COURT:    Sustained.

  21                At your deposition, were you asked this question and

  22   did you give this answer:

  23                This is something accepted in the neuropsychological

  24   community?

  25                Answer:    I'm sure it's not.    Most things I know are



                       SAM         OCR     RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 107 of 283 PageID #: 25878


                             Thomas, PhD - cross - Barmen                  1157


   1   not accepted in the neuropsychological field, but they are

   2   accepted in neuroscience.        Neuropsychology is very limited in

   3   its treatment methods, very limited.        95 percent of the

   4   neuropsychologists only do testing.        That's kinda important to

   5   know, but may be beyond the scope of this particular case.

   6               Were you asked that question and did you give that

   7   answer?

   8               THE WITNESS:    Yes.

   9               By the way, I'm not seeing that on the screen.

  10   BY MR. BARMEN:

  11   Q     Sometimes it goes black and you got to touch it.

  12   A     It's not black, it's just the page is a different page.

  13   Can I make it go -- well, I can't move the page.

  14   Q     No, he does that from here (indicating).

  15               Neuroscience -- the position of neuroscience on

  16   taking positions on the lien is the same as the general

  17   neuropsychological community; it's against it, correct?

  18   A     I don't know that.     I don't even know what organization

  19   you're talking about.

  20   Q     The American Academy of Neuroscience.        What is their

  21   position on taking patients on liens?

  22               MR. KIEFFER:    Objection, it's cumulative.

  23               THE COURT:    Overruled.

  24   A     I've never heard of that organization, but when I did a

  25   search on Google about neuroscience organizations, I got



                       SAM        OCR      RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 108 of 283 PageID #: 25879


                              Thomas, PhD - cross - Barmen                 1158


   1   3.6 million organizations, although in the United States,

   2   there is only 975,000.        So you talk about an organization I

   3   don't know about.       And besides, I decided to take the case on

   4   a lien so that the person could get treatment.

   5   Q     We discussed the American Academy of Neuroscience at your

   6   last deposition.       You never told me at that time you didn't

   7   know what it was, correct?

   8   A     You didn't ask.

   9   Q     Okay.    I asked you in your last deposition what the

  10   American Academy of Neuroscience's position was on -- I'm

  11   sorry, I asked you what the American Academy of Neuroscience

  12   consensus was as to validity testing in the neuropsychological

  13   realm.   Do you remember what you said to that?

  14                 MR. KIEFFER:    Objection, improper impeachment.

  15                 MR. BARMEN:    It's a different question.     It's not --

  16                 THE COURT:    Sustained.

  17                 MR. BARMEN:    Okay.

  18   BY MR. BARMEN:

  19   Q     In addition to never reviewing Mr. Bauta's medical

  20   records, you didn't ask him what medications he was taking

  21   until you had been treating him for two years, correct?

  22   A     No, I asked him, I just didn't write it down.

  23   Q     Do you remember having a discussion with me in one of

  24   your depositions about the potential impact of medication on

  25   qEEG results?



                        SAM         OCR     RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 109 of 283 PageID #: 25880


                             Thomas, PhD - cross - Barmen                  1159


   1   A     Yes.

   2                MR. BARMEN:    Deposition Number 2, please.

   3                THE COURT:    Sustained.

   4   BY MR. BARMEN:

   5   Q     Do you remember me asking you in your deposition whether

   6   medication can impact the results of qEEG tests?

   7                THE COURT:    Sustained.

   8                MR. KIEFFER:    Objection.

   9                THE COURT:    Can medication impact the results of

  10   qEEG testing?

  11                THE WITNESS:    Yes.   Mildly so, usually.

  12                THE COURT:    Okay.

  13   BY MR. BARMEN:

  14   Q     And you never asked Mr. Bauta what medications he was on

  15   until after you had done three of the four qEEG's over a

  16   period of over a year-and-a-half, correct?

  17   A     Oh, I knew he was on some medication which have he

  18   tapered off, and now as I understand it, he's not on it except

  19   in emergencies.     But Bob Thatcher has done studies showing the

  20   qEEG's are still valid.       Besides, what I wanted to do is I

  21   wanted to find out the relationships of the different

  22   variables, so I know where to guide my treatment in Mr. Bauta.

  23                I don't need to know if there is a slight difference

  24   in magnitude in, you know, excess or deficient variables.            The

  25   treatment would still be the same.



                       SAM         OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 110 of 283 PageID #: 25881


                              Thomas, PhD - cross - Barmen                 1160


   1   Q     Did I ask you on April 20th, 2017 why you waited until

   2   February 2nd, 2017 to ask Mr. Bauta what medications he was

   3   taking?

   4                 MR. KIEFFER:    Objection.

   5   A     I don't recall you asking me that at all.

   6                 THE COURT:    Sustained.

   7   A     I don't remember everything you said.

   8                 THE COURT:    Sustained.

   9                 MR. BARMEN:    All right.    Page 37 of deposition

  10   Number 2, please.

  11                 MR. KIEFFER:    Objection, Your Honor.

  12                 THE COURT:    Let's see first.    What line?

  13                 MR. BARMEN:    Page 37, starting at line 14 down to

  14   line 23.

  15   A     Okay.    What's the question?

  16                 THE COURT:    Hold on, hold on.

  17                 All right.    Dr. Thomas, do you know when you first

  18   either asked Mr. Bauta or found out what medications he was

  19   on?

  20                 THE WITNESS:    I probably found out in the first

  21   couple sessions.       I may not have written it down.       By the way,

  22   it didn't make any difference as far as my treatment goes.

  23                 MR. BARMEN:    Can you pull up depo 1, page 37,

  24   please?

  25                 MR. KIEFFER:    Objection.   It's improper impeachment.



                        SAM         OCR    RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 111 of 283 PageID #: 25882


                               Thomas, PhD - cross - Barmen                   1161


   1                  MR. BARMEN:    Lines, Your Honor, 4 -- I'm sorry, 5

   2   through 22 in depo 1.

   3                  Can you blow that up, please, 5 through 22?

   4                  THE COURT:    What is the date?     This is February 2nd?

   5                  MR. BARMEN:    This is February 2nd.    The first one we

   6   looked at, Your Honor, was April 20th.           So it's in both of

   7   them.

   8                  MR. KIEFFER:    Objection, Your Honor, it's not

   9   impeaching if you read lines 10 and 11.

  10                  MR. BARMEN:    Keep going through 22, counsel.

  11                  THE COURT:    Okay.   You can ask these questions.

  12                  MR. BARMEN:    Thank you.

  13   BY MR. BARMEN:

  14   Q       When I took your deposition on February 2nd, 2017, I

  15   asked you, starting at line 5, or did I ask you, starting on

  16   line 5 -- do you have it there, Dr. Thomas?

  17   A       Yes.

  18   Q       I asked you:     If someone is on certain medications, can

  19   that affect the test results?         Your answer was:       It can.   I

  20   then asked you:      Do you know what kind of medications

  21   Mr. Bauta is on daily?

  22                  Your response was:     Daily, I don't know.      He tries

  23   to avoid them, but he has pain medication.

  24                  I then asked you:     Do you know if he's on any other

  25   kind of medication other than pain medication?



                         SAM         OCR     RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 112 of 283 PageID #: 25883


                              Thomas, PhD - cross - Barmen                 1162


   1                 Your answer was no.

   2                 I then asked you:    You don't know, or no he's not?

   3                 Your answer was:     I don't know.

   4                 I then asked you:    Understanding that certain

   5   medications can impact qEEG testing, wouldn't that be

   6   something you should know?

   7                 Your response:     It might be, but ordinarily,

   8   medications can be understood, and the EEG can be interpreted

   9   correctly.

  10                 I then asked you:    Okay, but to interpret that,

  11   wouldn't you need to correlate it with knowing what

  12   medications a particular patient is taking?

  13                 Your response was:    Possibly.

  14                 Do you recall that?

  15   A     Vaguely.

  16   Q     And we had a similar exchange in April.

  17                 The point is, you did not ask Mr. Bauta what

  18   medications he was taking until after the third qEEG, despite

  19   admitting that medications can impact qEEG.

  20                 True or false?

  21   A     I don't recall.

  22   Q     Okay.    You did a total of four qEEG s on Mr. Bauta,

  23   correct?

  24   A     Correct.

  25   Q     You agree you're not an expert in qEEG?



                        SAM       OCR       RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 113 of 283 PageID #: 25884


                                Thomas, PhD - cross - Barmen               1163


   1   A       Correct.

   2   Q       In fact, for the first three, you relied who a social

   3   worker by the name of Mr. Smith to help you interpret the

   4   results, fair?

   5   A       I think so, yeah.

   6   Q       Okay.   And for the fourth one, you relied on a Dr. Herd,

   7   correct?

   8   A       Correct.

   9   Q       And Dr. Herd you believe is an expert in qEEG?

  10   A       Correct.    Actually, I would like to clarify something.

  11   Mark Smith is an expert in qEEG.           You say social worker as if

  12   that's some kind of disqualification of his credentials.            He

  13   happens to be one of the highest-ranking qEEG people in the

  14   country.

  15   Q       He is not a medical doctor, correct?

  16   A       No.

  17   Q       He can't diagnose anyone, correct?

  18   A       He can diagnose.      Social workers can diagnose in this

  19   state.

  20   Q       Social workers can diagnose brain injury by looking at a

  21   qEEG?

  22   A       They can diagnose according to DSM V, and brain injury is

  23   part of that.       Actually, they can.

  24   Q       Okay.

  25   A       That's my understanding.



                          SAM       OCR     RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 114 of 283 PageID #: 25885


                              Thomas, PhD - cross - Barmen                  1164


   1   Q     You understand also that Mark Smith testified that you

   2   cannot --

   3                 THE COURT:   Sustained.

   4   BY MR. BARMEN:

   5   Q     -- use qEEG --

   6                 THE COURT:   Sustained.

   7   BY MR. BARMEN:

   8   Q     By your own admission, three of the four qEEG tests you

   9   did are invalid, correct?

  10   A     No.

  11   Q     The first test had a lot of artifact in it, didn't it?

  12   A     I am not so sure about that.       I'm looking at the qEEG's,

  13   you know, recently, and they looked pretty valid to me.

  14   Q     When you testified back in February of --

  15   A     By the way, you can still have accurate results and have

  16   artifact.     There is an auto edit that can correct it.        So

  17   you're trying to push things into a box, and it's

  18   inappropriate.

  19   Q     I am just going by what you previously testified to,

  20   Doctor.

  21   A     No, you're trying to put me in a box.

  22   Q     When did you go back and review these test results again?

  23   A     Why?

  24   Q     When?

  25   A     Last couple weeks.



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 115 of 283 PageID #: 25886


                             Thomas, PhD - cross - Barmen                  1165


   1   Q     Why?

   2   A     Because I was coming to visit you.

   3   Q     Okay, that's fair.      Did you not tell me back in

   4   February of 2017 that the first test had a lot of artifact,

   5   which is why you did the second test?

   6                MR. KIEFFER:    Objection, improper impeachment.

   7                THE COURT:    Sustained.

   8                THE WITNESS:    So I don't answer that?

   9                THE COURT:    Correct.

  10   BY MR. BARMEN:

  11   Q     Let's look at page 46 of your first deposition.

  12                MR. KIEFFER:    Objection.

  13                MR. BARMEN:    Can I have a sidebar, please?

  14

  15                (Continued on the following page.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM         OCR       RMR   CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 116 of 283 PageID #: 25887


                                        Sidebar                            1166


   1               (The following sidebar held outside of the hearing

   2   of the jury.)

   3               THE COURT:    Why are you doing this?

   4               MR. BARMEN:    Because if he is going to keep changing

   5   his testimony, I have to continue to impeach him.           He is

   6   changing his testimony.      He is.    I have to show the jury.

   7               THE COURT:    What is the point of that?      You're

   8   getting very close, and I will let you go, if you want to get

   9   close to the point where you're starting to ask him questions

  10   about qEEG, which you almost just did, about diagnosis, then,

  11   then they are going to call him back on the stand and I am

  12   going to let all of that in.

  13               MR. BARMEN:    I am not going to diagnose --

  14               THE COURT:    You almost just did with Mark Smith.

  15               MR. BARMEN:    I am off Mark Smith.      I am talking now

  16   about the specific tests that did he where he admits three of

  17   them is invalid.

  18               THE COURT:    If you can't see the ridiculousness, and

  19   I'm looking at you as someone who doesn't have the history

  20   that Mr. Barmen has with this person, he is so emotional and

  21   personally involved with this that he will go to the ends of

  22   the earth to prove Dr. Thomas wrong and he is going to jump

  23   the line and boom.

  24               MR. MANNION:    Can we take the break now for lunch?

  25               THE COURT:    Yes, I think we should.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 117 of 283 PageID #: 25888


                                        Sidebar                            1167


   1               MR. MANNION:    Thank you.

   2               (Sidebar concluded.)

   3               (Continued on the following page.)

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 118 of 283 PageID #: 25889


                                       Proceedings                         1168


   1                THE COURT:   Lunch break, ladies and gentleman.        Be

   2   back at quarter to 2:00.        Thank you.

   3                THE WITNESS:   So I am not to talk to anybody about

   4   this case?

   5                THE COURT:   Exactly.

   6                THE WITNESS:   Mum's the word.     How about the

   7   attorneys?

   8                THE COURT:   Don't talk with them.

   9                THE WITNESS:   No?

  10                THE COURT:   No.

  11                THE WITNESS:   All right.

  12                THE COURT:   See you folks at quarter to 2:00.

  13

  14                (Lunch recess.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 119 of 283 PageID #: 25890


                             Thomas - recross - Barmen                     1169


   1                               AFTERNOON SESSION

   2                 (In open court; outside the presence of the jury.)

   3                 THE COURT:    Are we ready?

   4                 MR. BARMEN:    Yes, Your Honor.

   5                 THE COURT:    Dr. Thomas, you can come up.

   6                 MR. McELFISH:    Sorry, Judge, we are ready.

   7                 (Witness takes stand.)

   8                 (Jury enters the courtroom.)

   9                 THE COURT:    Please be seated.

  10                 You may continue, Mr. Barmen.

  11                 MR. BARMEN:    Thank you, Your Honor.

  12   RECROSS EXAMINATION

  13   BY MR. BARMEN:

  14   Q     Dr. Thomas, would you agree with me that no matter what

  15   kind of testing you're doing on someone to try and determine a

  16   treatment plan, it is important that the tests be valid?

  17   A     Yeah.

  18   Q     Okay.    Prior to you treating or taking on Mr. Bauta, you

  19   didn't have any information regarding his pre-injury cognitive

  20   function, did you?

  21   A     Actually, it's noted in Dr. Honor's report, he had school

  22   records and it looks like he was average.

  23   Q     What do you consider to be an average student?

  24   A     Well, I don't have his tables in front of me, but they

  25   were between the 25th and 84th percentile.



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 120 of 283 PageID #: 25891


                              Thomas - recross - Barmen                    1170


   1   Q       25th?

   2   A       And 84th percentile or 16th and 84th percentile, rather.

   3   Q       Did you ever review the school records yourself for Mr.

   4   Bauta?

   5   A       No.

   6   Q       There wasn't any neuropsychological testing done prior to

   7   the bus accident for to you review to get an idea of his

   8   baseline; correct?

   9   A       Not that I know of.

  10   Q       Let's talk a little bit about the neuropsychological

  11   testing that was done.      Prior to you ever treating Mr. Bauta,

  12   he had had a battery of neuropsychological tests from Dr.

  13   Honor and Dr. Morgan, the defense neuropsych expert; correct?

  14   A       I think Morgan was after I started treatment, but I'm not

  15   sure.

  16   Q       Okay.   And actually, I think timing-wise, you're probably

  17   right, but Dr. Honor had already done his before you treated

  18   him; fair?

  19   A       Fair.

  20   Q       And you'd agree with me that Mr. Bauta showed a lack of

  21   full effort, let's say, with the testing done for Dr. Honor?

  22   A       That would be a proper way of characterizing it.

  23   Q       Okay.   And he also showed a similar lack of full effort

  24   on the test done by Mr. Morgan; true?

  25   A       Yeah, I think so.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 121 of 283 PageID #: 25892


                             Thomas - recross - Barmen                     1171


   1   Q     And I think you already testified on direct on the first

   2   set of neurological testing you had done by another neuropsych

   3   in your office by Dr. --

   4   A     Hoffman.

   5   Q     -- Dr. Hoffman, again, he showed a similar lack of full

   6   effort, let's say, fair?

   7   A     Yes.

   8   Q     So three tests, the initial tests that were done, one by

   9   you, one by Dr. Honor and one by Dr. Morgan, showed similar

  10   results in terms of Mr. Bauta level of effort, fair?

  11   A     Yes.

  12   Q     And I know you attribute the effort issues to Mr. Bauta's

  13   pain; true?

  14   A     More than pain.

  15   Q     What else?

  16   A     His fatigue, probably some cognitive problems to some

  17   extent, some brain fog, and he said that when he sat for a

  18   long period of time he would get so uncomfortable it's -- it

  19   gets in the way of his thinking.

  20   Q     You agree that the results of Dr. Honor's tests were such

  21   that you believe it crossed the line into malingering?

  22   A     No.    I don't think at any time he scored in the

  23   malingering range.

  24                MR. BARMEN:   Pull up 140 of depo three, please.

  25                MR. McELFISH:   I'm sorry, depo three?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 122 of 283 PageID #: 25893


                             Thomas - recross - Barmen                      1172


   1               MR. BARMEN:    Yes, the November --

   2               MR. McELFISH:    Got it.    Page?

   3               MR. BARMEN:    140, please.       1 through 17.

   4               MR. McELFISH:    I'm sorry.

   5   Q     In your November deposition, did I ask the question well --

   6   A     I don't see anything by the way.

   7   Q     Try and tap the screen.

   8   A     Got it.

   9   Q     In the November 2017 deposition, did I ask you the

  10   question --

  11               MR. KIEFFER:    Objection.       Improper impeachment.

  12               THE COURT:    Can I see the next page, please?       The

  13   rest of the answer.

  14               Sustained.

  15   Q     You didn't tell me in November that the results of Dr.

  16   Honor's neuropsychological testing crossed the line of

  17   malingering?

  18               MR. KIEFFER:    Objection.

  19               Improper impeachment.

  20               THE COURT:    I'm having a hard time following this.

  21   Can you show me which exhibit it is in the book so I can read

  22   it?

  23               MR. BARMEN:    It might be easier this way, Your

  24   Honor.

  25               MR. McELFISH:    Judge, do you want the reporter?



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 123 of 283 PageID #: 25894


                               Thomas - recross - Barmen                   1173


   1                 MR. BARMEN:    It might be easier this way, Your

   2   Honor.   Dr. Honors.

   3                 THE COURT:    All right.    You can, yes.

   4                 MR. BARMEN:    Thank you, Your Honor.

   5   Q     Sir, look at page 140 of the deposition from November of

   6   2011, specifically 9 and 10.

   7   A     November 2011?

   8   Q     November of 2017.

   9   A     Oh, okay.

  10   Q     Right in front of you there, page 140.

  11   A     Okay.

  12   Q     At line 9 and 10?

  13   A     Uh-huh.

  14   Q     You told me then that the results of Dr. Honor's

  15   neuropsych test crossed the line of malingering; correct?

  16   A     Well, that's what it says.         Was this one of those

  17   deposition transcripts that I never got?          Because I would have

  18   challenged that.

  19   Q     Okay.    And that's fine.    But the point is --

  20   A     But I don't even know what it means actually.

  21   Q     I --

  22   A     You mean that something in Honor's evaluation indicated

  23   Jose Mr. Bauta was malingering?          Is that what you mean?

  24   Q     No, sir.    No.   What I'm suggesting, based upon your

  25   testimony, was you reviewed the results of Dr. Honor's



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 124 of 283 PageID #: 25895


                             Thomas - recross - Barmen                     1174


   1   neuropsychological test and we already agreed it demonstrated

   2   poor effort; right?

   3   A     Okay.

   4   Q     And the results were such that it even could have crossed

   5   the line into malingering.         That's what you testified back in

   6   November; true?

   7   A     I'm not sure I did testify to that.

   8   Q     That's fine.    The point is Dr. Honor's neuropsychological

   9   test results were not valid because of the poor effort; fair?

  10   A     No, that's not true.

  11   Q     Did you not testify in the same deposition in November

  12   that those test results were not valid?

  13                 MR. McELFISH:    Objection, improper impeachment.

  14                 THE COURT:    Overruled.

  15   A     Do I answer that one?

  16   Q     Yes.

  17                 THE COURT:    Yes.

  18   A     Repeat the question.

  19   Q     Did you not testify in November of 2017 that the results

  20   of Dr. Honor's neuropsychological testifying were not valid?

  21   A     I doubt I said that.

  22                 MR. BARMEN:    Can we go to page 141?    Can you pull up

  23   the top of 141 with this, please.

  24                 What I want is lines 1 through 6 of 141.

  25   Q     Do you agree that when you have results that demonstrate



                                          MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 125 of 283 PageID #: 25896


                              Thomas - recross - Barmen                    1175


   1   this type of poor effort you're not going to get valid

   2   testing?

   3                  MR. KIEFFER:   Objection.      It's improper impeachment.

   4   A      I don't know what you're referring to.

   5   Q      We are talking about Dr. Honor's --

   6   A      I don't think you are.      I think I need the previous page

   7   to see what you're talking about.

   8                  MR. BARMEN:    Go to 140, the top of the page.

   9   Q      Look at lines 1 through 6, were we not talking about the

  10   validity test in Dr. Honor's neuropsychological battery?

  11   A      You might have been talking about that yeah.

  12   Q      Is that what your deposition transcript indicates there,

  13   sir?

  14   A      That's what it indicates.

  15   Q      Okay.    Do you agree that when you have the type of poor

  16   effort demonstrated by these tests that you're not going to

  17   have valid test results?        That's all I'm asking.

  18   A      No.    You're wrong.    You can have valid test results.

  19   Q      So the valid test results would demonstrate that Mr.

  20   Bauta was malingering?

  21   A      Boy, you're really twisting this around.         No again.

  22   Q      Do you think Dr. Honor's neuropsychological battery that

  23   demonstrated poor effort was valid, yes or no?

  24   A      Yes.

  25   Q      Do you think that Dr. Morgan neuropsychological battery



                                         MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 126 of 283 PageID #: 25897


                             Thomas - recross - Barmen                     1176


   1   that demonstrated poor effort was valid, yes or no?

   2   A     Probably not.

   3   Q     Do you think that the first neuropsychological battery

   4   that you did that demonstrated poor effort was valid, yes or

   5   no?

   6   A     Yes.

   7   Q     So despite the fact that the three results were

   8   essentially identical, yours is valid, Dr. Honor's is valid,

   9   and Dr. Morgan is invalid?

  10   A     Yes.    Ask me why.

  11   Q     We will get there.      I just want to make sure that we're

  12   all on the same page.       That the same test results --

  13   A     You have the same test results, but they're not even the

  14   same test.

  15   Q     Okay.   When you retested Mr. Bauta as you indicated at my

  16   suggestion, the second set of neurological tests that you did,

  17   you didn't do a full battery, did you?

  18   A     I did a full battery, Halstead-Reitan Battery.

  19   Q     That was a four-hour test; right?

  20   A     Yes.

  21   Q     But the initial test that Dr. Honor did and the initial

  22   test that Dr. Morgan did were eight-hour tests; true?

  23   A     Probation.

  24   Q     And you're critical of Dr. Morgan for not breaking the

  25   test up into two days because of this fatigue issue that you



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 127 of 283 PageID #: 25898


                             Thomas - recross - Barmen                     1177


   1   talked about; right?

   2   A     Correct.

   3   Q     Okay.    When you're treating someone like Mr. Bauta or

   4   anybody else, you expect them to be honest and forthright with

   5   you, don't you?

   6   A     Yes.

   7   Q     And you believe Mr. Bauta was?

   8   A     Yes.

   9   Q     Mr. Bauta didn't tell you that Dr. Morgan gave him the

  10   option to do the test over two days, did he?

  11   A     He didn't tell me -- he said that he was not offered two

  12   days to do the testing.       And if he were offered two days to do

  13   the testing, he would have taken it.

  14   Q     Okay.    We will come back to that, but despite the fact

  15   that Dr. Honor did it over two days and Dr. Morgan didn't,

  16   both tests indicated poor effort, we have already establish

  17   that; right?

  18   A     Correct.

  19   Q     Okay.

  20                 MR. BARMEN:   Can we pull up, please, that 1120-173

  21   or is that 412-0173.

  22                 MR. McELFISH:   017?

  23                 MR. BARMEN:   Three.    Small screens only.

  24   Q     This is the consent regarding neuropsychological

  25   evaluation services that Dr. Morgan presented to Mr. Bauta



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 128 of 283 PageID #: 25899


                             Thomas - recross - Barmen                     1178


   1   prior to the testing.       You have seen this before; correct?

   2                 It was marked as an exhibit in one of your

   3   depositions.

   4   A     Yeah, but I don't know if I've seen the whole thing,

   5   though.

   6                 MR. BARMEN:   Can we go to 0174, please.

   7   Q     You will see that Mr. Bauta signed this on February 2,

   8   2016; correct?

   9   A     That's what it says.

  10   Q     Okay.    Are you suggesting that you didn't see both of

  11   these pages in your deposition?

  12   A     Well, point me to aspect that you want me to pay

  13   attention to.

  14   Q     Right now I want you to answer the question that I just

  15   asked you, sir.     Is it your position that you didn't see both

  16   pages of these in your deposition?

  17   A     I suppose I saw them.      I don't recall.

  18                 MR. BARMEN:   Go back to the first page, please.

  19   Thank you.     Can you blowup the bottom where it says risks and

  20   likely benefits, assessment and evaluation.

  21   Q     You agree that this document that Mr. Bauta signed says

  22   at the bottom if you become so tired that you prefer to finish

  23   on other day, let us know?

  24   A     I see that.

  25   Q     And Mr. Bauta did sign this document?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 129 of 283 PageID #: 25900


                             Thomas - recross - Barmen                     1179


   1   A     He did, but it was -- there's a part of this that has

   2   been forgotten.     Jose Bauta can't read and he was not given

   3   this to out loud, as far as I know.         I don't know what

   4   happened.     But if you go back and look at Steve Honor's scores

   5   on the reading comprehension, Jose Bauta scores at less than

   6   the first percentile on all reading comprehension measures.

   7   So unless this was read to him, he might have just signed it

   8   to be cooperative.

   9                 I know that's not smart to do in legal situations,

  10   but it is very likely that he did not understand what he was

  11   signing and he's also a cooperative person that he just wants

  12   to finish things and go along with what's required.           But he

  13   told me that at the noon break he had to take a pain pill and

  14   he was out of it for the rest of the day.         I would, therefore,

  15   consider most of Joel Morgan's testing as not valid.

  16   Q     You believe your second round of testing was valid;

  17   right?

  18   A     Yes.

  19   Q     And he had to read that test to do it, didn't he?

  20   A     What test?

  21   Q     The second neuropsychological test that you gave him that

  22   you believe is valid, he had to read it to be able to complete

  23   it; correct?

  24   A     There's almost no reading in it.

  25   Q     Okay.    Have you read Dr. Morgan's deposition?



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 130 of 283 PageID #: 25901


                             Thomas - recross - Barmen                     1180


   1   A     No.

   2   Q     When Mr. Bauta was telling you that he had to take a pain

   3   pill on the break, did he tell you that he was verbally told

   4   that he could split the test over two days if he chose to?

   5   A     He said he was not told.

   6   Q     Okay.    Well, Dr. Honor did split the test.

   7   A     Yeah, and so did I.

   8   Q     And there was poor effort shown on both of those, your

   9   initial test anyway?

  10   A     Initial, and by the way, the second testing, all my

  11   effort test measures were completely valid.          He almost scored

  12   perfectly and he was still brain-damaged.

  13   Q     Let's talk about that for a minute.        The second set of

  14   tests you gave, the second neuropsychological battery that you

  15   gave him was after he indicated to you that he had been

  16   informed that we had him under surveillance; true?

  17   A     I'm not sure when I heard that.       In fact, I don't even

  18   know that was really true.       I think I recall hearing something

  19   about it, but I don't know when he told me.

  20                 (Continued on next page.)

  21

  22

  23

  24

  25



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 131 of 283 PageID #: 25902


                              Thomas - cross - Barmen                      1181


   1   BY MR. BARMEN:     (Continuing.)

   2   Q     Do you agree with the proposition generally, if someone

   3   is accused of exerting poor effort and then they're given an

   4   opportunity to do something again, they might expert more

   5   effort the second time?

   6   A     Well, it obviously didn't happen with the first three

   7   neuropsychological evaluations so that would not be true.

   8   Q     Unless of course they realized they had been under

   9   surveillance?

  10   A     Nobody was in my office but me.       What do you mean by

  11   surveillance?

  12   Q     I'm not suggesting he was under surveillance in your

  13   office, sir.

  14   A     Then I don't know what you're talking about.

  15   Q     Okay.    That's fair.    Do you agree that for you to really

  16   determine how much treatment Mr. Bauta needs going forward you

  17   would need to do a full battery of neuropsychological testing?

  18   A     That would be a very good idea, yeah.

  19   Q     And despite the fact that it would be a good idea and

  20   could benefit him, you haven't done it, true?

  21   A     No, because he's done an awful lot of testing so far and

  22   I wouldn't put him under that unless -- I don't know.           I would

  23   do it if I really could see -- I would probably do it too

  24   because I would treat him no matter what.

  25   Q     When we talked about it in November of 2017 you agreed



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 132 of 283 PageID #: 25903


                              Thomas - cross - Barmen                      1182


   1   with me that it could benefit him.

   2   A     What could benefit him?

   3   Q     A full battery of testing him.

   4   A     I'm not sure that even came up with me doing a full

   5   battery.     We have plenty of neuropsychological and achievement

   6   measures already and it might be a whole different ball game

   7   after this case.

   8   Q     Could we look at page 172 of depo three, please, from

   9   November?     11/8/17, page 172.

  10                Sir, do you recall me asking you --

  11                MR. BARMEN:   Can you blow it up starting at line 3,

  12   please?    It's a little small for me to see it.

  13   Q     We were talking about how much treatment you thought

  14   Mr. Bauta was going to need going forward from November of '17

  15   and I asked you this question or did I ask you this question:

  16   "And then what did you -- and then what did you evaluate after

  17   those next 100 visits at $400 a visit to determine?"

  18                Was your answer: "What did you mean, what did I

  19   evaluate?"    Did I then ask you:        "To determine whether or not

  20   he needs to continue treating with you for another year

  21   because you say two to three years."

  22                Did you not then answer:       "I would do an evaluation

  23   like you've seen me do before but probably more elaborate."

  24   Did I not then ask:      "What evaluation would you do that's more

  25   elaborate?"     Did you not answer:       "I would give him reading,



                                  SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 133 of 283 PageID #: 25904


                              Thomas - cross - Barmen                       1183


   1   math and memory tests which I didn't do in this evaluation of

   2   the first one because it's already done by Dr. Honor."

   3               Did I not then ask you:        "But you know now that he

   4   didn't put forth full effort when he was tested by Dr. Morgan?

   5   Leave Dr. Morgan out of it."         Did you not then answer:

   6   "Okay," to which I asked you:        "You know he didn't put forth

   7   full effort with Honor yet you don't think it's relevant to

   8   see what he could do on those tests when he did put forth full

   9   effort."    To which you answered:        "You have it in front of you

  10   how he did when he did put forth full effort and he's still

  11   measured as having a brain injury."          I then asked:     "I don't

  12   have it in front of me.         When did the image" -- I'm sorry,

  13   strike that.

  14               "I don't have it in front of me when he did the

  15   image or the reading you're talking about because you didn't

  16   give it to him, right?"         Your answer:    "Correction, I didn't

  17   do that."    I then asked you:       "Didn't I?      You didn't think it

  18   would be a benefit both you and him -- you need to let me

  19   finish, I don't think -- you don't think it would benefit both

  20   you and he, your patient, to see how he would score if he put

  21   forth full effort?"      Did you then answer:        "It might be

  22   beneficial"?

  23               MR. KIEFFER:    Objection, improper impeachment.

  24               THE COURT:    Overruled.      Can you answer the question?

  25   A     I'm trying to figure out what you're getting at here.



                                  SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 134 of 283 PageID #: 25905


                              Thomas - cross - Barmen                      1184


   1   Q     I can start over --

   2   A     Given more testing would be beneficial.

   3   Q     And you didn't have a reason for not having done it;

   4   correct?

   5   A     Well, the reason is effort.       I want him to be in much

   6   better shape so he can -- we can have some accurate scores

   7   about his achievement tests.

   8   Q     Okay.    Well, then, on page 74, starting at line 7, did I

   9   not ask you:    "Again, you agree with me that it's possible you

  10   haven't done it.     I don't understand why.      Explain it to me."

  11   Did you not answer:      "I have no explanation"?

  12   A     Okay.    That's what I answered, I guess.

  13   Q     That's what it says there; right?

  14   A     Yeah.

  15   Q     So you had something you testified could benefit him and

  16   you had no explanation for why you hadn't done it, true?

  17   A     Well, I can give an explanation now.

  18   Q     Is what I just said true, yes or no?

  19   A     I will agree that that's apparently what I said.

  20   Q     Isn't it true that you believe that doing that testing

  21   could actually demonstrate whether he was capable of ever

  22   going back to work?

  23   A     No, I don't think so.

  24   Q     Pull up 173 again, please.        Still on 173 starting at line

  25   22, after you agreed it might be beneficial did I not ask you:



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 135 of 283 PageID #: 25906


                              Thomas - cross - Barmen                      1185


   1   "So why haven't you done it?"

   2                THE COURT:    I want to see the next page.

   3                MR. BARMEN:    Will you please pull up lines 1 through

   4   5 on the next page?

   5                THE COURT:    Sustained.   Do not read it.

   6   BY MR. BARMEN:

   7   Q     After your last deposition, did you ever talk to

   8   Mr. Bauta about whether or not it might be beneficial for him

   9   to try to get back in the workforce?

  10                MR. KIEFFER:    Objection.

  11                THE COURT:    Sustained.

  12   Q     Do you agree with me that for someone with a brain injury

  13   and cognitive dysfunction doing something to exercise your

  14   brain could be beneficial to his betterment?

  15   A     Yes.

  16   Q     Is it still true that you believe that one of Mr. Bauta's

  17   biggest impediments going forward are his memory issues?

  18   A     No.

  19   Q     What changed between November --

  20   A     By the way, the correct answer is I don't know.          I'm not

  21   saying he has or has not memory issues.           I just don't know the

  22   assessment of it at the current time.

  23   Q     Have you done something to test his memory since you

  24   testified in November of 2017?

  25   A     No.



                                   SN    OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 136 of 283 PageID #: 25907


                              Thomas - cross - Barmen                      1186


   1   Q     Are you aware of any treating physicians of Mr. Bauta

   2   other than you questioning his long or short-term memory?

   3   A     No.

   4   Q     Do you agree neuropsychologically that theres consensus

   5   that TBI patients reach a plateau and medical maximum

   6   improvement within two years of injury?

   7   A     Obviously I don't agree because I have improved him quite

   8   beyond that span.

   9   Q     Okay.   And that's based on what you showed earlier on

  10   direct partially?

  11   A     Well, it's my experience with him every week.

  12   Q     He's gotten better?

  13   A     Yes.

  14   Q     But you still believe he is brain injured?

  15   A     Oh, yes.

  16   Q     And part of that belief is based on what you showed

  17   earlier, parts of these qEEGs that you say demonstrate he's

  18   improved from the last first to the last; isn't that --

  19   A     And my second evaluation and I'm seeing him twice a week,

  20   very often every week, and he has become better in his mood

  21   and better in his conversation.         He's still very slow in

  22   walking and experiences a fair amount of pain, but he's

  23   better.

  24   Q     You agree pain is subjective?

  25   A     Maybe by current measures, but some -- you know, there



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 137 of 283 PageID #: 25908


                                Thomas - cross - Barmen                       1187


   1   may be ways in the near future, which I don't know and none of

   2   us know, where we can be mere objective about pain.

   3   Q       So yes you agree, as of now at least, pain is subjective,

   4   true?

   5   A       I'm not going to be pushed into a corner about that.           I'm

   6   just going to not give an answer.

   7   Q       I would ask that you answer the question, Doctor.

   8   A       I don't know.    That's the answer.

   9   Q       Okay.    Mr. Bauta never once told you he experienced

  10   radiating pain, did he?

  11   A       He might have, I don't recall.         I would ask where the

  12   pain was and he would say his back, but he may have recorded

  13   radiating pain, I don't recall.

  14                   MR. BARMEN:    Pull up page 33 of depo one, please.

  15                   MR. McELFISH:       Page and line?

  16                   MR. BARMEN:    33, line 23 on to line one of page 34.

  17   A       Okay, so that's your question.

  18   Q       Well, wait for the Judge, please.

  19                   THE COURT:    Okay, fine.

  20                   MR. KIEFFER:    Objection.    It's outside the scope of

  21   his treatment.

  22                   THE COURT:    Overruled.

  23   Q       Sir, on page 33 of your first deposition did I not ask

  24   you starting at line 23:            "Okay, has he ever told you that

  25   he's got pain that radiates into his extremities, whether it



                                      SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 138 of 283 PageID #: 25909


                             Thomas - redirect - Kieffer                   1188


   1   be his arms or his legs?"        Did you not answer:    "He has not

   2   said that to me"?

   3   A       I see that.

   4   Q       That was your testimony in February of 2017; correct?

   5   A       Yeah, I guess so.

   6   Q       Doctor, you're not aware of any objective evidence of

   7   brain injury to Mr. Bauta in a single medical record of his;

   8   correct?

   9   A       I haven't reviewed the records, so I don't know.

  10   Q       As someone who is treating him for a brain injury, don't

  11   you think it would be important to do?

  12   A       Actually, it doesn't matter.     I make my own conclusions

  13   and do my own treatment.

  14   Q       You really didn't make a conclusion.       You determined he

  15   was brain injured before you even met him.         We've established

  16   that; right?

  17   A       That's what you think.     I think you're dead wrong.      I did

  18   my own tests, for God's sakes, and they're detailed tests in

  19   ten different realms and I made my own conclusions with my own

  20   tests.

  21                MR. BARMEN:    All right.   Doctor.    I appreciate your

  22   time.    I don't have any other questions for you.

  23   REDIRECT EXAMINATION

  24   BY MR. KIEFFER:

  25   Q       Mr. Barmen asked you a question a moment ago about



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 139 of 283 PageID #: 25910


                             Thomas - redirect - Kieffer                     1189


   1   whether you had a record of Mr. Bauta making complaints to you

   2   of pain that radiated to his extremity.              Do you recall that

   3   question?

   4   A       Yes.

   5   Q       All right.   Now when you first started seeing Mr. Bauta

   6   he had already had spine surgery by that point in time, true?

   7   A       Actually more than one, but yeah.

   8   Q       And you knew that.         You recorded that in your records in

   9   perhaps I think that first visit with him; correct?

  10   A       Correct.

  11   Q       So if Mr. Bauta had made complaints of pain radiating to

  12   his extremity months before, prior to even having spine

  13   surgery, that's not anything you would have been aware of,

  14   true?

  15                  MR. BARMEN:    Objection.

  16                  THE COURT:    Overruled.

  17                  THE WITNESS:    So I don't answer?

  18                  THE COURT:    You can answer.

  19   A       What was the question again?

  20   Q       If Mr. Bauta had made complaints of pain radiating to his

  21   extremities, lower extremities, months before he ever saw you

  22   for the first time and before he ever had surgery on his

  23   spine, that's not anything that you would necessarily be aware

  24   of; correct?

  25   A       Well, yeah -- correct.        I was -- I don't remember him



                                     SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 140 of 283 PageID #: 25911


                              Thomas - redirect - Kieffer                  1190


   1   saying that and if I would have heard it, it would have

   2   indicated a probable other kind of pathology.          So maybe more

   3   of a pinched nerve in the column that would affect one side

   4   more than another.      I don't -- I do not recall ever hearing

   5   about radiating pain.      But also you'd have to know exactly

   6   what he meant.

   7   Q       Sure.

   8   A       Would it mean one side, both sides, which is very

   9   different than one side?        So --

  10   Q       Fair enough.   When you would see Mr. Bauta I take it you

  11   were interested in getting information from him about the

  12   nature of his pain in the here and now, not necessarily

  13   physical pain he had experienced months before?

  14   A       Correct.   And that's exactly what you treat.       You treat

  15   the here and now.      You don't need to know too much anything

  16   else.

  17   Q       You treat the patient that's in front of you?

  18   A       Correct.

  19   Q       You were giving some responses to Mr. Barman about effort

  20   testing and I want to follow up on one of those issues.            Did

  21   you say that Mr. Bauta scored well on the second set of tests,

  22   the Halstead Reitan battery that you gave him, in terms of the

  23   efforts measures?

  24   A       The effort measure in any neuropsychological battery is

  25   quite a separate test.      It's a test unto itself and there are



                                  SN      OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 141 of 283 PageID #: 25912


                            Thomas - redirect - Kieffer                    1191


   1   a number of choices that you can have.         In fact, it's a bit of

   2   a cottage industry.      There are six or seven common ones.        The

   3   Halstead Reitan battery is distinct.        It doesn't have effort

   4   testing per se except that if the pattern of the test scores

   5   reflects a true TBI patient, traumatic brain injury patient,

   6   on the second evaluation, the Victoria Symptom Validity Test,

   7   VSVT, he scored on all three for the measures almost

   8   perfectly.    And yet on the Halstead Reitan battery he still

   9   scored as brain damaged.       So the effort was excellent.      He was

  10   free of a lot more of the pain and fatigue and I would say

  11   because of my treatment and so it looked like he improved and

  12   he was -- he no longer had this label of imperfect effort or,

  13   you know, less effort and, so, it looks like we have a real

  14   picture.

  15   Q     And this effort testing that you just referenced goes by

  16   the acronym VSVT?

  17   A     Yes.

  18   Q     And the second set of those results was improved and you

  19   attribute that to the benefit from the treatment that you

  20   provided?

  21   A     Yeah, but I'm sure there are other factors involved,

  22   maybe an improved relationship with his daughters and getting

  23   to be more active in his life and so on.

  24   Q     Doctor, on this issue of a lien that many questions were

  25   asked on, did you undertake treatment with Mr. Bauta because



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 142 of 283 PageID #: 25913


                            Thomas - redirect - Kieffer                    1192


   1   in your opinion you were the only person who might be willing

   2   to take him on as a patient without necessarily getting paid

   3   and give him some benefit?

   4   A     Well, that's true, but also I'm probably one of the few

   5   neuropsychologist, in fact the only one I know in New York

   6   City or even the boroughs, who does biofeedback and

   7   biofeedback of the brain.       The vast majority of

   8   neuropsychologists only do testing, probably 95 percent, maybe

   9   more and for some reason they just don't look into treatment

  10   models.    There is another discipline called Cognitive

  11   Remediation, which I have not done with Mr. Bauta because I

  12   want to get his pain down, I want to get him to sleep on a

  13   regular basis and when that's kind of settled then I think we

  14   can work on some cognitive exercises.         There are not that many

  15   people who do that as well, but there might be 20 here in New

  16   York City.

  17   Q     You took his case on because you thought you might be

  18   able to help him?

  19   A     Correct.

  20   Q     And in your opinion you have helped him?

  21   A     Yes.

  22   Q     And you took this case on because you believed you might

  23   be able to help him, even though you might not get compensated

  24   for your services?

  25   A     Yes, and that's okay.      I'd be better about it if he feels



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 143 of 283 PageID #: 25914


                           Cummings - direct - McElfish                      1193


   1   better.

   2   Q     An you're willing to treat him, even if you don't end up

   3   getting paid at least until such time in your professional

   4   judgment he's reached a plateau in his recovery?

   5   A     Correct.

   6   Q     Thank you, doctor.        Nothing further.

   7               MR. BARMEN:    No questions.

   8               THE COURT:    Dr. Thomas, thank you very much.          Thank

   9   you, you are excused.

  10               (Witness excused.)

  11               MR. McELFISH:       At this time, Your Honor, the

  12   plaintiff calls life care planner Wendy Cummings.

  13               THE COURT:    Please raise your right hand.

  14               (Witness sworn/affirmed.)

  15               THE COURT:    Please be seated.        Tell the Court

  16   reporter your name and spell it please.

  17               THE WITNESS:    My name is Wendy Cummings, W-E-N-D-Y

  18   C-U-M-M-I-N-G-S.

  19   WENDY CUMMINGS,

  20               called by the Plaintiff, having been

  21               first duly sworn, was examined and testified

  22               as follows:

  23   DIRECT EXAMINATION

  24   BY MR. McELFISH:

  25   Q     Good afternoon, Ms. Cummings.



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 144 of 283 PageID #: 25915


                            Cummings - direct - McElfish                   1194


   1   A     Yes.

   2   Q     You are here by way of subpoena; correct?

   3   A     Correct.

   4   Q     My law firm for the plaintiff subpoenaed your appearance

   5   today and you've complied and we thank you.

   6   A     You're welcome.

   7   Q     And you recall me, for better or worse, from your

   8   deposition; right?

   9   A     I do.

  10   Q     Okay.    All right.    Now, my recollection of your

  11   background is that you had primarily a psychology background;

  12   is that correct?

  13   A     Not primarily, but I have a psychology background and I'm

  14   a certified life care planner.

  15   Q     Understood and somewhere since 2001 or so I believe you

  16   worked with a Ms. Madsen is it?

  17                 MR. BARMEN:    Objection, leading.

  18                 THE COURT:    I'll allow some leading overruled.

  19   A     Would you repeat that, please.

  20   Q     Somewhere around I guess 2000, early 2000s you worked

  21   with a Ms. Madsen?

  22   A     I was working with Jane Madsen at that time, yes.

  23   Q     She's also a life care planner?

  24   A     Yes.

  25   Q     And what percentage of her work is for defense?



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 145 of 283 PageID #: 25916


                           Cummings - direct - McElfish                    1195


   1   A     Her work, when I was working for her, was about 70/30

   2   defense/plaintiff.

   3   Q     And, so, for how many years did you work for Ms. Madsen

   4   who did 70 percent defense work?

   5   A     I worked for her from 1994 until 2016.

   6   Q     And during that time, did you prepare life care plans for

   7   her 70 percent to defense?

   8   A     I'm not sure I understand that question.

   9   Q     When you worked with her you prepared life care plans;

  10   right?

  11   A     Yes, I did.

  12               THE COURT:    Of the life care plans that you

  13   prepared, what percentage were for defendants, what percentage

  14   were for plaintiffs?

  15               THE WITNESS:    My percentage fluctuated and sometimes

  16   it would be 60/40, sometimes it would be 70/30.

  17               THE COURT:    In that range?

  18               THE WITNESS:    In that range, yes.

  19   BY MR. McELFISH:

  20   Q     And when you say -- just to be clear when you say 70/30,

  21   for example, you mean 70 percent in favor of defense, 30

  22   percent for plaintiffs?

  23   A     Could you rephrase that, please.

  24   Q     Yeah, in other words, the 70 percent is attached to the

  25   defense and the 30 percent goes to the plaintiff; correct?



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 146 of 283 PageID #: 25917


                            Cummings - direct - McElfish                   1196


   1   A     Yes.

   2   Q     Okay.

   3                 MR. McELFISH:    Small screens, Your Honor.

   4   Q     Okay.    Okay, Ms. Cummings, what I would like you to do is

   5   direct your attention to the small screens in front of you

   6   there.   That's a copy of your curriculum vitae, true?

   7   A     Actually, there's nothing on it.        Oh, there it is.     Yes,

   8   that is.

   9   Q     That's a copy of the curriculum vitae that was attached

  10   to your deposition; right?

  11   A     Right.

  12   Q     All right.    I'd like you just to go over and I --

  13   withdrawn.     I went to the second page of that which for the

  14   record is 432-0103.      I'd like to look at publications

  15   withdrawn --

  16                 I'd like to look at Memberships and Professional

  17   Associations, P 32-0303 for ID, okay?

  18   A     Yes.

  19

  20                 (Continued on the following page.)

  21

  22

  23

  24

  25



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 147 of 283 PageID #: 25918


                              Cummings - direct - McElfish                 1197


   1   EXAMINATION CONTINUES

   2   BY MR. McELFISH:

   3   Q     All right.       Tell the jury the three professional

   4   associations that you were involved in.

   5   A     The three that are listed on my C.V. are the

   6   International Academy of Rehabilitation Professionals, the

   7   American Psychological Association, and the Connecticut

   8   Psychological Association.

   9   Q     All right.       And the publications are both for psychology,

  10   right?

  11   A     That is correct.

  12   Q     So you did not present in the field of lifecare planning

  13   or rehabilitation?

  14   A     No.

  15   Q     And the presentations that you've given relate to

  16   psychology, correct?

  17   A     Correct.

  18   Q     You did not present as part of your formal education and

  19   training in lifecare planning?

  20   A     Is that something I already answered?        I don't know.     Is

  21   that a new question?

  22   Q     Let me make it a better question.

  23               So in your presentations, you also gave psychology

  24   presentations and not lifecare planning?

  25   A     Correct.



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 148 of 283 PageID #: 25919


                              Cummings - direct - McElfish                 1198


   1   Q     Except there is one in November of '98 that you appear to

   2   have given to the Medical Interinsurance Exchange in

   3   Princeton, New Jersey, right?

   4   A     I did that, correct.

   5   Q     And that was for claims professionals?

   6   A     That was for doctors and medical professionals, case

   7   managers.

   8   Q     For insurance companies, right?

   9   A     Yes, I think so.

  10   Q     Okay.

  11   A     It was a while ago.

  12   Q     Okay.    Now, in your current practice, you mostly do your

  13   lifecare plans for defense, correct?

  14   A     No, not -- not currently.

  15   Q     At the time of your deposition, I believe it was 70/30.

  16   A     It was, and it's now just about 50/50.

  17   Q     Okay.    So what I would like to do is, let's take a look

  18   at your report for a minute, and that appears right here

  19   (indicating)?

  20                 MR. McELFISH:   432-0080 for ID is on the small

  21   screens.

  22   BY MR. McELFISH:

  23   Q     Do you see it?

  24   A     I see it.

  25   Q     Is that your report?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 149 of 283 PageID #: 25920


                                Cummings - direct - McElfish               1199


   1   A       Yes, it.

   2   Q       So you were retained by the defense law firm in this

   3   case, Marshall, Dennehey, Warner, Coleman and Goggin, right?

   4   A       Yes.

   5   Q       And you authored a report dated October 13th of 2016 to

   6   Mr. Harold Moroknek, right here (indicating)?

   7   A       Yes.

   8   Q       Had you worked for Mr. Moroknek before?

   9   A       No.

  10   Q       You had worked for Lewis Brisbois before, correct?

  11   A       Yes.

  12   Q       The other law firm representing the defendant in this

  13   case?

  14   A       Yes.

  15   Q       How many times?

  16   A       Twice.

  17   Q       Okay.    Now, in your report, you -- and in doing the work

  18   for the defense law firm in this case, you -- leading up to

  19   your deposition, you basically went and take a look through

  20   all the medical records, right?

  21   A       Right.

  22   Q       And to try to save some time, Ms. Cummings, you went

  23   through all the hospital records and you went through all the

  24   treating doctors' records, and even some of the experts'

  25   reports; true?



                          SAM       OCR     RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 150 of 283 PageID #: 25921


                               Cummings - direct - McElfish                1200


   1   A       Yes.

   2   Q       All right.      You were provided by the defense attorneys in

   3   this case the expert reports of a neurologist, Dr. Aaron

   4   Rabin, right?

   5   A       Yes.

   6   Q       And a Dr. Andrew Casden?

   7   A       Yes.

   8   Q       He's an orthopedic spine specialist for the defense,

   9   right?

  10   A       Yes.

  11   Q       Did you review the radiological opinions of James

  12   Provenzale, the radiologist that the defense hired in the

  13   case?

  14   A       I did not.

  15   Q       And I do believe you reviewed the opinions of a Dr. Joel

  16   Morgan, who is a neuropsychologist for the defense in this

  17   case?

  18   A       Yes.

  19   Q       And as a result of reviewing their expert -- withdrawn.

  20                  Do you know who Dr. Fardad Mobin is?

  21   A       Yes.

  22   Q       You did not review his deposition in this case, correct?

  23   A       I've reviewed it, yes.

  24   Q       Well, since your deposition, you may have reviewed it,

  25   right?



                         SAM        OCR     RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 151 of 283 PageID #: 25922


                              Cummings - direct - McElfish                 1201


   1   A     Correct.

   2   Q     You didn't review it back when you were deposed in -- a

   3   year ago?

   4   A     That's correct.

   5   Q     And even at that time, you had not seen Dr. Mobin's

   6   reports, true?

   7   A     I had seen his reports.

   8   Q     Now, were you compensated for your time here today?

   9   A     Yes.

  10   Q     And who paid you?

  11   A     Well, I will be compensated; I'm sorry.

  12   Q     Who is going to pay you?

  13   A     Marshall Dennehey.

  14   Q     And how much are they going to pay you?

  15   A     For today?

  16   Q     Uh-hum.

  17   A     $3,500.

  18   Q     Okay.   And since you have been retained in this case

  19   prior to October of 2016, how much -- how much have you billed

  20   them for your services?

  21   A     Approximately 24,000.

  22   Q     And that was for the review of the medical records and

  23   the correspondence back and forth, as well as a meeting that

  24   you had with Mr. Bauta, correct?

  25   A     It was for review of records and evaluation of Mr. Bauta,



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 152 of 283 PageID #: 25923


                              Cummings - direct - McElfish                 1202


   1   yes.

   2   Q      Now, you got a chance to meet with Mr. Bauta and sit down

   3   with him and discuss this case with him, right?

   4   A      To discuss his complaints, yes.

   5   Q      Okay.    And I believe I'm correct, and you'll -- please

   6   feel free to let me know if I'm not right, that you did that

   7   after you reviewed all the medical records?

   8   A      Not all of them.

   9   Q      Are you able to say here, though, in front of the jury

  10   which ones you had reviewed before seeing Mr. Bauta, and those

  11   that you had not?

  12   A      No.

  13   Q      Okay.    Are you able to say whether or not prior to

  14   sitting down with Mr. Bauta, you reviewed more than half the

  15   records or less?

  16   A      I can't really, you know, quantify it in that way.          I can

  17   say that I knew what his complaints were from the records I

  18   had reviewed.

  19   Q      And where did you have a meeting with Mr. Bauta?

  20   A      At Marshall Dennehey's office in lower Manhattan.

  21   Q      Down on Pine Street?

  22   A      Right.

  23   Q      So were there any of the defense attorneys at the

  24   meeting?

  25   A      No.



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 153 of 283 PageID #: 25924


                              Cummings - direct - McElfish                 1203


   1   Q     How long was the meeting you had with Mr. Bauta?

   2   A     It was about an hour.

   3   Q     One-on-one?

   4   A     Yes.

   5   Q     Did he arrive in a cane -- with a cane?

   6   A     He had a cane with him, yes.

   7   Q     Okay.    And what was the general nature of the discussion

   8   between you and Mr. Bauta?

   9   A     The discussion was about what his complaints are, what he

  10   felt limited in doing due to those complaints.

  11   Q     And what do you remember about it?

  12   A     I remember that he said that he had back pain and

  13   stiffness that made it difficult for him to walk, and that's

  14   why he carried a cane with him.        And he had neck pain that

  15   made it difficult for him to move his head up and down and

  16   sideways.

  17   Q     Now, according to my notes, and if there's something that

  18   you need to refresh your recollection, we can pull it up;

  19   there is no problem with that.

  20                 According to my notes, you had this meeting with

  21   Mr. Bauta in January of 2016.       Does that sound right?

  22   A     Yes.

  23   Q     And to your understanding, was that about six or seven

  24   months or so after he had had or undergone double-level back

  25   fusion?



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 154 of 283 PageID #: 25925


                              Cummings - direct - McElfish                 1204


   1   A     Yes.

   2   Q     Okay.    So at the time that you were interviewing him, he

   3   had already undergone the surgery, and so he was in a

   4   post-surgical state, if you will?

   5   A     Yes.

   6   Q     What else, if anything, over that hour did you and

   7   Mr. Bauta talk about?

   8   A     We talked about a typical day for him.

   9   Q     Let's stop there.      And if you don't mind, we'll go

  10   through each one.

  11                 What did he tell you about a typical day?

  12   A     He told me that on a typical day, he wakes up at 12:30

  13   p.m., and then sits in bed for a couple of hours more because

  14   he feels pain and stiffness in his low back.

  15   Q     Now, as part of the $24,000 that you were paid to review

  16   the medical records, Ms. Cummings, have you seen any evidence

  17   to the contrary of how long it takes him to get ready?

  18   A     I'm not sure I understand the question.

  19   Q     I'm not sure I do.      I apologize.    Let me try that again.

  20                 In the medical records anywhere that you reviewed

  21   and that you were paid for, did you see any evidence that

  22   contradicted what he told you about how long it took him to

  23   get dressed?

  24   A     Well, the records spoke to his complaints, but they

  25   didn't quantify or qualify his activities of daily living and



                        SAM       OCR     RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 155 of 283 PageID #: 25926


                                Cummings - direct - McElfish               1205


   1   the difficulty he reported with them.

   2   Q       Okay.    You didn't see in Dr. Winn's records and in

   3   Dr. Cordiale's records his restriction of motion and his

   4   restrictions on daily living?

   5                   MR. BARMEN:    Objection.

   6                   THE COURT:    Overruled.

   7   A       I saw that their records that talked about his diagnoses

   8   that they had put forth and the complaints that he had of

   9   stiffness and pain, but it didn't speak to the typical day

  10   scenario, as I was speaking about.

  11   Q       Okay, other than the length of time it would take him to

  12   get dressed and get ready and things of that nature, what else

  13   did you ask him about?

  14   A       I asked him about what equipment he uses.       I asked him

  15   about what medication he's on.         And I asked him to describe

  16   for me his complaints, and how they affected his life at that

  17   time.

  18   Q       Okay, if you don't mind stopping there.

  19                   And it's a lot of information, so if you need your

  20   report, I can put it up on the screen to refresh your

  21   recollection.

  22                   What did he say about equipment?   What equipment was

  23   he needing at that time?

  24   A       He had a cane, and that was -- and he had a spinal cord

  25   bone growth stimulator because he was post-surgery.



                          SAM        OCR     RMR   CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 156 of 283 PageID #: 25927


                             Cummings - direct - McElfish                   1206


   1   Q     And do you know for how long he had to use that?

   2   A     He had used that for several months before I saw him.           I

   3   don't know how long he used it for afterwards.

   4   Q     You've evaluated other people with spine surgery,

   5   Ms. Cummings?

   6   A     Yes.

   7   Q     Is a spinal stimulator something that's consistent with

   8   what you've seen in other patients?

   9   A     I -- I want to correct.      It wasn't a spinal stimulator,

  10   like a spinal cord stimulator.       It was something to promote

  11   bone growth for healing after the surgery.

  12   Q     Let me then -- let me correct then the question, because

  13   your answer -- you are correct, I need to ask a better

  14   question.

  15                Was the equipment -- a bone growth stimulator, in

  16   your experience in the other patients you've seen, is

  17   typically used for fusions, where the bone is fused?

  18                MR. BARMEN:    Objection.

  19                THE COURT:    Overruled.

  20   A     I think that's a medical question.          No, I haven't --

  21   Q     No problem, okay.     All right.

  22                And on the medications, what was it he had let you

  23   know he was taking?

  24   A     He was taking Tizanidine, which is a muscle relaxant.

  25   And at times, he was taking Ibuprofen.



                       SAM        OCR     RMR      CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 157 of 283 PageID #: 25928


                              Cummings - direct - McElfish                 1207


   1   Q     Does Tizanidine, to your knowledge, if you know, make you

   2   tired?

   3   A     I don't know.

   4   Q     Other than equipment and medication, there was one more

   5   category you just testified to a minute ago that you inquired

   6   on, and I didn't write it down.

   7                 Can you remind me?   There was something right after

   8   medication?

   9                 Let me ask it this way:

  10                 Other than equipment and medication, what else did

  11   you discuss with him at that visit?

  12   A     The typical day, and how his subjective complaints play

  13   out in his life.

  14   Q     Were you able to get an understanding from him,

  15   Ms. Cummings, at that time, as to where he was having pain?

  16   A     Yes, he indicated in his low back area.

  17   Q     Okay.    And I think you also mentioned that he mentioned

  18   his neck?

  19   A     And his neck.

  20   Q     And did he discuss emotional issues with you --

  21   particularly given that you're a psychologist, did he discuss

  22   emotional issues with you from the accident?

  23   A     Not in any depth.      He said that he felt that -- that was

  24   part of his complaint, was that he felt that he was having a

  25   difficult time adjusting to his limitations.



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 158 of 283 PageID #: 25929


                               Cummings - direct - McElfish                1208


   1   Q      And being that you have a psychology background, did you

   2   inquire further as to cognitive issues and emotional issues?

   3   A      I did not inquire further.         Cognitive is not my field.

   4   Q      Fair.    Did you inquire into psychological issues and

   5   emotional issues?

   6   A      I inquired as to whether he was receiving treatment at

   7   that time.

   8   Q      And what was your understanding, Ms. Cummings, as to

   9   whether he was or was not at that time?

  10   A      He said that he was not receiving psychological treatment

  11   at that time.

  12   Q      And have you since reviewed the records of Dr. James

  13   Thomas?

  14   A      Yes.

  15   Q      And to your understanding, he was treating at that time?

  16                  MR. BARMEN:    Objection.

  17                  THE COURT:    Overruled.    Do you know?

  18   A      At what time are you referring to?

  19   Q      In or around January of '16, when you were visiting with

  20   him.

  21   A      I'd have to look at Dr. Thomas's records again to confirm

  22   that or not.

  23   Q      Okay.    We have covered the equipment, medication,

  24   difficulty in daily living.

  25                  Before we go on, with respect to the difficulty of



                         SAM        OCR     RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 159 of 283 PageID #: 25930


                              Cummings - direct - McElfish                 1209


   1   daily living, did you get any more specific with him after he

   2   began to discuss with you how long it takes to get dressed,

   3   for instance?     Did you discuss other kinds of difficulties

   4   with daily living?

   5   A     Yes.

   6   Q     Please tell the jury about it.

   7   A     Yes.    He described that he had -- waking up at 12:30, the

   8   staying in bed for two hours because of pain and stiffness in

   9   the low back.     And he described that he would take a shower

  10   after those two hours and then, perhaps -- or actually more

  11   often than not go back to bed after the shower.

  12   Q     And to your recollection, does he say why?

  13   A     He said because of pain and stiffness in his low back.

  14   Q     Anything else he described to you in that meeting about

  15   his difficulties with daily living, that comes to mind?

  16   A     Just give me a moment to think.

  17                 (Pause.)

  18   A     He said that he was independent with activities of daily

  19   living, and they took long -- a long time for him to do them.

  20   Q     Anything else about difficulties with daily living?           I

  21   want to make sure I cover what you covered with Mr. Bauta

  22   before I move on.

  23                 Anything else?

  24   A     I think that's it.

  25   Q     Okay.    And other than activities with daily living,



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 160 of 283 PageID #: 25931


                             Cummings - direct - McElfish                  1210


   1   equipment, medication and the other items we've discussed,

   2   what else did you discuss with Mr. Bauta during that hour?

   3   A     I think that covers it.

   4   Q     All right.      And did you take notes during that meeting?

   5   A     I did.

   6   Q     And I would assume, and correct me if I'm wrong, you took

   7   the notes and made them into your report for Mr. Moroknek?

   8   A     Yes, I synthesized them into my report.

   9   Q     And did you have any discussions with either Mr. Moroknek

  10   or Mr. Saal or Mr. Barmen or any of the attorneys for the

  11   defense in this case?

  12   A     Pardon, yes.

  13   Q     And what did you tell them?

  14   A     I'm not clear on that question.

  15   Q     Okay.    Did you have discussions with them, for instance,

  16   about the meeting you had with Mr. Bauta in January of '16?

  17   A     Yes.

  18   Q     And what did you tell them?

  19   A     I told them, basically, what I just told you.

  20   Q     Okay.    Did you let them know that you were going to make

  21   recommendations as to future lifecare for Mr. Bauta?

  22   A     Well, I was asked to make a lifecare plan for him,

  23   assuming that everything in the records and in my interview of

  24   him was true, and do a worst-case scenario so they could have

  25   an idea of what numbers they would be looking at going



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 161 of 283 PageID #: 25932


                              Cummings - direct - McElfish                 1211


   1   forward.

   2                 MR. McELFISH:    Your Honor, may I have that answer

   3   read back?

   4                 THE COURT:    Yes.

   5                 (Record read)

   6   BY MR. McELFISH:

   7   Q     Okay.    And how many of those conversations have you had

   8   with the attorneys for the defense?          It doesn't matter to me

   9   who you spoke to, which one of them.          How many of those

  10   conversations did you have with them?

  11                 MR. BARMEN:    Objection.     What point in time?

  12                 THE COURT:    It is a good point.

  13                 MR. McELFISH:    All right.

  14   BY MR. McELFISH:

  15   Q     Let's focus it in on just, for instance, the meeting in

  16   of January of 2016 or thereabouts, in that area.

  17                 How many conversations did you have with

  18   Mr. Moroknek or the attorneys for the defense about your

  19   opinions?

  20   A     I had more than one, but I don't have a count of how many

  21   times.

  22   Q     And are you able to say for the jury what was discussed

  23   in the conversations, other than what you've already said?

  24   A     That is what was discussed.

  25   Q     All right.       And ultimately -- withdrawn.



                        SAM        OCR     RMR       CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 162 of 283 PageID #: 25933


                              Cummings - direct - McElfish                 1212


   1                 What was the scope of your retention?        What were you

   2   asked to do in the beginning, before you did anything?

   3   A     I was asked to do a lifecare plan that was objective and

   4   reasonable and assumed the worst-case scenario, and put

   5   numbers to the future costs of items arising from that

   6   worst-case scenario.

   7   Q     Now, in your report -- you say nowhere in your report

   8   that is a worst-case scenario, do you?

   9   A     I don't say that in my report, no.

  10   Q     So if it were a worst-case scenario and you meant that,

  11   you would want to document that; would you not?

  12                 MR. BARMEN:    Objection.

  13                 THE COURT:    Overruled.

  14                 You can answer the question.

  15   A     I would not document that.

  16   Q     Okay.    Well, you didn't create any other lifecare plans

  17   or any other reports for something less than a worst-case

  18   scenario?

  19   A     No, I did not.

  20   Q     Did you verbally discuss your opinions with the attorneys

  21   before you issued the report?

  22   A     Yes.

  23   Q     And did they ask you to change or alter your opinion in

  24   any way based on that discussion?

  25   A     No.



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 163 of 283 PageID #: 25934


                             Cummings - direct - McElfish                  1213


   1               MR. McELFISH:    So here is what we are going to do

   2   now, we will go -- for the Court, small screens -- counsel, we

   3   will go to 432-96.

   4               MR. BARMEN:    Could you give me a page number of the

   5   report, counsel, because I am looking at a different Bates

   6   number.

   7               MR. McELFISH:    Sure.    It's 432-96 in the exhibits

   8   and on the report, it's 17 of 21.

   9               MR. BARMEN:    Thank you.

  10               MR. McELFISH:    You're welcome.

  11   BY MR. McELFISH:

  12   Q     Now, before I get to this exhibit, Ms. Cummings, you read

  13   all the records, except for Dr. Mobin's deposition?

  14               MR. BARMEN:    Objection.

  15   Q     And you met with Mr. Bauta --

  16               THE COURT:    Overruled.

  17   Q     You met with Mr. Bauta.      Did you do anything else within

  18   the scope of your retention before you put pen to paper and

  19   typed up your report?

  20   A     I reviewed the records.      I evaluated Mr. Bauta.      And I

  21   worked up the items that would be based on his subjective

  22   complaints, and then put all that in my report.

  23   Q     When you -- when you were formulating your opinion as to

  24   what the lifecare needs were going to be, did you consider

  25   such things in the reports of the treating doctors, such as



                       SAM       OCR        RMR    CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 164 of 283 PageID #: 25935


                             Cummings - direct - McElfish                  1214


   1   objective testing?

   2   A     I'm not sure what you mean.

   3   Q     It's a little vague, but for instance, objective testing

   4   by the chiropractors might be straight leg tests, or the

   5   Braggard's test, or other kinds of tests that revealed various

   6   medical issues --

   7                MR. BARMEN:    Objection.

   8   Q     -- Did you consider those?

   9                THE COURT:    Sustained.

  10   BY MR. McELFISH:

  11   Q     Have you spoken to the attorneys for the defense in the

  12   past week about your testimony?

  13   A     Yes.

  14   Q     Have they provided you with daily transcripts of the

  15   witnesses that have appeared and testified here before the

  16   jury, such as Dr. McGowan?

  17   A     No.

  18   Q     Dr. Winn?

  19   A     No.

  20   Q     Dr. Russo?

  21   A     No.

  22   Q     Dr. Goldman?

  23   A     No.

  24   Q     Did you ask for those daily transcripts?

  25   A     No.



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 165 of 283 PageID #: 25936


                             Cummings - direct - McElfish                  1215


   1   Q     I would make the assumption that prior to preparing your

   2   report, you also did some research as to the pricing for the

   3   items you are going to put into your lifecare plan?

   4   A     Yes.

   5   Q     And I believe you used some fee book; I don't -- is it

   6   Optum, was it Optum that you used?

   7   A     No.

   8   Q     What did you use?

   9   A     I didn't use a book, I used a program:         Physicians Fee

  10   Reference.

  11   Q     Is that a software program?

  12   A     Yes.

  13   Q     Have you heard of FairHealth.org?

  14   A     Yes.

  15   Q     Is that a reliable database, in your view?

  16   A     Yes.

  17   Q     Is there any reason why you chose to use the Physicians

  18   Fee software as opposed to FairHealth.org?

  19   A     I used the Physicians Fee Reference because

  20   FairHealth.org was not available to me at that time.

  21   Q     Because it requires a private license?

  22   A     No, it just wasn't -- it wasn't spoken of within my

  23   professional groups, and so I was actually not aware of it.

  24   Q     But now you are aware that FairHealth.org is a national

  25   database for billing, coding and pricing?



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 166 of 283 PageID #: 25937


                              Cummings - direct - McElfish                 1216


   1   A     Yes.

   2   Q     And you also understand that FairHealth.org requires a

   3   private license in order to be able to access the information?

   4                 MR. BARMEN:    Objection.

   5                 THE COURT:    Overruled.

   6   A     I am really not clear on if it's a private license.           I do

   7   know that I purchased the ability to use that program.

   8   Q     You have purchased the ability to use FairHealth?

   9   A     Yes.

  10   Q     When did you do that?

  11   A     I did that in -- I'm not sure when I did that, but it was

  12   after I wrote this lifecare plan.

  13   Q     Okay.    You said earlier that you had not reviewed

  14   Dr. Mobin's deposition at the time of your report, but you

  15   have since reviewed it before your trial testimony; is that

  16   what you said, or did I mishear that?

  17   A     That's what I said.

  18   Q     Did you see in Dr. Mobin's deposition that the pricing he

  19   used for the future care was based on FairHealth.org?

  20   A     I saw that he uses that.      It seemed to me that he uses it

  21   in his practice, because I don't think he put forth projected

  22   numbers.

  23   Q     But he indicated in his testimony that's the database he

  24   relies upon?

  25                 MR. BARMEN:    Objection.



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 167 of 283 PageID #: 25938


                              Cummings - direct - McElfish                 1217


   1                 THE COURT:   Overruled.

   2   A     For his office billing, yes.

   3   Q     I'm sorry I missed the date, Ms. Cummings.           When did you

   4   begin using FairHealth?

   5   A     I didn't give you a date because I don't recall.

   6   Q     I apologize.      Can you give us a ballpark?

   7   A     Well, as I said, it was after I wrote this report,

   8   somewhere between there and now.         I'd say I've been using it

   9   over a year.

  10   Q     Okay.    And since beginning to use FairHealth.org, did you

  11   go back at any point and reassess the numbers that you have in

  12   this case based on that database?

  13   A     No.

  14   Q     Do you still use this Physicians Fee software, or do you

  15   exclusively use FairHealth.org now?

  16   A     I use FairHealth.org now.

  17   Q     Okay.    Let's go to 432-0096 for ID for Mr. Barmen, at 17

  18   of 21.

  19                 It's on the small screens, Ms. Cummings.

  20   A     I see it.

  21   Q     You came up with a lifecare plan for Mr. Bauta, correct?

  22   A     Correct.

  23   Q     And you broke it down in a couple of different areas, the

  24   first of which was what's referred to as one-time costs?

  25   A     Yes.     (Continued on the following page.)



                        SAM       OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 168 of 283 PageID #: 25939


                           Cummings - direct - McElfish                    1218


   1   DIRECT EXAMINATION

   2   BY MR. McELFISH: (Continuing)

   3   Q     Okay.   And then if we go to the next page, which is 0097

   4   for ID, we have what's referred to as annual costs.

   5   A     My page hadn't flipped, but, yes.

   6   Q     Apologize.    How's that?

   7   A     Yes.

   8   Q     Explain the difference to the jury, please.

   9   A     The one-time costs are costs that will be used over the

  10   short term, within the first year or two, and they're not

  11   going to be repeating year after year throughout the life

  12   expectancy as are the annual costs.

  13   Q     Okay.   So one is a one-time shot and the other repeats

  14   over the years?

  15   A     Yes.

  16   Q     When you say over the years, you picked a life expectancy

  17   over how many years it would occur; right?

  18   A     I didn't pick one.     I just used the national statistics

  19   to get that information.

  20   Q     And what was the ballpark of the life expectancy over

  21   which the annual cost would project?

  22   A     38 years.

  23   Q     Okay.   Now, before I get to the specifics of the exhibit,

  24   I just want to go back and ask you, you told Mr. Barmen that

  25   if you believed what you -- I'm sorry, not Mr. Barmen.           You



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 169 of 283 PageID #: 25940


                           Cummings - direct - McElfish                    1219


   1   told Mr. Moroknek that if what you read in the report was true

   2   and if what you heard from Mr. Bauta was true, you would rely

   3   upon that information to prepare the life care plan?

   4   A     To prepare a worst-case scenario life care plan assuming

   5   everything was true.

   6   Q     Assuming everything was true, okay.        And based on

   7   assuming everything was true, that is what you prepared, these

   8   two exhibits?

   9   A     The annual costs and the one-time costs?

  10   Q     Yes.

  11   A     Yes.

  12   Q     Now, with respect to the physical therapy, which

  13   according to your report is a one-time cost, how many sessions

  14   did you think he needed?

  15   A     From the records, I understood that he had been having

  16   treatment and I observed and I calculated how many he had

  17   historically and I came up with a number of 50 sessions

  18   because it -- over the years he had had more than 50 sessions

  19   and he had not been -- let me just think about this.           And he

  20   -- and I didn't know -- I didn't have up to date records from

  21   PT Dr. Vasile to have his projections going forward, so I had

  22   to use my best judgment based on what I learned from the

  23   records.

  24   Q     Okay.   But to be clear, Ms. Cummings, if you did not feel

  25   as a life care planner based upon the records and meeting Mr.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 170 of 283 PageID #: 25941


                           Cummings - direct - McElfish                       1220


   1   Bauta that he did not need any physical therapy, you would not

   2   have prepared it in your plan or included it?

   3   A     Well, I have to say I relied on the doctors and Mr.

   4   Bauta's subjective complaints to the doctors and to me.            I

   5   didn't, you know, decide on my own he needs physical therapy

   6   because that's a medical question.

   7   Q     Fair, but that would then presume there was no doctor

   8   that said he needed none?

   9               MR. BARMEN:    Objection.

  10               MR. McELFISH:    Let me withdraw that.      It was a

  11   little awkward.

  12   Q     If you reviewed records, Ms. Cummings, that said that Mr.

  13   Bauta did not need future therapy, you would not have put it

  14   in your plan?

  15               MR. BARMEN:    Objection.

  16               THE COURT:    If you had seen records, medical records

  17   that said he did not need physical therapy, would you have put

  18   physical therapy in your plan?

  19               THE WITNESS:    You're asking me?

  20               THE COURT:    Yes.

  21               THE WITNESS:    I would not -- I base my opinions on

  22   the entirety of the record, and if there were one record that

  23   said he didn't need physical therapy, I would not rely only on

  24   that record and not give him physical therapy because my task

  25   was to do a worst-case scenario based on his complaints --



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 171 of 283 PageID #: 25942


                            Cummings - direct - McElfish                   1221


   1   Q     Okay.

   2                 THE WITNESS:   -- assuming they're true.

   3   Q     I mean, you had cases where the worst-case scenario was

   4   zero, right?     No therapy, no future need?

   5   A     That's kind of a broad question and I don't think I can

   6   answer that sitting here.

   7   Q     Let me try to rephrase it.       Have you had other cases

   8   where you have been asked to do a life care plan, you have

   9   attributed zero future care?

  10   A     Zero future care?

  11   Q     Yes.

  12   A     In what context?

  13   Q     In context of litigation where you have been hired by the

  14   defendants to say this is what his future care needs are and

  15   you found zero.

  16   A     I'm really at a lose to understand that question, I'm

  17   sorry.

  18   Q     Okay.    Well, if you read records and you interviewed

  19   somebody who you were on the other side of the litigation and

  20   based upon the entirety of the records you didn't think they

  21   needed, for example, future physical therapy, you would not

  22   have included it?     Is that true?

  23   A     I can't give a hypothetical because I've had so many

  24   cases and there's not something I can say I typically do or

  25   don't do.     I have to take each case as it's presented to me.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 172 of 283 PageID #: 25943


                            Cummings - direct - McElfish                   1222


   1   Q     Okay.    Anyway, based on the entirety of the records, 50

   2   sessions of physical therapy going forward and how much money

   3   did you attribute -- or what was the cost -- I should probably

   4   say what was the cost of the physical therapy per session per

   5   session?

   6   A     Do you mind flipping back to the --

   7   Q     No, I don't mind at all.

   8   A     136 per session.

   9   Q     What is the total amount of physical therapy that you

  10   believe Mr. Bauta needs?

  11   A     The cost for those 50 sessions is, it looks like $6,800.

  12   Q     That's a little small.      I can make it bigger.

  13   A     Bigger might help.

  14   Q     The number again, please.

  15                 MR. BARMEN:    Objection, Your Honor, she is reading

  16   the report.

  17                 THE COURT:    I will allow it.    Well, do you see the

  18   report on the screen?

  19                 THE WITNESS:   I do.     I just have a little difficulty

  20   because it's blurry.

  21   Q     Let me ask it this way:        Ms. Cummings, you have authored

  22   a report.     You have an opinion.      Have you memorized each

  23   number?

  24   A     No.

  25   Q     So you're going to need the report to know what it is



                                        MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 173 of 283 PageID #: 25944


                            Cummings - direct - McElfish                   1223


   1   that you recommended --

   2   A     Yes.

   3   Q     -- to at least accurately recall the number numbers?

   4   A     To give you accurately the numbers, I will need to refer

   5   to this.

   6   Q     There were objections and different things going on, can

   7   you please tell me the physical therapy number again?

   8   A     The total number?

   9   Q     Yes, ma'am.

  10   A     $6,800.

  11   Q     Okay.    And then moving down the list, and this is just on

  12   the one-time costs category, you have an opinion as to whether

  13   or not Mr. Bauta need psychotherapy?

  14                 MR. BARMEN:    Objection.

  15                 THE COURT:    Overruled.

  16                 MR. BARMEN:    Can we approach, Your Honor?

  17                 THE COURT:    Sure.

  18                 (Sidebar held outside the hearing of the jury.)

  19                 (Continued on the following page.)

  20

  21

  22

  23

  24

  25



                                           MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 174 of 283 PageID #: 25945


                                        Sidebar                            1224


   1                (The following sidebar held outside of the hearing

   2   of the jury.)

   3                MR. BARMEN:    He is asking a non-medical witness to

   4   give opinions based on medical needs.         She was here to review

   5   records and to do costs and he is asking her a medical

   6   opinion.     She has already said once, you know, that she can't

   7   give a medical opinion.      He could ask her what does X cost in

   8   your report.    He should not be permitted to ask is it your

   9   opinion that he needs X from a medical standpoint, which is

  10   what he intends to do.

  11                MR. McELFISH:    Well, that's a misunderstanding of

  12   how a life care plan works.       What a life-care planner does is,

  13   using their background and experience, as she just said, she --

  14                THE COURT:    That's exactly wrong.     Your economist

  15   didn't do that.     Your economist didn't say this line in Mr.

  16   Provder's life care plan cost X.        Mr. Provder put the cost and

  17   then she just extrapolated the cost out taking into account

  18   inflation and present value.

  19                MR. McELFISH:    I am confused.

  20                THE COURT:    I can't help you with that.      That's your

  21   confusion.

  22                Your life-care planner --

  23                MR. McELFISH:    You already heard her --

  24                THE COURT:    Stop with the ridiculous arguments.

  25   Okay.   You say things off the cuff that are demonstrably false



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 175 of 283 PageID #: 25946


                                        Sidebar                            1225


   1   by your own doctors.      Your life-care planner Mr. Provder says

   2   physical therapy is going to cost X, yes or no.

   3               MR. McELFISH:    Well --

   4               THE COURT:    Answer the question.     Yes or no, that's

   5   what your life-care planner said?

   6               MR. McELFISH:    Well, I don't remember.      I'm trying

   7   to think of how to deal with this.

   8               THE COURT:    Listen, you're objecting in part to your

   9   own life care planner's --

  10               MR. BARMEN:    No, no.

  11               MR. MANNION:    Can I, Your Honor?     The way that he's

  12   asking the question, he's asking if it's her opinion that he

  13   needs all of these things.       That's a medical opinion.      What

  14   she did is look through the records and say these doctors say

  15   he needs those things and I will take the worst-case scenario,

  16   here's the cost for those things.        It's not her opinion that

  17   he needs them.     That's a medical opinion.      That's the

  18   difference in the way he is asking.

  19               THE COURT:    It is just the form of the question?

  20               MR. MANNION:    Exactly.

  21               He is asking her essentially for a medical opinion

  22   as to what this gentleman needed.        That's not what she did.

  23   She took the worst-case scenario medical opinions and said

  24   okay, the doctor says he needs this, now let me put a cost to

  25   it.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 176 of 283 PageID #: 25947


                                        Sidebar                            1226


   1                THE COURT:   Can you read back to me the question

   2   that prompted this sidebar?

   3                (Record read.)

   4                THE COURT:   They are right.

   5                MR. McELFISH:    What I am trying to ascertain is,

   6   because I don't necessarily disagree, how they want it

   7   phrased.     Because she did come to an opinion based on the

   8   records about what the doctor said that he needed.           I'm okay

   9   with... I'm okay with how we rephrase it.         I don't care about

  10   that part.

  11                MR. MANNION:    It's not her opinion on psychotherapy,

  12   it's here the cost is if you believe that doctor.

  13                MR. McELFISH:    She does have an opinion that he

  14   needs psychotherapy.      See, Judge --

  15                THE COURT:   I saw it on the screen.

  16                MR. McELFISH:    How about this:    Do you have an

  17   opinion based on the doctor's records or have you put together

  18   some life care items based on the doctor's opinions as to

  19   whether or not he will need psychotherapy?

  20                MR. MANNION:    She can't -- that's the whole thing.

  21                THE COURT:   Look, it --

  22                MR. MANNION:    It's the cost.

  23                THE COURT:   It is not only the cost.

  24                MR. McELFISH:    Thank you.

  25                THE COURT:   Mr. McElfish is right to a certain



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 177 of 283 PageID #: 25948


                                         Sidebar                           1227


   1   extent.    Are there medical records that say he needs 50

   2   sessions of physical therapy?

   3               MR. BARMEN:    No.   What she's done is she has gone

   4   back and look at how much he has already had.

   5               THE COURT:    Good point.    It is her, based on the

   6   records, this is what he needs going forward.

   7               MR. BARMEN:    No.   This is reasonable to give him

   8   based on what he has already had and what you see in the

   9   medical records, not that it is her opinion, but she's giving

  10   him the benefit of the doubt.

  11               MR. MANNION:    She can't prescribe physical therapy.

  12   She's not qualified to say anything about physical therapy.

  13               THE COURT:    What about psychotherapy?

  14               MR. MANNION:    It's the same thing.

  15               MR. BARMEN:    Also, I object to hearing this part

  16   because he talks about psychotherapy and Dr. Thomas as if it's

  17   one and the same and he conflates the issue with the jury and

  18   he has done it again.

  19               Dr. Thomas is not doing psychotherapy, but he asked

  20   the question to her as if he is.

  21               THE COURT:    Why don't you just ask her, you have

  22   here psychotherapy 50 sessions, how did you conclude that.

  23               MR. McELFISH:    She's going to say -- before we leave

  24   sidebar so we don't have another sidebar, what she's going to

  25   say is that I looked at all the records and that's what I came



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 178 of 283 PageID #: 25949


                                        Sidebar                            1228


   1   up with based on the totality of all the records.

   2               THE COURT:    That's fine.      And then what costs do you

   3   associate with that.

   4               MR. McELFISH:    I was just trying to cut to the

   5   chase.   Sure.    No problem.

   6               MR. MANNION:    Thank you.

   7               (Sidebar concluded.)

   8               (Continued on the following page.)

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 179 of 283 PageID #: 25950


                            Cummings - direct - McElfish                   1229


   1                 MR. McELFISH:    Can I proceed?

   2                 THE COURT:    Yes.

   3   DIRECT EXAMINATION

   4   BY MR. McELFISH:

   5   Q     Ms. Cummings, going back to 432-0096 for ID, do you see

   6   there in the record it indicates the need for psychotherapy,

   7   how did you come up with that?

   8   A     I came up with that based on the records, the treatment

   9   records and Mr. Bauta's complaints in the records of emotional

  10   distress.

  11   Q     Okay.    Now, did you yourself rely upon any of your own

  12   experience, training, and background in order to decide what

  13   it is he needs or did you just rely upon what the doctors and

  14   the therapists had said?

  15                 MR. BARMEN:    Objection.

  16                 MR. McELFISH:    Foundation, Judge.

  17                 THE COURT:    Overruled.

  18   A     Okay, so I relied on the history and the medical records

  19   and what Mr. Bauta explained to me.            I wasn't asked to do a

  20   psychological evaluation.

  21   Q     That's fair.    And based on that, how many sessions of

  22   psychotherapy do you believe Mr. Bauta needs going forward?

  23                 MR. BARMEN:    Objection.

  24                 THE COURT:    How many sessions did you include in

  25   your life care plan?



                                          MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 180 of 283 PageID #: 25951


                              Cummings - direct - McElfish                  1230


   1                   THE WITNESS:    I included 50 sessions of

   2   psychotherapy.

   3   Q       And how much -- are those -- withdrawn.

   4                   Did you price out the sessions based on the

   5   physician's fee software?

   6   A       Yes.

   7   Q       And how much total is the psychotherapy for the 50

   8   sessions?

   9   A       $8,600.

  10   Q       Okay.    What is the next line down?

  11   A       The next line down is --

  12   Q       And let me help you out.         Let me help you out.   Let's do

  13   this.

  14   A       This is helpful.       Thank you.

  15   Q       You're quite welcome.

  16   A       It's allowance for diagnostic imaging, such as MRI and

  17   X-rays.

  18   Q       Now, what I want to do here is ask you, do you have any

  19   type of a breakdown as to how many you included in your life

  20   care plan and, for instance, you have in parenthesis MRIs,

  21   X-rays.    How many MRIs?       How many X-rays?

  22   A       I did not break it down that way.

  23   Q       So where did you come up with the figure, the total cost

  24   for that if you did not know the breakdown?

  25   A       Well, I reviewed the records and saw his history of MRI



                                          MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 181 of 283 PageID #: 25952


                           Cummings - direct - McElfish                    1231


   1   and X-rays and I provided enough funding for X-rays several

   2   times and MRI a time or two, but I didn't break it down.

   3               THE COURT:    So you got those costs from the

   4   physician's --

   5               THE WITNESS:    Yes, the fee reference.

   6               THE COURT:    -- fee reference?

   7               THE WITNESS:    Yes.

   8   Q     Tell the jury how much you have -- withdrawn.

   9               What is your allowance for future diagnostic testing

  10   for Mr. Bauta?

  11   A     $15,000.

  12   Q     So, in total, can you tell the jury how much the one-time

  13   cost is that you believe he needs?

  14   A     The one-time cost totals $30,400.

  15   Q     Thank you.

  16               Let's go on then to the annual costs, which, as

  17   we've already discussed, will repeat annually.          Let's begin

  18   with physical therapy.      Is this different than the one-time

  19   cost physical therapy?

  20   A     Yes, it is.    This is an annual cost that involves

  21   monitoring of his home exercise program and his status as far

  22   as his need for the home exercise program and making sure that

  23   he is carrying it out in a way that's helpful to him.

  24   Q     I see.   And how many times a year did you believe Mr.

  25   Bauta needed based on the records that you reviewed -- let me



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 182 of 283 PageID #: 25953


                            Cummings - direct - McElfish                   1232


   1   withdraw it.

   2                 What did you include in your life care plan based on

   3   the records that you reviewed in terms of evaluations?

   4   A     Four times per year.

   5   Q     And what is the cost per evaluation?

   6   A     $174.

   7   Q     And the total for the therapy?

   8   A     Annual is $696.

   9   Q     The next section is medical.       Can you explain?

  10   A     Yes.    This is based on the medical records and I included

  11   a physiatrist twice per year, $225 each; a spine specialist

  12   five times per year, $225 each; and an orthopedist once per

  13   year, $146 per year.

  14   Q     Let me understand, physiatrist is sort of a pain

  15   management-type doctor to your understanding?

  16   A     He is a physical medicine and rehabilitation doctor.

  17   Q     Thank you.    You believe, or you included, I should say,

  18   physiatry visits twice a year for his life?

  19   A     Yes.

  20   Q     Who said he needed that?

  21   A     Well, that would be adjunctive to physical therapy

  22   evaluations every year.

  23   Q     Okay.    Same question on spine specialist, you believe he

  24   needs to see -- I'm sorry.       Let me withdraw that.      I have to

  25   phrase it right.



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 183 of 283 PageID #: 25954


                             Cummings - direct - McElfish                  1233


   1                  You included five visits to a spine specialist a

   2   year for the next 38 years?

   3   A       I did.

   4   Q       And you also included an orthopedist, who is more of like

   5   a bone doctor, could be spine doctor as well, once a year?

   6   A       Yes.

   7   Q       For the rest of his life?

   8   A       Yes.

   9   Q       Now, rather than wasting time going through the

  10   individual numbers, if you could just tell us what the annual

  11   medical costs associated with seeing the rehabilitation

  12   doctor, the spine specialist, and the orthopedist are each

  13   year?

  14   A       The total is $1,721.

  15   Q       And I take it those are generally, according to this fee

  16   reference software, that would fall under some sort of an

  17   office visit?

  18   A       Yes.

  19   Q       By the way, do you know who -- do you know who has

  20   published or -- withdrawn.

  21                  Do you know where the data comes from or where the

  22   data pool was collected from in the physician reference

  23   software?

  24   A       I don't know exactly at this point.

  25   Q       At any time did you ever understand it was a collection



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 184 of 283 PageID #: 25955


                           Cummings - direct - McElfish                    1234


   1   of data from an insurance company, health insurance company?

   2   A      It was a collection of actual charges that were

   3   historically -- were made historically.

   4   Q      Was that United Healthcare, if you know?

   5   A      No.

   6   Q      All right.   Let's go on.      The next category is

   7   medication.    Would you tell the jury what you included in your

   8   life care plan for medication?

   9   A      I included the two medications that Mr. Bauta informed me

  10   that he was taking when I evaluated him in January of 2016 and

  11   those are Tizanidine, which is a muscle relaxant, and

  12   ibuprofen, which is a non-steroidal anti-inflammatory

  13   medication, which would be more for pain.

  14   Q      Do you know whether or not he has taken or takes any pain

  15   medication, narcotic pain medication?

  16   A      What's the timeframe on that?

  17   Q      Any time after the surgery or during the time that he saw

  18   you.

  19   A      He was not taking narcotic pain medication when I saw

  20   him.

  21   Q      Do you know if he has been prescribed pain medications or

  22   narcotic medications?

  23   A      Yes.   During the acute postsurgery period.

  24   Q      And how about before surgery?

  25   A      I don't recall.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 185 of 283 PageID #: 25956


                                Cummings - direct - McElfish                 1235


   1   Q       Fair.    Okay.    When you say medications on an annual

   2   basis, are you able to say for the jury how much medication he

   3   is going to have to take a year?

   4                   MR. BARMEN:    Objection.

   5                   THE COURT:    Are you asking me to give the dosage

   6   that's listed here?

   7   Q       I'm not asking you for the dosage.       I'm asking you for

   8   the frequency.       How often would he have to take these

   9   medications?

  10   A       Well, the Tizanidine has been prescribed at once per day

  11   and he has indicated to me that the ibuprofen was as needed or

  12   intermittently.

  13   Q       And did I ask you the amount?

  14   A       The total annual amount is $296.

  15   Q       Thank you.    Let's go to the next area.      Tell the jury

  16   what equipment you believe Mr. Bauta will need for the rest of

  17   his life.

  18   A       I included a shower chair, a handheld shower, a back

  19   brush, grab bars for the bathroom, a soft lumbosacral

  20   orthosis, which is a back brace that's made of fabric, and a

  21   cane.

  22   Q       And how much are each of these items?

  23   A       The shower chair is $125.        The handheld shower is $40.

  24   The back brush is $15.         The grab bars for the bathroom would

  25   be $100.    A soft lumbosacral orthosis would be $30, and the



                                          MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 186 of 283 PageID #: 25957


                               Cummings - direct - McElfish                1236


   1   cane would be $15.

   2   Q      What's the total annual cost, because you don't get a new

   3   cane every year, for example, so you sort of annualized it

   4   out?

   5   A      Well, I have a cane replaced every five years and, you

   6   know, I have timeframes for each item.

   7   Q      How much do you believe the cost is for the annualization

   8   of the equipment per year?

   9   A      The cost in my report is $79 per year.

  10   Q      And that's for 38 years; right?

  11   A      Correct.

  12   Q      Now, before I go on, you and I had discussed Mr. Bauta's

  13   cane in your deposition.        Did you review your deposition

  14   before today?

  15   A      Yes.

  16   Q      And I asked you whether or not his cane was needed.

  17   What's your answer to that?

  18                 MR. BARMEN:    Objection.

  19                 MR. McELFISH:    Let me withdraw it and ask it

  20   correctly.

  21   Q      Do you have an opinion, Ms. Cummings, as to whether or

  22   not he needs this cane?

  23                 MR. BARMEN:    Objection.

  24                 THE COURT:    Overruled.

  25                 Do you?



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 187 of 283 PageID #: 25958


                            Cummings - direct - McElfish                      1237


   1   A     I don't have an opinion on that.           I have the fact that he

   2   carries a cane with him and has for several years and so I put

   3   it into the projected annual costs.

   4   Q     Okay.    Going to your deposition.

   5                 MR. McELFISH:        For counsel and the Court and the

   6   witness, page 33, which is marked as 432-0034.           It is on the

   7   small screens.

   8   Q     You were deposed back in February 3, 2017; correct?

   9   A     Correct.

  10   Q     Okay.    Beginning at line 7, down to line 17.

  11                 MR. McELFISH:        And I will, Your Honor, bring it up.

  12   Not like that.     Sorry.

  13                 THE COURT:    Okay.

  14   Q     You were asked the following questions and you gave the

  15   following answers:

  16                 "QUESTION:    And you don't have any opinion one way

  17   or the other about whether or not he need the cane?

  18                 "ANSWER:     Well, I do have an opinion that he needs

  19   the cane.     I have that in my life care plan.        That's one of

  20   the needs that I was able to glean from my records.

  21                 "QUESTION:    So based upon the records and based upon

  22   your personal observations of Mr. Bauta, it is your

  23   professional opinion that Mr. Bauta does need the cane?

  24                 "ANSWER:     Yes."

  25                 Are those the questions and answers that you were



                                            MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 188 of 283 PageID #: 25959


                           Cummings - direct - McElfish                     1238


   1   asked and the answers that you gave in your deposition?

   2   A     Yes.

   3   Q     Thank you.

   4                MR. McELFISH:    Judge, have we had a break?      I don't

   5   remember.    I just lost -- my iPad went down.        I can get it

   6   back up in a second.

   7                THE COURT:    Take a break or keep piling through?

   8                THE JURORS:    Break.

   9                THE COURT:    All right.    10-minute break.

  10                (Jury exits the courtroom.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 189 of 283 PageID #: 25960


                            Cummings - direct - McElfish                   1239


   1    (In open court.)

   2                 (JUDGE RAMON E. REYES enters the courtroom.)

   3                 (The following occurs outside the presence of the

   4   jury.)

   5                 MR. McELFISH:     Judge, is she getting the jury?

   6                 THE COURT:   Yes.    What's up?

   7                 MR. McELFISH:     I found in the transcript she uses

   8   her own experience in respect do physical therapy and

   9   physiatry and I'm going to impeach her with that or at least

  10   ask about it.     It's contrary to what counsel said at the

  11   sidebar.     She doesn't use any of her own experience to make

  12   any of these recommendations but she specifically testified to

  13   those two.

  14                 THE COURT:   So do it.

  15                 (Jury enters.)

  16                 THE COURT:   You may continue.

  17   BY MR. McELFISH:

  18   Q     I just want to go back and clear one thing up,

  19   Ms. Cummings, with respect to the manner in which you formed

  20   your opinions.     As a life care planner you rely on the records

  21   of others for the most part; is that right?

  22   A     Yes.

  23   Q     Okay.    But I believe with respect to physical therapy,

  24   you use your own training and experience to come up with the

  25   physical therapy projections?



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 190 of 283 PageID #: 25961


                            Cummings - direct - McElfish                   1240


   1                MR. BARMEN:    Objection.

   2                THE COURT:    Overruled.

   3   A     I don't, no.    I use my judgment as far as understanding

   4   the treatment that had been received.

   5   Q     Page four -- Exhibit 432-0057, that's page 56 of the

   6   deposition, lines 3 through 12.

   7                THE COURT:    Hold on just one second.

   8                MR. McELFISH:      I can pull it up.   It's on your

   9   screen, Judge.     I made it bigger.

  10                MR. BARMEN:    Improper impeachment.

  11                THE COURT:    This is talking about something

  12   different.    Would you come to sidebar, please.

  13                (Sidebar held outside of the hearing of the jury.)

  14                (Continued on next page.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 191 of 283 PageID #: 25962


                                         Sidebar                           1241


   1               (The following sidebar took place outside the

   2   hearing of the jury.)

   3               THE COURT:    May I see the life care plan?

   4               You have been questioning her about these things.

   5               MR. McELFISH:      Correct.

   6               THE COURT:    For impeachment what you were going to

   7   do is annual costs which are not the one-time costs.

   8               MR. McELFISH:      Right.

   9               THE COURT:    A different thing.

  10               MR. McELFISH:      I understand.    We're over here now.

  11               THE COURT:    She testified that anything about this

  12   was based on just a review of the records.

  13               MR. McELFISH:      Yeah.    That's my recollection.    I'm

  14   afraid to say it.

  15               MR. BARMEN:    She said she uses her judgment based on

  16   X, Y and Z in conjunction with the medical records.

  17               MR. McELFISH:      The whole reason we were up here

  18   before --

  19               THE COURT:    That is not my recollection of what she

  20   said when you asked her about the physical therapy because all

  21   of this has to do with physical therapy, right?          They were in

  22   relation to the one-time costs, how did you come up with the

  23   $6,800 for physical therapy.

  24               MR. McELFISH:      Initially, yes.

  25               THE COURT:    I don't remember any questions on this



                                 SN       OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 192 of 283 PageID #: 25963


                                         Sidebar                           1242


   1   unless I'm mistaken.      Am I mistaken?

   2               MR. BARMEN:    I don't think so.

   3               THE COURT:    That specific impeachment is this --

   4               MR. BARMEN:    I did object to improper impeachment.

   5   I did for that reason.

   6               THE COURT:    I did not think it was this, but this

   7   says --

   8               MR. BARMEN:    Either way I think it's inconsistent

   9   with respect to the rest of the annual costs that are not

  10   one-time costs.

  11               MR. McELFISH:      Yeah, these.

  12               THE COURT:    Yes, but I don't think she gave how she

  13   came up with this.

  14               MR. McELFISH:      I'm not trying to beat her up.

  15               THE COURT:    If she says that's based on what is in

  16   the records, then this is impeachment.

  17               MR. McELFISH:      I agree with you, I just thought --

  18               MR. BARMEN:    But she already testified that based on

  19   her judgment X, Y and Z she's answered the question to this

  20   and then he proceeded to impeach on it.

  21               MR. McELFISH:      She said I used my judgment but she

  22   uses her experience with the discharge of actual patients.

  23               MR. BARMEN:    She said my judgment in conjunction

  24   with.

  25               THE COURT:    Fine.   You can do it.     We're spending



                                 SN       OCR        RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 193 of 283 PageID #: 25964


                                        Sidebar                            1243


   1   time on such ridiculously minor points, but go ahead.

   2               (Sidebar ends.)

   3               (Continued on next page.)

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 194 of 283 PageID #: 25965


                            Cummings - direct - McElfish                   1244


   1   BY MR. McELFISH:

   2   Q     And in your deposition, Ms. Cummings, you were asked the

   3   following questions and you gave the following answers, page

   4   56, lines 3 through 12:

   5                 "Question:    Okay, now with respect to the" --

   6                 MR. BARMEN:    Objection, Your Honor.    Didn't we just

   7   discuss this.

   8                 THE COURT:    Lay the foundation for it.

   9   Q     With respect to the physical therapy evaluations that you

  10   do once a year, where do you obtain that information from?

  11   A     Well, as I explained earlier, it's four times per year

  12   and it is for follow-up to ensure that he's carrying out his

  13   home exercise program as he should be and he's getting the

  14   benefits from it that are expected.

  15   Q     Okay, but do you base that upon your own experience or

  16   just what's in the records?

  17   A     This I used my own judgment and it is based on the -- on

  18   cases that I've seen that are discharged with a home exercise

  19   program and follow-up is recommended.

  20   Q     All right, thank you.       All right, let's go back to where

  21   we were on 432-0097.        I believe we were at the assistance area

  22   and let me make it bigger for you.        I think we completed

  23   equipment; correct?

  24   A     We did.

  25   Q     Okay.    Thank you.     If we can just go to the assistance



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 195 of 283 PageID #: 25966


                            Cummings - direct - McElfish                   1245


   1   area, can you explain what that is to the jury, please?

   2   A     Yes.     The assistance -- I have funds for ten hours per

   3   week of homemaker services and the purpose of that is based on

   4   Mr. Bauta's subjective report that he takes longer to do his

   5   activities of daily living and that he spends a good portion

   6   of his day in bed more often than not.         So I gave him ten

   7   hours of basically household assistance to do the items that

   8   he didn't have time to do because he was in bed or he didn't

   9   feel capable of doing.

  10   Q     Okay.    I want to just be clear though on the homemaker.

  11   It's ten hours a week at $15 an hour; right?

  12   A     Right.

  13   Q     And that's ten hours a week at $15 an hour for the rest

  14   of his life?

  15   A     Yes.

  16   Q     If you would please tell the jury when you put it

  17   together on an annual cost basis, what did it add up to as an

  18   annual cost?

  19   A     $10,592.

  20   Q     Okay.    Going over to P-432-0098 for identification,

  21   Ms. Cummings, you did a summary of costs based on the one-time

  22   cost and the annual costs.       Which is the total cost; correct?

  23   A     Correct.

  24   Q     Okay.    And if you add the one-time cost -- actually,

  25   let's do it this way.      The one-time cost you've already said



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 196 of 283 PageID #: 25967


                           Cummings - direct - McElfish                    1246


   1   is 30,400?

   2   A     Yes.

   3   Q     And I apologize.     Let me make it bigger.      Thanks.   If you

   4   take the annual cost of $10,592 that we just established, how

   5   much is that if you just do a flat multiplication projection

   6   out 38 years?

   7   A     4,000 --

   8   Q     I'm sorry?

   9   A     $402,496.

  10   Q     And if you take the annual cost and the one-time cost and

  11   you add them together, what's the total cost for Mr. Bauta's

  12   life care?

  13   A     Based on my evaluation of him and the records I have in

  14   my report $432,896 and that's if assuming that everything that

  15   I was told and read was true, if those things aren't true then

  16   I would remove the non-necessary items from my plan.

  17   Q     Right, but since you were deposed -- withdrawn.          Since

  18   you wrote this report a year and a half ago you haven't

  19   removed anything, have you?

  20   A     I haven't had new records to review.

  21   Q     Okay.   So as of right now in front of the jury you

  22   haven't removed anything?

  23   A     I haven't removed anything because I didn't have new

  24   information to base that on.

  25   Q     Okay.   But Ms. Cummings, I mean there's law firms



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 197 of 283 PageID #: 25968


                           Cummings - direct - McElfish                    1247


   1   representing the defendant's there.        You're retained by them,

   2   you've been speaking to them, you're in communication with

   3   them.    You could call and ask them, right?

   4                MR. BARMEN:    Objection.

   5                THE COURT:    Sustained.

   6   Q       You've worked with these law firms before.       If you have

   7   an understanding that if they had new records to update you

   8   with, they would have provided them to you?

   9                MR. BARMEN:    Objection.

  10                THE COURT:    Sustained.

  11                Were you asked to update your report?

  12                THE WITNESS:    No.

  13   Q       Now, we can agree that Dr. Mobin in his expert report and

  14   his deposition has opined that Mr. Bauta needs future lumbar

  15   surgery.    Do you recall that?

  16                MR. BARMEN:    Objection.

  17                THE COURT:    Overruled.

  18   A       Do I recall that Dr. Mobin says that he needs future -- I

  19   actually don't have that in my mind right now.

  20   Q       In fact, at your deposition I asked you if you had seen

  21   Dr. Mobin's recommendation for future surgery and you said

  22   along the lines, I would like to have seen that, I would like

  23   to have known that.

  24                MR. BARMEN:    Objection.

  25                THE COURT:    Do you recall that?



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 198 of 283 PageID #: 25969


                            Cummings - direct - McElfish                    1248


   1                 THE WITNESS:    I think it was referring to his

   2   deposition testimony.

   3   Q     Yes.

   4   A     Yes.

   5   Q     Okay.    Had you been provided with his deposition

   6   testimony where he opines on future back surgery?

   7   A     Yes.

   8   Q     Okay.    So now that you had that in mind, do you believe

   9   that you should add items to your life care plan that includes

  10   surgical features?

  11                 MR. BARMEN:    Objection.

  12                 THE COURT:    Overruled.

  13   A     That would require a medical opinion and I relied on

  14   Mr. Bauta's self-report and the treating records.           And my

  15   understanding is that Dr. Mobin did not see him so I don't

  16   know how valid his opinions are because it's not for me to say

  17   because I'm not a medical doctor.

  18   Q     In your answer just now you said that you would need a

  19   medical opinion in order to know whether or not he needs

  20   future surgery.     So now you have Dr. Mobin's medical opinion.

  21   Do you believe he needs future care with a surgical feature?

  22                 MR. BARMEN:    Objection.

  23                 THE COURT:    Overruled.

  24   A     I mean, I would need more of a doctor's opinion, such as

  25   treating physicians, physicians who have actually worked with



                                    SN    OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 199 of 283 PageID #: 25970


                           Cummings - direct - McElfish                    1249


   1   him.

   2   Q      You know Dr. Mobin, he's a renowned neurosurgeon, he's

   3   read all the records and he's read the treating doctors and he

   4   has an opinion as to what Mr. Bauta needs for future care,

   5   you're aware of that?

   6               MR. BARMEN:    Objection.

   7               THE COURT:    Sustained.

   8               MR. BARMEN:    Strike.

   9               THE COURT:    Sustained.

  10   Q      So when you talk about the worst-case scenario that you

  11   told the jury that's not in your report, that's primarily

  12   based about defense expert reporting, right?

  13               MR. BARMEN:    Objection.

  14               THE COURT:    Overruled.

  15   A      I didn't quite catch the end of that, can you say it

  16   again, please.

  17   Q      When you talk about the worst-case scenario that you've

  18   prepared, you've only relied primarily on the defense expert

  19   reporting in preparing that worst-case scenario, right?

  20               MR. BARMEN:    Objection.

  21               THE COURT:    Overruled.

  22   A      No, if I were to rely on the defense expert reports there

  23   would be nothing in my life care plan.

  24   Q      But if you relied on Dr. Mobin, there would be a surgical

  25   feature in there, right?



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 200 of 283 PageID #: 25971


                           Cummings - direct - McElfish                     1250


   1                MR. BARMEN:    Objection.

   2                THE COURT:    Overruled.

   3   A     Similarly, as I said, I would need more than the opinion

   4   of a doctor who has not treated him and certainly who has not

   5   seen him and I'm not a medical doctor to sort out the opinions

   6   and come to a conclusion myself.          I would need treaters to

   7   have concurred with that or recommended the same.

   8   Q     Have you reviewed Dr. Cordiale's trial testimony through

   9   daily transcripts?

  10   A     No.

  11   Q     He testified last Monday?

  12   A     No.

  13   Q     So you have no idea what he has to say about that?

  14   A     Right.

  15                MR. BARMEN:    Objection.

  16                THE COURT:    Overruled.

  17   Q     Now, on a cost-by-cost basis are you able to say whether

  18   or not FairHealth.org numbers are higher than the Physician

  19   Fee reference numbers on an apples-to-apples basis?

  20                THE COURT:    At the time you did your report.

  21   Q     Yes.

  22   A     I rally can't stay that because I didn't have access to

  23   FairHealth at the time and FairHealth is updated very

  24   frequently so it's kind of not an apples-to-apples situation.

  25   Q     Well, that's fair.        If you assume hypothetically that



                                  SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 201 of 283 PageID #: 25972


                            Cummings - direct - McElfish                   1251


   1   plaintiff's medical expert Dr. Mobin has relied upon

   2   FairHealth.org for his projections, that's the same database

   3   you now use?

   4   A     My understanding is that Dr. Mobin uses it for his office

   5   billing and I can agree that it is a well-thought of and

   6   frequently used program in my profession also.

   7   Q     Okay.    So if he uses it in his office billing for his

   8   practice it wouldn't be a large stretch if he used it to

   9   project future care; correct?

  10                 MR. BARMEN:    Objection.

  11                 THE COURT:    Overruled.

  12   A     Future care or future cost?

  13   Q     The cost for the future care, my apologies.

  14   A     It wasn't aware that he gave cost projections.

  15   Q     Okay.    Now Mr. Provder, a word against him, you have

  16   cases against him?

  17   A     Yes.

  18   Q     A lot of them?

  19   A     Yes.

  20   Q     Now Mr. Provder, you understand his methodology of

  21   pricing is he actually calls a whole range of doctors and

  22   facilities in the area.          Do you understand that?

  23   A     I've been told that, yes.

  24   Q     And you understand from his deposition and from your

  25   experience with him that he literally makes a sheet, a check



                                   SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 202 of 283 PageID #: 25973


                            Cummings - direct - McElfish                   1252


   1   sheet, and goes out and calls facilities and doctor's offices

   2   and hospitals to find the pricing for each item, do you

   3   understand that?

   4   A     I've been told that.       I don't know that from my

   5   experience with him hand I haven't seen such a -- pardon me --

   6   a sheet from these phone calls.

   7   Q     Do you have any reason to dispute it?

   8   A     I don't have any reason to dispute it.

   9   Q     Okay.

  10   A     But it is not the most efficient and effective way to get

  11   costs.

  12   Q     It may not be the most efficient or effective, but

  13   certainly if you make a phone call to a facility and they tell

  14   you it's going to be $100, it's a pretty good chance it's

  15   going to be $100?

  16                 MR. BARMEN:    Objection.

  17                 THE COURT:    Overruled.    You can answer.

  18   A     I don't agree with that because with something like the

  19   Physicians Fee Reference and FairHealth you are using CPT

  20   codes which are the Common Procedural Terminology codes that

  21   doctors base their billing on and other medical professionals

  22   also and I think that the idea of calling up a place and

  23   saying how much would you charge for what-have-you, would end

  24   up in a very inexact number because there would be no codes

  25   that were associated with it.       And when I first started as a



                                   SN     OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 203 of 283 PageID #: 25974


                            Cummings - direct - McElfish                   1253


   1   life care planner I made a few calls and it was very difficult

   2   to get information that way because they needed codes and I

   3   did not have a vehicle to provide me with those codes.

   4   Q     Okay.    So is that a no, you do not dispute that

   5   Mr. Provder actually does that, because that was the question?

   6                 MR. BARMEN:    Objection.

   7                 THE COURT:    Sustained.

   8   Q     Let me reask it.       Withdrawn.     You have nothing to dispute

   9   that that is his methodology in obtaining costs?

  10   A     I understand that that's what he said, but, you know, the

  11   voracity of that, I have no idea.

  12   Q     Right, you have no idea and you were not provided with

  13   his trial transcript from in front of this jury just last

  14   Friday.

  15                 MR. BARMEN:    Objection.

  16                 THE COURT:    Sustained.

  17                 MR. BARMEN:    Your Honor, sidebar, please.

  18                 THE COURT:    No, we don't need it.     Sustained.

  19                 MR. McELFISH:      I have no further questions.

  20                 MR. BARMEN:    Can we get clarification of whether

  21   there's separation of witnesses or not?

  22                 THE COURT:    No, no.

  23   Q     One more thing.       Thank you, Ms. Cummings.    Appreciate it.

  24   A     You are welcome.

  25         (Continued on the following page.)



                                   SN        OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 204 of 283 PageID #: 25975


                                  Cummings - cross - Barmen                1254


   1   CROSS-EXAMINATION

   2   BY MR. BARMEN:

   3   Q       Ms. Cummings, how are you?

   4   A       I'm fine, thanks.      How are you?

   5   Q       Great.    Nice to see you again.

   6   A       Thank you.

   7   Q       You didn't get a chance to introduce yourself to the

   8   jury.    Would you do that, please?

   9   A       Certainly.       I'm Wendy Cummings.    I'm a certified lifecare

  10   planner.

  11   Q       And would you tell the jury a little bit about your

  12   education, training and background, please?

  13   A       Yes.     I obtained my Bachelor's degree in English from

  14   Yale University in 1994.            And around the same time, I started

  15   to work as an assistant to a certified lifecare planner.            And

  16   after I got the Bachelor's degree, I moved into the field of

  17   psychology and obtained a Master's Degree.            And the Master's

  18   Degree in psychology, which is a health-related field, enabled

  19   me to do the coursework and the testing that ended up in my

  20   certification as a lifecare planner.

  21   Q       And how long have you been certified as a lifecare

  22   planner?

  23   A       I've been certified since 2001, so 17 years.

  24   Q       And in that 17 years, about how many lifecare plans have

  25   you completed?



                          SAM        OCR       RMR    CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 205 of 283 PageID #: 25976


                             Cummings - cross - Barmen                     1255


   1   A      I have completed hundreds.      And --

   2   Q      And -- I'm sorry.

   3   A      -- I can't estimate better than that.

   4   Q      Have you done them both for plaintiff and for defendant?

   5   A      Yes.

   6   Q      Do you typically take on cases for either side that calls

   7   you?

   8   A      Yes.

   9   Q      And when you're going to do a lifecare plan, whether it

  10   be for a plaintiff or a defendant, overall, what are you

  11   trying to accomplish?

  12   A      I am trying to -- pardon me.      I am trying to understand

  13   what the treatment has been, what the current status is, and

  14   based on that, the items that are reasonable to include going

  15   forward.

  16   Q      Okay.   Do you take into consideration in doing that plan

  17   whether you're doing it for a plaintiff or defendant?           And by

  18   that I mean, are you trying to make the most expensive plan

  19   you can make or the least expensive plan you can make?

  20   A      I am trying to make an objective plan that's based on the

  21   facts, and I don't lean toward either side that the attorney

  22   that hired me is on.

  23   Q      Have you testified in courts regarding your lifecare

  24   plans before?

  25   A      Yes.



                       SAM        OCR     RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 206 of 283 PageID #: 25977


                                Cummings - cross - Barmen                  1256


   1   Q       Both state and federal court?

   2   A       Not federal.

   3   Q       This is your first time in federal court?

   4   A       Yes.

   5   Q       Okay.    Mr. McElfish already talked about your membership

   6   in professional associations and your publications and your

   7   presentations.

   8                   MR. BARMEN:    So in order to save time at this time,

   9   the defense would tender Ms. Cummings as an expert in lifecare

  10   planning.

  11                   MR. McELFISH:    No objection.

  12                   THE COURT:    Ms. Cummings is received as an expert in

  13   lifecare planning.

  14                   MR. BARMEN:    Okay.

  15                   THE COURT:    Your first time in federal court.

  16                   THE WITNESS:    Thank you.

  17                   MR. BARMEN:    Everybody has got to have a first time.

  18   BY MR. BARMEN:

  19   Q       Okay.    Ms. Cummings, what were you asked to do in this

  20   case?

  21   A       I was asked to do an objective lifecare plan based on a

  22   worst-case scenario, and by that I mean that everything that's

  23   in the treating records is true, and what Mr. Bauta told me is

  24   true, regardless of where his complaints came from.

  25   Q       Okay.    Do you form opinions as to the necessity of



                          SAM         OCR     RMR   CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 207 of 283 PageID #: 25978


                                Cummings - cross - Barmen                  1257


   1   certain medical procedures?

   2   A      Independently?

   3   Q      Yes.

   4   A      No.

   5   Q      And why is that?

   6   A      Because it's outside the scope of my practice.

   7   Q      Do you form an opinion on whether or not in this case

   8   Mr. Bauta is being honest with you when he gives you a

   9   subjective history?

  10   A      No, I assumed that what he told me was true.

  11   Q      I thought -- I took you to mean when you were answering

  12   Mr. McElfish's questions, you tell me if I'm wrong, that you

  13   typically don't put a lot of stock in either side's retained

  14   experts.

  15                  Is that true?

  16   A      I put less stock in those than in the treating records,

  17   yes.

  18   Q      And tell the jury why that is, please.

  19   A      Well, the expert doctors have a different job from mine.

  20   They are doing their evaluation, making diagnoses, and making

  21   recommendations.        My task is to synthesize the information and

  22   write an objective lifecare plan.         So for me to rely on any

  23   particular witness, expert witness, or a set of them, would be

  24   outside of the scope of my practice.

  25   Q      Okay.



                         SAM       OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 208 of 283 PageID #: 25979


                              Cummings - cross - Barmen                    1258


   1   A     I would be making a medical decision.

   2   Q     Do you feel like you have a sufficient picture, in terms

   3   of the medical records you reviewed, to prepare your plan?

   4   A     Yes.    Including seeing Mr. Bauta; yes.

   5   Q     Okay.    And in reviewing the records of Mr. Bauta's

   6   treating physicians, did you notice any type of pattern, or

   7   anything strike you as unusual?

   8                 MR. McELFISH:    Foundation, for not a doctor, not a

   9   doctor.

  10                 THE COURT:    I'll sustain the objection.

  11                 MR. BARMEN:    I'll rephrase.

  12   BY MR. BARMEN:

  13   Q     And, again, I'm not talking in terms of the treatment,

  14   but in reviewing the records, did you notice where his

  15   treating doctors were primarily?

  16                 MR. McELFISH:    Objection, foundation and relevance,

  17   and vague.

  18                 THE COURT:    Sustained.

  19   BY MR. BARMEN:

  20   Q     Are you familiar with a rehabilitation center at

  21   110 West 34th Street?

  22   A     Yes.

  23   Q     Did you notice that many of Mr. Bauta's treatments came

  24   from the same address?

  25   A     Yes.



                        SAM        OCR     RMR       CRR    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 209 of 283 PageID #: 25980


                               Cummings - cross - Barmen                   1259


   1   Q      Is that something you've typically seen in the past?

   2                  MR. McELFISH:   Foundation.

   3                  THE COURT:   Overruled.

   4   A      No, no.    Typically, there are various treaters, and

   5   they're not in any way affiliated or in the same practice.

   6   Q      And is that something you noticed in the course of

   7   reviewing records and preparing your plan?

   8   A      Yes.

   9   Q      Okay.    Despite that, though, you didn't put any more or

  10   less stock in the information contained in the records, did

  11   you?

  12   A      Based -- despite the fact that they were all in the same

  13   building?

  14   Q      Yes, ma'am.

  15   A      No, I did not.

  16   Q      Okay.    When you met with Mr. Bauta -- well, strike that.

  17                  In typical fashion when you meet with someone for

  18   whom you are preparing a plan, how much overall weight do you

  19   put in their subjective complaints?

  20   A      I put a lot of weight on their subjective complaints,

  21   because that is what I am basing my future projections on.

  22                  After I review the medical records, the next step is

  23   to hear from the plaintiff what ongoing complaints remain, and

  24   that gives me a sense of what to put in my lifecare plan.

  25   Q      Okay.    When you met Mr. Bauta, how did he present to you?



                         SAM       OCR     RMR      CRR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 210 of 283 PageID #: 25981


                              Cummings - cross - Barmen                    1260


   1   A     He presented as -- well, he -- he had a cane with him.

   2   He was already seated when I arrived, and he presented as

   3   someone who was in a lot of pain and having a lot of

   4   limitations of activities that he was able to do.

   5   Q     Was Mr. Bauta alone when you met him?

   6   A     Yes.

   7   Q     Did he give you any specifics about what he could not do?

   8   A     Well, he actually said that he can do his activities of

   9   daily living and he can do his laundry, but it takes a long

  10   time for him to do those.

  11                 And he said, as I've said a couple of times already,

  12   that he spent -- he was spending most of his days in bed.

  13   Q     Would you agree with me that the home care allowance you

  14   have put into your plan is the biggest ticket item of all?

  15   A     Yes.

  16   Q     Is there anything other than Mr. Bauta's subjective

  17   history to you that prompted you to include that in the plan?

  18   A     The records that I reviewed had various iterations of

  19   those complaints.      So I relied on the records, as well as his

  20   self-description when I sat with him.

  21   Q     And are you talking about, in terms of the medical

  22   records, his history provided to those individual providers?

  23   A     Yes.    His subjective report to the doctors.

  24   Q     Okay.    So his history provided to the medical treaters,

  25   and in addition to the history provided to you, form the basis



                        SAM      OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 211 of 283 PageID #: 25982


                              Cummings - cross - Barmen                    1261


   1   for including the home care in the plan?

   2   A     Yes.

   3   Q     Okay, we are going to come back to that.         You've

   4   obviously seen Mr. Provder's plan?

   5   A     Yes.

   6   Q     And the jury has already heard that certainly, you don't

   7   both agree on everything, correct?

   8   A     Correct.

   9   Q     How did plaintiff -- strike that.

  10                 What was the cost Mr. Provder included per hour for

  11   home care in his plan?

  12   A     If I remember correctly, it was $22 per hour.

  13   Q     And do you know where that came from?

  14   A     An agency.

  15   Q     What type of agency?

  16   A     Home health agency, like a nursing agency.

  17   Q     Okay.    Your cost per hour in your plan is $15 an hour?

  18   A     Yes.

  19   Q     Where are you getting that from?

  20   A     I'm getting that from the Bureau of Labor Statistics.           I

  21   have a program that synthesizes that information and it gives

  22   the mean hourly wage, and I use that for my projection.

  23   Q     When you go to the Bureau of Labor Statistics, are you

  24   looking for the mean hourly age of skilled nursing?

  25   A     No, no, of a house -- a houseworker or someone who -- a



                        SAM      OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 212 of 283 PageID #: 25983


                             Cummings - cross - Barmen                     1262


   1   cleaning person.

   2   Q     Domestics as opposed to skilled nursing?

   3   A     Oh, yeah.    Yeah, he doesn't need that.

   4   Q     Any reason to include the cost of nursing care for this

   5   man, assuming everything he says is true?

   6   A     No.

   7   Q     Other than the fact he had a cane with him and told you

   8   he needed one, any other reason to include that in the plan,

   9   your plan?

  10   A     Well, again, it was throughout the records that he was

  11   walking with a cane.

  12   Q     Did Mr. Bauta tell you that he can't cook for himself?

  13   A     No.

  14   Q     Did he tell you he can do his own laundry?

  15   A     Yes.

  16   Q     Did he tell you he can clean his own house or apartment?

  17   A     He has -- at the time that I saw him, he had a single

  18   room, and, yes, he said that he was able to do those things,

  19   but it took a long time.

  20   Q     Okay.   And despite the fact that he could do it, because

  21   it took him longer, you thought it appropriate to include

  22   10 hours a week of home care in his plan?

  23   A     Yes.

  24   Q     Okay.   Have you since come -- well, strike that.         We'll

  25   come back to that.



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 213 of 283 PageID #: 25984


                                Cummings - cross - Barmen                  1263


   1                 Let's talk about the PT and psychotherapy.

   2                 MR. BARMEN:    Can you pull up P-457-0017, please?

   3                 Small screens?

   4                 (Pause.)

   5                 MR. BARMEN:    That was my fault, I said the wrong

   6   number.    0017, please.      Okay, thank you.

   7   BY MR. BARMEN:

   8   Q     You explained to Mr. McElfish how you came up with 50 PT

   9   sessions and 50 psychotherapy sessions.           So I don't want to go

  10   over that, I want to go a different direction.

  11                 You saw Mr. Bauta in 2016, fair?

  12   A     Yes.

  13   Q     You prepared your plan in the fall of 2016?

  14   A     Yes.

  15   Q     And you haven't seen any additional records since, is

  16   that fair?

  17   A     Yes.

  18   Q     If Mr. Bauta has not been actively doing PT for the last

  19   year, would you still include that in your plan?

  20                 MR. McELFISH:     Objection, incomplete hypothetical.

  21                 THE COURT:    Overruled.

  22                 You can answer.

  23   A     I would -- I would not.

  24   Q     Okay.    And why is that?

  25   A     Because his not receiving physical therapy over the



                        SAM        OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 214 of 283 PageID #: 25985


                              Cummings - cross - Barmen                    1264


   1   past -- I don't know how long you said -- but over, you know,

   2   a number of months or a year would suggest or indicate that he

   3   doesn't need to treatment.

   4   Q     The records you reviewed when he was doing physical

   5   therapy, was he compliant?

   6   A     He seemed to be compliant with physical therapy.

   7   Q     The psychotherapy, same question:        If he hasn't been

   8   treating with a psychotherapist in well over a year, would you

   9   take that off the list?

  10   A     Yes, I would remove it from my lifecare plan.

  11   Q     Okay.    Based upon your experience and training in

  12   lifecare planning and your background as a psychologist, is

  13   cognitive therapy the same thing as psychotherapy?

  14   A     No, it's not.

  15   Q     Mr. McElfish asked you about Dr. Thomas.

  16                 Do you know what kind of therapy Dr. Thomas has been

  17   providing to Mr. Bauta?

  18   A     My understanding is that he has been providing some

  19   supportive psychotherapy and cognitive therapy.

  20   Q     And do you know the breakdown between the two?

  21   A     I don't.

  22                 MR. BARMEN:   Okay.   Can you roll February 4th for

  23   me?

  24   BY MR. BARMEN:

  25   Q     I want you to -- we are going to play some video, I want



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 215 of 283 PageID #: 25986


                             Cummings - cross - Barmen                     1265


   1   you to watch it for me.

   2                MR. McELFISH:     Objection, foundation, outside the

   3   scope, relevance to this witness.

   4                MR. BARMEN:    I am happy to lay some additional

   5   foundation, Your Honor.

   6                THE COURT:    Sure.   Go ahead.

   7   BY MR. BARMEN:

   8   Q     Have you recently come to be aware of a potential change

   9   in circumstances relative to Mr. Bauta?

  10   A     Yes.

  11   Q     And what is that?

  12                MR. McELFISH:     Objection, vague and ambiguous on

  13   this point.

  14                THE COURT:    Overruled.

  15                You can answer.

  16   A     Well, I saw a video footage that showed him doing things

  17   that I would never have expected him to do based on my

  18   evaluation of him and based on the medical records.

  19                MR. McELFISH:     Objection, move to strike,

  20   foundation, and it's beyond her deposition.          It wasn't asked,

  21   shown; it wasn't in existence.

  22                THE COURT:    When did you become aware of this video?

  23                THE WITNESS:    Over the weekend.

  24                THE COURT:    Okay.

  25                MR. McELFISH:     Move to strike, curative instruction.



                       SAM         OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 216 of 283 PageID #: 25987


                              Cummings - cross - Barmen                    1266


   1                 MR. BARMEN:    Your Honor, the video didn't exist when

   2   she was deposed.

   3                 THE COURT:    I am going to sustain the objection.

   4                 This testimony is stricken, ladies and gentlemen.

   5   Ignore it.

   6                 MR. McELFISH:    Thank you.

   7   BY MR. BARMEN:

   8   Q     As an expert, hypothetically, if he is much more capable

   9   than he told you, would that affect the items in your plan?

  10                 MR. McELFISH:    Vague and ambiguous as to time.

  11                 THE COURT:    Overruled.

  12   A     Yes, if he -- if he's more capable than I understood from

  13   what he told me back in 2016, I would remove certain things

  14   from the lifecare plan that are no longer necessary.

  15   Q     Okay.    So if he wasn't bedridden the way he told you for

  16   hours a day, would you take the home care out of your plan?

  17                 THE COURT:    Sustained.

  18                 MR. McELFISH:    Thank you.

  19   BY MR. BARMEN:

  20   Q     If he was able to function substantially better than he

  21   let on, would he still need home care?

  22                 MR. McELFISH:    Same objection.

  23                 THE COURT:    Overruled.

  24   A     I don't think he would.

  25   Q     Okay.    And of the total $432,000 in your plan, almost



                        SAM        OCR     RMR     CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 217 of 283 PageID #: 25988


                              Cummings - cross - Barmen                    1267


   1   300,000 of that is accounted for by home care, correct?

   2   A     Yes.

   3   Q     If he's not using and never used a shower chair, does he

   4   need one?

   5   A     No, that would indicate that he has no need for one.

   6   Q     Okay.   The same thing with a back brush or grab bars, if

   7   he's never been using it, does he need it?

   8   A     No.

   9   Q     If he's not been seeing a spine specialist, would you

  10   take that off the list?

  11   A     I would.

  12   Q     And, again, you wouldn't know any of these things because

  13   you haven't seen records since 2016, fair.

  14   A     Yes.

  15   Q     Based on your education, training and experience, is

  16   using these types of programs you mentioned for CPT codes the

  17   appropriate way to price out these costs?

  18   A     Are we talking about the Physicians Fee Reference?

  19   Q     Yes, ma'am.

  20   A     Yes, that's an acceptable way of pricing out items in

  21   lifecare plans.

  22   Q     I think you mentioned, tell me if I'm wrong, that you

  23   used to follow the method that Mr. Provder told the jury

  24   about, making three to five phone calls to various providers?

  25   A     I used to do that.



                        SAM      OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 218 of 283 PageID #: 25989


                             Cummings - cross - Barmen                     1268


   1   Q     When did you stop doing that?

   2   A     I would estimate around 2000-2001.

   3

   4               (Continued on the following page.)

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM       OCR      RMR      CRR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 219 of 283 PageID #: 25990


                             Cummings - cross - Barmen                     1269


   1   CROSS EXAMINATION

   2   BY MR. BARMEN:     (Continuing)

   3   Q     So 17, 18 years ago.      Why did you stop doing it that way?

   4   A     Well, as I was describing earlier, it was just an

   5   inefficient way to go about getting the cost for medical

   6   treatment services because it wasn't a code-based endeavor.

   7   So a lot of times I would get answers that were different from

   8   one person on the phone, send me to another and give me a

   9   different answer, often I was asked what are the codes and

  10   without them, they wouldn't speak to me in some instances.

  11   Q     So is it fair to say that the method that you use is much

  12   more effective and efficient?        Fair?

  13   A     Yes.

  14                MR. BARMEN:    Okay.   One moment.

  15   Q     Ms. Cummings, in doing your life care plan review of the

  16   records, you don't form any opinions as to how his alleged

  17   injuries were caused, do you?

  18   A     No, I don't.

  19   Q     And you wouldn't have, likewise, any opinions on whether

  20   things were preexisting, whether they be physical or emotional?

  21   A     No.

  22                MR. BARMEN:    Your Honor, before I finish with this

  23   witness, can we approach briefly?

  24                THE COURT:    Sure.

  25                (Sidebar held outside the hearing of the jury.)



                                  SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 220 of 283 PageID #: 25991


                                          Sidebar                          1270


   1               (The following sidebar held outside of the hearing

   2   of the jury.)

   3               MR. BARMEN:    MR. BARMEN:       I understood your

   4   objection relative to the questions when I was going to play

   5   the video but I want to renew that request for the simple

   6   purpose of I'm not going to ask her any opinions, whether she

   7   would back anything out, I just want to play it and ask her if

   8   that is representative of the guy that presented to her for

   9   her evaluation.     I think it's relevant to her opinions.

  10               THE COURT:    When was her meeting with him?

  11               MR. BARMEN:    Fall of 2016.

  12               MR. McELFISH:    No, that's not correct.       Her meeting

  13   with him was in January of 2017.

  14               MR. BARMEN:    Her report was 2016.

  15               MR. McELFISH:    So her meeting was January of 2017.

  16               MR. BARMEN:    2016.    The meeting had to be before the

  17   report.

  18               MR. McELFISH:    I'm sorry.       The meeting was before

  19   the report.     You're correct.

  20               MR. BARMEN:    So it was all in 2016.

  21               THE COURT:    And so the video is from February of

  22   2017?

  23               MR. BARMEN:    Correct.

  24               MR. KIEFFER:    Is it the same video that we played

  25   earlier today or is it a different video?



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 221 of 283 PageID #: 25992


                                        Sidebar                              1271


   1               MR. BARMEN:    The same.    Well, not the one -- the one

   2   he's walking down the street without the cane.

   3               MR. KIEFFER:    Because there's no foundation.

   4               MR. BARMEN:    The one without the cane, the one that

   5   he was walking down the street.

   6               MR. McELFISH:    There's no foundation unless the

   7   investigators come.

   8               MR. BARMEN:    You put them all in evidence already.

   9   You did, not me.     They're already in evidence, Your Honor.

  10               MR. McELFISH:    Judge, it's totally inappropriate.

  11   She's being asked to have an opinion about what she sees on

  12   the videotape.

  13               MR. BARMEN:    No, no.    I simply -- I'm sorry.     Go

  14   ahead.

  15               MR. McELFISH:    They're trying to use it as a way to

  16   get somebody to say something about the videotape.           That's

  17   all.

  18               MR. BARMEN:    Well, the investigators are going to

  19   come in and they're going to say plenty about the videotape,

  20   so it's not like it's not going to be seen.

  21               MR. McELFISH:    I have no problem with that.

  22               MR. BARMEN:    I'm not done.     Please.

  23               MR. McELFISH:    That's not the right witness for

  24   that.

  25               MR. BARMEN:    Mr. Kieffer moved the entire video into



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 222 of 283 PageID #: 25993


                                        Sidebar                            1272


   1   evidence with -- and that includes parts -- first off, what

   2   they're talking about hasn't been seen, displayed in open.

   3   The entire video is now in evidence because they moved it in.

   4   It's certainly relevant if she sees and can say what's

   5   depicted there is not the same person in terms of the

   6   complaints presented to me, or even if he has now progressed

   7   to that part, it would certainly impact what he needs going

   8   forward in my opinion as a life-care planner.

   9               MR. McELFISH:    Let me tell you why this is

  10   objectionable.     Of course the video is in evidence.        We moved

  11   it in.    That's not the issue.       The issue is that it's a

  12   totally different setting.       She sees him in his office sitting

  13   down.    She's able to talk with him and interact with him.

  14   This is not the same time period.         It's a totally different

  15   time period, totally different environment.          It lacks

  16   foundation.    And how is she -- what is she supposed to say?

  17   Oh, I see him walking up and down now.         That is totally

  18   inappropriate.

  19               MR. MANNION:    That should go to weight.

  20               MR. McELFISH:    It is an undisclosed opinion on top

  21   of everything else.

  22               MR. MANNION:    We don't have to ask what was backed

  23   out or what she would back out.        The mere fact that this isn't

  24   the same gentleman who presented to her goes to the

  25   credibility.



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 223 of 283 PageID #: 25994


                                        Sidebar                            1273


   1                MR. McELFISH:    You should have supplemented.

   2                Judge, this video has been in existence for a long

   3   time.   I would have taken her deposition on this.

   4                MR. MANNION:    We didn't call her.      We weren't

   5   calling her.

   6                MR. McELFISH:    We showed it to you this weekend.

   7   I'm sorry.    That doesn't help you.         If she's an expert in the

   8   case and she has a supplemental opinion, you have to disclose

   9   it, so I have a right to either move to strike it or --

  10                MR. MANNION:    It's --

  11                MR. McELFISH:    Can I finish?

  12                THE COURT:   I'm not going to allow it.       Make your

  13   arguments with the jury.      If you want to ask her -- no, I'm

  14   just not going to allow it.

  15                (Sidebar concluded.)

  16                (Continued on the following page.)

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 224 of 283 PageID #: 25995


                           Cummings - redirect - McElfish                   1274


   1                 MR. McELFISH:    I don't know if he is done.

   2                 MR. BARMEN:    I don't have any other questions.

   3   Thank you.

   4   REDIRECT EXAMINATION

   5   BY MR. McELFISH:

   6   Q     Ms. Cummings, I think the last question that Mr. Barmen

   7   asked you was whether or not you had any opinions as to

   8   causation in this accident.       Do you remember that?

   9   A     Yes.

  10                 MR. McELFISH:    Small screens, Judge.    432-36 for ID.

  11                 THE COURT:    I got them up.

  12                 MR. McELFISH:    Let me just find it for you.     It is

  13   432-006 for identification, lines 19 through --

  14                 MR. BARMEN:    What page is that, please?

  15                 MR. McELFISH:    Page 35.   I am going to bring it out

  16   for you there.     19 through 24.      I blew it up, Judge.    And

  17   there is no objection in the deposition.

  18                 THE COURT:      I'm sustaining this.    She is not a

  19   causation expert.

  20   Q     Ms. Cummings, you had mentioned in your cross-examination

  21   by Mr. Barmen that you put a lot of stock and a lot of faith

  22   in what the treating doctors say?

  23   A     Yes.

  24   Q     Okay.    And you understand -- withdrawn.       Do you

  25   understand whether or not Mr. Bauta is still currently



                                        MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 225 of 283 PageID #: 25996


                             Cummings - redirect - McElfish                1275


   1   treating and under follow-up care with Dr. Cordiale?

   2   A       I don't know.

   3   Q       All right.    Mr. Barmen asked you on cross if he had not

   4   seen a spine surgeon you'd take that out of your life care

   5   plan.    So you don't know whether or not he just saw Dr.

   6   Cordiale a couple weeks ago; correct?

   7                   MR. BARMEN:    Objection.

   8                   THE COURT:    Overruled.

   9   A       As I said, I don't know that he -- whether or not he's

  10   been seeing Dr. Cordiale.

  11   Q       Let me pose it as a hypothetical.        I'm sorry.   I thought

  12   you were done.       Let me pose that as a hypothetical.      If you

  13   assume that Dr. Cordiale testified to this jury that Mr. Bauta

  14   is still under his care, he has not been discharged and saw

  15   him recently and intends to see him again, you would not take

  16   it out of the life care plan; correct?

  17   A       I would have to know what he means by intends to see him

  18   again.    I mean, is it I'll see you as needed, I'll see you

  19   back in six months, a year.         It's not enough information.

  20   Q       Assume as needed.

  21   A       Assume as needed, then I would, at the very least, reduce

  22   the amount that I have in my plan, the amount of visits.

  23   Q       Okay.    But you don't know because you weren't provided

  24   that information?

  25                   MR. BARMEN:    Objection.



                                          MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 226 of 283 PageID #: 25997


                          Cummings - redirect - McElfish                   1276


   1               THE COURT:    Overruled.

   2               You can answer.

   3   A     I wasn't provided with that information.

   4   Q     You were asked questions about the 110 West 34th Street

   5   location.    You don't know anything else about that location

   6   other than that some of the early doctors Mr. Bauta treated

   7   with practice there?

   8   A     No.   I don't know anything else about it, but I just

   9   noticed that they were all from that location.

  10   Q     Well, that's what I wanted to talk to you about and clear

  11   up.   When you say they all were at that location, you're

  12   talking about a couple of doctors who worked there, a couple

  13   of the early doctors, and I will give you some examples, Dr.

  14   Vasile, Dr. Winn, Dr. Capiola, a couple of doctors come in

  15   there and use that office space, but have offices in other

  16   locations, you understand that; right?

  17               MR. BARMEN:    Objection.

  18               THE COURT:    Overruled.

  19   A     I don't know what the configuration of that address is

  20   and the practices.

  21   Q     So you don't specifically know, for instance, how often

  22   or how long any one of Mr. Bauta's doctors, if they go to that

  23   location, how long they actually practice there, or how many

  24   days they practice there, those types of details?

  25   A     No.   I was just struck by the fact that all these



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 227 of 283 PageID #: 25998


                           Cummings - redirect - McElfish                  1277


   1   different specialists were in that same building or complex

   2   because usually it's, you know, similar doctors are in the

   3   same office or the same building rather than kind of the whole

   4   spectrum.

   5   Q     Well, have you ever heard of a multi-disciplinary

   6   practice where doctors have different kinds of doctors in

   7   their practice?

   8   A     Not by that term specifically, no.

   9   Q     Never heard of that?

  10   A     No.

  11   Q     Okay.    All right.     And you understand those were some

  12   doctors that Mr. Bauta treated with early in his treatment and

  13   care, but not long after that he went out to see the New York

  14   Spine Group?     You're aware of that; right?

  15   A     Yes.

  16   Q     You read those records?

  17   A     Yes.

  18   Q     He treated with Dr. Mikelis, Dr. Cordiale, and he treated

  19   with others out there; true?

  20   A     I understand that he treated with Dr. Cordiale and that

  21   Dr. Lattuga provided some reports but didn't actually see him.

  22                 MR. McELFISH:    Objection.      Move to strike.

  23                 THE COURT:    Overruled.

  24   Q     You understand that the treating surgeon in this case, as

  25   well as Dr. Mikelis treated Mr. Bauta at the location on -- in



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 228 of 283 PageID #: 25999


                          Cummings - redirect - McElfish                   1278


   1   Lake Success, Long Island.       Do you understand that, first of

   2   all?

   3                MR. BARMEN:    Objection.

   4                THE COURT:    Overruled.

   5   A      Lake Success, Long Island?       I mean, I'm not aware of the

   6   address.     I understand that those doctors practice together.

   7   Q      Do you know where New York Spine is based, the practice?

   8   A      No.

   9   Q      If I told you it's out on Long Island, Lake Success, does

  10   that ring a bell?

  11   A      No.

  12   Q      They are certainly not associated with 110 West 34th

  13   Street, are they?

  14                MR. BARMEN:    Objection.

  15                THE COURT:    Overruled.

  16   Q      Based on your view of the records?

  17   A      No.

  18   Q      He has treated there now for over two and a half years,

  19   including the surgery; correct?

  20   A      I can't say because I don't have updated records.

  21   Q      Well, the records that you have, he began treating there

  22   in late 2014, just a year -- about a year after the accident,

  23   up until at least recently, when the records that you have

  24   come to an end, right?      In '17?

  25   A      I don't have records from 2017.        The last record that I



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 229 of 283 PageID #: 26000


                          Cummings - redirect - McElfish                   1279


   1   have is from mid 2016 or early 2016.

   2   Q     And that has nothing to do with 110 West 34th Street;

   3   right?

   4   A     I don't understand the question.

   5   Q     The treatment with Dr. Cordiale in Lake Success and New

   6   York Spine has nothing to do with 110 West 34th Street?

   7   A     It's certainly not in the same location.

   8   Q     Ms. Cummings, do you know if they have anything to do

   9   with each other?

  10   A     I don't know.

  11   Q     And you know he had surgery at North Shore Hospital or

  12   Franklin Hospital out on Long Island, that certainly has

  13   nothing to do with West 34th Street; correct?

  14   A     It doesn't seem as if it would.

  15   Q     But you don't know, do you?

  16   A     I don't.

  17   Q     Now, Mr. Barmen was asking you questions about the

  18   difference between cognitive therapy and psychotherapy.            Do

  19   you remember those questions?

  20   A     Yes.

  21   Q     And your answer was Dr. Thomas, according to the records

  22   that you reviewed, in your understanding was giving him a

  23   combination of both?

  24   A     Yes.

  25   Q     So based on the fact that at least part of Dr. Thomas'



                                       MDL   RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 230 of 283 PageID #: 26001


                           Cummings - redirect - McElfish                  1280


   1   treatment is psychotherapy, you would leave it in the plan?

   2   Yes?

   3   A      Let me think about that for a sec.       The way that is

   4   worded, I can't quite grasp it.

   5   Q      Let me make it simpler.     If he is treating and getting

   6   some psychotherapy, you would leave it in the plan?

   7   A      If he was continuing to treat at this state?

   8   Q      Yes.

   9   A      Yes, I would.

  10   Q      Now, Dr. Thomas, he's a treating doctor.        You know he has

  11   been deposed three times.       He's not an expert witness.      Did

  12   you review his depositions?

  13   A      Were we just talking about Dr. Thomas right before that?

  14   Q      Yes.

  15   A      No, I have not read his deposition testimony.

  16   Q      So you are putting a life care plan together.         You told

  17   the jury that you put all the stock in the treating doctors

  18   and you haven't read the deposition or one of three

  19   depositions or any of three of the main treating doctors for

  20   his emotional problems?

  21                 MR. BARMEN:    Objection.

  22                 THE COURT:    Sustained.

  23                 MR. McELFISH:    Let me rephrase, please.

  24   Q      You put stock in treating doctors, but you haven't read

  25   Dr. Thomas' depositions?



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 231 of 283 PageID #: 26002


                           Cummings - redirect - McElfish                   1281


   1                 MR. BARMEN:    Objection.

   2                 THE COURT:    Sustained.

   3                 Give me one minute, please.

   4                 MR. McELFISH:    Sorry.    I didn't hear what you said.

   5                 THE COURT:    Give me one minute, please.

   6                 Can you direct me to Dr. Thomas' first deposition,

   7   please?

   8                 MR. BARMEN:    It is February 2, 2017.    That's the

   9   first one, February 2, 2017.

  10                 THE COURT:    I will sustain the objection.

  11   Q     When you were doing your report back in October of 2016,

  12   did you have available to you, at least up until that point in

  13   time, all of Dr. Thomas' treating records?

  14   A     I believe I did.      I know I had his records.     I can't

  15   speak to the completeness of them.

  16   Q     Okay.    Do you give him more weight in your evaluation

  17   than you do Dr. Morgan because you believe treating doctors

  18   more than you believe experts?

  19                 MR. BARMEN:    Objection.

  20                 THE COURT:    Overruled.

  21   A     I gave more weight to Dr. Thomas -- Dr. Thomas' records,

  22   because he was a treating physician, yes.         Not a physician,

  23   but psychologist.

  24   Q     More weight than Dr. Morgan; right?

  25   A     Yes.    Because if I rely on Dr. Morgan, as with Casden and



                                        MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 232 of 283 PageID #: 26003


                             Cummings - redirect - McElfish                1282


   1   Rabin, there wouldn't be much for me to have in the life care

   2   plan.

   3   Q       Okay.    And so, with respect to a choice, for instance,

   4   between Dr. Cordiale and Dr. Casden, you gave Dr. Cordiale and

   5   the other treating doctors more weight than the defense

   6   medical expert Dr. Casden?

   7                   MR. BARMEN:    Objection.

   8                   THE COURT:    Sustained.

   9   Q       Now, you mentioned that -- in some hypothetical Mr.

  10   Barmen asked you about, I want you to assume Mr. Bauta doesn't

  11   use shower chairs and grab bars, Mr. Bauta didn't tell you

  12   that he had a shower chair or a grab bar back when you met

  13   with him, did he?

  14   A       No, he did not.

  15   Q       Okay.    So if he didn't use one then and he didn't use one

  16   now, it should stay in the plan because he didn't use one

  17   then?

  18   A       It should be out of the plan if he doesn't use one then

  19   and he doesn't use one now.

  20   Q       But you put it in your report, and when you met with him

  21   you knew at that point in time, you spent an hour with him,

  22   that he didn't use one then?

  23   A       I knew that he didn't have one.

  24   Q       So he still doesn't have one, therefore, he doesn't use

  25   one; correct?



                                          MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 233 of 283 PageID #: 26004


                          Cummings - redirect - McElfish                   1283


   1   A     Not at that time.      I was basing it on his complaints of

   2   pain and stiffness in his back and if -- the fact that he

   3   didn't have them at that time didn't mean that he didn't need

   4   them; however, if he has not used them from then until now,

   5   it's clear to me that he doesn't need them.

   6   Q     But, Ms. Cummings, you have nothing to base that on

   7   because you haven't seen him again and you haven't spoken to

   8   him again and you haven't gotten a chance to talk to him

   9   again; isn't that true?

  10                MR. BARMEN:    Objection.

  11                THE COURT:    Sustained.

  12                MR. McELFISH:    Let me break it down.

  13   Q     When you came to the opinion that he needed one, you had

  14   a chance to sit down and see him and talk to him; right?

  15   A     Yes.

  16   Q     You have not done that since?

  17   A     Correct.

  18   Q     So you don't know whether or not he still needs one?           You

  19   haven't spoken to him about how he feels; true?

  20   A     I haven't had the opportunity to speak with him other

  21   than in earlier January of 2016 and I'm saying if he hasn't

  22   used them, then I would take them out of the life care plan.

  23   Q     So I just want to understand how it works.         If somebody

  24   tells you in 2016 that -- withdrawn.

  25                If you determine in 2016 somebody needs one, right,



                                       MDL     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 234 of 283 PageID #: 26005


                          Cummings - redirect - McElfish                   1284


   1   and then a year later, and you don't know any other

   2   information, if they haven't used it in a year, you don't give

   3   it to them in your life care plan?

   4               MR. BARMEN:    Objection.

   5               THE COURT:    Overruled.

   6   A     I think you might have misunderstood what I said.          What I

   7   said was if I learned that he hasn't used them, I would take

   8   them out.    I wouldn't take them out right now because I don't

   9   have information to base such a decision on.

  10               (Continued on next page.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                       MDL    RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 235 of 283 PageID #: 26006


                            Cummings - recross - Barman                    1285


   1   BY MR. McELFISH:     (Continuing.)

   2   Q     You know what, you're right, I did misunderstand but you

   3   haven't learned that he doesn't use one other than a

   4   hypothetical question from Mr. Barman?

   5   A     I have not.

   6   Q     You mentioned the word complaint with respect to the

   7   treatment and the physical therapy and it was your opinion

   8   elicited by Mr. Barman that Mr. Bauta was complying with his

   9   physical therapy; isn't that right?

  10   A     Yes.

  11   Q     And what does compliant mean?

  12   A     It means that he attends the sessions as recommended by

  13   the physical therapist.

  14   Q     Again, Ms. Cummings, thank you.       I appreciate your time.

  15   RECROSS-EXAMINATION

  16   BY MR. BARMEN:

  17   Q     Quickly, Ms. Cummings, I just want to clarify.          You

  18   mentioned that if you relied on the defense expert there would

  19   be nothing in your report.       What did you mean by that?

  20   A     I mean that the defense experts basically said that he

  21   has no future needs, that he has no permanent jury and that

  22   would give me a reason to put nothing in the life care plan if

  23   I relied strictly on those reports.

  24   Q     And that includes both the defense experts relative to

  25   the physical complaints as well as the emotional and



                                 SN      OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 236 of 283 PageID #: 26007


                          Cummings - redirect - McElfish                   1286


   1   neurological complaints?

   2   A     Yes.

   3   Q     And is that why you relied primarily on the treaters and

   4   the subjective complaints of the subject himself?

   5   A     Yes.

   6   Q     And is the converse true that if you relied too heavily

   7   on the plaintiff experts, you would have an artificially

   8   inflated plan?

   9   A     Yes.

  10   Q     Potentially a plan $3 million more than your worse-case

  11   scenario plan?

  12                MR. McELFISH:      Objection argumentative.

  13                THE COURT:    Overruled.

  14   A     Yes.

  15   Q     You've reviewed Mr. Provder's report?

  16   A     I have.

  17   Q     And he's $3 million above what your worst-case scenario

  18   calls for?

  19                MR. McELFISH:      Objection, argumentative.

  20                THE COURT:    Overruled.

  21   A     Correct.

  22                MR. BARMEN:    Okay, thank you.

  23   REDIRECT EXAMINATION

  24   BY MR. McELFISH:

  25   Q     Ms. Cummings, I thought I just heard you testify that if



                                  SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 237 of 283 PageID #: 26008


                          Cummings - redirect - McElfish                   1287


   1   you relied upon Dr. Morgan's report, you wouldn't be giving

   2   any psychotherapy?

   3               MR. BARMEN:    Objection.

   4   Q     Is that what I heard?

   5               THE COURT:    Sustained.

   6   Q     Let me read from your deposition, ma'am.

   7               MR. BARMEN:    Objection.

   8               THE COURT:    Sustained.

   9               MR. McELFISH:      Judge, this is important.     Sidebar,

  10   please, if you're not going to let me.         Let me pull up the

  11   transcript and you can take a look.        Let me get to -- if you

  12   would, Judge, go to 432-0024 for ID beginning at line nine

  13   going down to line 23.

  14               MR. BARMEN:    Objection.

  15               MR. McELFISH:      It's impeaching.

  16               MR. BARMEN:    It's improper.

  17               THE COURT:    I'll allow it.

  18   Q     In your deposition, Ms. Cummings, you were asked the

  19   following questions and you gave the following answers on page

  20   23 of the deposition, page 24 is the exhibit, line nine

  21   through 23:

  22               "Question:    The guy either misspoke or I misheard,

  23   probably the former.      Dr. Morgan is what I meant to say also

  24   had the opinion that basically Mr. Bauta was making up his

  25   complaints and did not need future care.



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 238 of 283 PageID #: 26009


                             Cummings - redirect - McElfish                   1288


   1                   "Did you -- so what I'm trying do understand the

   2   foundation for the question is what defense doctor did you

   3   rely upon in coming to the conclusion that he did need care?"

   4                   Then there's an objection by Mr. Barmen, go ahead,

   5   and then the witness answers, I apologize.            The answer is:

   6                   "Dr. Morgan's report doesn't say he doesn't need

   7   care.    It says he has no permanent injury, but it says he

   8   shows signs of distress which can be ameliorated by

   9   psychotherapy."

  10                   Is that the questions that you were asked and the

  11   answers you gave in your deposition under oath?

  12   A       You are right.       I remembered that it was Dr. Morgan who

  13   said that he had objective signs -- he showed signs of stress

  14   which could be ameliorated by psychotherapy.

  15   Q       Okay.    So if you're relying on Dr. Morgan's report, you

  16   would still give care; correct?

  17   A       What kind of care?

  18   Q       Psychotherapy.

  19   A       I did.

  20   Q       Great.    That's it.       I have no further questions.

  21                   MR. BARMEN:    Nothing, Your Honor.

  22                   THE COURT:    Thank you, Ms. Cummings.    You are

  23   excused.

  24                   (Witness excused.)

  25                   THE COURT:    Call your next witness.



                                     SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 239 of 283 PageID #: 26010


                          Cummings - redirect - McElfish                   1289


   1                MR. KIEFFER:    Chris Viggiano.

   2                MR. BARMEN:    Your Honor, these folks have informed

   3   us that they need to be on a train by 5:30.          They've been here

   4   all day.

   5                THE COURT:    Are they coming back tomorrow?

   6                MR. BARMEN:    Please confirm that.

   7                MR. McELFISH:       I can't do tomorrow.   I have

   8   Dr. Mobin tomorrow.

   9                MR. BARMEN:    These witnesses should go quickly.

  10                THE COURT:    Either they take a later train or they

  11   come another day.

  12                MR. McELFISH:       Is there any one of the three

  13   witnesses.

  14                (Pause in proceedings.)

  15                THE COURT:    Raise your right hand.

  16                (Witness sworn/affirmed.)

  17                THE COURT:    Can you have a seat please and tell the

  18   court reporter your name and please spell it also.

  19                THE WITNESS:    Christine Gauthier C-H-R-I-S-T-I-N-E

  20   G-A-U-T-H-I-E-R.

  21                THE COURT:    You may inquire.

  22   CHRISTINE GAUTHIER,

  23                called by the Plaintiff, having been

  24                first duly sworn, was examined and testified

  25                as follows:



                                   SN       OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 240 of 283 PageID #: 26011


                             Gauthier - direct - Kieffer                   1290


   1   DIRECT EXAMINATION

   2   BY MR. KIEFFER:

   3   Q       Good afternoon, ma'am.

   4   A       Good afternoon.

   5   Q       Who do you work for?

   6   A       Beau Dietl & Associates.

   7   Q       What do you do?

   8   A       Investigator.

   9   Q       How long have you been an investigator?

  10   A       15 years.

  11   Q       You are not a licensed private investigator?

  12   A       No I'm not.

  13   Q       Did you do work on the Jose Bauta case?

  14   A       Yes.

  15   Q       What sort of work did you do?

  16   A       I did surveillance.

  17   Q       When did you do surveillance?

  18   A       I don't have a copy of my report.      Could you supply a

  19   copy?

  20   Q       No, ma'am.    Your attorneys refused to give us a copy of

  21   your report.

  22                  THE COURT:   Sustained, stricken.

  23   Q       Do you recall giving a deposition in this case, ma'am?

  24   A       Correct.

  25   Q       And you had a copy of your report at your deposition,



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 241 of 283 PageID #: 26012


                              Gauthier - direct - Kieffer                  1291


   1   true?

   2   A       Yes.

   3   Q       All right.    And you were able to provide us at the time

   4   of your deposition with the dates of your surveillance, were

   5   you not?

   6   A       Yes.

   7   Q       Have you reviewed that deposition recently in preparation

   8   for your testimony here today?

   9   A       Yes.

  10   Q       So you recall that the first date you did surveillance on

  11   Mr. Bauta was January 14, 2017; correct?

  12   A       No. It was 2016.

  13   Q       In 2016?

  14   A       Correct.

  15   Q       What month?

  16   A       I believe it's July.

  17   Q       All right.    And what did you do on that date?

  18   A       I went to the subject's home address and documented

  19   anything that I saw, which I did not see him.

  20   Q       How long were you there?

  21   A       Eight hours.

  22   Q       Okay.   You didn't see Mr. Bauta?

  23   A       No.

  24   Q       Okay.   Did you take any video?

  25   A       Yes.



                                  SN      OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 242 of 283 PageID #: 26013


                             Gauthier - direct - Kieffer                   1292


   1   Q       What video did you take?

   2   A       Just hourly time shots.

   3   Q       Okay.    You next did surveillance on Mr. Bauta on February

   4   18th of 2017?

   5   A       No, another day in 2016.

   6   Q       What day?

   7   A       I'm not sure.

   8   Q       What did you do?

   9   A       Went to his home address.

  10   Q       And what did you do at his home address?

  11   A       Just document anything I saw, which I did not see him.

  12   Q       Another eight-hour shift?

  13   A       Yes.

  14   Q       Were you alone or with somebody?

  15   A       Alone.

  16   Q       Okay.    Mr. Bauta didn't come or go from that residence

  17   during that day?

  18   A       Correct.

  19   Q       Okay.    So you just took hourly time shots?

  20   A       Correct.

  21   Q       Okay.    Did you go do surveillance on Mr. Bauta after that

  22   date?

  23   A       Yes.

  24   Q       When?

  25   A       In 2017.



                                  SN      OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 243 of 283 PageID #: 26014


                              Gauthier - direct - Kieffer                  1293


   1   Q       February of 2017?

   2   A       I believe so.

   3   Q       Okay.    February 18th?

   4   A       I believe so.

   5   Q       What did you do on February 18th?

   6   A       We went to a provider doctor's address.

   7   Q       And what was that address?

   8   A       I'm not -- I don't remember it.

   9   Q       Do you know who the doctor was?

  10   A       I don't remember.      I would need my report.

  11   Q       All right.    Well, I don't have your report, ma'am.

  12                   MR. BARMEN:    Objection, Your Honor.

  13                   THE COURT:    Sustained, stricken.

  14   Q       Did you see Mr. Bauta on that date?

  15   A       No, I don't.

  16   Q       Okay another eight-hour shift?

  17   A       Yes.

  18   Q       Did you work alone or was there another investigator with

  19   you?

  20   A       Another investigator was with me.

  21   Q       Who?

  22   A       I believe Scott Whitlock.

  23   Q       And did you do surveillance on Mr. Bauta in January of

  24   2017?

  25   A       I'm not sure of the dates.



                                     SN     OCR     RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 244 of 283 PageID #: 26015


                            Gauthier - direct - Kieffer                    1294


   1   Q     Okay.    When is the last time you did any surveillance on

   2   Mr. Bauta?

   3   A     I'm not sure.    I know I did four days but I would need --

   4   Q     You're not sure of the four days, but you did review your

   5   sworn deposition testimony in preparation for today?

   6   A     Yes, but I wasn't allowed to bring my report so I didn't

   7   bring it.

   8   Q     You were specifically told not to bring your report?

   9                 MR. BARMEN:    Objection.

  10   A     No, not at all.

  11   Q     Who didn't allow you not to bring it?

  12                 MR. BARMEN:    Objection.

  13                 THE COURT:    Overruled.

  14   A     We were just told that you would have the reports, that

  15   we would be able to look at them.

  16   Q     All right.    And you were told you didn't need to bring

  17   your own reports?

  18   A     Correct.

  19   Q     And your reports would set forth the details of what you

  20   did, when you did it, where you did it and for how long you

  21   did it; correct?

  22   A     Correct.

  23   Q     All right.

  24                 THE COURT:    Would they be materially different than

  25   what you testified to already today?



                                   SN     OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 245 of 283 PageID #: 26016


                            Gauthier - direct - Kieffer                    1295


   1               THE WITNESS:    No.

   2               THE COURT:    Each time was an eight-hour shift either

   3   at his home or a doctor's office?

   4               THE WITNESS:    Correct.

   5               THE COURT:    And if you saw something you would have

   6   shot video on it?

   7               THE WITNESS:    Correct.

   8               THE COURT:    You did not see anything?

   9               THE WITNESS:    No.

  10               THE COURT:    And you took hourly time shots?

  11               THE WITNESS:    Correct.

  12               THE COURT:    Anything else?

  13               THE WITNESS:    That's it.

  14   Q     Four occasions total, ma'am?

  15   A     Correct.

  16               MR. KIEFFER:    Thank you.

  17               MR. BARMEN:    Your Honor, I have no questions, but

  18   I'd like a cure instruction relative to the implications

  19   regarding the report.      They issued a --

  20               THE COURT:    Nope.

  21               You're excused.     Thank you very much.

  22               (Witness excused.)

  23               THE COURT:    Ladies and gentlemen, once again keep an

  24   open mind, no research, don't talk to anyone about it and if

  25   you see anyone in the halls just smile and pass them by.



                                  SN     OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 246 of 283 PageID #: 26017


                            Gauthier - direct - Kieffer                       1296


   1   Tomorrow morning 9 o'clock I will see you.

   2               (Jury exits.)

   3               (In open court.)

   4               THE COURT:    You will be here at 9.      If you have

   5   issues you want to raise, fine, we'll talk about them.            If

   6   not, we'll probably get going, knowing a couple of jurors

   7   straggle in about 9:30.        We've got Dr. Mobin and he is going

   8   to be all day?

   9               MR. McELFISH:      He could be all day.    Maybe we can

  10   get to the investigators tomorrow.

  11               MR. BARMEN:    Well, they did indicate they're

  12   available tomorrow.      Thursday is bad for Sean, but tomorrow

  13   and Friday will work.      Thursday doesn't work for Sean.

  14               THE COURT:    Well, let's actually do it this way.           So

  15   Thursday doesn't work for Sean.          What about Dr. Casden.    How

  16   much time is he going to take?

  17               MR. McELFISH:      Probably similar to Cummings.

  18               THE COURT:    So not even half a day.      So we can do

  19   them Wednesday, the investigators, and leave Mr. Bauta and

  20   Ms. Bauta for Thursday, if necessary.

  21               MR. McELFISH:      If necessary.

  22               THE COURT:    Well, he is necessary.      So why don't we

  23   do them Wednesday and have the Bautas here just in case.

  24               MR. McELFISH:      Tomorrow we can also do the Lichy

  25   read-in.



                                 SN       OCR       RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 247 of 283 PageID #: 26018


                            Gauthier - direct - Kieffer                    1297


   1               THE COURT:    I understand you have issues with that.

   2               MR. McELFISH:      We'll resolve it.

   3               THE COURT:    Resolve it by tomorrow morning and we

   4   will talk about it tomorrow morning if it's not resolved and

   5   then we will do the read in and then Dr. Mobin or vice versa.

   6               MR. McELFISH:      Vice versa just in case he goes long.

   7   When will we hear a ruling on the application to open on

   8   Brandon Osborn, the bus passenger?

   9               THE COURT:    Tomorrow morning.

  10               MR. McELFISH:      All right.   Everybody have a good

  11   night.

  12               (Matter adjourned until 9:00 a.m., Tuesday, May 8,

  13   2017.)

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN       OCR      RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 248 of 283 PageID #: 26019


                                                                            1298


   1                                  I N D E X

   2

   3   WITNESS                                                      PAGE

   4

   5       SCOTT WHITLOCK

   6             DIRECT EXAMINATION BY MR. KIEFFER                   1068

   7             CROSS-EXAMINATION BY MR. BARMEN                     1101

   8             REDIRECT EXAMINATION BY MR. KIEFFER                 1111

   9       JAMES LAWRENCE THOMAS

  10             DIRECT EXAMINATION BY MR. KIEFFER                   1115

  11             CROSS-EXAMINATION BY MR. BARMEN                     1134

  12             REDIRECT EXAMINATION BY MR. KIEFFER                 1188

  13       WENDY CUMMINGS

  14             DIRECT EXAMINATION BY MR. McELFISH                  1193

  15             CROSS-EXAMINATION BY MR. BARMEN                     1254

  16             REDIRECT EXAMINATION BY MR. McELFISH                1274

  17             RECROSS-EXAMINATION BY MR. BARMEN                   1285

  18             REDIRECT EXAMINATION BY MR. McELFISH                1286

  19       CHRISTINE GAUTHIER

  20             DIRECT EXAMINATION    BY MR. KIEFFER                1290

  21

  22

  23

  24

  25



                                 SN       RPR     OCR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 249 of 283 PageID #: 26020


                                                                           1299


   1                               E X H I B I T S

   2

   3

   4        Plaintiff's Exhibit 302                                    1081

   5

   6        Plaintiff's Exhibit 364                                    1118

   7

   8        Plaintiff's Exhibit P-364-0102                             1129

   9

  10        Plaintiff's Exhibit P-365                                  1133

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                 SN       RPR     OCR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 250 of 283 PageID #: 26021


                                           Bauta v. Greyhound, et al                                                         1
                        $                     1122:18, 1123:4, 1140:16, 1141:9,
                                              1161:9
                                                                                     1281:8, 1281:9
                                                                                     2/2 [5] - 1089:4, 1089:5, 1089:12,
    $1,721 [1] - 1233:14                      11/8/17 [1] - 1182:9                   1089:25
    $10,592 [2] - 1245:19, 1246:4             110 [5] - 1258:21, 1276:4, 1278:12,    20 [2] - 1095:14, 1192:15
    $100 [3] - 1235:25, 1252:14, 1252:15      1279:2, 1279:6                         2000 [2] - 1126:1, 1194:20
    $125 [1] - 1235:23                        1101 [1] - 1298:7                      2000-2001 [1] - 1268:2
    $146 [1] - 1232:13                        1111 [1] - 1298:8                      2000s [1] - 1194:20
    $15 [5] - 1235:24, 1236:1, 1245:11,       1115 [1] - 1298:10                     2001 [2] - 1194:15, 1254:23
    1245:13, 1261:17                          1118 [1] - 1299:6                      2011 [2] - 1173:6, 1173:7
    $15,000 [1] - 1231:11                     1120-173 [1] - 1177:20                 2014 [1] - 1278:22
    $174 [1] - 1232:6                         11201 [1] - 1052:17                    2015 [7] - 1116:14, 1140:14, 1140:15,
    $22 [1] - 1261:12                         1129 [1] - 1299:8                      1140:16, 1140:18, 1140:20, 1141:21
    $225 [2] - 1232:11, 1232:12               1133 [1] - 1299:10                     2016 [33] - 1063:17, 1069:2, 1069:8,
    $24,000 [1] - 1204:15                     1134 [1] - 1298:11                     1069:11, 1070:7, 1122:19, 1124:2,
    $296 [1] - 1235:14                        1188 [1] - 1298:12                     1126:1, 1127:1, 1178:8, 1195:5,
    $3,500 [2] - 1144:25, 1201:17             1193 [1] - 1298:14                     1199:5, 1201:19, 1203:21, 1211:16,
                                              11:00 [1] - 1085:15                    1234:10, 1263:11, 1263:13, 1266:13,
    $30 [1] - 1235:25
                                              12 [3] - 1105:16, 1240:6, 1244:4       1267:13, 1270:11, 1270:14, 1270:16,
    $30,400 [1] - 1231:14
                                              12-minute [1] - 1081:5                 1270:20, 1279:1, 1281:11, 1283:21,
    $40 [1] - 1235:23
                                              122 [1] - 1051:17                      1283:24, 1283:25, 1291:12, 1291:13,
    $400 [2] - 1130:7, 1182:17
                                              1254 [1] - 1298:15                     1292:5
    $402,496 [1] - 1246:9
                                              1274 [1] - 1298:16                     2017 [46] - 1072:14, 1076:14, 1080:9,
    $432,000 [1] - 1266:25
                                              1285 [1] - 1298:17                     1081:5, 1124:3, 1125:11, 1126:2,
    $432,896 [1] - 1246:14
                                              1286 [1] - 1298:18                     1127:2, 1136:22, 1136:23, 1137:6,
    $6,800 [3] - 1222:11, 1223:10, 1241:23
                                              1290 [1] - 1298:20                     1141:8, 1141:24, 1142:2, 1145:6,
    $696 [1] - 1232:8
                                              12:30 [3] - 1150:6, 1204:12, 1209:7    1149:21, 1151:6, 1152:5, 1154:15,
    $79 [1] - 1236:9
                                              12:52 [1] - 1087:1                     1156:5, 1160:1, 1160:2, 1161:14,
    $8,600 [1] - 1230:9                                                              1165:4, 1172:9, 1173:8, 1174:19,
                                              13 [1] - 1057:18
                                                                                     1181:25, 1185:24, 1188:4, 1237:8,
                                              136 [1] - 1222:8
                        '                     1375 [1] - 1052:5
                                                                                     1270:13, 1270:15, 1270:22, 1278:25,
                                                                                     1281:8, 1281:9, 1291:11, 1292:4,
    '16 [2] - 1208:19, 1210:16                13th [1] - 1199:5
                                                                                     1292:25, 1293:1, 1293:24, 1297:13
    '17 [4] - 1137:11, 1153:11, 1182:14,      14 [3] - 1127:4, 1160:13, 1291:11
                                                                                     2018 [2] - 1051:7, 1129:20
    1278:24                                   14-CV-03725(FB)(RER [1] - 1051:3
                                                                                     20th [5] - 1073:1, 1145:6, 1151:6,
    '98 [1] - 1198:1                          140 [5] - 1171:24, 1172:3, 1173:5,
                                                                                     1160:1, 1161:6
                                              1173:10, 1175:8
                                                                                     21 [5] - 1072:14, 1141:6, 1141:12,
                                              141 [3] - 1174:22, 1174:23, 1174:24
                        0                     15 [1] - 1290:10
                                                                                     1213:8, 1217:18
                                                                                     2100 [1] - 1051:17
    0017 [1] - 1263:6                         16 [3] - 1059:3, 1059:7, 1142:17
                                                                                     21st [10] - 1086:9, 1087:17, 1087:23,
    0097 [1] - 1218:3                         1600 [1] - 1052:6
                                                                                     1089:6, 1089:25, 1092:6, 1092:8,
    017 [1] - 1177:22                         16th [2] - 1073:1, 1170:2
                                                                                     1096:1, 1099:25, 1107:7
    0174 [1] - 1178:6                         17 [9] - 1137:1, 1137:6, 1172:3,
                                                                                     22 [6] - 1053:23, 1091:4, 1161:2,
                                              1213:8, 1217:17, 1237:10, 1254:23,
                                                                                     1161:3, 1161:10, 1184:25
                                              1254:24, 1269:3
                        1                     172 [2] - 1182:8, 1182:9
                                                                                     225 [1] - 1052:17
                                                                                     22nd [1] - 1096:1
                                              173 [2] - 1184:24
    1 [10] - 1141:5, 1141:9, 1142:18,                                                23 [13] - 1116:11, 1118:3, 1142:17,
                                              18 [2] - 1063:17, 1269:3
    1150:17, 1160:23, 1161:2, 1172:3,                                                1142:18, 1145:7, 1151:8, 1151:18,
                                              183 [2] - 1149:21, 1149:22
    1174:24, 1175:9, 1185:3                                                          1160:14, 1187:16, 1187:24, 1287:13,
    10 [12] - 1078:8, 1078:20, 1095:8,        18th [4] - 1073:1, 1292:4, 1293:3,
                                                                                     1287:20, 1287:21
    1095:9, 1095:19, 1098:7, 1098:9,          1293:5
                                                                                     24 [3] - 1142:18, 1274:16, 1287:20
    1105:16, 1161:9, 1173:6, 1173:12,         19 [4] - 1116:14, 1122:19, 1274:13,
                                                                                     24,000 [1] - 1201:21
    1262:22                                   1274:16
                                                                                     25 [4] - 1070:7, 1071:10, 1126:24,
    10-minute [1] - 1238:9                    1994 [2] - 1195:5, 1254:14
                                                                                     1156:2
    100 [1] - 1182:17                         19th [2] - 1073:24, 1074:3
                                                                                     25th [5] - 1069:10, 1070:20, 1073:10,
    10168 [1] - 1051:18                       1st [3] - 1072:25, 1074:11, 1074:19
                                                                                     1169:25, 1170:1
    10573 [1] - 1052:13                                                              275 [4] - 1086:21, 1087:13, 1087:14,
    1068 [1] - 1298:6                                           2                    1092:8
    107 [2] - 1155:24, 1155:25                                                       28 [1] - 1071:4
    1081 [1] - 1299:4                         2 [9] - 1072:14, 1075:16, 1076:14,     2:00 [2] - 1168:2, 1168:12
    11 [8] - 1078:8, 1078:20, 1100:14,        1137:6, 1159:2, 1160:10, 1178:7,       2nd [23] - 1072:25, 1074:11, 1074:19,




                                             SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 251 of 283 PageID #: 26022


                                           Bauta v. Greyhound, et al                                                             2
    1074:23, 1074:25, 1076:21, 1080:9,
    1081:4, 1082:7, 1085:13, 1085:21,
                                              432-0096 [2] - 1217:17, 1229:5
                                              432-0097 [1] - 1244:21
                                                                                                          8
    1087:24, 1089:10, 1099:25, 1100:14,       432-0103 [1] - 1196:14                    8 [2] - 1095:19, 1297:12
    1102:12, 1106:14, 1138:9, 1141:8,         432-36 [1] - 1274:10                      800 [1] - 1052:12
    1160:2, 1161:4, 1161:5, 1161:14           432-96 [2] - 1213:3, 1213:7               802 [2] - 1062:25, 1063:25
                                              44114 [1] - 1052:6                        83 [1] - 1125:9
                      3                       447 [2] - 1071:2, 1071:5                  84th [3] - 1169:25, 1170:2
                                              46 [1] - 1165:11
    3 [8] - 1140:18, 1155:24, 1182:11,        4th [1] - 1264:22
    1237:8, 1240:6, 1244:4, 1286:10,                                                                      9
    1286:17
    3.6 [1] - 1158:1
                                                                5                       9 [6] - 1075:5, 1152:12, 1173:6,
                                                                                        1173:12, 1296:1, 1296:4
    30 [3] - 1147:2, 1195:21, 1195:25         5 [6] - 1140:15, 1161:1, 1161:3,          90 [1] - 1150:16
    30,400 [1] - 1246:1                       1161:15, 1161:16, 1185:4                  95 [2] - 1157:3, 1192:8
    300 [1] - 1051:22                         50 [11] - 1126:23, 1219:17, 1219:18,      975,000 [1] - 1158:2
    300,000 [1] - 1267:1                      1222:1, 1222:11, 1227:1, 1227:22,         9:00 [2] - 1051:7, 1297:12
    302 [7] - 1081:2, 1081:10, 1081:12,       1230:1, 1230:7, 1263:8, 1263:9            9:30 [1] - 1296:7
    1081:17, 1081:18, 1081:19, 1299:4         50/50 [1] - 1198:16                       9th [1] - 1052:5
    304 [4] - 1080:24, 1080:25, 1081:1,       56 [2] - 1240:5, 1244:4
    1081:8                                    561 [1] - 1140:12
    30th [3] - 1073:24, 1074:3, 1129:20       5:07 [1] - 1075:20
                                                                                                          A
    32-0303 [1] - 1196:17                     5:30 [1] - 1289:3                         a.m [4] - 1051:7, 1075:5, 1086:11,
    33 [4] - 1187:14, 1187:16, 1187:23,       5th [4] - 1072:25, 1074:12, 1074:19,      1297:12
    1237:6                                    1140:14                                   Aaron [1] - 1200:3
    34 [1] - 1187:16
                                                                                        ability [3] - 1117:16, 1216:7, 1216:8
    34th [6] - 1258:21, 1276:4, 1278:12,
    1279:2, 1279:6, 1279:13
                                                                6                       able [21] - 1079:11, 1095:18, 1115:23,
                                                                                        1135:20, 1179:22, 1192:18, 1192:23,
    35 [1] - 1274:15                          6 [3] - 1056:13, 1174:24, 1175:9          1202:9, 1202:13, 1207:14, 1211:22,
    364 [7] - 1063:15, 1116:11, 1117:11,      6.04 [2] - 1139:17, 1140:2                1216:3, 1235:2, 1237:20, 1250:17,
    1117:21, 1118:5, 1123:21, 1299:6          60/40 [1] - 1195:16                       1260:4, 1262:18, 1266:20, 1272:13,
    364-0023 [1] - 1117:2                     614 [1] - 1078:12                         1291:3, 1294:15
    364-0047 [2] - 1123:2, 1123:19            62 [4] - 1125:9, 1145:7, 1145:10,         absolutely [1] - 1142:8
    365 [1] - 1129:8                          1151:16                                   absorb [1] - 1059:7
    365-0001 [3] - 1129:11, 1129:12,          63 [1] - 1151:24                          absorbs [1] - 1059:5
    1129:15                                   64112 [1] - 1051:23                       abstract [1] - 1125:6
    365-0021 [1] - 1129:15                    67 [3] - 1152:7, 1152:9, 1152:11          Academy [7] - 1138:23, 1139:5,
    37 [3] - 1160:9, 1160:13, 1160:23         6th [1] - 1072:25                         1157:20, 1158:5, 1158:10, 1158:11,
    3740 [1] - 1051:22
                                                                                        1197:6
    38 [4] - 1218:22, 1233:2, 1236:10,
    1246:6
                                                                7                       accept [2] - 1139:8, 1139:9
                                                                                        acceptable [1] - 1267:20
    397-45 [1] - 1071:6                       7 [4] - 1051:7, 1056:13, 1184:8,          accepted [11] - 1154:24, 1155:9,
    3rd [3] - 1074:11, 1074:19, 1085:12       1237:10                                   1155:11, 1155:13, 1155:14, 1155:19,
                                              70 [4] - 1195:4, 1195:7, 1195:21,         1156:6, 1156:18, 1156:23, 1157:1,
                      4                       1195:24                                   1157:2
                                              70/30 [4] - 1195:1, 1195:16, 1195:20,     access [2] - 1216:3, 1250:22
    4 [1] - 1161:1                            1198:15                                   accident [10] - 1058:18, 1059:3,
    4,000 [1] - 1246:7                        74 [1] - 1184:8                           1094:3, 1107:4, 1118:22, 1143:4,
    4/17 [1] - 1089:16                        742 [4] - 1055:19, 1056:13, 1057:10,      1170:7, 1207:22, 1274:8, 1278:22
    4/21 [1] - 1089:16                        1057:22                                   accommodate [1] - 1111:21
    41 [1] - 1126:24                          743 [1] - 1055:20                         accommodating [1] - 1114:7
    410-0559 [1] - 1140:12                    745 [1] - 1057:12                         accompanied [5] - 1073:12, 1074:8,
    412-0173 [1] - 1177:21                    750 [1] - 1055:10                         1083:9, 1084:22, 1100:17
    427-59 [1] - 1135:5                       756 [4] - 1056:12, 1056:13, 1057:15,      accompanying [1] - 1087:8
    42nd [1] - 1051:17                        1060:4                                    accomplish [1] - 1255:11
    432-0024 [1] - 1287:12                    757 [1] - 1057:18                         according [8] - 1065:15, 1116:16,
    432-0034 [1] - 1237:6                     7:34 [1] - 1086:11                        1163:22, 1203:17, 1203:20, 1219:13,
    432-0057 [1] - 1240:5                                                               1233:15, 1279:21
    432-006 [1] - 1274:13                                                               account [1] - 1224:17
    432-0080 [1] - 1198:20                                                              accounted [1] - 1267:1




                                             SN               OCR                 RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 252 of 283 PageID #: 26023


                                            Bauta v. Greyhound, et al                                                            3
    accurate [5] - 1057:1, 1084:11,            ago [10] - 1099:22, 1143:14, 1151:4,     1246:10
    1105:10, 1164:15, 1184:6                   1188:25, 1198:11, 1201:3, 1207:5,        annualization [1] - 1236:7
    accurately [2] - 1223:3, 1223:4            1246:18, 1269:3, 1275:6                  annualized [1] - 1236:3
    accused [1] - 1181:3                       agree [24] - 1140:6, 1154:24, 1162:25,   annually [1] - 1231:17
    achieve [1] - 1076:4                       1169:14, 1170:20, 1171:20, 1174:25,      answer [51] - 1107:20, 1131:6, 1141:3,
    achievement [2] - 1182:5, 1184:7           1175:15, 1178:21, 1181:2, 1181:15,       1141:19, 1143:2, 1149:7, 1149:8,
    acronym [1] - 1191:16                      1184:9, 1184:19, 1185:12, 1186:4,        1151:25, 1152:3, 1152:15, 1153:9,
    active [1] - 1191:23                       1186:7, 1186:24, 1187:3, 1242:17,        1155:16, 1156:22, 1156:25, 1157:7,
    actively [1] - 1263:18                     1247:13, 1251:5, 1252:18, 1260:13,       1161:19, 1162:1, 1162:3, 1165:8,
    activities [9] - 1068:24, 1073:7,          1261:7                                   1172:13, 1174:15, 1178:14, 1182:18,
    1100:4, 1204:25, 1209:18, 1209:25,         agreed [4] - 1058:5, 1174:1, 1181:25,    1182:22, 1182:25, 1183:5, 1183:16,
    1245:5, 1260:4, 1260:8                     1184:25                                  1183:21, 1183:24, 1184:11, 1185:20,
    activity [2] - 1113:9, 1113:12             agreement [3] - 1140:13, 1143:15,        1187:6, 1187:7, 1187:8, 1188:1,
    acts [1] - 1148:18                         1143:20                                  1189:17, 1189:18, 1206:13, 1211:2,
    actual [4] - 1084:8, 1084:10, 1234:2,      ahead [7] - 1137:10, 1139:20, 1151:19,   1212:14, 1221:6, 1225:4, 1236:17,
    1242:22                                    1243:1, 1265:6, 1271:14, 1288:4          1248:18, 1252:17, 1263:22, 1265:15,
    acute [1] - 1234:23                        Aided [1] - 1052:19                      1269:9, 1276:2, 1279:21, 1288:5
    add [5] - 1126:21, 1245:17, 1245:24,       aisle [2] - 1058:14, 1058:19             ANSWER [2] - 1237:18, 1237:24
    1246:11, 1248:9                            aisles [1] - 1060:19                     answered [7] - 1130:14, 1153:16,
    addition [3] - 1110:13, 1158:19,           AKOS [1] - 1051:8                        1155:21, 1183:9, 1184:12, 1197:20,
    1260:25                                    Akos [2] - 1052:4, 1052:11               1242:19
    additional [6] - 1063:10, 1085:12,         alert [1] - 1114:14                      answering [1] - 1257:11
    1124:22, 1127:3, 1263:15, 1265:4           allegation [2] - 1058:9, 1109:21         answers [11] - 1056:6, 1149:6,
    address [20] - 1060:15, 1062:10,           alleged [1] - 1269:16                    1149:10, 1237:15, 1237:25, 1238:1,
    1067:8, 1084:16, 1084:17, 1087:13,         alleging [1] - 1107:4                    1244:3, 1269:7, 1287:19, 1288:5,
    1095:22, 1096:25, 1097:3, 1105:21,         allel [1] - 1056:1                       1288:11
    1105:23, 1113:19, 1258:24, 1276:19,        allow [13] - 1054:2, 1065:14, 1074:14,   anti [1] - 1234:12
    1278:6, 1291:18, 1292:9, 1292:10,          1103:23, 1110:4, 1110:20, 1137:9,        anti-inflammatory [1] - 1234:12
    1293:6, 1293:7                             1194:18, 1222:17, 1273:12, 1273:14,      anyway [2] - 1180:9, 1222:1
    addressed [1] - 1054:21                    1287:17, 1294:11                         apartment [1] - 1262:16
    addressing [1] - 1064:17                   allowance [3] - 1230:16, 1231:9,         apologies [2] - 1081:2, 1251:13
    adjourn [1] - 1065:5                       1260:13                                  apologize [5] - 1204:19, 1217:6,
    adjourned [3] - 1064:24, 1115:17,          allowed [3] - 1064:13, 1147:2, 1294:6    1218:6, 1246:3, 1288:5
    1297:12                                    allows [1] - 1054:13                     appear [6] - 1063:12, 1082:6, 1084:21,
    adjournment [1] - 1065:7                   almost [7] - 1124:23, 1166:10,           1105:11, 1124:16, 1198:1
    adjunctive [1] - 1232:21                   1166:14, 1179:24, 1180:11, 1191:7,       appearance [1] - 1194:4
    adjusting [1] - 1207:25                    1266:25                                  appeared [3] - 1083:9, 1106:4,
    admissibility [1] - 1117:18                alone [6] - 1070:3, 1100:18, 1260:5,     1214:15
    admission [1] - 1164:8                     1292:14, 1292:15, 1293:18                Apple [2] - 1072:1, 1072:4
    admit [3] - 1123:18, 1128:20, 1132:22      alpha [1] - 1119:1                       apples [5] - 1058:12, 1250:19, 1250:24
    admits [1] - 1166:16                       alter [1] - 1212:23                      apples-to-apples [2] - 1250:19,
    admitted [5] - 1063:16, 1123:22,           alternative [2] - 1138:25, 1139:2        1250:24
    1123:25, 1128:23, 1131:25                  ambiguous [2] - 1265:12, 1266:10         application [4] - 1054:2, 1060:13,
    admitting [1] - 1162:19                    ameliorated [2] - 1288:8, 1288:14        1065:22, 1297:7
    admonition [2] - 1055:9, 1114:20           American [7] - 1138:23, 1139:5,          appointment [4] - 1106:15, 1106:17,
    advised [3] - 1146:6, 1146:8, 1147:8       1157:20, 1158:5, 1158:10, 1158:11,       1131:4, 1131:5
    advisement [1] - 1062:2                    1197:7                                   appointments [6] - 1096:23, 1107:24,
    affect [3] - 1161:19, 1190:3, 1266:9       amount [10] - 1109:8, 1109:15,           1113:13, 1131:8, 1132:1, 1132:9
    affected [1] - 1205:16                     1109:22, 1118:20, 1186:22, 1222:9,       appreciate [3] - 1188:21, 1253:23,
    affiliated [1] - 1259:5                    1235:13, 1235:14, 1275:22                1285:14
    afraid [1] - 1241:14                       AND [2] - 1051:8, 1051:13                approach [3] - 1108:13, 1223:16,
    afternoon [4] - 1169:1, 1193:25,           Anderson [2] - 1052:4, 1052:11           1269:23
    1290:3, 1290:4                             ANDERSON [1] - 1051:8                    appropriate [4] - 1150:7, 1152:19,
    afterwards [1] - 1206:3                    Andrew [1] - 1200:6                      1262:21, 1267:17
    age [2] - 1054:6, 1261:24                  angle [1] - 1099:1                       April [23] - 1072:14, 1086:9, 1087:17,
                                               annual [19] - 1218:4, 1218:12,           1087:23, 1089:6, 1089:25, 1092:6,
    age-old [1] - 1054:6
                                               1218:21, 1219:9, 1231:16, 1231:20,       1092:8, 1096:1, 1099:25, 1107:7,
    agency [4] - 1261:14, 1261:15,
                                               1232:8, 1233:10, 1235:1, 1235:14,        1136:22, 1145:6, 1151:6, 1152:5,
    1261:16
                                               1236:2, 1237:3, 1241:7, 1242:9,          1153:11, 1154:15, 1160:1, 1161:6,
    agent [1] - 1148:19
                                               1245:17, 1245:18, 1245:22, 1246:4,       1162:16




                                              SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 253 of 283 PageID #: 26024


                                              Bauta v. Greyhound, et al                                                        4
    area [8] - 1125:10, 1127:5, 1207:16,         attends [1] - 1285:12                   1097:18, 1100:20, 1101:11, 1102:11,
    1211:16, 1235:15, 1244:21, 1245:1,           attention [5] - 1053:9, 1131:22,        1102:14, 1102:18, 1103:15, 1104:12,
    1251:22                                      1135:20, 1178:13, 1196:5                1104:14, 1105:2, 1105:5, 1105:14,
    areas [5] - 1124:23, 1125:2, 1125:3,         attorney [4] - 1140:25, 1141:1,         1107:2, 1108:4, 1108:11, 1109:14,
    1127:10, 1217:23                             1143:23, 1255:21                        1110:1, 1110:9, 1110:18, 1112:3,
    argue [3] - 1060:19, 1060:20, 1099:10        attorneys [11] - 1051:21, 1130:9,       1112:7, 1114:4, 1114:19, 1114:23,
    argument [3] - 1093:11, 1093:23,             1168:7, 1200:2, 1202:23, 1210:10,       1116:23, 1117:7, 1117:13, 1122:24,
    1110:19                                      1211:8, 1211:18, 1212:20, 1214:11,      1124:13, 1125:21, 1127:22, 1128:24,
    argumentative [2] - 1286:12, 1286:19         1290:20                                 1130:10, 1132:25, 1134:2, 1134:4,
    arguments [3] - 1094:1, 1224:24,             Attorneys [3] - 1051:16, 1052:3,        1134:6, 1135:6, 1137:1, 1137:5,
    1273:13                                      1052:10                                 1141:5, 1141:8, 1142:19, 1142:22,
    arising [1] - 1212:5                         attribute [3] - 1171:12, 1191:19,       1145:22, 1146:5, 1146:11, 1146:15,
    arms [1] - 1188:1                            1222:3                                  1146:21, 1147:7, 1147:13, 1147:17,
    arranged [3] - 1142:14, 1143:7,              attributed [1] - 1221:9                 1148:4, 1148:9, 1148:11, 1148:15,
    1143:10                                      auditory [5] - 1134:12, 1134:16,        1148:22, 1149:2, 1149:15, 1149:18,
    arrangement [1] - 1154:6                     1134:20, 1134:25, 1135:12               1150:1, 1150:5, 1150:9, 1150:16,
    arrangements [2] - 1053:25, 1139:19          August [1] - 1072:25                    1151:3, 1151:13, 1151:15, 1151:18,
    arrive [1] - 1203:5                          authored [2] - 1199:5, 1222:21          1151:20, 1152:18, 1153:18, 1155:24,
    arrived [1] - 1260:2                         auto [1] - 1164:16                      1156:3, 1156:17, 1157:10, 1158:15,
                                                 available [4] - 1147:3, 1215:20,        1158:17, 1158:18, 1159:2, 1159:4,
    articulate [1] - 1092:16
                                                 1281:12, 1296:12                        1159:13, 1160:9, 1160:13, 1160:23,
    artifact [3] - 1164:11, 1164:16, 1165:4
                                                 Avenue [6] - 1051:22, 1052:12,          1161:1, 1161:5, 1161:10, 1161:12,
    artificially [1] - 1286:7
                                                 1078:6, 1086:21, 1087:13, 1092:9        1161:13, 1164:4, 1164:7, 1165:10,
    ascertain [1] - 1226:5
                                                                                         1165:13, 1166:4, 1166:13, 1166:15,
    aspect [1] - 1178:12                         average [2] - 1169:22, 1169:23
                                                                                         1169:4, 1169:11, 1169:13, 1171:24,
    assess [2] - 1116:21, 1118:19                avoid [3] - 1054:6, 1091:12, 1161:23
                                                                                         1172:1, 1172:3, 1172:23, 1173:1,
    assessed [1] - 1118:18                       aware [22] - 1056:9, 1058:9, 1059:15,
                                                                                         1173:4, 1174:22, 1175:8, 1177:20,
    assessment [2] - 1178:20, 1185:22            1076:13, 1076:15, 1080:8, 1112:9,
                                                                                         1177:23, 1178:6, 1178:18, 1181:1,
    assigned [2] - 1069:15, 1104:15              1138:6, 1138:8, 1138:9, 1186:1,
                                                                                         1182:11, 1185:3, 1185:6, 1187:14,
    assignment [3] - 1069:1, 1069:13,            1188:6, 1189:13, 1189:23, 1215:23,
                                                                                         1187:16, 1188:21, 1189:15, 1193:7,
    1113:15                                      1215:24, 1249:5, 1251:14, 1265:8,
                                                                                         1194:17, 1205:5, 1206:18, 1208:16,
    assignments [1] - 1105:17                    1265:22, 1277:14, 1278:5
                                                                                         1211:11, 1212:12, 1213:4, 1213:9,
    assistance [4] - 1244:21, 1244:25,           awful [1] - 1181:21
                                                                                         1213:14, 1214:7, 1216:4, 1216:25,
    1245:2, 1245:7                               awkward [1] - 1220:11
                                                                                         1220:9, 1220:15, 1222:15, 1223:14,
    assistant [1] - 1254:15                                                              1223:16, 1224:3, 1225:10, 1227:3,
    assisting [1] - 1083:14                                       B                      1227:7, 1227:15, 1229:15, 1229:23,
    associate [1] - 1228:3                                                               1235:4, 1236:18, 1236:23, 1240:1,
    associated [3] - 1233:11, 1252:25,           Bachelor's [2] - 1254:13, 1254:16       1240:10, 1241:15, 1242:2, 1242:4,
    1278:12                                      backed [1] - 1272:22                    1242:8, 1242:18, 1242:23, 1244:6,
    Associates [10] - 1051:15, 1068:6,           background [8] - 1194:11, 1194:13,      1247:4, 1247:9, 1247:16, 1247:24,
    1068:7, 1068:10, 1068:14, 1068:20,           1208:1, 1224:13, 1229:12, 1254:12,      1248:11, 1248:22, 1249:6, 1249:8,
    1079:22, 1109:17, 1112:1, 1290:6             1264:12                                 1249:13, 1249:20, 1250:1, 1250:15,
    Associates's [1] - 1080:10                   bad [2] - 1139:11, 1296:12              1251:10, 1252:16, 1253:6, 1253:15,
    Association [2] - 1197:7, 1197:8             bag [2] - 1083:24, 1090:16              1253:17, 1253:20, 1254:2, 1256:8,
    Associations [1] - 1196:17                   ball [1] - 1182:6                       1256:14, 1256:17, 1256:18, 1258:11,
    associations [2] - 1197:4, 1256:6            ballpark [2] - 1217:6, 1218:20          1258:12, 1258:19, 1263:2, 1263:5,
    assume [9] - 1056:8, 1079:12,                bangs [1] - 1118:22                     1263:7, 1264:22, 1264:24, 1265:4,
    1136:17, 1210:6, 1250:25, 1275:13,           bar [2] - 1059:12, 1282:12              1265:7, 1266:1, 1266:7, 1266:19,
    1275:20, 1275:21, 1282:10                    barely [1] - 1089:24                    1269:2, 1269:14, 1269:22, 1270:3,
    assumed [4] - 1092:12, 1137:25,              Barman [4] - 1055:10, 1190:19,          1270:11, 1270:14, 1270:16, 1270:20,
    1212:4, 1257:10                              1285:4, 1285:8                          1270:23, 1271:1, 1271:4, 1271:8,
    assuming [7] - 1210:23, 1219:4,              BARMEN [280] - 1052:7, 1054:16,         1271:13, 1271:18, 1271:22, 1271:25,
    1219:6, 1219:7, 1221:2, 1246:14,             1055:11, 1055:16, 1056:19, 1056:22,     1274:2, 1274:14, 1275:7, 1275:25,
    1262:5                                       1056:25, 1057:4, 1057:19, 1057:21,      1276:17, 1278:3, 1278:14, 1280:21,
    assumption [2] - 1138:1, 1215:1              1062:8, 1062:13, 1062:16, 1062:19,      1281:1, 1281:8, 1281:19, 1282:7,
    assumptions [1] - 1154:4                     1063:24, 1065:6, 1066:15, 1066:21,      1283:10, 1284:4, 1285:16, 1286:22,
    asterisk [1] - 1127:9                        1066:24, 1069:3, 1070:18, 1071:3,       1287:3, 1287:7, 1287:14, 1287:16,
    attached [2] - 1195:24, 1196:9               1071:5, 1080:22, 1081:15, 1081:19,      1288:21, 1289:2, 1289:6, 1289:9,
    attempted [1] - 1100:3                       1081:22, 1082:21, 1083:17, 1085:1,      1293:12, 1294:9, 1294:12, 1295:17,
    attempting [2] - 1077:25, 1086:3             1088:2, 1088:18, 1088:21, 1089:3,       1296:11, 1298:7, 1298:11, 1298:15,
                                                 1089:15, 1089:21, 1090:13, 1091:25,     1298:17




                                                SN               OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 254 of 283 PageID #: 26025


                                         Bauta v. Greyhound, et al                                                           5
    barmen [3] - 1063:20, 1188:25, 1288:4    1099:23, 1100:6, 1100:12, 1100:24,    1086:17, 1209:2, 1278:21
    Barmen [16] - 1066:10, 1109:4,           1102:7, 1102:19, 1103:10, 1105:17,    begin [2] - 1217:4, 1231:17
    1111:6, 1111:24, 1112:10, 1166:20,       1105:22, 1112:2, 1113:5, 1113:11,     beginning [7] - 1056:13, 1061:14,
    1169:10, 1210:10, 1217:17, 1218:24,      1113:16, 1113:23, 1115:19, 1116:17,   1105:24, 1212:2, 1217:10, 1237:10,
    1218:25, 1274:6, 1274:21, 1275:3,        1122:6, 1122:11, 1123:3, 1124:5,      1287:12
    1279:17, 1282:10                         1124:9, 1125:3, 1127:15, 1127:20,     behalf [1] - 1148:18
    Barmen's [1] - 1053:13                   1128:11, 1129:6, 1130:2, 1130:16,     behind [2] - 1054:3, 1098:6
    bars [4] - 1235:19, 1235:24, 1267:6,     1130:23, 1131:3, 1131:8, 1132:1,      belief [3] - 1123:15, 1123:17, 1186:16
    1282:11                                  1132:4, 1132:9, 1134:11, 1134:20,     believes [2] - 1062:22, 1139:6
    base [7] - 1109:23, 1220:21, 1244:15,    1134:25, 1135:11, 1136:5, 1136:9,     bell [1] - 1278:10
    1246:24, 1252:21, 1283:6, 1284:9         1137:12, 1137:23, 1140:10, 1140:18,   below [2] - 1058:1, 1119:9
    based [55] - 1060:19, 1061:13,           1140:20, 1140:24, 1142:15, 1143:2,    bench [3] - 1058:16, 1058:18, 1059:16
    1071:19, 1103:22, 1134:9, 1140:23,       1143:11, 1143:25, 1151:10, 1151:22,   beneficial [10] - 1151:9, 1151:21,
    1173:24, 1186:9, 1186:16, 1212:24,       1154:6, 1154:14, 1154:21, 1155:19,    1152:13, 1154:1, 1154:9, 1183:22,
    1213:21, 1216:19, 1217:12, 1219:6,       1159:14, 1159:22, 1160:2, 1160:18,    1184:2, 1184:25, 1185:8, 1185:14
    1219:22, 1219:25, 1220:25, 1221:20,      1161:21, 1162:17, 1162:22, 1169:18,   benefit [9] - 1181:20, 1182:1, 1182:2,
    1222:1, 1224:4, 1226:7, 1226:17,         1170:4, 1170:11, 1170:20, 1171:10,    1183:18, 1183:19, 1184:15, 1191:19,
    1226:18, 1227:5, 1227:8, 1228:1,         1173:23, 1175:20, 1176:15, 1177:3,    1192:3, 1227:10
    1229:8, 1229:21, 1230:4, 1231:25,        1177:7, 1177:9, 1177:25, 1178:7,      benefits [3] - 1154:5, 1178:20,
    1232:2, 1232:10, 1237:21, 1241:12,       1178:21, 1178:25, 1179:2, 1179:5,     1244:14
    1241:15, 1242:15, 1242:18, 1244:17,      1180:2, 1181:16, 1182:14, 1185:8,     best [5] - 1095:14, 1144:4, 1144:5,
    1245:3, 1245:21, 1246:13, 1249:12,       1186:1, 1187:9, 1188:7, 1189:1,       1152:20, 1219:22
    1255:14, 1255:20, 1256:21, 1259:12,      1189:5, 1189:11, 1189:20, 1190:10,
                                                                                   beta [3] - 1119:1, 1119:2
    1264:11, 1265:17, 1265:18, 1267:15,      1190:21, 1191:25, 1192:11, 1201:24,
                                                                                   better [18] - 1076:9, 1096:19, 1124:20,
    1269:6, 1278:7, 1278:16, 1279:25         1201:25, 1202:2, 1202:10, 1202:14,
                                                                                   1131:6, 1139:10, 1144:1, 1184:6,
    baseless [1] - 1055:1                    1202:19, 1203:1, 1203:8, 1203:21,
                                                                                   1186:12, 1186:20, 1186:21, 1186:23,
    baseline [2] - 1122:9, 1170:8            1204:7, 1209:21, 1210:2, 1210:16,
                                                                                   1192:25, 1193:1, 1194:7, 1197:22,
    basing [2] - 1259:21, 1283:1             1210:21, 1213:15, 1213:17, 1213:20,
                                                                                   1206:13, 1255:3, 1266:20
    basis [7] - 1132:10, 1192:13, 1235:2,    1217:21, 1219:2, 1220:1, 1220:13,
                                                                                   betterment [1] - 1185:14
    1245:17, 1250:17, 1250:19, 1260:25       1222:10, 1223:13, 1229:19, 1229:22,
                                                                                   between [14] - 1120:7, 1123:15,
    Bates [1] - 1213:5                       1231:10, 1231:25, 1234:9, 1235:16,
                                                                                   1124:5, 1124:11, 1127:16, 1141:1,
    bathroom [2] - 1235:19, 1235:24          1237:22, 1237:23, 1247:14, 1249:4,
                                                                                   1143:10, 1169:25, 1185:19, 1203:8,
    Batteries [1] - 1124:6                   1256:23, 1257:8, 1258:4, 1259:16,
                                                                                   1217:8, 1264:20, 1279:18, 1282:4
                                             1259:25, 1260:5, 1262:12, 1263:11,
    battery [21] - 1127:16, 1134:17,                                               beyond [3] - 1157:5, 1186:8, 1265:20
                                             1263:18, 1264:17, 1265:9, 1274:25,
    1134:22, 1144:9, 1144:21, 1152:11,                                             bias [1] - 1110:1
                                             1275:13, 1276:6, 1277:12, 1277:25,
    1170:12, 1175:10, 1175:22, 1175:25,                                            big [7] - 1066:8, 1117:5, 1120:20,
                                             1282:10, 1282:11, 1285:8, 1287:24,
    1176:3, 1176:17, 1176:18, 1180:14,                                             1125:17, 1143:4, 1153:21, 1153:22
                                             1290:13, 1291:11, 1291:22, 1292:3,
    1181:17, 1182:3, 1182:5, 1190:22,                                              bigger [6] - 1153:23, 1222:12,
                                             1292:16, 1292:21, 1293:14, 1293:23,
    1190:24, 1191:3, 1191:8                                                        1222:13, 1240:9, 1244:22, 1246:3
                                             1294:2, 1296:19, 1296:20
    Battery [4] - 1124:2, 1125:12, 1126:2,                                         biggest [2] - 1185:17, 1260:14
                                             Bauta's [22] - 1075:8, 1084:18,
    1176:18                                                                        billed [2] - 1112:9, 1201:19
                                             1086:17, 1098:24, 1115:22, 1115:24,
    bauta [5] - 1061:10, 1074:2, 1074:11,                                          billing [7] - 1129:13, 1129:15,
                                             1116:21, 1117:3, 1130:18, 1158:19,
    1076:14, 1076:20                                                               1215:25, 1217:2, 1251:5, 1251:7,
                                             1171:12, 1185:16, 1220:4, 1229:9,
    BAUTA [1] - 1051:3                                                             1252:21
                                             1236:12, 1245:4, 1246:11, 1248:14,
    Bauta [223] - 1051:16, 1051:21,                                                bills [7] - 1129:5, 1129:19, 1129:22,
                                             1258:5, 1258:23, 1260:16, 1276:22
    1054:3, 1058:20, 1058:23, 1058:25,                                             1129:24, 1130:15, 1130:21, 1132:23
                                             Bautas [1] - 1296:23
    1059:1, 1059:4, 1060:21, 1061:4,                                               biofeedback [3] - 1132:19, 1192:6,
                                             bear [3] - 1057:24, 1125:14, 1134:9
    1061:9, 1065:19, 1068:22, 1069:2,                                              1192:7
                                             beat [1] - 1242:14
    1069:6, 1069:14, 1069:22, 1070:15,                                             biomechanical [2] - 1053:15, 1059:5
    1070:20, 1071:10, 1071:14, 1072:16,      Beau [9] - 1068:6, 1068:7, 1068:9,
                                             1068:13, 1068:20, 1109:16, 1109:20,   BISGAARD [1] - 1052:3
    1072:23, 1073:3, 1073:25, 1074:19,                                             bit [8] - 1082:2, 1099:14, 1130:8,
    1074:23, 1075:19, 1076:1, 1078:6,        1112:1, 1290:6
                                             became [1] - 1059:15                  1130:12, 1134:9, 1170:10, 1191:1,
    1078:20, 1079:10, 1079:17, 1080:9,                                             1254:11
    1082:7, 1082:8, 1082:10, 1082:12,        become [3] - 1178:22, 1186:20,
                                             1265:22                               black [2] - 1157:11, 1157:12
    1082:14, 1082:15, 1082:25, 1083:5,                                             blew [1] - 1274:16
    1083:9, 1083:24, 1084:12, 1085:18,       bed [6] - 1204:13, 1209:8, 1209:11,
                                             1245:6, 1245:8, 1260:12               blind [1] - 1144:10
    1086:8, 1086:22, 1087:12, 1088:11,
                                             bedridden [1] - 1266:15               blocks [3] - 1078:8, 1078:20
    1088:16, 1089:12, 1092:9, 1092:10,
                                             BEFORE [1] - 1051:12                  blow [2] - 1161:3, 1182:11
    1092:11, 1093:1, 1094:3, 1095:6,
                                             began [5] - 1076:13, 1086:11,         blowup [1] - 1178:19
    1095:10, 1098:4, 1098:13, 1098:20,
                                                                                   blue [3] - 1119:8, 1123:9, 1123:12




                                             SN             OCR            RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 255 of 283 PageID #: 26026


                                          Bauta v. Greyhound, et al                                                             6
    blurry [1] - 1222:20                      bruises [3] - 1061:7, 1061:18, 1061:19   1203:6, 1203:14, 1205:24, 1235:21,
    Bo [3] - 1079:22, 1080:9, 1101:23         brush [4] - 1110:2, 1235:19, 1235:24,    1236:1, 1236:3, 1236:5, 1236:13,
    Bob [1] - 1159:19                         1267:6                                   1236:16, 1236:22, 1237:2, 1237:17,
    bone [5] - 1205:25, 1206:11, 1206:15,     building [6] - 1086:24, 1087:1,          1237:19, 1237:23, 1260:1, 1262:7,
    1206:17, 1233:5                           1092:10, 1259:13, 1277:1, 1277:3         1262:11, 1271:2, 1271:4
    book [4] - 1125:17, 1172:21, 1215:5,      bullshit [1] - 1093:25                   canes [2] - 1102:6, 1112:12
    1215:9                                    bumps [3] - 1061:7, 1061:17, 1061:19     cannot [8] - 1064:20, 1090:6, 1090:7,
    boom [1] - 1166:23                        Bureau [2] - 1261:20, 1261:23            1090:9, 1090:20, 1092:16, 1164:2
    boroughs [1] - 1192:6                     bus [20] - 1053:14, 1053:20, 1054:3,     capability [1] - 1072:2
    boss [2] - 1069:21, 1097:9                1054:9, 1056:4, 1057:6, 1058:5,          capable [4] - 1184:21, 1245:9, 1266:8,
    bottom [4] - 1088:6, 1145:9, 1178:19,     1058:14, 1058:22, 1060:2, 1060:3,        1266:12
    1178:22                                   1060:6, 1060:22, 1061:3, 1061:15,        Capiola [1] - 1276:14
    box [2] - 1164:17, 1164:21                1061:16, 1061:19, 1062:11, 1170:7,       capture [2] - 1076:8, 1086:3
    boy [1] - 1175:21                         1297:8                                   car [1] - 1070:2
    brace [1] - 1235:20                       business [1] - 1112:16                   card [1] - 1098:19
    Bradford [3] - 1078:12, 1084:17,          buttonhole [1] - 1072:7                  care [69] - 1127:21, 1130:25, 1135:3,
    1086:18                                   BY [82] - 1051:18, 1051:23, 1052:7,      1135:17, 1137:13, 1193:12, 1194:14,
    BRADLEY [1] - 1052:7                      1052:13, 1068:2, 1077:2, 1082:5,         1194:23, 1195:6, 1195:9, 1195:12,
    Braggard's [1] - 1214:5                   1083:4, 1084:15, 1085:3, 1086:7,         1216:19, 1219:3, 1219:4, 1219:25,
    brain [37] - 1061:21, 1115:24, 1116:21,   1087:21, 1088:4, 1098:3, 1099:4,         1221:8, 1221:9, 1221:10, 1221:14,
    1117:3, 1118:13, 1119:2, 1123:4,          1100:23, 1101:11, 1102:18, 1104:14,      1224:12, 1224:16, 1224:22, 1225:1,
    1123:5, 1124:23, 1124:24, 1125:4,         1105:5, 1107:2, 1111:5, 1115:14,         1225:5, 1225:9, 1226:9, 1226:18,
    1127:11, 1127:17, 1127:18, 1127:21,       1118:10, 1134:6, 1137:5, 1151:3,         1229:25, 1230:20, 1232:2, 1234:8,
    1128:9, 1136:13, 1136:14, 1136:18,        1151:20, 1152:18, 1153:18, 1156:3,       1237:19, 1239:20, 1241:3, 1246:12,
    1137:15, 1137:20, 1137:24, 1138:2,        1157:10, 1158:18, 1159:4, 1159:13,       1248:9, 1248:21, 1249:4, 1249:23,
    1163:20, 1163:22, 1171:17, 1180:12,       1161:13, 1164:4, 1164:7, 1165:10,        1251:9, 1251:12, 1251:13, 1253:1,
    1183:11, 1185:12, 1185:14, 1186:14,       1169:13, 1181:1, 1185:6, 1188:24,        1260:13, 1261:1, 1261:11, 1262:4,
    1188:7, 1188:10, 1188:15, 1191:5,         1193:24, 1195:19, 1197:2, 1198:22,       1262:22, 1266:16, 1266:21, 1267:1,
    1191:9, 1192:7                            1211:6, 1211:14, 1213:11, 1214:10,       1269:15, 1272:8, 1275:1, 1275:4,
    brain-damage [1] - 1124:23                1218:2, 1229:4, 1239:17, 1244:1,         1275:14, 1275:16, 1277:13, 1280:16,
    brain-damaged [3] - 1124:24, 1125:4,      1254:2, 1256:18, 1258:12, 1258:19,       1282:1, 1283:22, 1284:3, 1285:22,
    1180:12                                   1263:7, 1264:24, 1265:7, 1266:7,         1287:25, 1288:3, 1288:7, 1288:16,
    brain-injured [2] - 1119:2, 1137:20       1266:19, 1269:2, 1274:5, 1285:1,         1288:17
    Brandon [4] - 1054:8, 1058:10,            1285:16, 1286:24, 1290:2, 1298:6,        carefully [1] - 1142:9
    1059:8, 1297:8                            1298:7, 1298:8, 1298:10, 1298:11,        carried [1] - 1203:14
    break [14] - 1104:3, 1104:4, 1150:7,      1298:12, 1298:14, 1298:15, 1298:16,      carries [1] - 1237:2
    1166:24, 1168:1, 1179:13, 1180:3,         1298:17, 1298:18, 1298:20                carrying [5] - 1076:21, 1079:1,
    1230:22, 1231:2, 1238:4, 1238:7,          bystander [1] - 1072:10                  1083:24, 1231:23, 1244:12
    1238:8, 1238:9, 1283:12                                                            cart [1] - 1084:1
    breakdown [3] - 1230:19, 1230:24,                          C                       CARTMELL [1] - 1051:20
    1264:20                                                                            Casden [5] - 1200:6, 1281:25, 1282:4,
    breaking [1] - 1176:24                    C-700 [1] - 1052:12                      1282:6, 1296:15
    Brendon [1] - 1058:6                      C-U-M-M-I-N-G-S [1] - 1193:18            case [72] - 1054:12, 1054:23, 1057:7,
    brief [1] - 1082:22                       C.V [1] - 1197:5                         1058:9, 1062:23, 1068:22, 1069:9,
    briefly [3] - 1060:15, 1108:13, 1269:23   cab [1] - 1073:21                        1070:24, 1072:14, 1090:8, 1090:23,
    bring [11] - 1053:8, 1058:5, 1058:21,     Cadman [1] - 1052:17                     1094:6, 1095:20, 1095:23, 1107:5,
    1060:8, 1237:11, 1274:15, 1294:6,         calculated [1] - 1219:16                 1107:13, 1107:17, 1107:22, 1107:24,
    1294:7, 1294:8, 1294:11, 1294:16          camcorder [2] - 1071:18, 1099:17         1113:18, 1115:22, 1130:4, 1136:20,
    bringing [3] - 1053:7, 1054:5, 1110:3     camera [12] - 1071:18, 1071:20,          1137:15, 1138:6, 1141:17, 1143:20,
    BRISBOIS [1] - 1052:3                     1071:22, 1071:25, 1072:4, 1079:14,       1154:7, 1157:5, 1158:3, 1168:4,
    Brisbois [1] - 1199:10                    1099:2, 1099:5, 1099:7, 1099:13,         1182:7, 1192:17, 1192:22, 1198:6,
                                              1103:12                                  1199:3, 1199:13, 1199:18, 1200:3,
    broad [2] - 1110:2, 1221:5
                                              cancel [1] - 1132:6                      1200:13, 1200:17, 1200:22, 1201:18,
    broad-brush [1] - 1110:2
                                              cancelled [3] - 1131:9, 1131:10,         1202:3, 1210:11, 1210:24, 1212:4,
    broke [1] - 1217:23
                                              1132:1                                   1212:6, 1212:8, 1212:10, 1212:17,
    broken [3] - 1054:10, 1054:24,
                                              cane [41] - 1076:21, 1077:3, 1077:14,    1217:12, 1219:4, 1220:25, 1221:3,
    1061:22
                                              1078:3, 1078:24, 1079:2, 1079:6,         1221:25, 1225:15, 1225:23, 1249:10,
    Brook [1] - 1052:13
                                              1088:13, 1098:24, 1100:7, 1101:6,        1249:17, 1249:19, 1256:20, 1256:22,
    Brooklyn [5] - 1051:5, 1077:20,
                                              1101:7, 1102:20, 1103:5, 1103:10,        1257:7, 1273:8, 1277:24, 1286:10,
    1078:9, 1078:21, 1086:18
                                              1103:14, 1103:16, 1107:25, 1203:5,       1286:17, 1290:13, 1290:23, 1296:23,
    brought [1] - 1103:20




                                              SN              OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 256 of 283 PageID #: 26027


                                            Bauta v. Greyhound, et al                                                            7
    1297:6                                     CHRISTINE [3] - 1289:19, 1289:22,         coming [6] - 1096:5, 1106:14, 1107:8,
    case-related [1] - 1107:24                 1298:19                                   1165:2, 1288:3, 1289:5
    cases [8] - 1111:12, 1138:24, 1221:3,      circumstance [1] - 1092:23                commencing [1] - 1081:5
    1221:7, 1221:24, 1244:18, 1251:16,         circumstances [3] - 1111:12, 1132:6,      comment [2] - 1124:22, 1125:1
    1255:6                                     1265:9                                    common [2] - 1095:23, 1191:2
    catch [2] - 1062:11, 1249:15               city [1] - 1107:12                        Common [1] - 1252:20
    Category [2] - 1125:5, 1126:5              City [6] - 1051:23, 1073:17, 1073:20,     communicating [1] - 1141:18
    category [4] - 1125:25, 1207:5,            1073:22, 1192:6, 1192:16                  communication [1] - 1247:2
    1223:12, 1234:6                            CIVIL [1] - 1051:12                       community [6] - 1154:25, 1155:10,
    catherine [1] - 1055:6                     claimant [1] - 1073:21                    1155:13, 1156:6, 1156:24, 1157:17
    causation [2] - 1274:8, 1274:19            claimant's [1] - 1069:16                  companies [1] - 1198:8
    CAUSE [1] - 1051:12                        claimants [3] - 1102:3, 1107:23,          company [11] - 1068:8, 1101:22,
    caused [1] - 1269:17                       1113:7                                    1109:8, 1109:10, 1110:5, 1110:9,
    CAV [3] - 1051:9, 1052:4, 1052:11          claiming [1] - 1113:24                    1110:10, 1110:16, 1112:1, 1234:1
    cell [2] - 1072:9, 1099:14                 claims [3] - 1113:17, 1148:14, 1198:5     Company [1] - 1068:9
    center [1] - 1258:20                       clarification [3] - 1089:8, 1091:25,      compared [1] - 1060:5
    certain [14] - 1063:11, 1063:23,           1253:20                                   comparing [1] - 1058:12
    1068:21, 1068:24, 1084:22, 1109:8,         clarify [3] - 1149:25, 1163:10, 1285:17   comparison [1] - 1124:1
    1116:3, 1129:5, 1131:7, 1161:18,           clarity [1] - 1085:23                     compensated [3] - 1192:23, 1201:8,
    1162:4, 1226:25, 1257:1, 1266:13           classic [1] - 1156:16                     1201:11
    certainly [21] - 1054:7, 1058:9,           classically [1] - 1149:5                  Compensation [1] - 1068:12
    1058:11, 1060:19, 1064:3, 1065:10,         clean [1] - 1262:16                       complaint [2] - 1207:24, 1285:6
    1114:17, 1140:5, 1144:3, 1145:4,           cleaning [1] - 1262:1                     complaints [26] - 1189:1, 1189:11,
    1146:8, 1154:5, 1250:4, 1252:13,           clear [13] - 1057:24, 1060:14, 1081:19,   1189:20, 1202:4, 1202:17, 1203:9,
    1254:9, 1261:6, 1272:4, 1272:7,            1122:6, 1143:15, 1195:20, 1210:14,        1203:10, 1204:24, 1205:8, 1205:16,
    1278:12, 1279:7, 1279:12                   1216:6, 1219:24, 1239:18, 1245:10,        1207:12, 1213:22, 1220:4, 1220:25,
    certification [1] - 1254:20                1276:10, 1283:5                           1229:9, 1256:24, 1259:19, 1259:20,
    certified [5] - 1194:14, 1254:9,           clearer [1] - 1061:12                     1259:23, 1260:19, 1272:6, 1283:1,
    1254:15, 1254:21, 1254:23                  clearly [8] - 1058:17, 1063:13,           1285:25, 1286:1, 1286:4, 1287:25
    cervical [2] - 1057:6, 1057:8              1065:11, 1089:3, 1109:7, 1109:10,         complete [4] - 1062:21, 1071:19,
    chair [4] - 1235:18, 1235:23, 1267:3,      1110:1, 1125:12                           1080:10, 1179:22
    1282:12                                    Cleveland [1] - 1052:6                    completed [5] - 1147:1, 1147:14,
    chairs [1] - 1282:11                       clients [1] - 1112:9                      1244:22, 1254:25, 1255:1
    challenged [1] - 1173:18                   cloak [1] - 1109:10                       completely [1] - 1180:11
    chance [5] - 1202:2, 1252:14, 1254:7,      clock [1] - 1085:24                       completeness [1] - 1281:15
    1283:8, 1283:14                            close [6] - 1098:7, 1099:9, 1120:3,       completion [1] - 1147:15
    chances [2] - 1096:11, 1096:19             1124:24, 1166:8, 1166:9                   complex [1] - 1277:1
    change [6] - 1062:4, 1075:11,              closer [2] - 1098:8, 1098:9               compliant [3] - 1264:5, 1264:6,
    1089:15, 1117:17, 1212:23, 1265:8          code [1] - 1269:6                         1285:11
    changed [1] - 1185:19                      code-based [1] - 1269:6                   complied [1] - 1194:5
    changes [3] - 1067:7, 1147:5, 1147:6       codes [7] - 1252:20, 1252:24, 1253:2,     complying [1] - 1285:8
    changing [6] - 1074:3, 1086:14,            1253:3, 1267:16, 1269:9                   comprehension [2] - 1179:5, 1179:6
    1153:19, 1153:20, 1166:4, 1166:6           coding [1] - 1215:25                      computer [2] - 1079:23, 1080:2
    characterization [1] - 1064:15             Cognitive [1] - 1192:10                   Computer [1] - 1052:19
    characterize [1] - 1064:15                 cognitive [9] - 1169:19, 1171:16,         Computer-Aided [1] - 1052:19
    characterizing [2] - 1139:23, 1170:22      1185:13, 1192:14, 1208:2, 1208:3,         concern [1] - 1150:2
    charge [2] - 1144:25, 1252:23              1264:13, 1264:19, 1279:18                 concerned [1] - 1144:6
    charges [1] - 1234:2                       coherence [2] - 1123:8, 1123:12           concerning [1] - 1063:11
    chart [5] - 1063:16, 1064:4, 1064:7,       COLEMAN [1] - 1052:9                      conclude [1] - 1227:22
    1064:8                                     Coleman [1] - 1199:3                      concluded [10] - 1063:8, 1063:22,
    chase [1] - 1228:5                         colleague [1] - 1100:17                   1094:18, 1103:25, 1110:22, 1121:5,
    check [1] - 1251:25                        collected [1] - 1233:22                   1150:18, 1167:2, 1228:7, 1273:15
    chiropractors [1] - 1214:4                 collection [2] - 1233:25, 1234:2          concludes [2] - 1057:13, 1065:1
    choice [1] - 1282:3                        Colonel [3] - 1053:19, 1058:25, 1060:4    conclusion [10] - 1063:2, 1064:2,
    choices [1] - 1191:1                       colors [1] - 1117:17                      1064:4, 1124:9, 1127:20, 1128:10,
    chose [2] - 1180:4, 1215:17                column [1] - 1190:3                       1142:8, 1188:14, 1250:6, 1288:3
    choses [1] - 1147:20                       combination [1] - 1279:23                 conclusions [2] - 1188:12, 1188:19
    Chris [2] - 1070:6, 1289:1                 combined [1] - 1128:8                     conclusive [1] - 1142:12
    Christine [1] - 1289:19                    combines [1] - 1128:7                     concurred [1] - 1250:7




                                              SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 257 of 283 PageID #: 26028


                                          Bauta v. Greyhound, et al                                                             8
    configuration [1] - 1276:19               corner [1] - 1187:5                      1242:9, 1242:10, 1245:21, 1245:22,
    confirm [2] - 1208:21, 1289:6             Correct [5] - 1132:3, 1177:2, 1177:18,   1252:11, 1253:9, 1267:17
    conflates [1] - 1227:17                   1236:11, 1237:9                          cottage [1] - 1191:2
    confused [1] - 1224:19                    correct [142] - 1055:20, 1057:14,        counsel [10] - 1058:7, 1058:8,
    confusion [1] - 1224:21                   1057:16, 1068:18, 1069:2, 1070:16,       1082:21, 1097:18, 1151:8, 1161:10,
    conjunction [2] - 1241:16, 1242:23        1072:19, 1072:23, 1073:1, 1073:25,       1213:2, 1213:5, 1237:5, 1239:10
    Connecticut [1] - 1197:7                  1074:23, 1078:9, 1078:21, 1079:8,        count [1] - 1211:20
    consensus [2] - 1158:12, 1186:4           1081:9, 1084:2, 1084:8, 1085:21,         country [1] - 1163:14
    consent [1] - 1177:24                     1085:25, 1086:15, 1086:18, 1087:17,      couple [13] - 1058:6, 1082:11,
    consider [4] - 1169:23, 1179:15,          1099:25, 1101:18, 1101:23, 1116:14,      1117:14, 1160:21, 1164:25, 1204:13,
    1213:24, 1214:8                           1116:15, 1116:18, 1120:8, 1122:6,        1217:23, 1260:11, 1275:6, 1276:12,
    consideration [2] - 1154:14, 1255:16      1122:7, 1122:13, 1129:16, 1129:20,       1276:14, 1296:6
    consistent [4] - 1066:17, 1089:9,         1129:21, 1132:2, 1132:8, 1135:24,        course [10] - 1055:18, 1056:10,
    1103:18, 1206:7                           1136:11, 1136:13, 1136:20, 1136:21,      1106:1, 1129:18, 1141:21, 1142:7,
    construct [1] - 1139:9                    1136:24, 1137:17, 1140:14, 1140:16,      1144:6, 1181:8, 1259:6, 1272:10
    contained [1] - 1259:10                   1140:18, 1140:19, 1140:21, 1140:22,      coursework [1] - 1254:19
    context [2] - 1221:12, 1221:13            1142:15, 1144:4, 1145:1, 1153:2,         court [22] - 1053:1, 1054:13, 1059:16,
    continue [14] - 1097:13, 1104:11,         1155:5, 1157:17, 1158:7, 1158:21,        1067:17, 1095:1, 1104:1, 1104:7,
    1114:12, 1114:13, 1128:3, 1128:16,        1159:16, 1162:23, 1162:24, 1163:1,       1111:7, 1111:16, 1115:5, 1115:6,
    1130:22, 1149:3, 1154:5, 1155:3,          1163:7, 1163:8, 1163:10, 1163:15,        1146:18, 1148:17, 1151:1, 1156:10,
    1166:5, 1169:10, 1182:20, 1239:16         1163:17, 1164:9, 1164:16, 1165:9,        1169:2, 1239:1, 1256:1, 1256:3,
                                              1170:8, 1170:13, 1173:15, 1178:1,        1256:15, 1289:18, 1296:3
    continued [14] - 1078:2, 1078:20,
                                              1178:8, 1179:23, 1184:4, 1185:20,        COURT [385] - 1051:1, 1053:4, 1055:2,
    1078:23, 1079:7, 1085:15, 1106:19,
                                              1188:4, 1188:8, 1189:9, 1189:10,         1055:4, 1055:6, 1055:8, 1055:19,
    1127:19, 1127:25, 1128:1, 1128:11,
                                              1189:24, 1189:25, 1190:14, 1190:18,      1055:22, 1055:24, 1057:10, 1057:13,
    1165:15, 1196:20, 1217:25, 1268:4
                                              1192:19, 1193:5, 1194:2, 1194:3,         1057:15, 1057:17, 1057:20, 1059:18,
    Continued [21] - 1052:1, 1076:24,
                                              1194:12, 1195:25, 1197:11, 1197:16,      1060:16, 1060:23, 1061:1, 1061:4,
    1088:24, 1094:20, 1108:17, 1110:23,
                                              1197:17, 1197:25, 1198:4, 1198:13,       1061:8, 1061:21, 1061:24, 1062:1,
    1119:12, 1121:6, 1133:6, 1145:24,
                                              1199:10, 1200:22, 1201:1, 1201:4,        1062:6, 1062:11, 1062:15, 1062:18,
    1147:24, 1150:20, 1167:3, 1180:20,
                                              1201:24, 1202:5, 1206:9, 1206:12,        1063:6, 1064:6, 1065:17, 1065:22,
    1223:19, 1228:8, 1240:14, 1243:3,
                                              1206:13, 1210:6, 1217:21, 1217:22,       1066:20, 1066:23, 1066:25, 1067:3,
    1253:25, 1273:16, 1284:10
                                              1237:8, 1241:5, 1244:23, 1245:22,        1067:6, 1067:11, 1067:14, 1067:17,
    continues [9] - 1082:20, 1082:24,
                                              1245:23, 1251:9, 1261:7, 1261:8,         1067:21, 1069:5, 1070:19, 1071:2,
    1083:3, 1084:14, 1088:15, 1098:12,
                                              1267:1, 1270:12, 1270:19, 1270:23,       1071:7, 1074:14, 1075:1, 1076:18,
    1098:23, 1099:3, 1102:17
                                              1275:6, 1275:16, 1278:19, 1279:13,       1080:23, 1080:25, 1081:3, 1081:8,
    CONTINUES [3] - 1077:1, 1104:13,
                                              1282:25, 1283:17, 1286:21, 1288:16,      1081:11, 1081:16, 1081:23, 1081:25,
    1197:1
                                              1290:24, 1291:11, 1291:14, 1292:18,      1083:18, 1085:2, 1088:3, 1088:20,
    Continuing [2] - 1148:1, 1181:1
                                              1292:20, 1294:18, 1294:21, 1294:22,      1090:2, 1090:6, 1090:17, 1090:20,
    continuing [7] - 1077:14, 1107:2,
                                              1295:4, 1295:7, 1295:11, 1295:15         1090:22, 1091:1, 1091:3, 1091:5,
    1134:1, 1218:2, 1269:2, 1280:7,
                                              Correction [1] - 1183:16                 1091:11, 1091:14, 1091:20, 1091:23,
    1285:1
                                              correctly [4] - 1080:7, 1162:9,          1092:3, 1092:14, 1092:16, 1092:20,
    CONTINUING [1] - 1151:2
                                              1236:20, 1261:12                         1092:25, 1093:3, 1093:12, 1093:14,
    contradicted [1] - 1204:22
                                              correlate [1] - 1162:11                  1093:19, 1093:21, 1093:25, 1094:8,
    contrary [2] - 1204:17, 1239:10
                                              correspond [1] - 1130:18                 1094:12, 1094:16, 1095:3, 1095:5,
    contusions [1] - 1119:5
                                              correspondence [1] - 1201:23             1095:9, 1095:12, 1095:14, 1095:17,
    conversation [2] - 1059:13, 1186:21
                                              cost [43] - 1218:21, 1219:13, 1222:3,    1095:25, 1096:3, 1096:5, 1096:11,
    conversations [4] - 1211:7, 1211:10,
                                              1222:4, 1222:11, 1224:7, 1224:16,        1096:15, 1096:17, 1096:25, 1097:3,
    1211:17, 1211:23
                                              1224:17, 1225:2, 1225:16, 1225:24,       1097:7, 1097:10, 1097:12, 1097:16,
    converse [1] - 1286:6
                                              1226:12, 1226:22, 1226:23, 1230:23,      1097:25, 1100:22, 1102:22, 1103:21,
    convictions [2] - 1094:5, 1094:8
                                              1231:13, 1231:14, 1231:19, 1231:20,      1104:2, 1104:8, 1104:10, 1107:15,
    cook [1] - 1262:12
                                              1232:5, 1236:2, 1236:7, 1236:9,          1107:19, 1107:21, 1108:2, 1108:6,
    cooperative [2] - 1179:8, 1179:11         1245:17, 1245:18, 1245:22, 1245:24,      1108:9, 1108:15, 1109:3, 1110:4,
    copy [12] - 1080:10, 1120:14, 1146:3,     1245:25, 1246:4, 1246:10, 1246:11,       1110:7, 1110:11, 1110:20, 1111:2,
    1146:13, 1148:7, 1148:12, 1196:6,         1250:17, 1251:12, 1251:13, 1251:14,      1112:4, 1112:8, 1114:5, 1114:9,
    1196:9, 1290:18, 1290:19, 1290:20,        1261:10, 1261:17, 1262:4, 1269:5         1114:11, 1114:22, 1114:24, 1115:3,
    1290:25                                   cost-by-cost [1] - 1250:17               1115:8, 1116:9, 1116:24, 1117:11,
    cord [2] - 1205:24, 1206:10               costs [25] - 1212:5, 1217:24, 1218:4,    1117:18, 1117:20, 1118:3, 1118:8,
    Cordiale [9] - 1275:1, 1275:6, 1275:10,   1218:9, 1218:12, 1219:9, 1223:12,        1119:10, 1120:3, 1120:11, 1120:16,
    1275:13, 1277:18, 1277:20, 1279:5,        1224:5, 1228:2, 1231:3, 1231:16,         1120:19, 1120:25, 1121:2, 1122:2,
    1282:4                                    1233:11, 1237:3, 1241:7, 1241:22,        1122:22, 1122:25, 1123:20, 1124:14,
    Cordiale's [2] - 1205:3, 1250:8




                                              SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 258 of 283 PageID #: 26029


                                          Bauta v. Greyhound, et al                                                            9
    1125:22, 1126:16, 1127:24, 1128:21,      1116:19, 1118:6, 1145:18, 1145:20,      cut [2] - 1065:1, 1228:4
    1128:23, 1128:25, 1130:12, 1132:24,      1145:21, 1146:15, 1147:9, 1147:19,      cutout [1] - 1059:25
    1133:1, 1134:3, 1135:9, 1137:4,          1147:20, 1147:22, 1193:15, 1213:2,
    1137:10, 1141:15, 1142:11, 1142:13,
    1142:20, 1142:23, 1143:9, 1146:3,
                                             1237:5
                                             Court's [2] - 1080:18, 1122:4
                                                                                                       D
    1146:9, 1146:13, 1146:17, 1147:1,        courtesy [1] - 1153:9                   daily [16] - 1161:21, 1161:22, 1204:25,
    1147:11, 1147:14, 1147:22, 1148:7,       Courthouse [1] - 1051:5                 1205:4, 1208:24, 1209:1, 1209:4,
    1148:10, 1148:14, 1148:17, 1149:3,       courtroom [4] - 1053:2, 1169:8,         1209:15, 1209:18, 1209:20, 1209:25,
    1149:9, 1149:25, 1150:8, 1150:15,        1238:10, 1239:2                         1214:14, 1214:24, 1245:5, 1250:9,
    1150:17, 1152:17, 1153:15, 1153:17,      courts [1] - 1255:23                    1260:9
    1155:23, 1156:12, 1156:16, 1156:20,      cover [1] - 1209:21                     damage [3] - 1124:23, 1127:18,
    1157:23, 1158:16, 1159:3, 1159:7,        covered [2] - 1208:23, 1209:21          1127:21
    1159:9, 1159:12, 1160:6, 1160:8,         covers [1] - 1210:3                     damaged [4] - 1124:24, 1125:4,
    1160:12, 1160:16, 1161:4, 1161:11,       covert [7] - 1071:25, 1072:4, 1099:7,   1180:12, 1191:9
    1164:3, 1164:6, 1165:7, 1165:9,          1099:11, 1099:13, 1111:14, 1112:21      data [4] - 1128:14, 1233:21, 1233:22,
    1166:3, 1166:7, 1166:14, 1166:18,        covertly [1] - 1076:5                   1234:1
    1166:25, 1168:1, 1168:5, 1168:8,         CPT [2] - 1252:19, 1267:16              database [5] - 1215:15, 1215:25,
    1168:10, 1168:12, 1169:3, 1169:5,        crank [1] - 1109:3                      1216:23, 1217:12, 1251:2
    1169:9, 1172:12, 1172:20, 1173:3,        create [3] - 1129:5, 1140:25, 1212:16   date [21] - 1069:8, 1069:13, 1069:15,
    1174:14, 1174:17, 1183:24, 1185:2,                                               1070:15, 1071:10, 1072:2, 1081:3,
                                             created [1] - 1068:24
    1185:5, 1185:11, 1187:19, 1187:22,                                               1088:6, 1089:4, 1097:8, 1100:9,
                                             credentials [1] - 1163:12
    1189:16, 1189:18, 1193:8, 1193:13,                                               1129:19, 1141:7, 1161:4, 1217:3,
                                             credibility [2] - 1109:12, 1272:25
    1193:15, 1194:18, 1195:12, 1195:17,                                              1217:5, 1219:20, 1291:10, 1291:17,
                                             critical [1] - 1176:24
    1205:6, 1206:19, 1208:17, 1211:4,                                                1292:22, 1293:14
                                             CROSS [8] - 1101:10, 1107:1, 1134:5,
    1211:12, 1212:13, 1213:16, 1214:9,                                               dated [3] - 1063:17, 1122:19, 1199:5
                                             1254:1, 1269:1, 1298:7, 1298:11,
    1216:5, 1217:1, 1220:16, 1220:20,
                                             1298:15                                 dates [10] - 1072:14, 1072:15, 1073:4,
    1222:17, 1223:15, 1223:17, 1224:14,
                                             cross [8] - 1053:10, 1053:13, 1060:4,   1073:13, 1074:9, 1079:3, 1099:23,
    1224:20, 1224:24, 1225:4, 1225:8,
                                             1063:21, 1064:25, 1105:16, 1274:20,     1099:24, 1291:4, 1293:25
    1225:19, 1226:1, 1226:4, 1226:15,
                                             1275:3                                  daughter's [1] - 1132:16
    1226:21, 1226:23, 1226:25, 1227:5,
                                             CROSS-EXAMINATION [6] - 1101:10,        daughters [4] - 1131:21, 1132:16,
    1227:13, 1227:21, 1228:2, 1229:2,
                                             1134:5, 1254:1, 1298:7, 1298:11,        1191:22
    1229:17, 1229:24, 1231:3, 1231:6,
                                             1298:15                                 days [21] - 1074:22, 1095:5, 1095:8,
    1235:5, 1236:24, 1237:13, 1238:7,
                                             cross-examination [4] - 1053:10,        1095:9, 1095:10, 1095:11, 1095:12,
    1238:9, 1239:6, 1239:14, 1239:16,
                                             1053:13, 1105:16, 1274:20               1096:18, 1096:22, 1106:12, 1147:2,
    1240:2, 1240:7, 1240:11, 1241:3,
                                             cross-examine [1] - 1063:21             1176:25, 1177:10, 1177:12, 1177:15,
    1241:6, 1241:9, 1241:11, 1241:19,
                                             crossed [4] - 1171:21, 1172:16,         1180:4, 1260:12, 1276:24, 1294:3,
    1241:25, 1242:3, 1242:6, 1242:12,
                                             1173:15, 1174:4                         1294:4
    1242:15, 1242:25, 1244:8, 1247:5,
                                             crosses [1] - 1120:19                   days' [1] - 1095:15
    1247:10, 1247:17, 1247:25, 1248:12,
                                             cuff [1] - 1224:25                      dead [1] - 1188:17
    1248:23, 1249:7, 1249:9, 1249:14,
                                             culling [1] - 1056:15                   deal [6] - 1066:8, 1123:20, 1135:1,
    1249:21, 1250:2, 1250:16, 1250:20,
                                             Cummings [38] - 1150:11, 1193:12,       1153:21, 1153:22, 1225:7
    1251:11, 1252:17, 1253:7, 1253:16,
                                             1193:17, 1196:4, 1199:22, 1204:16,      dealing [1] - 1132:15
    1253:18, 1253:22, 1256:12, 1256:15,
                                             1206:5, 1207:15, 1208:8, 1213:12,       December [4] - 1116:14, 1140:18,
    1258:10, 1258:18, 1259:3, 1263:21,
    1265:6, 1265:14, 1265:22, 1265:24,       1217:3, 1217:19, 1219:24, 1220:12,      1140:20, 1141:21
    1266:3, 1266:11, 1266:17, 1266:23,       1222:21, 1229:5, 1236:21, 1239:19,      decide [4] - 1062:2, 1062:4, 1220:5,
    1269:24, 1270:10, 1270:21, 1273:12,      1244:2, 1245:21, 1246:25, 1253:23,      1229:12
    1274:11, 1274:18, 1275:8, 1276:1,        1254:3, 1254:9, 1256:9, 1256:12,        decided [1] - 1158:3
    1276:18, 1277:23, 1278:4, 1278:15,       1256:19, 1269:15, 1274:6, 1274:20,      decision [2] - 1258:1, 1284:9
    1280:22, 1281:2, 1281:5, 1281:10,        1279:8, 1283:6, 1285:14, 1285:17,       decisions [2] - 1132:12, 1154:13
    1281:20, 1282:8, 1283:11, 1284:5,        1286:25, 1287:18, 1288:22, 1296:17      defendant [4] - 1199:12, 1255:4,
    1286:13, 1286:20, 1287:5, 1287:8,        CUMMINGS [2] - 1193:19, 1298:13         1255:10, 1255:17
    1287:17, 1288:22, 1288:25, 1289:5,       cummings [1] - 1193:25                  defendant's [4] - 1059:21, 1080:25,
    1289:10, 1289:15, 1289:17, 1289:21,      cumulative [2] - 1153:16, 1157:22       1118:4, 1247:1
    1290:22, 1293:13, 1294:13, 1294:24,      curative [3] - 1056:5, 1066:18,         defendants [3] - 1051:10, 1195:13,
    1295:2, 1295:5, 1295:8, 1295:10,         1265:25                                 1221:14
    1295:12, 1295:20, 1295:23, 1296:4,       cure [1] - 1295:18                      Defendants [3] - 1052:3, 1052:3,
    1296:14, 1296:18, 1296:22, 1297:1,       current [4] - 1185:22, 1186:25,         1052:10
    1297:3, 1297:9                           1198:12, 1255:13                        defense [30] - 1066:21, 1149:14,
    Court [19] - 1052:17, 1055:21,           curriculum [2] - 1196:6, 1196:9         1149:15, 1170:13, 1194:25, 1195:4,
    1055:25, 1063:8, 1065:2, 1082:1,         customary [2] - 1129:25, 1130:17        1195:7, 1195:21, 1195:25, 1198:13,




                                            SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 259 of 283 PageID #: 26030


                                           Bauta v. Greyhound, et al                                                          10
    1199:2, 1199:18, 1200:2, 1200:8,          1280:15, 1280:18, 1281:6, 1287:6,         difficulties [3] - 1209:3, 1209:15,
    1200:12, 1200:16, 1202:23, 1210:11,       1287:18, 1287:20, 1288:11, 1290:23,       1209:20
    1211:8, 1211:18, 1214:11, 1249:12,        1290:25, 1291:4, 1291:7, 1294:5           difficulty [4] - 1205:1, 1208:24,
    1249:18, 1249:22, 1256:9, 1282:5,         depositions [9] - 1053:25, 1113:13,       1208:25, 1222:19
    1285:18, 1285:20, 1285:24, 1288:2         1144:12, 1148:23, 1158:24, 1178:3,        digital [1] - 1079:13
    defense/plaintiff [1] - 1195:2            1280:12, 1280:19, 1280:25                 dim [1] - 1082:2
    deficiency [1] - 1123:12                  depression [3] - 1135:24, 1135:25,        dime [1] - 1150:12
    deficient [2] - 1123:13, 1159:24          1136:5                                    direct [13] - 1054:6, 1054:11, 1062:21,
    deficit [1] - 1126:23                     depth [1] - 1207:23                       1063:21, 1064:25, 1122:14, 1134:11,
    definitive [2] - 1063:2, 1065:11          describe [2] - 1116:19, 1205:15           1171:1, 1186:10, 1193:23, 1196:5,
    definitively [1] - 1063:25                described [3] - 1209:7, 1209:9,           1281:6
    deflected [1] - 1059:1                    1209:14                                   DIRECT [9] - 1068:1, 1115:13, 1218:1,
    deformation [1] - 1059:2                  describing [1] - 1269:4                   1229:3, 1290:1, 1298:6, 1298:10,
    deforms [1] - 1059:4                      description [1] - 1260:20                 1298:14, 1298:20
    degree [2] - 1254:13, 1254:16             despite [10] - 1139:5, 1146:22, 1155:9,   direction [1] - 1263:10
    Degree [2] - 1254:17, 1254:18             1162:18, 1176:7, 1177:14, 1181:19,        directly [1] - 1147:10
    delete [1] - 1080:13                      1259:9, 1259:12, 1262:20                  dirty [1] - 1094:1
    deliberations [1] - 1114:18               detailed [1] - 1188:18                    disagree [5] - 1110:18, 1145:2,
    delta [1] - 1119:1                        details [2] - 1276:24, 1294:19            1153:3, 1154:4, 1226:6
    Delta [2] - 1059:3, 1059:6                determine [8] - 1115:24, 1151:9,          disc [1] - 1058:11
    demonstrably [1] - 1224:25                1151:21, 1169:15, 1181:16, 1182:17,       discharge [1] - 1242:22
    demonstrate [5] - 1116:3, 1174:25,        1182:19, 1283:25                          discharged [2] - 1244:18, 1275:14
    1175:19, 1184:21, 1186:17                 determined [1] - 1188:14                  disciplinary [1] - 1277:5
    demonstrated [5] - 1174:1, 1175:16,       deviant [1] - 1118:24                     discipline [1] - 1192:10
    1175:23, 1176:1, 1176:4                   deviate [1] - 1118:21                     disclose [1] - 1273:8
    denied [3] - 1055:1, 1059:17              deviation [1] - 1120:12                   discuss [15] - 1053:21, 1054:15,
    Dennehey [2] - 1199:3, 1201:13            deviations [2] - 1119:7, 1119:8           1057:9, 1117:22, 1134:20, 1202:3,
    DENNEHEY [1] - 1052:9                     devices [1] - 1103:9                      1202:4, 1207:11, 1207:20, 1207:21,
    Dennehey's [1] - 1202:20                  diagnose [8] - 1064:9, 1136:4,            1209:2, 1209:3, 1210:2, 1212:20,
    deny [1] - 1062:3                         1163:17, 1163:18, 1163:20, 1163:22,       1244:7
    depicted [1] - 1272:5                     1166:13                                   discussed [13] - 1058:2, 1117:14,
    depo [10] - 1074:1, 1086:12, 1141:5,      diagnosed [7] - 1063:4, 1064:1,           1117:16, 1117:19, 1117:22, 1128:15,
    1145:5, 1160:23, 1161:2, 1171:24,         1065:14, 1065:18, 1066:6, 1066:7,         1138:11, 1158:5, 1210:1, 1211:22,
    1171:25, 1182:8, 1187:14                  1135:25                                   1211:24, 1231:17, 1236:12
    deponent [1] - 1147:2                     diagnoses [2] - 1205:7, 1257:20           discussing [1] - 1062:8
    deposed [5] - 1201:2, 1237:8,             diagnosis [7] - 1063:13, 1064:20,         discussion [8] - 1056:9, 1138:14,
    1246:17, 1266:2, 1280:11                  1065:10, 1065:11, 1065:24, 1066:3,        1145:8, 1156:7, 1158:23, 1203:7,
    deposition [104] - 1070:24, 1074:17,      1166:10                                   1203:9, 1212:24
    1086:22, 1087:7, 1090:11, 1091:10,        diagnostic [2] - 1230:16, 1231:9          discussions [3] - 1141:1, 1210:9,
    1091:11, 1091:15, 1091:22, 1092:10,       DIAMOND [2] - 1051:19, 1149:20            1210:15
    1093:7, 1093:17, 1096:6, 1096:8,          Dietl [12] - 1068:6, 1068:7, 1068:9,      display [2] - 1097:25, 1118:25
    1096:10, 1097:8, 1107:8, 1107:11,         1068:13, 1068:20, 1079:22, 1080:10,       displayed [1] - 1272:2
    1107:16, 1136:19, 1136:25, 1137:6,        1101:23, 1109:17, 1109:20, 1112:1,        dispute [5] - 1069:11, 1252:7, 1252:8,
    1137:11, 1139:2, 1142:17, 1145:6,         1290:6                                    1253:4, 1253:8
    1145:11, 1145:12, 1145:13, 1145:16,       difference [5] - 1159:23, 1160:22,        disqualification [1] - 1163:12
    1146:3, 1146:10, 1146:12, 1146:18,        1218:8, 1225:18, 1279:18                  disregard [1] - 1066:18
    1146:19, 1147:1, 1147:12, 1147:14,        different [40] - 1056:2, 1060:10,         distinct [1] - 1191:3
    1147:23, 1148:5, 1148:6, 1148:8,          1071:9, 1074:20, 1079:4, 1091:16,         distress [2] - 1229:10, 1288:8
    1148:18, 1148:25, 1149:21, 1151:6,        1095:23, 1099:23, 1105:23, 1106:16,       DISTRICT [2] - 1051:1, 1051:1
    1153:10, 1155:24, 1155:25, 1156:21,       1113:18, 1115:6, 1118:12, 1118:17,        doctor [30] - 1097:6, 1103:7, 1107:3,
    1158:6, 1158:9, 1159:2, 1159:5,           1118:23, 1118:25, 1122:3, 1157:12,        1116:10, 1136:19, 1152:19, 1154:17,
    1160:9, 1161:14, 1165:11, 1172:5,         1158:15, 1159:21, 1182:6, 1188:19,        1154:18, 1163:15, 1188:6, 1188:21,
    1172:9, 1173:5, 1173:17, 1174:11,         1190:9, 1213:5, 1217:23, 1223:6,          1191:24, 1193:6, 1220:7, 1225:24,
    1175:12, 1178:11, 1178:16, 1179:25,       1231:18, 1240:12, 1241:9, 1257:19,        1226:8, 1226:12, 1232:15, 1232:16,
    1185:7, 1187:23, 1194:8, 1196:10,         1263:10, 1269:7, 1269:9, 1270:25,         1233:5, 1233:12, 1248:17, 1250:4,
    1198:15, 1199:19, 1200:22, 1200:24,       1272:12, 1272:14, 1272:15, 1277:1,        1250:5, 1258:8, 1258:9, 1280:10,
    1213:13, 1216:14, 1216:18, 1236:13,       1277:6, 1294:24                           1288:2, 1293:9
    1237:4, 1238:1, 1240:6, 1244:2,           differently [2] - 1104:18, 1104:21        Doctor [17] - 1122:14, 1122:17,
    1247:14, 1247:20, 1248:2, 1248:5,         difficult [6] - 1125:7, 1148:24,          1123:24, 1124:9, 1125:2, 1125:16,
    1251:24, 1265:20, 1273:3, 1274:17,        1203:13, 1203:15, 1207:25, 1253:1         1127:14, 1127:19, 1128:10, 1128:19,




                                             SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 260 of 283 PageID #: 26031


                                         Bauta v. Greyhound, et al                                                          11
    1130:15, 1131:23, 1136:1, 1141:10,       1123:1, 1129:5, 1129:11, 1132:23,        economist [2] - 1224:14, 1224:15
    1145:5, 1164:20, 1187:7                  1133:3, 1134:7, 1134:21, 1136:2,         edit [2] - 1080:15, 1164:16
    doctor's [11] - 1069:16, 1076:14,        1136:3, 1136:8, 1136:10, 1136:12,        Edmund [1] - 1135:2
    1088:9, 1096:19, 1106:16, 1226:17,       1137:14, 1137:19, 1138:5, 1138:9,        educated [1] - 1084:20
    1226:18, 1248:24, 1252:1, 1293:6,        1138:11, 1138:12, 1138:15, 1139:14,      education [3] - 1197:18, 1254:12,
    1295:3                                   1142:14, 1142:25, 1143:2, 1143:10,       1267:15
    doctors [31] - 1097:4, 1138:24,          1151:5, 1160:17, 1161:16, 1163:6,        EEG [1] - 1162:8
    1198:6, 1213:25, 1220:3, 1220:4,         1163:9, 1166:22, 1169:5, 1169:14,        effect [2] - 1065:3, 1144:23
    1225:1, 1225:14, 1229:13, 1249:3,        1169:21, 1170:12, 1170:13, 1170:17,      effective [3] - 1252:10, 1252:12,
    1251:21, 1252:21, 1257:19, 1258:15,      1170:21, 1171:3, 1171:5, 1171:9,         1269:12
    1260:23, 1274:22, 1276:6, 1276:12,       1171:20, 1172:15, 1173:2, 1173:14,       efficient [3] - 1252:10, 1252:12,
    1276:13, 1276:14, 1276:22, 1277:2,       1173:25, 1174:8, 1174:20, 1175:5,        1269:12
    1277:6, 1277:12, 1278:6, 1280:17,        1175:10, 1175:22, 1175:25, 1176:8,       effort [30] - 1170:21, 1170:23, 1171:6,
    1280:19, 1280:24, 1281:17, 1282:5        1176:9, 1176:21, 1176:22, 1176:24,       1171:10, 1171:12, 1174:2, 1174:9,
    doctors' [3] - 1107:24, 1113:12,         1177:9, 1177:15, 1177:25, 1179:25,       1175:1, 1175:16, 1175:23, 1176:1,
    1199:24                                  1180:6, 1183:2, 1183:4, 1183:5,          1176:4, 1177:16, 1180:8, 1180:11,
    document [9] - 1086:2, 1098:25,          1200:3, 1200:6, 1200:15, 1200:20,        1181:3, 1181:5, 1183:4, 1183:7,
    1100:3, 1139:24, 1178:21, 1178:25,       1201:5, 1205:2, 1205:3, 1208:12,         1183:9, 1183:10, 1183:21, 1184:5,
    1212:11, 1212:15, 1292:11                1208:21, 1213:13, 1214:16, 1214:18,      1190:19, 1190:24, 1191:3, 1191:9,
    documented [3] - 1132:2, 1132:10,        1214:20, 1214:22, 1216:14, 1216:18,      1191:12, 1191:13, 1191:15
    1291:18                                  1219:21, 1227:16, 1227:19, 1247:13,      efforts [1] - 1190:23
    dollars [1] - 1109:17                    1247:18, 1247:21, 1248:15, 1248:20,      egress [1] - 1073:20
    domestics [1] - 1262:2                   1249:2, 1249:24, 1250:8, 1251:1,         eight [14] - 1070:8, 1070:9, 1070:10,
    done [36] - 1064:24, 1071:14, 1071:15,   1251:4, 1264:15, 1264:16, 1275:1,        1070:11, 1073:9, 1074:6, 1100:13,
    1082:21, 1096:12, 1098:16, 1112:21,      1275:5, 1275:10, 1275:13, 1276:13,       1137:7, 1137:12, 1176:22, 1291:21,
    1123:3, 1132:11, 1144:13, 1145:8,        1276:14, 1277:18, 1277:20, 1277:21,      1292:12, 1293:16, 1295:2
    1159:15, 1159:19, 1170:6, 1170:11,       1277:25, 1279:5, 1279:21, 1279:25,
                                                                                      eight-hour [6] - 1070:9, 1074:6,
    1170:17, 1170:21, 1170:24, 1171:2,       1280:10, 1280:13, 1280:25, 1281:6,
                                                                                      1176:22, 1292:12, 1293:16, 1295:2
    1171:8, 1181:20, 1181:21, 1183:2,        1281:13, 1281:17, 1281:21, 1281:24,
                                                                                      either [18] - 1054:3, 1054:25, 1058:16,
    1184:3, 1184:10, 1184:16, 1185:1,        1281:25, 1282:4, 1282:6, 1287:1,
                                                                                      1073:21, 1090:20, 1123:11, 1131:8,
    1185:23, 1192:11, 1227:3, 1227:18,       1287:23, 1288:6, 1288:12, 1288:15,
                                                                                      1132:1, 1160:18, 1210:9, 1242:8,
    1255:4, 1271:22, 1274:1, 1275:12,        1289:8, 1296:7, 1296:15, 1297:5
                                                                                      1255:6, 1255:21, 1257:13, 1273:9,
    1283:16                                  dr [1] - 1193:8
                                                                                      1287:22, 1289:10, 1295:2
    door [12] - 1053:17, 1054:18, 1054:22,   dressed [3] - 1204:23, 1205:12,
                                                                                      elaborate [3] - 1064:22, 1182:23,
    1054:25, 1056:1, 1056:17, 1060:12,       1209:2
                                                                                      1182:25
    1060:13, 1109:7, 1109:21, 1110:14,       drove [1] - 1070:2
                                                                                      elaborates [1] - 1063:19
    1110:16                                  DSM [1] - 1163:22
                                                                                      electricity [1] - 1118:20
    dosage [2] - 1235:5, 1235:7              DSM-4 [1] - 1066:10
                                                                                      electronically [1] - 1055:7
    double [1] - 1203:24                     DSM-5 [5] - 1065:11, 1065:15, 1066:3,
                                                                                      electrophysiology [1] - 1118:19
    double-level [1] - 1203:24               1066:5, 1066:10
                                                                                      electrostimulation [1] - 1128:8
    doubt [2] - 1174:21, 1227:10             due [1] - 1203:10
                                                                                      elements [1] - 1066:5
    down [38] - 1053:24, 1054:21,            duly [4] - 1067:24, 1115:11, 1193:21,
                                                                                      elicit [2] - 1103:4, 1120:5
    1057:18, 1060:19, 1084:9, 1089:25,       1289:24
                                                                                      elicited [1] - 1285:8
    1103:14, 1114:8, 1118:7, 1126:19,        during [11] - 1078:23, 1079:2, 1106:1,
                                                                                      emergencies [1] - 1159:19
    1132:7, 1142:22, 1148:20, 1152:6,        1146:11, 1147:11, 1195:6, 1210:2,
                                                                                      emotional [10] - 1094:9, 1166:20,
    1158:22, 1160:13, 1160:21, 1192:12,      1210:4, 1234:17, 1234:23, 1292:17
                                                                                      1207:20, 1207:22, 1208:2, 1208:5,
    1202:2, 1202:14, 1202:21, 1203:15,       dysfunction [1] - 1185:13
                                                                                      1229:9, 1269:20, 1280:20, 1285:25
    1207:6, 1217:23, 1223:11, 1230:10,                                                employed [1] - 1068:5
    1230:11, 1230:22, 1231:2, 1237:10,                         E                      employer [1] - 1079:22
    1238:5, 1271:2, 1271:5, 1272:13,
                                                                                      enable [1] - 1103:9
    1272:17, 1283:12, 1283:14, 1287:13       e-mail [5] - 1064:7, 1064:16, 1065:17,
                                                                                      enabled [1] - 1254:18
    downtown [1] - 1077:18                   1065:24, 1079:24
                                                                                      encountered [1] - 1113:1
    Dr [170] - 1062:9, 1062:10, 1062:20,     early [7] - 1105:15, 1141:21, 1194:20,
                                                                                      end [5] - 1111:15, 1193:2, 1249:15,
    1063:4, 1063:7, 1063:11, 1063:16,        1276:6, 1276:13, 1277:12, 1279:1
                                                                                      1252:23, 1278:24
    1064:7, 1064:18, 1065:12, 1065:18,       ears [2] - 1118:17, 1134:19
                                                                                      endeavor [1] - 1269:6
    1066:4, 1066:7, 1066:19, 1075:12,        earth [1] - 1166:22
                                                                                      endeavored [1] - 1072:18
    1075:18, 1076:20, 1082:15, 1114:9,       easier [2] - 1172:23, 1173:1
                                                                                      ended [1] - 1254:19
    1114:10, 1114:12, 1114:15, 1114:21,      East [2] - 1051:17, 1052:5
                                                                                      ends [2] - 1166:21, 1243:2
    1115:1, 1115:2, 1115:3, 1115:7,          East/Brooklyn [1] - 1052:17
                                                                                      energy [3] - 1059:5, 1059:8, 1123:12
    1115:15, 1117:25, 1118:11, 1122:3,       EASTERN [1] - 1051:1
                                                                                      enforcement [1] - 1109:12




                                             SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 261 of 283 PageID #: 26032


                                          Bauta v. Greyhound, et al                                                             12
    engage [1] - 1113:8                       1188:23, 1193:23, 1197:1, 1218:1,         experienced [2] - 1187:9, 1190:13
    engaging [2] - 1073:6, 1113:11            1229:3, 1254:1, 1269:1, 1274:4,           experiences [1] - 1186:22
    English [1] - 1254:13                     1285:15, 1286:23, 1290:1, 1298:6,         expert [29] - 1065:24, 1136:3, 1141:16,
    ensure [2] - 1148:7, 1244:12              1298:7, 1298:8, 1298:10, 1298:11,         1141:17, 1146:20, 1146:22, 1146:24,
    ENTERPRISE [1] - 1051:9                   1298:12, 1298:14, 1298:15, 1298:16,       1162:25, 1163:9, 1163:11, 1170:13,
    Enterprise [2] - 1052:5, 1052:11          1298:17, 1298:18, 1298:20                 1181:4, 1200:3, 1200:19, 1247:13,
    enters [6] - 1053:2, 1067:10, 1104:9,     examine [2] - 1060:4, 1063:21             1249:12, 1249:18, 1249:22, 1251:1,
    1169:8, 1239:2, 1239:15                   examined [4] - 1067:24, 1115:11,          1256:9, 1256:12, 1257:19, 1257:23,
    entire [3] - 1078:23, 1271:25, 1272:3     1193:21, 1289:24                          1266:8, 1273:7, 1274:19, 1280:11,
    entirety [4] - 1081:19, 1220:22,          example [7] - 1063:15, 1100:13,           1282:6, 1285:18
    1221:20, 1222:1                           1113:2, 1152:24, 1195:21, 1221:21,        expertise [1] - 1103:21
    entitled [2] - 1092:23, 1109:13           1236:3                                    experts [5] - 1257:14, 1281:18,
    environment [1] - 1272:15                 examples [1] - 1276:13                    1285:20, 1285:24, 1286:7
    episode [1] - 1099:5                      excellent [1] - 1191:9                    experts' [1] - 1199:24
    equal [1] - 1054:3                        except [5] - 1059:23, 1159:18, 1191:4,    explain [6] - 1118:1, 1123:1, 1184:10,
    equipment [13] - 1132:19, 1205:14,        1198:1, 1213:13                           1218:8, 1232:9, 1245:1
    1205:22, 1206:15, 1207:4, 1207:10,        excess [4] - 1119:3, 1119:6, 1123:12,     explained [4] - 1131:14, 1229:19,
    1208:23, 1210:1, 1235:16, 1236:8,         1159:24                                   1244:11, 1263:8
    1244:23                                   excesses [1] - 1123:11                    explanation [5] - 1064:17, 1132:5,
    errors [3] - 1080:7, 1125:9               Exchange [1] - 1198:2                     1184:11, 1184:16, 1184:17
    especially [1] - 1065:25                  exchange [1] - 1162:16                    extent [8] - 1061:11, 1066:10, 1093:3,
    ESQ [7] - 1051:18, 1051:19, 1051:23,      exclude [2] - 1059:21, 1059:24            1094:4, 1111:19, 1132:4, 1171:17,
    1052:7, 1052:7, 1052:13, 1052:14          exclusively [1] - 1217:15                 1227:1
    essentially [4] - 1060:7, 1132:11,        excuse [3] - 1081:11, 1094:5, 1151:11     extrapolated [1] - 1224:17
    1176:8, 1225:21                           excused [7] - 1114:6, 1193:9, 1193:10,    extremities [3] - 1187:25, 1189:21
    establish [1] - 1177:16                   1288:23, 1288:24, 1295:21, 1295:22        extremity [2] - 1189:2, 1189:12
    established [3] - 1099:22, 1188:15,       execute [1] - 1065:1                      eyes [3] - 1092:1, 1098:21, 1100:2
    1246:4                                    exercise [5] - 1185:13, 1231:21,
    establishing [1] - 1109:18                1231:22, 1244:13, 1244:18                                   F
    estimate [2] - 1255:3, 1268:2             exercises [1] - 1192:14
    ethical [4] - 1139:17, 1139:25, 1140:3,   exerting [1] - 1181:3                     fabric [1] - 1235:20
    1153:23                                   exhibit [11] - 1080:23, 1081:6, 1081:7,   facilities [2] - 1251:22, 1252:1
    evaluate [2] - 1182:16, 1182:19           1116:10, 1116:20, 1123:1, 1172:21,        facility [1] - 1252:13
    evaluated [3] - 1206:4, 1213:20,          1178:2, 1213:12, 1218:23, 1287:20         fact [38] - 1054:25, 1062:24, 1086:2,
    1234:10                                   Exhibit [23] - 1063:15, 1080:24,          1089:15, 1092:16, 1093:9, 1093:15,
    evaluation [16] - 1173:22, 1177:25,       1081:18, 1082:3, 1116:11, 1117:2,         1111:6, 1111:19, 1127:15, 1137:19,
    1178:20, 1182:22, 1182:24, 1183:1,        1117:11, 1117:21, 1118:5, 1122:15,        1137:23, 1138:4, 1139:5, 1146:5,
    1186:19, 1191:6, 1201:25, 1229:20,        1122:17, 1123:19, 1123:21, 1129:3,        1146:23, 1152:23, 1153:4, 1153:10,
    1232:5, 1246:13, 1257:20, 1265:18,        1129:8, 1129:11, 1132:23, 1133:2,         1154:11, 1155:9, 1163:2, 1176:7,
    1270:9, 1281:16                           1240:5, 1299:4, 1299:6, 1299:8,           1177:14, 1180:17, 1181:19, 1191:1,
    evaluations [4] - 1181:7, 1232:3,         1299:10                                   1192:5, 1237:1, 1247:20, 1259:12,
    1232:22, 1244:9                           exhibits [2] - 1213:7, 1219:8             1262:7, 1262:20, 1272:23, 1276:25,
    evening [2] - 1079:7, 1084:12             exist [1] - 1266:1                        1279:25, 1283:2
    event [1] - 1058:5                        existed [1] - 1053:20                     factors [2] - 1056:2, 1191:21
    evidence [26] - 1059:23, 1061:13,         existence [2] - 1265:21, 1273:2           facts [1] - 1255:21
    1061:20, 1063:9, 1065:4, 1065:18,         exit [3] - 1083:5, 1086:24, 1087:1        failing [1] - 1054:6
    1065:20, 1081:14, 1081:17, 1081:18,       exited [3] - 1077:16, 1087:3, 1092:10     fair [26] - 1065:3, 1107:13, 1138:2,
    1109:13, 1117:12, 1117:21, 1118:5,        exiting [4] - 1075:19, 1076:20, 1078:6,   1138:3, 1143:14, 1144:7, 1163:4,
    1123:22, 1129:4, 1131:25, 1133:2,         1082:15                                   1165:3, 1170:18, 1170:19, 1171:6,
    1188:6, 1204:16, 1204:21, 1271:8,         exits [3] - 1104:5, 1238:10, 1296:2       1171:10, 1174:9, 1181:15, 1186:22,
    1271:9, 1272:1, 1272:3, 1272:10           exorbitant [1] - 1109:15                  1190:10, 1208:4, 1220:7, 1229:21,
    exact [2] - 1064:11, 1069:8               expect [2] - 1125:3, 1177:4               1235:1, 1250:25, 1263:11, 1263:16,
    exactly [10] - 1073:11, 1095:7,           expectancy [3] - 1218:12, 1218:16,        1267:13, 1269:11, 1269:12
    1124:23, 1136:14, 1168:5, 1190:5,         1218:20                                   FairHealth [5] - 1216:8, 1217:4,
    1190:14, 1224:14, 1225:20, 1233:24        expected [2] - 1244:14, 1265:17           1250:23, 1252:19
    examination [5] - 1053:10, 1053:13,       expensive [2] - 1255:18, 1255:19          FairHealth.org [11] - 1215:13,
    1105:16, 1134:11, 1274:20                 experience [14] - 1107:23, 1186:11,       1215:18, 1215:20, 1215:24, 1216:2,
    EXAMINATION [33] - 1068:1, 1077:1,        1206:16, 1224:13, 1229:12, 1239:8,        1216:19, 1217:10, 1217:15, 1217:16,
    1101:10, 1104:13, 1107:1, 1111:4,         1239:11, 1239:24, 1242:22, 1244:15,       1250:18, 1251:2
    1115:13, 1134:5, 1151:2, 1169:12,         1251:25, 1252:5, 1264:11, 1267:15         faith [1] - 1274:21




                                              SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 262 of 283 PageID #: 26033


                                              Bauta v. Greyhound, et al                                                         13
    fall [3] - 1233:16, 1263:13, 1270:11         firm [4] - 1194:4, 1199:2, 1199:12,       forces [5] - 1053:15, 1058:21, 1059:2,
    false [4] - 1082:11, 1089:7, 1162:20,        1199:18                                   1059:5
    1224:25                                      firms [2] - 1246:25, 1247:6               forget [1] - 1114:12
    familiar [4] - 1057:5, 1136:8, 1139:17,      first [69] - 1054:16, 1055:15, 1056:1,    forgotten [1] - 1179:2
    1258:20                                      1057:21, 1059:19, 1064:6, 1067:24,        form [8] - 1103:9, 1124:9, 1147:5,
    family [2] - 1083:14, 1132:15                1069:1, 1069:6, 1069:10, 1070:15,         1225:19, 1256:25, 1257:7, 1260:25,
    far [10] - 1060:20, 1076:13, 1080:8,         1071:17, 1076:20, 1089:5, 1089:11,        1269:16
    1098:6, 1128:18, 1160:22, 1179:3,            1089:12, 1097:6, 1105:22, 1106:16,        formal [1] - 1197:18
    1181:21, 1231:21, 1240:3                     1109:14, 1116:17, 1116:25, 1120:22,       formally [1] - 1065:14
    Fardad [1] - 1200:20                         1122:5, 1140:20, 1141:12, 1141:18,        formed [1] - 1239:19
    fashion [1] - 1259:17                        1141:20, 1142:5, 1142:6, 1144:10,         former [1] - 1287:23
    father [1] - 1132:16                         1146:8, 1148:13, 1156:1, 1156:9,          formulating [1] - 1213:23
    fatigue [3] - 1171:16, 1176:25,              1160:12, 1160:17, 1160:20, 1161:5,        forth [9] - 1183:4, 1183:6, 1183:8,
    1191:10                                      1163:2, 1164:11, 1165:4, 1165:11,         1183:10, 1183:21, 1201:23, 1205:8,
    fault [1] - 1263:5                           1171:1, 1176:3, 1178:18, 1179:6,          1216:21, 1294:19
    favor [1] - 1195:21                          1181:6, 1183:2, 1186:18, 1187:23,         forthright [1] - 1177:4
    feature [2] - 1248:21, 1249:25               1189:5, 1189:9, 1189:22, 1193:21,         forward [13] - 1058:19, 1114:17,
    features [1] - 1248:10                       1217:24, 1218:10, 1252:25, 1256:3,        1117:23, 1181:16, 1182:14, 1185:17,
    February [44] - 1063:17, 1072:14,            1256:15, 1256:17, 1272:1, 1278:1,         1211:1, 1219:21, 1222:2, 1227:6,
    1074:11, 1074:19, 1074:23, 1074:25,          1281:6, 1281:9, 1289:24, 1291:10          1229:22, 1255:15, 1272:8
    1076:14, 1076:21, 1080:9, 1081:4,            fit [1] - 1065:2                          foundation [19] - 1103:6, 1103:17,
    1082:7, 1085:12, 1085:13, 1085:21,           fits [1] - 1127:12                        1110:11, 1110:17, 1117:15, 1135:7,
    1087:24, 1089:10, 1099:25, 1100:14,          five [7] - 1054:9, 1066:4, 1068:15,       1229:16, 1244:8, 1258:8, 1258:16,
    1102:12, 1106:14, 1136:22, 1137:6,           1232:12, 1233:1, 1236:5, 1267:24          1259:2, 1265:2, 1265:5, 1265:20,
    1137:11, 1137:16, 1141:8, 1141:24,           fix [1] - 1140:25                         1271:3, 1271:6, 1272:16, 1288:2
    1142:2, 1160:2, 1161:4, 1161:5,              flat [1] - 1246:5                         four [13] - 1054:9, 1063:15, 1120:8,
    1161:14, 1164:14, 1165:4, 1178:7,            flew [2] - 1054:8, 1058:19                1159:15, 1162:22, 1164:8, 1176:19,
    1188:4, 1237:8, 1264:22, 1270:21,            flipped [1] - 1218:5                      1232:4, 1240:5, 1244:11, 1294:3,
    1281:8, 1281:9, 1292:3, 1293:1,              flipping [1] - 1222:6                     1294:4, 1295:14
    1293:3, 1293:5                               fluctuated [1] - 1195:15                  four-hour [1] - 1176:19
    federal [4] - 1256:1, 1256:2, 1256:3,        focus [2] - 1098:24, 1211:15              fourth [2] - 1123:7, 1163:6
    1256:15                                      focusing [1] - 1135:19                    frame [2] - 1090:15, 1092:7
    fee [5] - 1215:5, 1230:5, 1231:5,            fog [1] - 1171:17                         Franklin [1] - 1279:12
    1231:6, 1233:15                              folks [5] - 1054:2, 1060:8, 1068:20,      frankly [2] - 1054:22, 1089:7
    Fee [7] - 1215:9, 1215:18, 1215:19,          1168:12, 1289:2                           fraud [1] - 1068:11
    1217:14, 1250:19, 1252:19, 1267:18           follow [15] - 1075:23, 1077:6, 1077:11,   free [3] - 1063:21, 1191:10, 1202:6
    feedback [1] - 1155:14                       1077:22, 1078:20, 1087:12, 1093:18,       frequencies [1] - 1119:1
    fees [1] - 1139:19                           1113:15, 1122:4, 1125:1, 1190:20,         frequency [1] - 1235:8
    feet [3] - 1092:22, 1098:7, 1098:9           1244:12, 1244:19, 1267:23, 1275:1         frequently [2] - 1250:24, 1251:6
    felt [4] - 1153:25, 1203:10, 1207:23,        follow-up [3] - 1244:12, 1244:19,         Friday [4] - 1053:12, 1059:14,
    1207:24                                      1275:1                                    1253:14, 1296:13
    females [2] - 1083:10, 1084:22               followed [5] - 1077:3, 1077:13,           front [29] - 1058:20, 1059:1, 1059:4,
    few [5] - 1092:22, 1131:14, 1151:4,          1092:11, 1094:7, 1103:12                  1059:7, 1060:3, 1060:22, 1061:3,
    1192:4, 1253:1                               following [43] - 1053:3, 1076:12,         1087:25, 1099:8, 1099:12, 1116:10,
    field [12] - 1127:13, 1130:17, 1144:22,      1076:13, 1076:15, 1076:24, 1088:24,       1118:15, 1119:3, 1123:9, 1126:3,
    1155:15, 1155:19, 1156:19, 1157:1,           1089:1, 1092:21, 1094:20, 1103:1,         1129:12, 1141:25, 1143:12, 1143:13,
    1197:12, 1208:3, 1254:16, 1254:18            1105:9, 1106:19, 1108:17, 1109:1,         1169:24, 1173:10, 1183:9, 1183:12,
    figure [2] - 1183:25, 1230:23                1110:23, 1119:12, 1120:1, 1121:6,         1183:14, 1190:17, 1196:5, 1202:9,
    file [1] - 1080:4                            1146:1, 1147:24, 1148:2, 1150:20,         1246:21, 1253:13
    filed [2] - 1057:23, 1109:16                 1165:15, 1166:1, 1167:3, 1172:20,         frontal [1] - 1119:5
    filmed [1] - 1082:11                         1196:20, 1217:25, 1223:19, 1224:1,        frowns [1] - 1138:24
    filming [1] - 1082:7                         1228:8, 1237:14, 1237:15, 1239:3,         full [14] - 1099:2, 1170:21, 1170:23,
    financial [2] - 1139:19, 1143:16             1241:1, 1244:3, 1253:25, 1268:4,          1171:5, 1176:17, 1176:18, 1181:17,
    fine [13] - 1059:23, 1062:17, 1089:15,       1270:1, 1273:16, 1287:19                  1182:3, 1182:4, 1183:4, 1183:7,
    1090:19, 1102:15, 1140:5, 1173:19,           follows [5] - 1065:25, 1067:25,           1183:8, 1183:10, 1183:21
    1174:8, 1187:19, 1228:2, 1242:25,            1115:12, 1193:22, 1289:25                 function [5] - 1116:22, 1117:4, 1123:5,
    1254:4, 1296:5                               foot [3] - 1084:5, 1084:6, 1084:7         1169:20, 1266:20
    finish [8] - 1150:14, 1153:8, 1153:9,        footage [1] - 1265:16                     functioning [5] - 1115:25, 1118:13,
    1178:22, 1179:12, 1183:19, 1269:22,          FOR [1] - 1051:12                         1123:4, 1127:5, 1128:9
    1273:11                                      force [2] - 1060:7, 1061:25               funding [1] - 1231:1




                                                SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 263 of 283 PageID #: 26034


                                            Bauta v. Greyhound, et al                                                         14
    funds [1] - 1245:2                         grocery [6] - 1082:25, 1083:5,           heavily [1] - 1286:6
    funny [1] - 1145:15                        1083:15, 1084:21, 1085:19, 1113:13       heavy [2] - 1101:4, 1113:2
    fused [1] - 1206:17                        Group [1] - 1277:14                      held [14] - 1071:23, 1088:22, 1102:25,
    fusion [1] - 1203:25                       groups [1] - 1215:23                     1108:16, 1109:1, 1119:11, 1120:1,
    fusions [1] - 1206:17                      growth [3] - 1205:25, 1206:11,           1145:23, 1166:1, 1223:18, 1224:1,
    future [26] - 1110:13, 1187:1, 1210:21,    1206:15                                  1240:13, 1269:25, 1270:1
    1212:5, 1216:19, 1220:13, 1221:4,          GUBICA [2] - 1051:8                      help [16] - 1084:24, 1125:15, 1128:8,
    1221:9, 1221:10, 1221:14, 1221:21,         Gubica [4] - 1052:4, 1052:11, 1052:11    1135:23, 1139:1, 1139:4, 1139:9,
    1231:9, 1247:14, 1247:18, 1247:21,         guess [11] - 1076:11, 1084:20,           1140:25, 1163:3, 1192:18, 1192:23,
    1248:6, 1248:20, 1248:21, 1249:4,          1095:24, 1105:15, 1141:20, 1141:25,      1222:13, 1224:20, 1230:12, 1273:7
    1251:9, 1251:12, 1251:13, 1259:21,         1143:7, 1152:6, 1184:12, 1188:5,         helped [1] - 1192:20
    1285:21, 1287:25                           1194:20                                  helpful [4] - 1128:15, 1155:8, 1230:14,
                                               guide [1] - 1159:22                      1231:23
                      G                        guy [5] - 1062:7, 1139:4, 1139:11,       helping [2] - 1121:3, 1143:25
                                               1270:8, 1287:22                          Herd [2] - 1163:6, 1163:9
    G-A-U-T-H-I-E-R [1] - 1289:20              guys [1] - 1090:24                       herniation [2] - 1057:6, 1058:11
    game [2] - 1109:19, 1182:6                                                          high [3] - 1089:25, 1119:2, 1130:7
    Gauthier [1] - 1289:19                                      H                       higher [1] - 1250:18
    GAUTHIER [2] - 1289:22, 1298:19                                                     highest [1] - 1163:13
    general [4] - 1115:20, 1126:22,            half [12] - 1089:4, 1089:5, 1089:11,     highest-ranking [1] - 1163:13
    1157:16, 1203:7                            1092:17, 1093:6, 1130:6, 1159:16,        himself [2] - 1262:12, 1286:4
    generally [5] - 1070:10, 1070:11,          1202:14, 1246:18, 1278:18, 1296:18       hire [2] - 1148:9, 1148:11
    1126:19, 1181:2, 1233:15                   hall [1] - 1066:23                       hired [7] - 1147:22, 1148:8, 1148:17,
    generated [2] - 1129:25, 1130:16           halls [1] - 1295:25                      1200:12, 1221:13, 1255:22
    gentleman [5] - 1087:7, 1114:11,           Halstead [10] - 1124:2, 1124:6,          historically [3] - 1219:17, 1234:3
    1168:1, 1225:22, 1272:24                   1125:12, 1126:2, 1134:17, 1144:20,       history [8] - 1166:19, 1229:18,
    gentlemen [3] - 1104:2, 1266:4,            1176:18, 1190:22, 1191:3, 1191:8         1230:25, 1257:9, 1260:17, 1260:22,
    1295:23                                    Halstead-Reitan [6] - 1124:2, 1124:6,    1260:24, 1260:25
    given [14] - 1069:13, 1069:21,             1125:12, 1126:2, 1134:17, 1176:18        hit [2] - 1098:18, 1131:16
    1069:22, 1113:15, 1113:16, 1130:3,         hand [7] - 1067:15, 1071:23, 1083:24,    Hoffman [2] - 1171:4, 1171:5
    1146:13, 1149:6, 1179:2, 1181:3,           1141:2, 1193:13, 1252:5, 1289:15         hold [9] - 1056:24, 1057:2, 1057:20,
    1184:2, 1197:15, 1198:2, 1207:21           hand-held [1] - 1071:23                  1072:5, 1099:12, 1142:20, 1160:16,
    gizmo [1] - 1118:14                        handheld [2] - 1235:18, 1235:23          1240:7
    GL [1] - 1135:5                            hang [1] - 1097:22                       holding [2] - 1099:8, 1099:17
    glean [1] - 1237:20                        happy [3] - 1054:7, 1093:5, 1265:4       home [21] - 1079:23, 1084:25, 1085:5,
    goal [5] - 1076:2, 1076:4, 1076:7,         hard [3] - 1095:21, 1125:24, 1172:20     1086:17, 1096:10, 1231:21, 1231:22,
    1079:11, 1079:17                           Harold [1] - 1199:6                      1244:13, 1244:18, 1260:13, 1261:1,
    goals [1] - 1135:22                        HAROLD [1] - 1052:13                     1261:11, 1261:16, 1262:22, 1266:16,
    God's [1] - 1188:18                        hate [1] - 1104:2                        1266:21, 1267:1, 1291:18, 1292:9,
    GOGGIN [1] - 1052:9                        HD [1] - 1071:22                         1292:10, 1295:3
    Goggin [1] - 1199:3                        head [7] - 1069:7, 1075:2, 1075:4,       homemaker [2] - 1245:3, 1245:10
    Goldman [1] - 1214:22                      1078:15, 1078:17, 1118:22, 1203:15       honest [2] - 1177:4, 1257:8
    gonna [1] - 1154:8                         heading [1] - 1102:15                    honestly [1] - 1056:9
    Google [1] - 1157:25                       healing [1] - 1206:11                    honor [4] - 1115:2, 1170:13, 1170:17,
    grab [6] - 1098:17, 1235:19, 1235:24,      health [3] - 1234:1, 1254:18, 1261:16    1170:21
    1267:6, 1282:11, 1282:12                   health-related [1] - 1254:18             Honor [107] - 1053:6, 1054:17,
    grammar [1] - 1142:9                       Healthcare [1] - 1234:4                  1054:18, 1055:11, 1056:14, 1057:19,
    Grand [1] - 1051:22                        hear [4] - 1134:18, 1259:23, 1281:4,     1058:15, 1062:8, 1062:25, 1064:7,
    grant [3] - 1055:21, 1055:25, 1062:5       1297:7                                   1064:14, 1064:18, 1065:6, 1065:12,
    granted [1] - 1059:24                      heard [14] - 1094:11, 1114:14, 1136:7,   1065:18, 1065:21, 1066:7, 1066:17,
    grasp [1] - 1280:4                         1157:24, 1180:17, 1190:1, 1215:13,       1066:24, 1067:12, 1069:3, 1071:1,
    great [2] - 1254:5, 1288:20                1219:2, 1224:23, 1261:6, 1277:5,         1071:5, 1080:19, 1081:15, 1082:21,
    greater [1] - 1058:22                      1277:9, 1286:25, 1287:4                  1088:18, 1095:2, 1097:15, 1099:19,
    GREYHOUND [1] - 1051:7                     hearing [23] - 1053:24, 1054:16,         1102:23, 1104:12, 1108:1, 1108:13,
    Greyhound [3] - 1052:4, 1052:10,           1088:22, 1089:2, 1102:25, 1103:2,        1109:4, 1109:16, 1110:18, 1111:1,
    1143:5                                     1108:16, 1109:1, 1119:11, 1120:1,        1114:19, 1116:7, 1117:8, 1117:13,
                                               1145:23, 1146:2, 1148:3, 1166:1,         1118:6, 1122:21, 1122:24, 1123:18,
    grilled [1] - 1060:7
                                               1180:18, 1190:4, 1223:18, 1224:1,        1125:20, 1126:11, 1129:9, 1132:22,
    grilling [1] - 1056:11
                                               1227:15, 1240:13, 1241:2, 1269:25,       1134:2, 1134:21, 1136:2, 1136:3,
    groceries [2] - 1084:25, 1085:9
                                               1270:1                                   1136:10, 1136:12, 1137:3, 1137:14,




                                              SN               OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 264 of 283 PageID #: 26035


                                            Bauta v. Greyhound, et al                                                         15
    1137:19, 1138:5, 1138:9, 1138:11,          image [3] - 1085:23, 1183:12, 1183:15    1258:4, 1261:1, 1278:19
    1138:12, 1138:15, 1141:13, 1142:14,        images [5] - 1079:15, 1079:18,           incomplete [1] - 1263:20
    1142:19, 1142:25, 1143:2, 1143:10,         1079:20, 1089:24, 1092:13                inconsistent [2] - 1061:9, 1242:8
    1147:8, 1148:4, 1149:18, 1150:5,           imaging [1] - 1230:16                    inconvenience [1] - 1111:20
    1160:11, 1161:1, 1161:6, 1161:8,           immediately [1] - 1053:24                incumbent [2] - 1149:15, 1152:14
    1169:4, 1169:11, 1171:9, 1172:24,          impact [7] - 1060:2, 1158:24, 1159:6,    independent [1] - 1209:18
    1173:2, 1173:4, 1176:21, 1177:15,          1159:9, 1162:5, 1162:19, 1272:7          independently [1] - 1257:2
    1180:6, 1183:2, 1183:7, 1193:11,           impaired [3] - 1124:16, 1124:21          index [1] - 1126:22
    1196:3, 1211:2, 1222:15, 1223:16,          impairment [10] - 1125:8, 1126:7,        indicate [7] - 1072:15, 1120:4,
    1225:11, 1237:11, 1244:6, 1253:17,         1126:8, 1126:24, 1126:25, 1127:1,        1127:16, 1138:5, 1264:2, 1267:5,
    1265:5, 1266:1, 1269:22, 1271:9,           1127:2                                   1296:11
    1288:21, 1289:2, 1293:12, 1295:17          impeach [4] - 1094:6, 1166:5, 1239:9,    indicated [11] - 1054:18, 1058:3,
    Honor's [16] - 1066:7, 1136:8,             1242:20                                  1150:5, 1173:22, 1176:15, 1177:16,
    1139:14, 1169:21, 1171:20, 1172:16,        impeaching [3] - 1141:14, 1161:9,        1180:15, 1190:2, 1207:16, 1216:23,
    1173:14, 1173:22, 1173:25, 1174:8,         1287:15                                  1235:11
    1174:20, 1175:5, 1175:10, 1175:22,         impeachment [15] - 1152:16, 1156:11,     indicates [6] - 1059:15, 1092:17,
    1176:8, 1179:4                             1158:14, 1160:25, 1165:6, 1172:11,       1135:11, 1175:12, 1175:14, 1229:6
    HONORABLE [1] - 1051:12                    1172:19, 1174:13, 1175:3, 1183:23,       indicating [5] - 1118:17, 1127:7,
    honors [1] - 1173:2                        1240:10, 1241:6, 1242:3, 1242:4,         1148:5, 1198:19, 1199:6
    hope [1] - 1125:15                         1242:16                                  indicating) [5] - 1118:15, 1118:16,
    hopefully [1] - 1076:8                     impediments [1] - 1185:17                1127:8, 1157:14
    hospital [1] - 1199:23                     imperfect [1] - 1191:12                  indication [1] - 1134:24
    Hospital [2] - 1279:11, 1279:12            implications [1] - 1295:18               indications [1] - 1135:10
    hospitals [1] - 1252:2                     import [1] - 1064:23                     individual [5] - 1082:12, 1087:3,
    hotel [1] - 1059:12                        important [6] - 1055:12, 1058:7,         1111:15, 1233:10, 1260:22
    hour [20] - 1070:9, 1070:13, 1073:9,       1157:4, 1169:16, 1188:11, 1287:9         individuals [2] - 1084:16, 1112:20
    1074:6, 1130:7, 1176:19, 1176:22,          impression [2] - 1096:7, 1107:10         industry [1] - 1191:2
    1203:2, 1204:6, 1210:2, 1245:11,           improper [15] - 1103:5, 1103:13,         inefficient [1] - 1269:5
    1245:13, 1261:10, 1261:12, 1261:17,        1152:16, 1156:11, 1158:14, 1160:25,      ineligible [1] - 1066:13
    1282:21, 1292:12, 1293:16, 1295:2          1165:6, 1172:11, 1172:19, 1174:13,       inexact [1] - 1252:24
    hourly [5] - 1261:22, 1261:24, 1292:2,     1175:3, 1183:23, 1240:10, 1242:4,        inflammatory [1] - 1234:12
    1292:19, 1295:10                           1287:16                                  inflated [1] - 1286:8
    hours [15] - 1070:8, 1070:10, 1070:11,     improve [6] - 1117:3, 1124:23, 1125:4,   inflation [1] - 1224:18
    1085:12, 1100:13, 1204:13, 1209:8,         1127:11, 1128:9, 1128:17                 information [27] - 1069:21, 1110:17,
    1209:10, 1245:2, 1245:7, 1245:11,          improved [14] - 1123:5, 1123:10,         1112:6, 1113:16, 1113:18, 1113:20,
    1245:13, 1262:22, 1266:16, 1291:21         1123:13, 1124:19, 1124:22, 1124:25,      1116:3, 1116:20, 1117:2, 1123:2,
    house [2] - 1261:25, 1262:16               1131:16, 1151:10, 1151:22, 1186:7,       1169:19, 1190:11, 1205:19, 1216:3,
    household [1] - 1245:7                     1186:18, 1191:11, 1191:18, 1191:22       1218:19, 1219:3, 1244:10, 1246:24,
    houseworker [1] - 1261:25                  improvement [18] - 1115:24, 1116:1,      1253:2, 1257:21, 1259:10, 1261:21,
    hum [1] - 1201:16                          1116:25, 1118:1, 1120:6, 1120:23,        1275:19, 1275:24, 1276:3, 1284:2,
    hundred [1] - 1084:6                       1123:14, 1124:6, 1124:11, 1125:2,        1284:9
    hundreds [3] - 1112:23, 1155:25,           1126:9, 1126:10, 1127:10, 1127:15,       informed [5] - 1083:16, 1103:9,
    1255:1                                     1128:14, 1128:15, 1131:1, 1186:6         1180:16, 1234:9, 1289:2
    hypothetical [6] - 1221:23, 1263:20,       improves [1] - 1126:5                    initial [6] - 1144:9, 1171:8, 1176:21,
    1275:11, 1275:12, 1282:9, 1285:4           improving [2] - 1116:22, 1123:4          1180:9, 1180:10
    hypothetically [2] - 1250:25, 1266:8       inappropriate [3] - 1164:18, 1271:10,    injured [18] - 1056:4, 1060:21, 1061:5,
                                               1272:18                                  1061:9, 1061:10, 1093:1, 1093:14,
                      I                        Inc [2] - 1052:4, 1052:10                1093:22, 1094:3, 1119:2, 1136:13,
                                               INC [1] - 1051:7                         1136:15, 1137:15, 1137:20, 1137:24,
    Ibuprofen [1] - 1206:25                    inclined [1] - 1062:3                    1138:2, 1186:14, 1188:15
    ibuprofen [2] - 1234:12, 1235:11           include [8] - 1229:24, 1232:2,           injuries [18] - 1053:14, 1053:20,
    ID [7] - 1196:17, 1198:20, 1217:17,        1255:14, 1260:17, 1262:4, 1262:8,        1054:4, 1057:8, 1059:25, 1060:3,
    1218:4, 1229:5, 1274:10, 1287:12           1262:21, 1263:19                         1060:5, 1060:14, 1060:17, 1060:18,
    idea [12] - 1090:1, 1112:22, 1144:20,      included [12] - 1220:2, 1221:22,         1061:2, 1061:11, 1061:14, 1061:16,
    1144:23, 1170:7, 1181:18, 1181:19,         1230:1, 1230:19, 1232:10, 1232:17,       1061:17, 1093:3, 1094:4, 1269:17
    1210:25, 1250:13, 1252:22, 1253:11,        1233:1, 1233:4, 1234:7, 1234:9,          injury [22] - 1058:10, 1059:21,
    1253:12                                    1235:18, 1261:10                         1060:15, 1061:21, 1113:21, 1113:24,
    identical [1] - 1176:8                     includes [4] - 1118:3, 1248:9, 1272:1,   1113:25, 1119:4, 1127:11, 1127:17,
    identification [2] - 1245:20, 1274:13      1285:24                                  1136:18, 1144:16, 1163:20, 1163:22,
    ignore [2] - 1094:14, 1266:5               including [5] - 1069:9, 1117:16,         1169:19, 1183:11, 1185:12, 1186:6,




                                              SN               OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 265 of 283 PageID #: 26036


                                              Bauta v. Greyhound, et al                                                           16
    1188:7, 1188:10, 1191:5, 1288:7              involved [5] - 1106:2, 1112:11,          1287:12
    inquire [6] - 1067:21, 1115:8, 1208:2,       1166:21, 1191:21, 1197:4                 JUDGE [3] - 1051:13, 1053:2, 1239:2
    1208:3, 1208:4, 1289:21                      involvement [3] - 1069:1, 1069:6,        judgment [9] - 1103:9, 1193:4,
    inquired [2] - 1207:5, 1208:6                1069:10                                  1219:22, 1240:3, 1241:15, 1242:19,
    inquiry [2] - 1083:19, 1083:22               involves [1] - 1231:20                   1242:21, 1242:23, 1244:17
    inside [1] - 1093:6                          iPad [2] - 1082:1, 1238:5                July [7] - 1069:2, 1069:10, 1070:7,
    insinuating [1] - 1145:3                     iPhone [1] - 1085:24                     1070:20, 1071:10, 1073:10, 1291:16
    insinuation [3] - 1145:2, 1153:3,            IQ [3] - 1127:3, 1127:4, 1127:5          jump [3] - 1057:12, 1134:9, 1166:22
    1153:4                                       Island [4] - 1278:1, 1278:5, 1278:9,     JURORS [1] - 1238:8
    insofar [1] - 1088:17                        1279:12                                  jurors [4] - 1095:1, 1104:1, 1151:1,
    instance [11] - 1056:4, 1072:11,             issue [15] - 1056:10, 1059:14,           1296:6
    1113:22, 1124:24, 1209:3, 1210:15,           1064:17, 1107:4, 1110:3, 1114:19,        Jury [5] - 1104:5, 1104:9, 1238:10,
    1211:15, 1214:3, 1230:20, 1276:21,           1134:25, 1148:16, 1152:10, 1153:23,      1239:15, 1296:2
    1282:3                                       1176:25, 1191:24, 1227:17, 1272:11       JURY [2] - 1051:12, 1051:13
    instances [4] - 1072:22, 1131:7,             issued [2] - 1212:21, 1295:19            jury [73] - 1053:3, 1053:22, 1060:1,
    1131:9, 1269:10                              issues [19] - 1062:9, 1063:9, 1107:13,   1060:20, 1065:15, 1066:18, 1066:25,
    instruct [2] - 1094:14, 1147:17              1109:25, 1115:18, 1117:16, 1171:12,      1067:10, 1080:20, 1088:22, 1089:2,
    instructed [4] - 1053:16, 1086:21,           1185:17, 1185:21, 1190:20, 1207:20,      1089:8, 1092:1, 1094:14, 1102:25,
    1096:17, 1097:7                              1207:22, 1208:2, 1208:4, 1208:5,         1103:2, 1104:7, 1108:16, 1109:2,
    instruction [6] - 1056:5, 1066:18,           1214:6, 1296:5, 1297:1                   1114:20, 1116:3, 1116:19, 1117:6,
    1114:20, 1122:4, 1265:25, 1295:18            item [3] - 1236:6, 1252:2, 1260:14       1117:24, 1118:1, 1118:4, 1118:7,
    instructions [1] - 1115:1                    items [13] - 1084:1, 1210:1, 1212:5,     1119:11, 1120:2, 1120:23, 1123:1,
    insurance [4] - 1068:11, 1198:8,             1213:21, 1215:3, 1226:18, 1235:22,       1138:12, 1145:23, 1146:2, 1148:3,
    1234:1                                       1245:7, 1246:16, 1248:9, 1255:14,        1166:2, 1166:6, 1169:2, 1169:8,
    intend [1] - 1127:11                         1266:9, 1267:20                          1197:3, 1202:9, 1209:6, 1211:22,
    intended [1] - 1120:7                        iterations [1] - 1260:18                 1214:16, 1218:8, 1223:18, 1224:2,
    intends [3] - 1224:10, 1275:15,              iTouch [4] - 1072:1, 1072:4, 1099:7,     1227:17, 1231:8, 1231:12, 1234:7,
    1275:17                                      1099:11                                  1235:2, 1235:15, 1239:4, 1239:5,
    intent [1] - 1098:20                         itself [2] - 1103:11, 1190:25            1240:13, 1241:2, 1245:1, 1245:16,
    intention [2] - 1130:22, 1155:7                                                       1246:21, 1249:11, 1253:13, 1254:8,
                                                                                          1254:11, 1257:18, 1261:6, 1267:23,
    interact [1] - 1272:13                                         J                      1269:25, 1270:2, 1273:13, 1275:13,
    interest [7] - 1086:4, 1104:16, 1109:5,
    1143:16, 1143:25, 1144:4, 1152:20            James [4] - 1114:10, 1115:7, 1200:11,    1280:17, 1285:21
    interested [1] - 1190:11                     1208:12                                  jury's [2] - 1092:23, 1131:23
    interesting [2] - 1059:11, 1104:22           JAMES [2] - 1115:10, 1298:9
    Interinsurance [1] - 1198:2                  JAMIE [1] - 1051:19                                       K
    intermittently [1] - 1235:12                 Jane [1] - 1194:22
    International [1] - 1197:6                   January [16] - 1073:24, 1074:3,          Kansas [1] - 1051:23
    interpret [2] - 1162:10, 1163:3              1129:20, 1203:21, 1208:19, 1210:16,      KAROLY [1] - 1051:8
    interpreted [1] - 1162:8                     1211:16, 1234:10, 1270:13, 1270:15,      Karoly [2] - 1052:4, 1052:11
    interruption [1] - 1126:14                   1283:21, 1291:11, 1293:23                keep [12] - 1061:20, 1062:5, 1089:16,
    intervening [1] - 1123:3                     jaw [4] - 1054:9, 1054:24, 1060:18,      1091:7, 1092:2, 1105:3, 1132:10,
    interview [1] - 1210:23                      1061:22                                  1154:16, 1161:10, 1166:4, 1238:7,
    interviewed [1] - 1221:18                    Jersey [1] - 1198:3                      1295:23
                                                 job [5] - 1101:22, 1101:25, 1104:24,     keeps [1] - 1089:6
    interviewing [1] - 1204:2
                                                 1109:21, 1257:19                         kidding [1] - 1139:3
    introduce [1] - 1254:7
                                                 Joel [2] - 1179:15, 1200:15              kids [1] - 1131:22
    invalid [3] - 1164:9, 1166:17, 1176:9
                                                 John [2] - 1053:10, 1053:13              kIEFFER [1] - 1063:7
    investigation [9] - 1083:15, 1102:1,
    1104:15, 1104:16, 1106:2, 1109:18,           joining [1] - 1101:23                    Kieffer [2] - 1110:14, 1271:25
    1110:15, 1111:25, 1112:15                    JONATHAN [1] - 1051:23                   KIEFFER [135] - 1051:23, 1064:3,
    investigations [5] - 1068:8, 1068:9,         JOSE [1] - 1051:3                        1064:14, 1065:20, 1066:9, 1068:2,
    1068:11, 1068:12, 1112:11                    Jose [6] - 1051:16, 1051:21, 1173:23,    1070:17, 1071:1, 1071:4, 1071:8,
    investigative [1] - 1101:22                  1179:2, 1179:5, 1290:13                  1074:13, 1076:16, 1077:2, 1080:18,
                                                 judge [9] - 1090:25, 1091:2, 1137:9,     1080:24, 1081:1, 1081:4, 1081:9,
    investigator [16] - 1068:17, 1068:18,
                                                 1148:11, 1149:19, 1149:23, 1239:5,       1081:21, 1081:24, 1082:1, 1082:5,
    1070:4, 1073:12, 1073:17, 1074:9,
                                                 1271:10, 1287:9                          1083:4, 1084:15, 1085:3, 1086:7,
    1094:7, 1101:20, 1101:25, 1103:11,
                                                 Judge [16] - 1066:9, 1081:2, 1098:1,     1087:21, 1088:4, 1089:18, 1089:22,
    1109:20, 1290:8, 1290:9, 1290:11,
                                                 1103:24, 1117:19, 1169:6, 1172:25,       1090:11, 1090:15, 1090:19, 1090:21,
    1293:18, 1293:20
                                                 1187:18, 1226:14, 1229:16, 1238:4,       1091:4, 1091:10, 1091:12, 1091:18,
    investigators [5] - 1073:22, 1271:7,
                                                 1240:9, 1273:2, 1274:10, 1274:16,        1091:21, 1091:24, 1092:5, 1092:15,
    1271:18, 1296:10, 1296:19




                                                SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 266 of 283 PageID #: 26037


                                           Bauta v. Greyhound, et al                                                         17
    1092:19, 1092:22, 1094:15, 1095:2,        last [28] - 1059:12, 1059:18, 1117:14,   1157:16, 1158:4, 1191:24
    1095:4, 1097:14, 1097:21, 1098:1,         1123:25, 1124:5, 1125:1, 1128:7,         liens [3] - 1138:24, 1139:21, 1157:21
    1098:3, 1099:4, 1099:19, 1100:23,         1129:19, 1130:12, 1131:25, 1136:23,      life [49] - 1135:3, 1191:23, 1193:12,
    1101:8, 1102:21, 1102:23, 1103:3,         1137:17, 1138:8, 1138:9, 1138:15,        1194:14, 1194:23, 1195:6, 1195:9,
    1103:24, 1107:14, 1107:18, 1108:1,        1148:4, 1158:6, 1158:9, 1164:25,         1195:12, 1205:16, 1207:13, 1218:11,
    1108:8, 1108:13, 1109:4, 1109:24,         1185:7, 1186:18, 1250:11, 1253:13,       1218:16, 1218:20, 1219:3, 1219:4,
    1110:6, 1110:21, 1111:1, 1111:3,          1263:18, 1274:6, 1278:25, 1294:1         1219:25, 1221:8, 1224:12, 1224:16,
    1111:5, 1114:2, 1114:10, 1115:9,          late [1] - 1278:22                       1224:22, 1225:1, 1225:5, 1225:9,
    1115:14, 1116:7, 1117:8, 1117:19,         Lattuga [1] - 1277:21                    1226:18, 1229:25, 1230:19, 1232:2,
    1118:2, 1118:6, 1118:9, 1118:10,          laundry [2] - 1260:9, 1262:14            1232:18, 1233:7, 1234:8, 1235:17,
    1120:9, 1120:13, 1120:17, 1120:24,        law [9] - 1091:1, 1091:3, 1109:12,       1237:19, 1239:20, 1241:3, 1245:14,
    1121:1, 1121:4, 1122:1, 1122:20,          1194:4, 1199:2, 1199:12, 1199:18,        1246:12, 1248:9, 1249:23, 1253:1,
    1122:23, 1123:18, 1123:23, 1125:19,       1246:25, 1247:6                          1269:15, 1272:8, 1275:4, 1275:16,
    1128:20, 1128:22, 1129:2, 1129:9,         Lawrence [1] - 1115:7                    1280:16, 1282:1, 1283:22, 1284:3,
    1132:22, 1133:3, 1135:7, 1139:23,         LAWRENCE [2] - 1115:10, 1298:9           1285:22
    1141:13, 1149:23, 1152:16, 1153:14,       lawsuit [1] - 1143:17                    life-care [5] - 1224:12, 1224:22,
    1153:16, 1155:21, 1156:11, 1157:22,       lawyer [10] - 1087:4, 1087:6, 1087:8,    1225:1, 1225:5, 1272:8
    1158:14, 1159:8, 1160:4, 1160:11,         1089:7, 1092:12, 1092:21, 1093:4,        lifecare [28] - 1197:12, 1197:19,
    1160:25, 1161:8, 1165:6, 1165:12,         1093:9, 1093:10, 1154:6                  1197:24, 1198:13, 1210:21, 1210:22,
    1172:11, 1172:18, 1175:3, 1183:23,        lay [5] - 1103:13, 1103:17, 1110:11,     1212:3, 1212:16, 1213:24, 1215:3,
    1185:10, 1187:20, 1188:24, 1270:24,       1244:8, 1265:4                           1216:12, 1217:21, 1254:9, 1254:15,
    1271:3, 1289:1, 1290:2, 1295:16,          lead [1] - 1058:8                        1254:20, 1254:21, 1254:24, 1255:9,
    1298:6, 1298:8, 1298:10, 1298:12,         leading [6] - 1069:3, 1070:18,           1255:23, 1256:9, 1256:13, 1256:21,
    1298:20                                   1074:13, 1194:17, 1194:18, 1199:18       1257:22, 1259:24, 1264:10, 1264:12,
    kind [24] - 1068:9, 1071:20, 1071:25,     lean [1] - 1255:21                       1266:14, 1267:21
    1072:18, 1080:2, 1082:2, 1096:23,         leaning [1] - 1103:17                    lift [1] - 1113:2
    1106:16, 1119:4, 1127:6, 1128:13,                                                  lifting [1] - 1101:4
                                              learn [1] - 1106:1
    1128:16, 1142:7, 1161:20, 1161:25,                                                 light [1] - 1114:19
                                              learned [4] - 1087:10, 1219:22,
    1163:12, 1169:15, 1190:2, 1192:13,                                                 lights [2] - 1082:2, 1118:7
                                              1284:7, 1285:3
    1221:5, 1250:24, 1264:16, 1277:3,                                                  likely [6] - 1073:17, 1096:12, 1124:10,
                                              least [16] - 1054:2, 1054:7, 1095:8,
    1288:17                                                                            1128:15, 1178:20, 1179:10
                                              1095:9, 1112:17, 1112:19, 1150:16,
    kinda [1] - 1157:4                                                                 likewise [1] - 1269:19
                                              1187:3, 1193:3, 1223:3, 1239:9,
    kindly [1] - 1118:7                                                                limine [6] - 1057:23, 1059:20, 1109:9,
                                              1255:19, 1275:21, 1278:23, 1279:25,
    kinds [4] - 1128:11, 1209:3, 1214:5,      1281:12                                  1109:16, 1109:22, 1120:14
    1277:6                                                                             limitations [2] - 1207:25, 1260:4
                                              leave [7] - 1073:21, 1096:10, 1183:5,
    knocked [3] - 1054:10, 1060:18,           1227:23, 1280:1, 1280:6, 1296:19         limited [3] - 1157:2, 1157:3, 1203:10
    1061:23                                                                            line [44] - 1056:13, 1057:18, 1071:3,
                                              leaving [5] - 1096:8, 1096:9, 1106:16,
    knocks [1] - 1131:18                                                               1115:20, 1120:15, 1120:19, 1137:6,
                                              1107:10
    knowing [3] - 1130:4, 1162:11, 1296:6     left [7] - 1053:25, 1083:24, 1087:14,    1137:12, 1141:9, 1142:17, 1142:18,
    knowledge [3] - 1096:22, 1110:20,         1087:25, 1088:6, 1123:10, 1134:19        1145:7, 1151:8, 1151:17, 1151:18,
    1207:1                                    leg [1] - 1214:4                         1152:12, 1156:2, 1160:12, 1160:13,
    known [1] - 1247:23                       legal [2] - 1066:15, 1179:9              1160:14, 1161:15, 1161:16, 1166:23,
    knows [4] - 1063:8, 1110:5, 1134:22       legs [1] - 1188:1                        1171:21, 1172:16, 1173:12, 1173:15,
                                              length [1] - 1205:11                     1174:5, 1182:11, 1184:8, 1184:24,
                      L                       less [8] - 1061:22, 1099:16, 1179:5,     1187:15, 1187:16, 1187:24, 1224:15,
                                              1191:13, 1202:15, 1212:17, 1257:16,      1230:10, 1230:11, 1237:10, 1287:12,
    label [1] - 1191:12                       1259:10                                  1287:13, 1287:20
    Labor [2] - 1261:20, 1261:23              lessen [1] - 1135:23                     Lines [2] - 1052:4, 1052:10
    lack [4] - 1076:9, 1170:20, 1170:23,      lessened [1] - 1059:2                    lines [14] - 1053:17, 1123:7, 1123:8,
    1171:5                                    lessens [1] - 1059:5                     1123:9, 1123:10, 1161:1, 1161:9,
    lacks [2] - 1135:7, 1272:15               letter [1] - 1065:12                     1174:24, 1175:9, 1185:3, 1240:6,
    ladies [7] - 1084:1, 1085:7, 1104:2,                                               1244:4, 1247:22, 1274:13
                                              level [2] - 1171:10, 1203:24
    1114:11, 1168:1, 1266:4, 1295:23                                                   LINES [1] - 1051:7
                                              Lewis [1] - 1199:10
    laid [3] - 1103:6, 1117:15, 1125:12                                                link [1] - 1094:12
                                              LEWIS [1] - 1052:3
    Lake [3] - 1278:1, 1278:9, 1279:5                                                  list [3] - 1223:11, 1264:9, 1267:10
                                              license [3] - 1215:21, 1216:3, 1216:6
    lake [1] - 1278:5                                                                  listed [2] - 1197:5, 1235:6
                                              licensed [2] - 1068:18, 1290:11
    Lanigan [2] - 1097:9, 1097:10                                                      listen [2] - 1093:25, 1225:8
                                              Lichy [2] - 1067:5, 1296:24
    lanigan [1] - 1075:11                                                              listing [1] - 1147:5
                                              lien [14] - 1130:5, 1136:4, 1136:13,
    laptop [2] - 1081:23, 1081:25             1137:16, 1138:6, 1139:7, 1139:11,        Listserve [9] - 1136:12, 1136:15,
    large [1] - 1251:8                        1140:13, 1141:1, 1143:20, 1153:24,       1136:16, 1136:17, 1137:13, 1137:19,




                                             SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 267 of 283 PageID #: 26038


                                            Bauta v. Greyhound, et al                                                       18
    1138:5, 1138:23, 1143:1                    majority [1] - 1192:7                    1150:10, 1150:14, 1151:11, 1151:14,
    literally [1] - 1251:25                    malingering [11] - 1124:10, 1124:15,     1151:17, 1151:19, 1169:6, 1171:25,
    literature [1] - 1127:12                   1124:20, 1124:21, 1171:21, 1171:23,      1172:2, 1172:4, 1172:25, 1174:13,
    litigation [3] - 1111:10, 1221:13,         1172:17, 1173:15, 1173:23, 1174:5,       1177:22, 1187:15, 1193:11, 1193:24,
    1221:19                                    1175:20                                  1195:19, 1196:3, 1197:2, 1198:20,
    living [11] - 1204:25, 1205:4, 1208:24,    man [11] - 1063:18, 1064:22, 1065:9,     1198:22, 1211:2, 1211:6, 1211:13,
    1209:1, 1209:4, 1209:15, 1209:19,          1076:1, 1103:5, 1103:6, 1135:22,         1211:14, 1213:1, 1213:7, 1213:10,
    1209:20, 1209:25, 1245:5, 1260:9           1146:22, 1147:21, 1153:24, 1262:5        1213:11, 1214:10, 1218:2, 1220:10,
    LLC [4] - 1051:9, 1051:15, 1052:5,         management [2] - 1109:20, 1232:15        1224:11, 1224:19, 1224:23, 1225:3,
    1052:11                                    management-type [1] - 1232:15            1225:6, 1226:5, 1226:13, 1226:16,
    LLP [2] - 1051:20, 1052:3                  managers [1] - 1198:7                    1226:24, 1226:25, 1227:23, 1228:4,
    locate [1] - 1105:22                       Manhattan [2] - 1130:8, 1202:20          1229:1, 1229:4, 1229:16, 1236:19,
    location [8] - 1070:7, 1276:5, 1276:9,     manner [3] - 1103:4, 1103:13, 1239:19    1237:5, 1237:11, 1238:4, 1239:5,
    1276:11, 1276:23, 1277:25, 1279:7          MANNION [16] - 1052:7, 1150:13,          1239:7, 1239:17, 1240:8, 1241:5,
    locations [2] - 1075:11, 1276:16           1166:24, 1167:1, 1225:11, 1225:20,       1241:8, 1241:10, 1241:13, 1241:17,
    logical [1] - 1124:17                      1226:11, 1226:20, 1226:22, 1227:11,      1241:24, 1242:11, 1242:14, 1242:17,
    look [23] - 1103:3, 1115:23, 1125:11,      1227:14, 1228:6, 1272:19, 1272:22,       1242:21, 1253:19, 1256:5, 1256:11,
    1140:2, 1142:9, 1143:1, 1148:4,            1273:4, 1273:10                          1258:8, 1258:16, 1259:2, 1263:8,
    1165:11, 1173:5, 1175:9, 1179:4,           mark [3] - 1081:5, 1126:12               1263:20, 1264:15, 1265:2, 1265:12,
    1182:8, 1192:9, 1196:14, 1196:16,          Mark [4] - 1163:11, 1164:1, 1166:14,     1265:19, 1265:25, 1266:6, 1266:10,
    1198:17, 1199:19, 1208:21, 1225:14,        1166:15                                  1266:18, 1266:22, 1270:12, 1270:15,
    1226:21, 1227:4, 1287:11, 1294:15          marked [2] - 1178:2, 1237:6              1270:18, 1271:6, 1271:10, 1271:15,
    looked [7] - 1060:5, 1100:14, 1139:25,     Marshall [3] - 1199:3, 1201:13,          1271:21, 1271:23, 1272:9, 1272:20,
    1161:6, 1164:13, 1191:11, 1227:25          1202:20                                  1273:1, 1273:6, 1273:11, 1274:1,
    looking [16] - 1055:17, 1069:20,                                                    1274:5, 1274:10, 1274:12, 1274:15,
                                               MARSHALL [1] - 1052:9
    1072:22, 1073:25, 1074:2, 1074:11,                                                  1277:22, 1280:23, 1281:4, 1283:12,
                                               Master's [2] - 1254:17
    1074:18, 1099:23, 1105:7, 1122:5,                                                   1285:1, 1286:12, 1286:19, 1286:24,
                                               materially [1] - 1294:24
    1163:20, 1164:12, 1166:19, 1210:25,                                                 1287:9, 1287:15, 1289:7, 1289:12,
                                               math [1] - 1183:1
    1213:5, 1261:24                                                                     1296:9, 1296:17, 1296:21, 1296:24,
                                               matrimonial [1] - 1068:11
                                                                                        1297:2, 1297:6, 1297:10, 1298:14,
    looks [4] - 1137:22, 1169:22, 1191:13,     matter [10] - 1056:9, 1056:10, 1092:3,
                                                                                        1298:16, 1298:18
    1222:11                                    1107:5, 1119:4, 1152:25, 1169:14,
                                                                                        McElfish's [1] - 1257:12
    lose [1] - 1221:16                         1181:24, 1188:12, 1211:8
                                                                                        mcElfish's [1] - 1143:6
    lost [1] - 1238:5                          Matter [1] - 1297:12
                                                                                        McGowan [1] - 1214:16
    loud [1] - 1179:3                          matters [1] - 1092:5
                                                                                        mean [23] - 1119:7, 1127:12, 1173:22,
    low [6] - 1089:25, 1124:17, 1204:14,       maximum [1] - 1186:5
                                                                                        1173:23, 1181:10, 1182:18, 1190:8,
    1207:16, 1209:9, 1209:13                   mcElfish [2] - 1142:15, 1244:1
                                                                                        1195:21, 1214:2, 1221:3, 1246:25,
    lower [4] - 1123:10, 1130:8, 1189:21,      McElfish [217] - 1051:15, 1051:18,
                                                                                        1248:24, 1255:18, 1256:22, 1257:11,
    1202:20                                    1053:4, 1053:6, 1054:17, 1054:23,
                                                                                        1261:22, 1261:24, 1275:18, 1278:5,
    lumbar [3] - 1057:6, 1057:8, 1247:14       1055:3, 1055:5, 1055:7, 1055:9,
                                                                                        1283:3, 1285:11, 1285:19, 1285:20
    lumbosacral [2] - 1235:19, 1235:25         1055:14, 1055:18, 1055:20, 1055:23,
                                                                                        meaning [1] - 1099:10
    Lunch [1] - 1168:14                        1055:25, 1056:21, 1056:24, 1057:2,
                                                                                        means [6] - 1073:20, 1103:4, 1124:15,
    lunch [3] - 1062:17, 1166:24, 1168:1       1057:5, 1057:12, 1057:14, 1057:16,
                                                                                        1173:20, 1275:17, 1285:12
                                               1057:18, 1057:21, 1058:1, 1058:7,
                                                                                        meant [3] - 1190:6, 1212:10, 1287:23
                      M                        1059:13, 1059:19, 1060:17, 1060:25,
                                                                                        measure [1] - 1190:24
                                               1061:2, 1061:6, 1061:12, 1061:23,
                                                                                        measured [1] - 1183:11
    ma'am [9] - 1223:9, 1259:14, 1267:19,      1061:25, 1062:4, 1062:19, 1063:6,
                                                                                        measures [6] - 1179:6, 1180:11,
    1287:6, 1290:3, 1290:20, 1290:23,          1066:22, 1067:2, 1067:5, 1067:12,
                                                                                        1182:6, 1186:25, 1190:23, 1191:7
    1293:11, 1295:14                           1081:10, 1081:12, 1087:4, 1087:10,
                                                                                        mechanical [1] - 1052:18
    machines [1] - 1145:15                     1087:13, 1087:25, 1088:17, 1089:5,
                                               1089:12, 1089:13, 1089:17, 1089:19,      Medical [1] - 1198:2
    Madison [3] - 1086:21, 1087:13,
                                               1090:2, 1090:5, 1090:9, 1090:25,         medical [56] - 1053:18, 1056:15,
    1092:9
                                               1091:2, 1091:8, 1091:9, 1091:16,         1060:8, 1135:10, 1135:14, 1135:16,
    madsen [3] - 1194:16, 1194:21,
                                               1091:19, 1092:4, 1093:2, 1093:5,         1154:13, 1154:16, 1154:18, 1155:15,
    1195:3
                                               1093:13, 1093:15, 1093:20, 1093:23,      1158:19, 1163:15, 1186:5, 1188:7,
    Madsen [1] - 1194:22
                                               1094:5, 1094:10, 1094:13, 1110:13,       1198:6, 1199:20, 1201:22, 1202:7,
    MAGISTRATE [1] - 1051:13
                                               1115:1, 1126:11, 1140:9, 1140:13,        1204:16, 1204:20, 1206:20, 1214:6,
    magnitude [1] - 1159:24
                                               1140:16, 1140:24, 1141:2, 1141:7,        1220:6, 1220:16, 1224:3, 1224:4,
    mail [5] - 1064:7, 1064:16, 1065:17,                                                1224:5, 1224:7, 1224:9, 1225:13,
    1065:24, 1079:24                           1141:18, 1141:22, 1143:7, 1143:8,
                                               1143:11, 1143:16, 1143:19, 1146:24,      1225:17, 1225:21, 1225:23, 1227:1,
    main [1] - 1280:19                                                                  1227:9, 1229:18, 1232:9, 1232:10,
    major [1] - 1125:10                        1149:1, 1149:13, 1149:17, 1149:19,




                                              SN               OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 268 of 283 PageID #: 26039


                                         Bauta v. Greyhound, et al                                                        19
    1233:11, 1241:16, 1248:13, 1248:17,      1128:8                                   1062:21, 1068:3, 1068:4, 1096:8,
    1248:19, 1248:20, 1250:5, 1251:1,        mildly [1] - 1159:11                     1115:15, 1115:16, 1134:7, 1296:1,
    1252:21, 1257:1, 1258:1, 1258:3,         million [3] - 1158:1, 1286:10, 1286:17   1297:3, 1297:4, 1297:9
    1259:22, 1260:21, 1260:24, 1265:18,      mind [12] - 1062:4, 1071:7, 1114:17,     MOROKNEK [3] - 1052:13, 1149:4,
    1269:5, 1282:6                           1154:16, 1204:9, 1205:18, 1209:15,       1150:2
    medication [20] - 1158:24, 1159:6,       1222:6, 1222:7, 1247:19, 1248:8,         Moroknek [6] - 1199:6, 1199:8,
    1159:9, 1159:17, 1161:23, 1161:25,       1295:24                                  1210:7, 1210:9, 1211:18, 1219:1
    1205:15, 1207:4, 1207:8, 1207:10,        mine [1] - 1257:19                       most [14] - 1060:2, 1073:17, 1125:5,
    1208:23, 1210:1, 1234:7, 1234:8,         minor [3] - 1061:16, 1061:17, 1243:1     1130:8, 1131:10, 1155:12, 1155:18,
    1234:13, 1234:15, 1234:19, 1235:2        minute [8] - 1056:24, 1126:18, 1155:1,   1156:25, 1179:15, 1239:21, 1252:10,
    medications [17] - 1158:20, 1159:14,     1180:13, 1198:18, 1207:5, 1281:3,        1252:12, 1255:18, 1260:12
    1160:2, 1160:18, 1161:18, 1161:20,       1281:5                                   mostly [1] - 1198:12
    1162:5, 1162:8, 1162:12, 1162:18,        minutes [3] - 1104:3, 1150:16, 1151:4    mother [1] - 1132:16
    1162:19, 1206:22, 1234:9, 1234:21,       misconduct [1] - 1139:15                 motion [17] - 1054:20, 1055:1,
    1234:22, 1235:1, 1235:9                  mishear [1] - 1216:16                    1055:21, 1056:1, 1057:21, 1057:22,
    medicine [1] - 1232:16                   misheard [1] - 1287:22                   1057:23, 1058:2, 1059:19, 1059:20,
    meet [2] - 1202:2, 1259:17               misrepresentations [1] - 1056:25         1059:21, 1059:24, 1109:16, 1109:22,
    meeting [16] - 1143:11, 1201:23,         missed [1] - 1217:3                      1120:14, 1205:3
    1202:19, 1202:24, 1203:1, 1203:20,       Missouri [1] - 1051:23                   move [20] - 1090:12, 1090:19,
    1209:14, 1210:4, 1210:16, 1211:15,       misspoke [1] - 1287:22                   1090:21, 1091:24, 1094:17, 1123:18,
    1219:25, 1270:10, 1270:12, 1270:15,      mistake [1] - 1105:21                    1128:20, 1132:22, 1140:5, 1142:10,
    1270:16, 1270:18                         mistaken [3] - 1146:12, 1242:1           1142:11, 1142:13, 1149:11, 1157:13,
    members [1] - 1083:14                    misunderstand [1] - 1285:2               1203:15, 1209:22, 1265:19, 1265:25,
    membership [1] - 1256:5                  misunderstanding [1] - 1224:11           1273:9, 1277:22
    Memberships [1] - 1196:16                misunderstood [2] - 1155:6, 1284:6       moved [4] - 1254:16, 1271:25, 1272:3,
    memorize [2] - 1139:18, 1140:3           mixing [1] - 1079:3                      1272:10
    memorized [1] - 1222:22                  Mobin [11] - 1200:20, 1247:13,           moving [1] - 1223:11
    memory [7] - 1123:6, 1150:3, 1183:1,     1247:18, 1248:15, 1249:2, 1249:24,       MR [605] - 1053:6, 1054:16, 1055:3,
    1185:17, 1185:21, 1185:23, 1186:2        1251:1, 1251:4, 1289:8, 1296:7,          1055:5, 1055:7, 1055:9, 1055:11,
    mentioned [9] - 1069:25, 1207:17,        1297:5                                   1055:14, 1055:16, 1055:18, 1055:20,
    1267:16, 1267:22, 1274:20, 1282:9,       Mobin's [6] - 1201:5, 1213:13,           1055:23, 1055:25, 1056:19, 1056:21,
    1285:6, 1285:18                          1216:14, 1216:18, 1247:21, 1248:20       1056:22, 1056:24, 1056:25, 1057:2,
    mere [2] - 1187:2, 1272:23               models [1] - 1192:10                     1057:4, 1057:5, 1057:12, 1057:14,
    mess [2] - 1126:15, 1127:9                                                        1057:16, 1057:18, 1057:19, 1057:21,
                                             moderate [5] - 1124:25, 1125:8,
    met [13] - 1137:24, 1138:1, 1140:9,                                               1059:19, 1060:17, 1060:25, 1061:2,
                                             1126:7, 1126:24, 1127:1
    1140:24, 1142:15, 1188:15, 1213:15,                                               1061:6, 1061:12, 1061:23, 1061:25,
                                             moment [10] - 1099:22, 1101:9,
    1213:17, 1259:16, 1259:25, 1260:5,                                                1062:4, 1062:8, 1062:13, 1062:16,
                                             1115:22, 1122:16, 1126:11, 1129:10,
    1282:12, 1282:20                                                                  1062:19, 1063:7, 1063:24, 1064:3,
                                             1133:4, 1188:25, 1209:16, 1269:14
    method [3] - 1118:18, 1267:23,                                                    1064:14, 1065:6, 1065:20, 1066:9,
                                             Monday [2] - 1051:7, 1250:11
    1269:11                                                                           1066:15, 1066:21, 1066:22, 1066:24,
                                             money [9] - 1109:5, 1109:8, 1109:9,
    methodology [2] - 1251:20, 1253:9                                                 1067:2, 1067:5, 1067:12, 1068:2,
                                             1109:11, 1109:15, 1109:22, 1109:25,
    methods [3] - 1128:4, 1128:5, 1157:3                                              1069:3, 1070:17, 1070:18, 1071:1,
                                             1111:25, 1222:2
    MetroCard [1] - 1098:17                                                           1071:3, 1071:4, 1071:5, 1071:8,
                                             money-related [3] - 1109:5, 1109:9,
    microvolts [1] - 1118:20                                                          1074:13, 1076:16, 1077:2, 1080:18,
                                             1109:25
    mid [1] - 1279:1                                                                  1080:22, 1080:24, 1081:1, 1081:4,
                                             monitoring [1] - 1231:21
    middle [5] - 1056:3, 1058:14, 1058:18,                                            1081:9, 1081:10, 1081:15, 1081:19,
                                             month [1] - 1291:15
    1061:6, 1065:5                                                                    1081:21, 1081:22, 1081:24, 1082:1,
                                             months [9] - 1122:18, 1123:4,
    might [43] - 1076:8, 1077:18, 1079:3,                                             1082:5, 1082:21, 1083:4, 1083:17,
                                             1189:12, 1189:21, 1190:13, 1203:24,
    1079:4, 1098:17, 1100:9, 1113:20,                                                 1084:15, 1085:1, 1085:3, 1086:7,
                                             1206:2, 1264:2, 1275:19
    1118:23, 1120:20, 1122:8, 1123:6,                                                 1087:21, 1088:2, 1088:4, 1088:18,
                                             mood [1] - 1186:20
    1128:3, 1130:8, 1132:12, 1139:12,                                                 1088:21, 1089:3, 1089:13, 1089:15,
                                             Morgan [18] - 1170:13, 1170:14,          1089:18, 1089:19, 1089:21, 1089:22,
    1143:5, 1143:22, 1152:13, 1154:10,       1170:24, 1171:9, 1175:25, 1176:22,
    1154:11, 1154:12, 1155:8, 1162:7,                                                 1090:5, 1090:11, 1090:13, 1090:15,
                                             1176:24, 1177:9, 1177:15, 1177:25,       1090:19, 1090:21, 1090:25, 1091:2,
    1172:23, 1173:1, 1175:11, 1179:7,        1183:4, 1183:5, 1200:16, 1281:17,
    1181:4, 1182:6, 1183:21, 1184:25,                                                 1091:4, 1091:10, 1091:12, 1091:18,
                                             1281:24, 1281:25, 1287:23, 1288:12       1091:19, 1091:21, 1091:24, 1091:25,
    1185:8, 1187:11, 1192:1, 1192:15,        morgan [1] - 1176:9
    1192:17, 1192:22, 1192:23, 1214:4,                                                1092:5, 1092:15, 1092:19, 1092:22,
                                             morgan's [1] - 1288:6                    1093:2, 1093:5, 1093:13, 1093:15,
    1222:13, 1284:6                          Morgan's [4] - 1179:15, 1179:25,         1093:20, 1093:23, 1094:5, 1094:10,
    Mikelis [2] - 1277:18, 1277:25           1287:1, 1288:15                          1094:15, 1095:2, 1095:4, 1097:14,
    mild [4] - 1126:7, 1126:24, 1127:2,      morning [13] - 1053:6, 1053:7,




                                             SN              OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 269 of 283 PageID #: 26040


                                          Bauta v. Greyhound, et al                                                      20
    1097:18, 1097:21, 1098:1, 1098:3,        1213:7, 1213:9, 1213:10, 1213:11,     multi [1] - 1277:5
    1099:4, 1099:19, 1100:20, 1100:23,       1213:14, 1214:7, 1214:10, 1216:4,     multi-disciplinary [1] - 1277:5
    1101:8, 1101:11, 1102:11, 1102:14,       1216:25, 1218:2, 1220:9, 1220:10,     multiple [1] - 1073:20
    1102:18, 1102:21, 1102:23, 1103:3,       1220:15, 1222:15, 1223:14, 1223:16,   multiplication [1] - 1246:5
    1103:15, 1103:24, 1104:12, 1104:14,      1224:3, 1224:11, 1224:19, 1224:23,    mum's [1] - 1168:6
    1105:2, 1105:5, 1105:14, 1107:2,         1225:3, 1225:6, 1225:10, 1225:11,     mundane [1] - 1104:22
    1107:14, 1107:18, 1108:1, 1108:4,        1225:20, 1226:5, 1226:11, 1226:13,    muscle [2] - 1206:24, 1234:11
    1108:8, 1108:11, 1108:13, 1109:4,        1226:16, 1226:20, 1226:22, 1226:24,   must [4] - 1141:21, 1142:4, 1142:7,
    1109:14, 1109:24, 1110:1, 1110:6,        1227:3, 1227:7, 1227:11, 1227:14,     1147:2
    1110:9, 1110:13, 1110:18, 1110:21,       1227:15, 1227:23, 1228:4, 1228:6,     mustard [1] - 1065:2
    1111:1, 1111:3, 1111:5, 1112:3,          1229:1, 1229:4, 1229:15, 1229:16,
    1112:7, 1114:2, 1114:4, 1114:10,         1229:23, 1235:4, 1236:18, 1236:19,
    1114:19, 1114:23, 1115:1, 1115:9,        1236:23, 1237:5, 1237:11, 1238:4,
                                                                                                    N
    1115:14, 1116:7, 1116:23, 1117:7,        1239:5, 1239:7, 1239:17, 1240:1,
                                                                                   name [7] - 1067:18, 1115:5, 1143:6,
    1117:8, 1117:13, 1117:19, 1118:2,        1240:8, 1240:10, 1241:5, 1241:8,
                                                                                   1163:3, 1193:16, 1193:17, 1289:18
    1118:6, 1118:9, 1118:10, 1120:9,         1241:10, 1241:13, 1241:15, 1241:17,
                                                                                   narcotic [3] - 1234:15, 1234:19,
    1120:13, 1120:17, 1120:24, 1121:1,       1241:24, 1242:2, 1242:4, 1242:8,
                                                                                   1234:22
    1121:4, 1122:1, 1122:20, 1122:23,        1242:11, 1242:14, 1242:17, 1242:18,
                                                                                   narrative [2] - 1064:17, 1120:6
    1122:24, 1123:18, 1123:23, 1124:13,      1242:21, 1242:23, 1244:1, 1244:6,
                                                                                   narrowly [1] - 1061:19
    1125:19, 1125:21, 1126:11, 1127:22,      1247:4, 1247:9, 1247:16, 1247:24,
                                                                                   national [2] - 1215:24, 1218:18
    1128:20, 1128:22, 1128:24, 1129:2,       1248:11, 1248:22, 1249:6, 1249:8,
                                                                                   natural [1] - 1076:9
    1129:9, 1130:10, 1132:22, 1132:25,       1249:13, 1249:20, 1250:1, 1250:15,
                                                                                   nature [5] - 1056:17, 1148:24,
    1133:3, 1134:2, 1134:4, 1134:6,          1251:10, 1252:16, 1253:6, 1253:15,
                                                                                   1190:12, 1203:7, 1205:12
    1135:6, 1135:7, 1137:1, 1137:5,          1253:17, 1253:19, 1253:20, 1254:2,
                                                                                   natured [1] - 1149:1
    1139:23, 1141:5, 1141:7, 1141:8,         1256:8, 1256:11, 1256:14, 1256:17,
                                                                                   near [1] - 1187:1
    1141:13, 1142:19, 1142:22, 1145:22,      1256:18, 1258:8, 1258:11, 1258:12,
    1146:5, 1146:11, 1146:15, 1146:21,       1258:16, 1258:19, 1259:2, 1263:2,     necessarily [4] - 1189:23, 1190:12,
    1146:24, 1147:7, 1147:13, 1147:17,       1263:5, 1263:7, 1263:20, 1264:22,     1192:2, 1226:6
    1148:4, 1148:9, 1148:11, 1148:15,        1264:24, 1265:2, 1265:4, 1265:7,      necessary [9] - 1107:4, 1130:1,
    1148:22, 1149:1, 1149:2, 1149:4,         1265:12, 1265:19, 1265:25, 1266:1,    1130:18, 1131:20, 1246:16, 1266:14,
    1149:13, 1149:15, 1149:17, 1149:18,      1266:6, 1266:7, 1266:10, 1266:18,     1296:20, 1296:21, 1296:22
    1149:19, 1149:23, 1150:1, 1150:2,        1266:19, 1266:22, 1269:2, 1269:14,    necessity [1] - 1256:25
    1150:5, 1150:9, 1150:10, 1150:13,        1269:22, 1270:3, 1270:11, 1270:12,    neck [5] - 1060:14, 1060:17, 1203:14,
    1150:14, 1150:16, 1151:3, 1151:11,       1270:14, 1270:15, 1270:16, 1270:18,   1207:18, 1207:19
    1151:13, 1151:14, 1151:15, 1151:17,      1270:20, 1270:23, 1270:24, 1271:1,    need [52] - 1062:2, 1066:7, 1104:3,
    1151:18, 1151:19, 1151:20, 1152:16,      1271:3, 1271:4, 1271:6, 1271:8,       1114:22, 1131:22, 1148:22, 1148:24,
    1152:18, 1153:14, 1153:16, 1153:18,      1271:10, 1271:13, 1271:15, 1271:18,   1153:8, 1159:23, 1162:11, 1175:6,
    1155:21, 1155:24, 1156:3, 1156:11,       1271:21, 1271:22, 1271:23, 1271:25,   1181:17, 1182:14, 1183:18, 1190:15,
    1156:17, 1157:10, 1157:22, 1158:14,      1272:9, 1272:19, 1272:20, 1272:22,    1203:18, 1205:19, 1206:13, 1220:1,
    1158:15, 1158:17, 1158:18, 1159:2,       1273:1, 1273:4, 1273:6, 1273:10,      1220:13, 1220:17, 1220:23, 1221:4,
    1159:4, 1159:8, 1159:13, 1160:4,         1273:11, 1274:1, 1274:2, 1274:5,      1222:25, 1223:4, 1223:13, 1226:19,
    1160:9, 1160:11, 1160:13, 1160:23,       1274:10, 1274:12, 1274:14, 1274:15,   1229:6, 1231:22, 1235:16, 1237:17,
    1160:25, 1161:1, 1161:5, 1161:8,         1275:7, 1275:25, 1276:17, 1277:22,    1237:23, 1248:18, 1248:24, 1250:3,
    1161:10, 1161:12, 1161:13, 1164:4,       1278:3, 1278:14, 1280:21, 1280:23,    1250:6, 1253:18, 1262:3, 1264:3,
    1164:7, 1165:6, 1165:10, 1165:12,        1281:1, 1281:4, 1281:8, 1281:19,      1266:21, 1267:4, 1267:5, 1267:7,
    1165:13, 1166:4, 1166:13, 1166:15,       1282:7, 1283:10, 1283:12, 1284:4,     1283:3, 1283:5, 1287:25, 1288:3,
    1166:24, 1167:1, 1169:4, 1169:6,         1285:1, 1285:16, 1286:12, 1286:19,    1288:6, 1289:3, 1293:10, 1294:3,
    1169:11, 1169:13, 1171:24, 1171:25,      1286:22, 1286:24, 1287:3, 1287:7,     1294:16
    1172:1, 1172:2, 1172:3, 1172:4,          1287:9, 1287:14, 1287:15, 1287:16,    needed [16] - 1053:5, 1219:14, 1220:8,
    1172:11, 1172:18, 1172:23, 1172:25,      1288:21, 1289:1, 1289:2, 1289:6,      1221:21, 1225:22, 1226:8, 1231:25,
    1173:1, 1173:4, 1174:13, 1174:22,        1289:7, 1289:9, 1289:12, 1290:2,      1232:20, 1235:11, 1236:16, 1253:2,
    1175:3, 1175:8, 1177:20, 1177:22,        1293:12, 1294:9, 1294:12, 1295:16,    1262:8, 1275:18, 1275:20, 1275:21,
    1177:23, 1178:6, 1178:18, 1181:1,        1295:17, 1296:9, 1296:11, 1296:17,    1283:13
    1182:11, 1183:23, 1185:3, 1185:6,        1296:21, 1296:24, 1297:2, 1297:6,     needing [1] - 1205:23
    1185:10, 1187:14, 1187:15, 1187:16,      1297:10, 1298:6, 1298:7, 1298:8,      needs [36] - 1062:16, 1127:17,
    1187:20, 1188:21, 1188:24, 1189:15,      1298:10, 1298:11, 1298:12, 1298:14,   1127:21, 1128:11, 1139:4, 1181:16,
    1193:7, 1193:11, 1193:24, 1194:17,       1298:15, 1298:16, 1298:17, 1298:18,   1182:20, 1213:24, 1220:5, 1221:14,
    1195:19, 1196:3, 1197:2, 1198:20,        1298:20                               1222:10, 1224:4, 1224:9, 1225:13,
    1198:22, 1205:5, 1206:18, 1208:16,       MRI [3] - 1230:16, 1230:25, 1231:2    1225:15, 1225:17, 1225:24, 1226:14,
    1211:2, 1211:6, 1211:11, 1211:13,        MRIs [2] - 1230:20, 1230:21           1227:1, 1227:6, 1229:13, 1229:22,
    1211:14, 1212:12, 1213:1, 1213:4,        MS [1] - 1149:20                      1231:13, 1232:24, 1236:22, 1237:18,




                                            SN              OCR            RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 270 of 283 PageID #: 26041


                                             Bauta v. Greyhound, et al                                                        21
    1237:20, 1247:14, 1247:18, 1248:19,         1259:22, 1284:10, 1288:25, 1292:3        oath [6] - 1074:18, 1111:11, 1111:16,
    1248:21, 1249:4, 1272:7, 1283:18,           nice [2] - 1059:12, 1254:5               1115:4, 1156:15, 1288:11
    1283:25, 1285:21                            night [4] - 1059:12, 1085:16, 1100:15,   object [2] - 1227:15, 1242:4
    negotiating [1] - 1143:20                   1297:11                                  objecting [1] - 1225:8
    nerve [1] - 1190:3                          nine [2] - 1287:12, 1287:20              objection [99] - 1070:17, 1074:13,
    neuro [1] - 1155:14                         nobody [1] - 1181:10                     1076:16, 1080:22, 1081:13, 1081:15,
    neurofeedback [1] - 1121:2                  noise [1] - 1109:3                       1081:22, 1083:17, 1085:1, 1088:2,
    NeuroField [5] - 1128:7, 1154:22,           NOLAN [1] - 1052:17                      1088:18, 1100:20, 1102:21, 1107:14,
    1154:24, 1155:2, 1155:4                     NolanEDNY@aol.com [1] - 1052:18          1107:18, 1108:1, 1108:8, 1112:3,
    NeuroFields [2] - 1156:5, 1156:18           non [3] - 1224:3, 1234:12, 1246:16       1112:7, 1116:23, 1117:7, 1118:4,
    neurological [3] - 1171:2, 1176:16,         non-medical [1] - 1224:3                 1122:24, 1124:13, 1125:21, 1127:22,
    1286:1                                      non-necessary [1] - 1246:16              1128:24, 1130:10, 1132:24, 1132:25,
    neurologist [1] - 1200:3                    non-steroidal [1] - 1234:12              1135:7, 1139:23, 1141:13, 1152:16,
    neuropsych [3] - 1170:13, 1171:2,           none [3] - 1073:15, 1187:1, 1220:8       1153:14, 1155:21, 1156:11, 1157:22,
    1173:15                                     nonsense [1] - 1090:24                   1158:14, 1159:8, 1160:4, 1160:11,
    neuropsychological [33] - 1126:23,          noon [1] - 1179:13                       1160:25, 1161:8, 1165:6, 1165:12,
    1127:12, 1144:9, 1152:11, 1154:25,          normal [1] - 1118:21                     1172:11, 1172:18, 1174:13, 1175:3,
    1155:10, 1155:13, 1155:15, 1155:19,         North [1] - 1279:11                      1183:23, 1185:10, 1187:20, 1205:5,
    1156:6, 1156:19, 1156:23, 1157:1,           nose [1] - 1118:16                       1206:18, 1208:16, 1211:11, 1212:12,
    1157:17, 1158:12, 1170:6, 1170:10,                                                   1213:14, 1214:7, 1216:4, 1216:25,
                                                note [6] - 1064:6, 1064:8, 1064:16,
    1170:12, 1172:16, 1174:1, 1174:8,                                                    1220:9, 1220:15, 1222:15, 1223:14,
                                                1065:12, 1127:3, 1128:24
    1174:20, 1175:10, 1175:22, 1175:25,                                                  1229:15, 1229:23, 1235:4, 1236:18,
                                                noted [1] - 1169:21
    1176:3, 1177:24, 1179:21, 1180:14,                                                   1236:23, 1252:16, 1256:11, 1258:10,
                                                notes [9] - 1064:12, 1066:4, 1091:19,
    1181:7, 1181:17, 1182:5, 1190:24                                                     1258:16, 1263:20, 1265:2, 1265:12,
                                                1134:24, 1203:17, 1203:20, 1210:4,
    neuropsychologically [1] - 1186:4                                                    1265:19, 1266:3, 1266:22, 1270:4,
                                                1210:7
    neuropsychologist [7] - 1064:13,                                                     1274:17, 1275:7, 1275:25, 1276:17,
                                                nothing [14] - 1059:7, 1066:21,
    1136:12, 1137:14, 1138:4, 1140:7,                                                    1277:22, 1278:3, 1278:14, 1280:21,
                                                1116:12, 1193:6, 1196:7, 1249:23,
    1192:5, 1200:16                                                                      1281:1, 1281:10, 1281:19, 1282:7,
                                                1253:8, 1279:2, 1279:6, 1279:13,
    neuropsychologists [2] - 1157:4,                                                     1283:10, 1284:4, 1286:12, 1286:19,
                                                1283:6, 1285:19, 1285:22, 1288:21
    1192:8                                                                               1288:4
                                                notice [6] - 1054:7, 1060:12, 1102:19,
    neuropsychology [2] - 1136:16,                                                       Objection [26] - 1069:3, 1070:18,
                                                1258:6, 1258:14, 1258:23
    1157:2                                                                               1189:15, 1194:17, 1240:1, 1244:6,
                                                noticed [4] - 1093:7, 1093:17, 1259:6,
    Neuropsychology [2] - 1138:24,                                                       1247:4, 1247:9, 1247:16, 1247:24,
                                                1276:9
    1139:6                                                                               1248:11, 1248:22, 1249:6, 1249:13,
                                                notified [1] - 1147:2
    neuroscience [4] - 1157:2, 1157:15,                                                  1249:20, 1250:1, 1250:15, 1251:10,
                                                November [25] - 1122:19, 1136:23,
    1157:25                                                                              1253:6, 1253:15, 1287:3, 1287:7,
                                                1140:14, 1140:15, 1140:16, 1149:21,
    Neuroscience [3] - 1157:20, 1158:5,                                                  1287:14, 1293:12, 1294:9, 1294:12
                                                1156:5, 1156:15, 1172:1, 1172:5,
    1158:11                                                                              objectionable [1] - 1272:10
                                                1172:9, 1172:15, 1173:5, 1173:7,
    Neuroscience's [1] - 1158:10                                                         objections [1] - 1223:6
                                                1173:8, 1174:6, 1174:11, 1174:19,
    neurosurgeon [1] - 1249:2                                                            objective [11] - 1140:6, 1140:8,
                                                1181:25, 1182:9, 1182:14, 1185:19,
    neurotherapy [2] - 1128:4, 1128:8                                                    1187:2, 1188:6, 1212:3, 1214:1,
                                                1185:24, 1198:1
    never [22] - 1065:14, 1071:7, 1100:24,                                               1214:3, 1255:20, 1256:21, 1257:22,
                                                nowhere [1] - 1212:7
    1101:2, 1101:4, 1101:6, 1101:7,                                                      1288:13
                                                Number [3] - 1155:24, 1159:2,
    1113:11, 1135:14, 1145:11, 1145:15,                                                  objects [2] - 1101:4, 1113:2
                                                1160:10
    1149:14, 1157:24, 1158:6, 1158:19,                                                   obligation [1] - 1053:8
                                                number [17] - 1057:24, 1058:9,
    1159:14, 1173:17, 1187:9, 1265:17,                                                   observations [4] - 1100:24, 1103:19,
                                                1066:16, 1072:22, 1095:18, 1191:1,
    1267:3, 1267:7, 1277:9                                                               1103:22, 1237:22
                                                1213:4, 1213:6, 1219:17, 1222:14,
    new [7] - 1058:2, 1128:6, 1197:21,                                                   observe [5] - 1074:25, 1076:8,
                                                1222:23, 1223:3, 1223:7, 1223:8,
    1236:2, 1246:20, 1246:23, 1247:7                                                     1079:11, 1082:25, 1095:10
                                                1252:24, 1263:6, 1264:2
    NEW [1] - 1051:1                                                                     observed [6] - 1075:19, 1076:20,
                                                numbers [10] - 1112:24, 1210:25,
    New [13] - 1051:5, 1051:18, 1052:13,                                                 1082:6, 1099:24, 1103:15, 1219:16
                                                1212:5, 1216:22, 1217:11, 1223:3,
    1066:16, 1078:6, 1082:19, 1192:5,                                                    obtain [2] - 1095:6, 1244:10
                                                1223:4, 1233:10, 1250:18, 1250:19
    1192:15, 1198:3, 1277:13, 1278:7,                                                    obtained [2] - 1254:13, 1254:17
                                                numerous [1] - 1131:24
    1279:5                                                                               obtaining [1] - 1253:9
                                                nursing [4] - 1261:16, 1261:24,
    next [27] - 1067:11, 1082:22, 1120:7,                                                obvious [2] - 1083:23, 1099:16
                                                1262:2, 1262:4
    1133:6, 1142:20, 1145:7, 1145:24,                                                    obviously [3] - 1181:6, 1186:7, 1261:4
                                                NY [1] - 1052:17
    1149:12, 1156:2, 1172:12, 1180:20,                                                   occasion [1] - 1132:5
    1182:17, 1185:2, 1185:4, 1218:3,                                                     occasions [2] - 1100:6, 1295:14
    1230:10, 1230:11, 1232:9, 1233:2,
                                                                 O                       occupational [1] - 1103:7
    1234:6, 1235:15, 1240:14, 1243:3,                                                    occupying [1] - 1078:3
                                                o'clock [3] - 1100:14, 1150:17, 1296:1




                                               SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 271 of 283 PageID #: 26042


                                          Bauta v. Greyhound, et al                                                         22
    occur [1] - 1218:17                       1231:12, 1231:14, 1231:18, 1241:7,      1297:8
    occurred [1] - 1055:10                    1241:22, 1242:10, 1245:21, 1245:24,     osborn [2] - 1054:24, 1058:24
    occurs [2] - 1053:3, 1239:3               1245:25, 1246:10                        Ostroff [4] - 1053:22, 1054:13,
    October [3] - 1199:5, 1201:19,            ones [2] - 1191:2, 1202:10              1058:13, 1059:11
    1281:11                                   ongoing [1] - 1259:23                   ostroff [2] - 1058:8, 1060:15
    OF [2] - 1051:1, 1051:12                  open [17] - 1053:1, 1053:16, 1054:22,   otherwise [3] - 1053:15, 1072:18,
    offered [2] - 1177:11, 1177:12            1054:25, 1060:12, 1095:1, 1104:1,       1117:10
    office [25] - 1069:17, 1069:24,           1104:7, 1109:22, 1151:1, 1169:2,        out-of-the-presence [1] - 1054:14
    1069:25, 1070:4, 1075:7, 1075:11,         1239:1, 1272:2, 1295:24, 1296:3,        outcome [3] - 1104:16, 1109:6,
    1075:18, 1075:19, 1076:15, 1076:21,       1297:7                                  1143:17
    1088:9, 1096:19, 1141:19, 1171:3,         opened [3] - 1054:18, 1060:13, 1109:7   outside [26] - 1053:3, 1085:11,
    1181:10, 1181:13, 1202:20, 1217:2,        opening [3] - 1060:1, 1060:24,          1088:22, 1089:1, 1102:25, 1103:1,
    1233:17, 1251:4, 1251:7, 1272:12,         1061:10                                 1108:16, 1109:1, 1119:11, 1120:1,
    1276:15, 1277:3, 1295:3                   opens [4] - 1056:1, 1056:17, 1110:14,   1145:23, 1146:1, 1148:2, 1166:1,
    officer [1] - 1147:3                      1110:15                                 1169:2, 1187:20, 1223:18, 1224:1,
    offices [4] - 1069:16, 1082:15, 1252:1,   operating [1] - 1106:9                  1239:3, 1240:13, 1241:1, 1257:6,
    1276:15                                   opine [1] - 1064:13                     1257:24, 1265:2, 1269:25, 1270:1
    often [6] - 1186:20, 1209:11, 1235:8,     opined [1] - 1247:14                    overall [7] - 1101:21, 1105:8, 1126:22,
    1245:6, 1269:9, 1276:21                   opines [1] - 1248:6                     1127:2, 1127:4, 1255:10, 1259:18
    Ohio [1] - 1052:6                         opinion [42] - 1103:4, 1103:13,         overruled [21] - 1076:18, 1125:22,
    old [1] - 1054:6                          1103:22, 1127:20, 1192:1, 1192:20,      1141:15, 1153:17, 1183:24, 1187:22,
    once [10] - 1131:16, 1146:18, 1147:15,    1212:23, 1213:23, 1222:22, 1223:12,     1189:16, 1194:18, 1240:2, 1247:17,
    1187:9, 1224:6, 1232:12, 1233:5,          1224:6, 1224:7, 1224:9, 1225:12,        1248:12, 1248:23, 1249:14, 1249:21,
    1235:10, 1244:10, 1295:23                 1225:13, 1225:16, 1225:17, 1225:21,     1250:2, 1250:16, 1251:11, 1252:17,
    one [135] - 1054:3, 1054:8, 1055:12,      1226:7, 1226:11, 1226:13, 1226:17,      1286:13, 1286:20, 1294:13
    1056:3, 1057:24, 1058:10, 1059:9,         1227:9, 1236:21, 1237:1, 1237:16,       Overruled [38] - 1100:22, 1107:19,
    1062:9, 1066:16, 1068:20, 1069:16,        1237:18, 1237:23, 1248:13, 1248:19,     1108:2, 1108:9, 1112:4, 1112:8,
    1071:5, 1071:22, 1074:22, 1077:16,        1248:20, 1248:24, 1249:4, 1250:3,       1116:24, 1124:14, 1125:22, 1127:24,
    1078:11, 1083:24, 1084:16, 1090:22,       1257:7, 1271:11, 1272:8, 1272:20,       1153:15, 1155:23, 1156:12, 1157:23,
    1094:11, 1097:5, 1097:6, 1097:22,         1273:8, 1283:13, 1285:7, 1287:24        1174:14, 1205:6, 1206:19, 1208:17,
    1100:9, 1100:13, 1102:14, 1102:15,        opinions [17] - 1200:11, 1200:15,       1212:13, 1213:16, 1216:5, 1217:1,
    1103:22, 1106:14, 1109:19, 1114:14,       1211:19, 1212:20, 1220:21, 1224:4,      1223:15, 1229:17, 1236:24, 1259:3,
    1116:25, 1120:22, 1125:5, 1125:10,        1225:23, 1226:18, 1239:20, 1248:16,     1263:21, 1265:14, 1266:11, 1266:23,
    1126:7, 1126:11, 1126:19, 1136:22,        1250:5, 1256:25, 1269:16, 1269:19,      1275:8, 1276:1, 1276:18, 1277:23,
    1136:23, 1138:10, 1138:13, 1138:22,       1270:6, 1270:9, 1274:7                  1278:4, 1278:15, 1281:20, 1284:5
    1144:12, 1144:13, 1144:17, 1145:14,       opportunities [1] - 1105:16             own [20] - 1059:24, 1111:22, 1164:8,
    1145:18, 1146:8, 1148:13, 1149:19,        opportunity [4] - 1063:12, 1064:4,      1188:12, 1188:13, 1188:18, 1188:19,
    1154:20, 1156:1, 1158:23, 1161:5,         1181:4, 1283:20                         1220:5, 1225:1, 1225:9, 1229:11,
    1163:6, 1163:13, 1171:8, 1171:9,          oppose [1] - 1054:20                    1239:8, 1239:11, 1239:24, 1244:15,
    1173:16, 1174:15, 1178:2, 1183:2,         opposed [3] - 1056:4, 1215:18, 1262:2   1244:17, 1262:14, 1262:16, 1294:17
    1185:16, 1187:14, 1187:16, 1189:7,        opposition [1] - 1059:22
    1190:3, 1190:8, 1190:9, 1190:20,          ops [1] - 1079:24                                         P
    1192:4, 1192:5, 1198:1, 1203:3,           option [3] - 1146:6, 1147:8, 1177:10
    1204:10, 1207:4, 1211:9, 1211:20,         Optum [2] - 1215:6                      P-164-102 [2] - 1125:18, 1125:19
    1217:24, 1218:9, 1218:13, 1218:18,        orange [1] - 1119:6                     P-364-0012 [1] - 1124:1
    1219:9, 1219:13, 1220:22, 1223:12,        oranges [1] - 1058:12                   P-364-0023 [1] - 1116:20
    1227:17, 1231:12, 1231:14, 1231:18,       order [5] - 1120:14, 1216:3, 1229:12,   P-364-0047 [2] - 1122:15, 1122:17
    1237:16, 1237:19, 1239:18, 1240:7,        1248:19, 1256:8                         P-364-0102 [3] - 1128:20, 1129:3,
    1241:7, 1241:22, 1242:10, 1245:21,        ordinarily [1] - 1162:7                 1299:8
    1245:24, 1245:25, 1246:10, 1253:23,       organization [3] - 1157:18, 1157:24,    P-365 [3] - 1132:23, 1133:2, 1299:10
    1262:8, 1267:4, 1267:5, 1269:8,           1158:2                                  P-432-0098 [1] - 1245:20
    1269:14, 1271:1, 1271:4, 1276:22,         organizations [2] - 1157:25, 1158:1     P-457-0017 [1] - 1263:2
    1280:18, 1281:3, 1281:5, 1281:9,          orient [1] - 1116:13                    p.m [5] - 1075:16, 1075:20, 1085:15,
    1282:15, 1282:16, 1282:18, 1282:19,                                               1087:1, 1204:13
                                              original [1] - 1059:20
    1282:22, 1282:23, 1282:24, 1282:25,                                               pace [1] - 1084:12
                                              orthopedic [1] - 1200:8
    1283:13, 1283:18, 1283:25, 1285:3,                                                PAGE [1] - 1298:3
                                              orthopedist [3] - 1232:12, 1233:4,
    1289:12                                                                           page [93] - 1055:20, 1056:12, 1057:10,
                                              1233:12
    one-on-one [1] - 1203:3                                                           1057:18, 1060:4, 1062:25, 1063:15,
                                              orthosis [2] - 1235:20, 1235:25
    one-time [16] - 1217:24, 1218:9,                                                  1063:25, 1071:3, 1071:4, 1074:15,
                                              Osborn [9] - 1054:8, 1054:23, 1058:6,
    1218:13, 1219:9, 1219:13, 1223:12,                                                1076:24, 1088:24, 1094:20, 1106:19,
                                              1058:10, 1058:12, 1059:6, 1059:8,




                                              SN             OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 272 of 283 PageID #: 26043


                                             Bauta v. Greyhound, et al                                                          23
    1108:17, 1110:23, 1116:11, 1116:13,         partially [1] - 1186:10                   perhaps [5] - 1082:12, 1100:9, 1154:9,
    1118:3, 1119:12, 1121:6, 1122:4,            particular [20] - 1081:4, 1091:20,        1189:9, 1209:10
    1122:18, 1123:24, 1125:13, 1129:12,         1091:22, 1092:7, 1098:24, 1099:5,         perilously [1] - 1120:3
    1133:6, 1137:1, 1137:6, 1141:5,             1103:21, 1105:7, 1106:6, 1106:7,          period [7] - 1085:12, 1112:20,
    1141:12, 1142:17, 1142:18, 1142:21,         1113:22, 1117:24, 1118:18, 1118:25,       1159:16, 1171:18, 1234:23, 1272:14,
    1145:7, 1145:24, 1147:24, 1150:20,          1122:4, 1132:5, 1149:6, 1157:5,           1272:15
    1151:16, 1152:7, 1152:9, 1152:11,           1162:12, 1257:23                          permanent [2] - 1285:21, 1288:7
    1156:2, 1157:12, 1157:13, 1160:23,          particularly [2] - 1119:3, 1207:21        permission [4] - 1080:18, 1117:8,
    1165:11, 1165:15, 1167:3, 1172:2,           partner [1] - 1100:18                     1122:20, 1125:19
    1172:12, 1173:5, 1173:10, 1174:22,          parts [2] - 1186:17, 1272:1               permit [1] - 1117:23
    1175:6, 1175:8, 1176:12, 1178:18,           party [2] - 1146:19                       permitted [2] - 1063:10, 1224:8
    1180:20, 1182:8, 1182:9, 1184:8,            pass [1] - 1295:25                        persisted [1] - 1053:19
    1185:2, 1185:4, 1187:14, 1187:15,           passenger [3] - 1054:3, 1061:18,          person [20] - 1056:3, 1059:9, 1072:8,
    1187:16, 1187:23, 1196:13, 1196:20,         1297:8                                    1076:5, 1103:22, 1105:8, 1118:21,
    1213:4, 1217:25, 1218:3, 1218:5,            passengers [5] - 1053:19, 1056:16,        1119:2, 1125:4, 1137:20, 1145:14,
    1223:19, 1228:8, 1237:6, 1240:5,            1059:22, 1059:25, 1060:6                  1151:10, 1151:22, 1158:4, 1166:20,
    1240:14, 1243:3, 1244:3, 1253:25,           past [3] - 1214:12, 1259:1, 1264:1        1179:11, 1192:1, 1262:1, 1269:8,
    1268:4, 1273:16, 1274:14, 1274:15,          patently [1] - 1103:12                    1272:5
    1284:10, 1287:19, 1287:20                   pathology [1] - 1190:2                    person's [1] - 1118:13
    Page [5] - 1149:21, 1149:22, 1155:24,       patient [14] - 1136:13, 1136:15,          personal [3] - 1103:19, 1103:22,
    1160:9, 1160:13                             1136:18, 1137:15, 1139:6, 1152:13,        1237:22
    pages [12] - 1053:17, 1055:8, 1116:5,       1154:1, 1162:12, 1183:20, 1190:17,        personally [2] - 1083:7, 1166:21
    1117:14, 1117:21, 1117:22, 1117:25,         1191:5, 1192:2                            pertinent [1] - 1132:11
    1123:21, 1145:8, 1156:1, 1178:11,           patient's [1] - 1152:20                   ph [1] - 1061:15
    1178:16                                     patients [5] - 1157:21, 1186:5, 1206:8,   Philadelphia [2] - 1057:7, 1058:8
    paid [32] - 1104:18, 1104:21, 1109:6,       1206:16, 1242:22                          phone [6] - 1072:9, 1099:14, 1252:6,
    1109:8, 1109:10, 1109:15, 1109:17,          patina [1] - 1109:11                      1252:13, 1267:24, 1269:8
    1109:23, 1110:5, 1110:10, 1110:16,
                                                pattern [2] - 1191:4, 1258:6              photograph [1] - 1069:22
    1112:1, 1130:4, 1130:5, 1130:22,
                                                pause [5] - 1075:25, 1097:24, 1209:17,    phrase [2] - 1061:17, 1232:25
    1139:12, 1144:6, 1145:1, 1152:4,
                                                1263:4, 1289:14                           phrased [1] - 1226:7
    1152:21, 1153:2, 1153:12, 1154:2,
                                                pay [5] - 1114:17, 1135:20, 1178:12,      physiatrist [2] - 1232:11, 1232:14
    1154:11, 1154:15, 1192:2, 1193:3,
                                                1201:12, 1201:14                          physiatry [2] - 1232:18, 1239:9
    1201:10, 1204:15, 1204:21
                                                paying [1] - 1150:10                      physical [45] - 1069:17, 1069:24,
    pain [43] - 1131:15, 1131:17, 1135:19,
                                                payment [1] - 1109:7                      1075:8, 1096:18, 1096:25, 1103:7,
    1135:21, 1135:23, 1161:23, 1161:25,
                                                pen [1] - 1213:18                         1113:8, 1113:12, 1113:24, 1190:13,
    1171:13, 1171:14, 1179:13, 1180:2,
                                                penalize [1] - 1065:3                     1219:12, 1220:1, 1220:5, 1220:17,
    1186:22, 1186:24, 1187:2, 1187:3,
                                                Penn [7] - 1075:21, 1077:3, 1077:6,       1220:18, 1220:23, 1220:24, 1221:21,
    1187:10, 1187:12, 1187:13, 1187:25,
                                                1077:13, 1082:17, 1088:10, 1098:10        1222:2, 1222:4, 1222:9, 1223:7,
    1189:2, 1189:11, 1189:20, 1190:5,
                                                Pennsylvania [2] - 1053:23, 1054:23       1225:2, 1227:2, 1227:11, 1227:12,
    1190:12, 1190:13, 1191:10, 1192:12,
                                                people [19] - 1053:23, 1057:7, 1058:4,    1231:18, 1231:19, 1232:16, 1232:21,
    1203:12, 1203:14, 1204:14, 1205:9,
                                                1060:2, 1061:6, 1061:15, 1083:19,         1239:8, 1239:23, 1239:25, 1241:20,
    1207:15, 1209:8, 1209:13, 1232:14,
                                                1102:6, 1103:16, 1103:17, 1112:11,        1241:21, 1241:23, 1244:9, 1263:25,
    1234:13, 1234:14, 1234:15, 1234:19,
                                                1113:1, 1124:23, 1127:10, 1139:10,        1264:4, 1264:6, 1269:20, 1285:7,
    1234:21, 1260:3, 1283:2
                                                1147:17, 1163:13, 1192:15, 1206:4         1285:9, 1285:13, 1285:25
    paint [2] - 1110:1, 1110:2
                                                per [19] - 1130:7, 1191:4, 1222:4,        physically [1] - 1072:16
    paints [1] - 1092:1
                                                1222:8, 1232:4, 1232:5, 1232:11,          physician [10] - 1065:4, 1065:14,
    Panasonic [1] - 1071:22
                                                1232:12, 1232:13, 1235:10, 1236:8,        1066:14, 1136:4, 1141:17, 1153:22,
    panel [1] - 1123:7
                                                1236:9, 1244:11, 1245:2, 1261:10,         1153:25, 1233:22, 1281:22
    paper [1] - 1213:18
                                                1261:12, 1261:17                          Physician [1] - 1250:18
    paralegal [1] - 1120:13
                                                percent [10] - 1084:7, 1095:14, 1157:3,   physician's [2] - 1230:5, 1231:4
    parameters [3] - 1117:17, 1118:13,
                                                1192:8, 1195:4, 1195:7, 1195:21,          Physicians [6] - 1215:9, 1215:17,
    1123:5
                                                1195:22, 1195:24, 1195:25                 1215:19, 1217:14, 1252:19, 1267:18
    pardon [5] - 1078:16, 1130:11,
                                                percentage [4] - 1194:25, 1195:13,        physicians [6] - 1066:11, 1139:19,
    1210:12, 1252:5, 1255:12
                                                1195:15                                   1186:1, 1248:25, 1258:6
    parenthesis [1] - 1230:20
                                                percentile [4] - 1169:25, 1170:2,         pick [2] - 1059:9, 1218:18
    part [16] - 1056:7, 1056:8, 1130:13,
                                                1179:6                                    picked [2] - 1089:12, 1218:16
    1134:17, 1163:23, 1179:1, 1186:16,
                                                percentiles [1] - 1127:8                  picture [4] - 1092:1, 1113:19, 1191:14,
    1197:18, 1204:15, 1207:24, 1225:8,
                                                perfectly [2] - 1180:12, 1191:8           1258:2
    1226:10, 1227:15, 1239:21, 1272:7,
                                                performance [1] - 1127:5                  piece [2] - 1091:14, 1094:11
    1279:25
                                                performed [1] - 1086:8                    piling [1] - 1238:7




                                               SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 273 of 283 PageID #: 26044


                                             Bauta v. Greyhound, et al                                                         24
    pill [3] - 1131:17, 1179:13, 1180:3         playing [14] - 1082:20, 1082:22,          prescribed [2] - 1234:21, 1235:10
    pinched [1] - 1190:3                        1082:24, 1083:3, 1084:14, 1087:20,        presence [4] - 1053:3, 1054:14,
    Pine [1] - 1202:21                          1088:15, 1089:13, 1098:2, 1098:12,        1169:2, 1239:3
    Pittsburgh [1] - 1053:25                    1098:23, 1099:3, 1101:2, 1102:17          present [10] - 1054:13, 1095:1, 1104:1,
    place [10] - 1053:10, 1061:14, 1089:1,      Plaza [1] - 1052:17                       1104:7, 1109:13, 1151:1, 1197:12,
    1103:1, 1106:3, 1106:6, 1146:1,             plenty [3] - 1062:6, 1182:5, 1271:19      1197:18, 1224:18, 1259:25
    1148:2, 1241:1, 1252:22                     plug [1] - 1080:2                         presentations [4] - 1197:15, 1197:23,
    places [1] - 1089:24                        pocket [2] - 1098:17, 1098:20             1197:24, 1256:7
    plaintiff [15] - 1062:22, 1063:4,           podium [1] - 1081:23                      presented [7] - 1177:25, 1221:25,
    1065:3, 1068:21, 1135:3, 1140:12,           point [26] - 1066:13, 1079:20, 1080:1,    1260:1, 1260:2, 1270:8, 1272:6,
    1193:12, 1194:4, 1195:25, 1255:4,           1090:13, 1093:4, 1094:2, 1117:6,          1272:24
    1255:10, 1255:17, 1259:23, 1261:9,          1117:24, 1120:25, 1134:12, 1162:17,       presume [1] - 1220:7
    1286:7                                      1166:7, 1166:9, 1173:19, 1174:8,          pretty [14] - 1060:14, 1084:7, 1095:7,
    Plaintiff [6] - 1051:4, 1051:16,            1178:12, 1189:6, 1211:11, 1211:12,        1098:7, 1131:14, 1132:18, 1132:20,
    1051:21, 1067:23, 1193:20, 1289:23          1217:11, 1227:5, 1233:24, 1265:13,        1136:16, 1141:22, 1142:10, 1144:19,
    plaintiff's [2] - 1065:4, 1251:1            1281:12, 1282:21                          1149:1, 1164:13, 1252:14
    Plaintiff's [16] - 1081:1, 1081:2,          points [3] - 1055:12, 1127:4, 1243:1      previous [1] - 1175:6
    1081:17, 1081:18, 1116:11, 1117:11,         pool [1] - 1233:22                        previously [6] - 1054:20, 1086:14,
    1117:20, 1118:5, 1123:19, 1123:21,          poor [10] - 1174:2, 1174:9, 1175:1,       1115:11, 1117:22, 1128:12, 1164:19
    1129:3, 1133:2, 1299:4, 1299:6,             1175:15, 1175:23, 1176:1, 1176:4,         price [2] - 1230:4, 1267:17
    1299:8, 1299:10                             1177:16, 1180:8, 1181:3                   pricing [6] - 1215:2, 1215:25, 1216:18,
    plaintiffs [6] - 1054:8, 1067:13,           portion [3] - 1054:14, 1082:17, 1245:5    1251:21, 1252:2, 1267:20
    1095:21, 1101:18, 1195:14, 1195:22          pose [2] - 1275:11, 1275:12               primarily [7] - 1102:1, 1194:11,
    Plaintiffs [1] - 1051:15                    position [5] - 1066:9, 1157:15,           1194:13, 1249:11, 1249:18, 1258:15,
    plan [68] - 1135:3, 1155:3, 1169:16,        1157:21, 1158:10, 1178:15                 1286:3
    1210:22, 1212:3, 1215:3, 1216:12,           positions [1] - 1157:16                   Princeton [1] - 1198:3
    1217:21, 1219:3, 1219:4, 1220:2,            possible [2] - 1116:2, 1184:9             private [5] - 1068:18, 1215:21, 1216:3,
    1220:14, 1220:18, 1221:8, 1224:12,          possibly [1] - 1162:13                    1216:6, 1290:11
    1224:16, 1229:25, 1230:20, 1232:2,          post [5] - 1114:15, 1137:19, 1139:14,     probable [1] - 1190:2
    1234:8, 1237:19, 1241:3, 1246:16,           1204:4, 1205:25                           probation [1] - 1176:23
    1248:9, 1249:23, 1255:9, 1255:16,           post-surgery [1] - 1205:25                problem [11] - 1056:7, 1057:2,
    1255:18, 1255:19, 1255:20, 1256:21,         post-surgical [1] - 1204:4                1091:23, 1120:20, 1134:12, 1135:12,
    1257:22, 1258:3, 1259:7, 1259:18,           posted [1] - 1136:12                      1203:19, 1206:21, 1228:5, 1271:21
    1259:24, 1260:14, 1260:17, 1261:1,          postsurgery [1] - 1234:23                 problems [3] - 1131:16, 1171:16,
    1261:4, 1261:11, 1261:17, 1262:8,           potential [2] - 1158:24, 1265:8           1280:20
    1262:9, 1262:22, 1263:13, 1263:19,          potentially [1] - 1286:10                 Procedural [1] - 1252:20
    1264:10, 1266:9, 1266:14, 1266:16,          power [1] - 1118:19                       procedure [1] - 1106:9
    1266:25, 1269:15, 1275:5, 1275:16,          practice [15] - 1095:17, 1144:23,         procedures [1] - 1257:1
    1275:22, 1280:1, 1280:6, 1280:16,           1198:12, 1216:21, 1251:8, 1257:6,         proceed [10] - 1077:6, 1095:2, 1111:1,
    1282:2, 1282:16, 1282:18, 1283:22,          1257:24, 1259:5, 1276:7, 1276:23,         1122:1, 1134:2, 1137:3, 1137:9,
    1284:3, 1285:22, 1286:8, 1286:10,           1276:24, 1277:6, 1277:7, 1278:6,          1142:19, 1150:5, 1229:1
    1286:11                                     1278:7                                    proceeded [4] - 1053:18, 1075:21,
    planner [15] - 1193:12, 1194:14,            practices [1] - 1276:20                   1087:12, 1242:20
    1194:23, 1219:25, 1224:12, 1224:22,         practicing [3] - 1091:1, 1091:3, 1091:6   proceedings [1] - 1289:14
    1225:1, 1225:5, 1239:20, 1253:1,                                                      Proceedings [1] - 1052:18
                                                pre [1] - 1169:19
    1254:10, 1254:15, 1254:20, 1254:22,                                                   process [1] - 1111:10
                                                pre-injury [1] - 1169:19
    1272:8                                                                                processing [1] - 1127:6
                                                precisely [1] - 1147:7
    planner's [1] - 1225:9                                                                produced [6] - 1052:19, 1072:13,
                                                preexisting [1] - 1269:20
    planning [6] - 1197:12, 1197:19,                                                      1081:20, 1088:8, 1089:14, 1089:23
                                                prefer [2] - 1076:11, 1178:22
    1197:24, 1256:10, 1256:13, 1264:12                                                    profession [2] - 1106:10, 1251:6
                                                prejudice [1] - 1092:20
    plans [8] - 1195:6, 1195:9, 1195:12,                                                  Professional [1] - 1196:16
                                                preparation [2] - 1291:7, 1294:5
    1198:13, 1212:16, 1254:24, 1255:24,
                                                prepare [4] - 1195:6, 1219:3, 1219:4,     professional [6] - 1139:15, 1193:3,
    1267:21
                                                1258:3                                    1197:3, 1215:23, 1237:23, 1256:6
    plastic [1] - 1059:2
                                                prepared [12] - 1053:21, 1056:16,         professionals [3] - 1198:5, 1198:6,
    plateau [2] - 1186:5, 1193:4
                                                1056:20, 1057:8, 1062:13, 1129:22,        1252:21
    plateaus [1] - 1131:2                                                                 Professionals [1] - 1197:6
                                                1195:9, 1195:13, 1219:7, 1220:2,
    play [6] - 1056:3, 1207:12, 1264:25,                                                  proffered [1] - 1146:20
                                                1249:18, 1263:13
    1270:4, 1270:7
                                                preparing [4] - 1215:1, 1249:19,          program [10] - 1079:24, 1215:9,
    played [7] - 1082:4, 1082:18, 1089:23,
                                                1259:7, 1259:18                           1215:11, 1216:7, 1231:21, 1231:22,
    1102:13, 1105:4, 1111:15, 1270:24                                                     1244:13, 1244:19, 1251:6, 1261:21
                                                prescribe [1] - 1227:11




                                               SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 274 of 283 PageID #: 26045


                                         Bauta v. Greyhound, et al                                                             25
    programs [1] - 1267:16                   1256:6                                    quickly [3] - 1053:9, 1285:17, 1289:9
    progress [2] - 1128:18, 1144:20          publish [5] - 1080:19, 1117:8, 1118:4,    quiet [3] - 1062:24, 1063:18, 1065:9
    progressed [1] - 1272:6                  1122:20, 1125:19                          quite [8] - 1063:13, 1064:7, 1139:25,
    project [2] - 1218:21, 1251:9            published [2] - 1082:3, 1233:20           1186:7, 1190:25, 1230:15, 1249:15,
    projected [2] - 1216:21, 1237:3          pull [15] - 1122:15, 1135:5, 1140:12,     1280:4
    projection [2] - 1246:5, 1261:22         1141:5, 1160:23, 1171:24, 1174:22,        quote [1] - 1053:17
    projections [5] - 1219:21, 1239:25,      1177:20, 1184:24, 1185:3, 1187:14,
    1251:2, 1251:14, 1259:21                 1203:18, 1240:8, 1263:2, 1287:10
                                             pulling [1] - 1091:12
                                                                                                         R
    promote [1] - 1206:10
    prompted [2] - 1226:2, 1260:17           purchased [2] - 1216:7, 1216:8            Rabin [2] - 1200:4, 1282:1
    proof [2] - 1094:12, 1148:21             purpose [2] - 1245:3, 1270:6              radiated [1] - 1189:2
    proper [2] - 1063:22, 1170:22            purposely [1] - 1124:15                   radiates [1] - 1187:25
    properly [1] - 1146:8                    push [2] - 1066:1, 1164:17                radiating [5] - 1187:10, 1187:13,
    proposition [1] - 1181:2                 pushed [1] - 1187:5                       1189:11, 1189:20, 1190:5
    Provder [8] - 1135:2, 1224:16, 1225:1,   pushing [1] - 1084:1                      radiological [1] - 1200:11
    1251:15, 1251:20, 1253:5, 1261:10,       put [37] - 1081:6, 1117:5, 1123:24,       radiologist [1] - 1200:12
    1267:23                                  1164:21, 1181:22, 1183:4, 1183:6,         raise [9] - 1053:5, 1059:13, 1059:14,
    Provder's [2] - 1224:16, 1261:4          1183:8, 1183:10, 1183:20, 1205:8,         1059:15, 1062:18, 1067:14, 1193:13,
    provder's [1] - 1286:15                  1205:20, 1212:4, 1213:18, 1213:22,        1289:15, 1296:5
    prove [2] - 1092:14, 1166:22             1215:3, 1216:21, 1220:13, 1220:17,        raising [1] - 1066:15
    Provenzale [1] - 1200:12                 1224:16, 1225:24, 1226:17, 1237:2,        rally [1] - 1250:22
    provide [3] - 1146:17, 1253:3, 1291:3    1245:16, 1257:13, 1257:16, 1259:9,        RAMON [3] - 1051:12, 1053:2, 1239:2
    provided [17] - 1113:19, 1130:2,         1259:19, 1259:20, 1259:24, 1260:14,       ran [1] - 1059:11
    1130:16, 1132:4, 1191:20, 1200:2,        1271:8, 1274:21, 1280:17, 1280:24,        random [1] - 1096:13
    1214:14, 1231:1, 1247:8, 1248:5,         1282:20, 1285:22                          range [8] - 1070:9, 1124:25, 1125:8,
    1253:12, 1260:22, 1260:24, 1260:25,      putting [4] - 1064:15, 1103:18, 1152:3,   1171:23, 1195:17, 1195:18, 1251:21
    1275:23, 1276:3, 1277:21                 1280:16                                   ranking [2] - 1126:6, 1163:13
    provider [1] - 1293:6                                                              rather [6] - 1110:10, 1148:24, 1153:24,
    providers [2] - 1260:22, 1267:24                           Q                       1170:2, 1233:9, 1277:3
    provides [1] - 1123:2                                                              rationale [1] - 1152:1
    providing [4] - 1128:12, 1130:25,        qEEG [25] - 1063:9, 1115:18, 1116:4,      ratios [1] - 1126:22
    1264:17, 1264:18                         1116:13, 1116:17, 1117:25, 1120:4,        RAYMOND [1] - 1051:18
    Psychological [2] - 1197:7, 1197:8       1120:7, 1122:5, 1122:18, 1158:25,         rays [5] - 1230:17, 1230:21, 1231:1
    psychological [4] - 1145:9, 1208:4,      1159:6, 1159:10, 1162:5, 1162:18,         reach [1] - 1186:5
    1208:10, 1229:20                         1162:19, 1162:22, 1162:25, 1163:9,        reached [3] - 1127:20, 1128:10,
    psychologist [4] - 1140:4, 1207:21,      1163:11, 1163:13, 1163:21, 1164:5,        1193:4
    1264:12, 1281:23                         1164:8, 1166:10                           read [34] - 1056:14, 1067:1, 1067:3,
    psychology [8] - 1194:11, 1194:13,       qEEG's [4] - 1115:23, 1159:15,            1108:4, 1108:7, 1147:9, 1147:19,
    1197:9, 1197:16, 1197:23, 1208:1,        1159:20, 1164:12                          1147:20, 1149:7, 1161:9, 1172:21,
    1254:17, 1254:18                         qEEGs [1] - 1186:17                       1179:2, 1179:7, 1179:19, 1179:22,
    psychotherapist [1] - 1264:8             quadrant [2] - 1123:9, 1123:10            1179:25, 1185:5, 1211:3, 1211:5,
    psychotherapy [24] - 1223:13,            qualified [1] - 1227:12                   1213:12, 1219:1, 1221:18, 1226:1,
    1226:11, 1226:14, 1226:19, 1227:13,      qualify [2] - 1066:2, 1204:25             1226:3, 1246:15, 1249:3, 1277:16,
    1227:16, 1227:19, 1227:22, 1229:6,       quantify [2] - 1202:16, 1204:25           1280:15, 1280:18, 1280:24, 1287:6,
    1229:22, 1230:2, 1230:7, 1263:1,         quarter [2] - 1168:2, 1168:12             1296:25, 1297:5
    1263:9, 1264:7, 1264:13, 1264:19,        QUESTION [2] - 1237:16, 1237:21           read-in [1] - 1296:25
    1279:18, 1280:1, 1280:6, 1287:2,         questioning [4] - 1063:10, 1115:20,       reading [8] - 1058:1, 1156:8, 1179:5,
    1288:9, 1288:14, 1288:18                 1186:2, 1241:4                            1179:6, 1179:24, 1182:25, 1183:15,
    PT [6] - 1096:22, 1106:14, 1219:21,      questions [34] - 1056:6, 1080:20,         1222:15
    1263:1, 1263:8, 1263:18                  1101:8, 1108:11, 1111:24, 1112:10,        ready [5] - 1097:25, 1169:3, 1169:6,
    PTO [2] - 1069:16, 1070:4                1112:13, 1114:2, 1114:4, 1114:24,         1204:17, 1205:12
    PTSD [24] - 1062:22, 1063:2, 1063:3,     1120:5, 1133:4, 1149:6, 1149:10,          real [3] - 1063:2, 1143:25, 1191:13
    1063:4, 1063:11, 1063:14, 1063:17,       1161:11, 1166:9, 1188:22, 1191:24,        realized [2] - 1082:13, 1181:8
    1063:19, 1064:1, 1064:10, 1064:13,       1193:7, 1237:14, 1237:25, 1241:25,        really [17] - 1056:8, 1095:23, 1099:1,
    1064:19, 1064:21, 1065:7, 1065:8,        1244:3, 1253:19, 1257:12, 1270:4,         1132:17, 1134:10, 1143:3, 1145:7,
    1065:11, 1065:15, 1065:19, 1065:25,      1274:2, 1276:4, 1279:17, 1279:19,         1149:25, 1152:24, 1175:21, 1180:18,
    1066:6, 1066:8, 1066:19, 1114:15,        1287:19, 1288:10, 1288:20, 1295:17        1181:15, 1181:23, 1188:14, 1202:16,
    1114:19                                  quibble [1] - 1066:10                     1216:6, 1221:16
    public [1] - 1097:25                     quibbling [1] - 1066:16                   realm [1] - 1158:13
    publications [3] - 1196:14, 1197:9,      quick [1] - 1098:18                       realms [1] - 1188:19




                                             SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 275 of 283 PageID #: 26046


                                            Bauta v. Greyhound, et al                                                          26
    reask [1] - 1253:8                         1229:9, 1229:18, 1230:25, 1231:25,        1116:17, 1132:7, 1132:14, 1254:18
    reason [17] - 1054:5, 1069:11,             1232:3, 1232:10, 1237:20, 1237:21,        relates [1] - 1131:25
    1109:24, 1138:22, 1144:24, 1148:12,        1239:20, 1241:12, 1241:16, 1242:16,       relation [2] - 1115:19, 1241:22
    1184:3, 1184:5, 1192:9, 1215:17,           1244:16, 1246:13, 1246:20, 1247:7,        relationship [1] - 1191:22
    1241:17, 1242:5, 1252:7, 1252:8,           1248:14, 1249:3, 1256:23, 1257:16,        relationships [1] - 1159:21
    1262:4, 1262:8, 1285:22                    1258:3, 1258:5, 1258:14, 1259:7,          relative [11] - 1062:9, 1064:1, 1066:19,
    reasonable [6] - 1129:25, 1130:3,          1259:10, 1259:22, 1260:18, 1260:19,       1134:25, 1135:17, 1154:13, 1155:18,
    1130:17, 1212:4, 1227:7, 1255:14           1260:22, 1262:10, 1263:15, 1264:4,        1265:9, 1270:4, 1285:24, 1295:18
    reasoning [1] - 1125:6                     1265:18, 1267:13, 1269:16, 1277:16,       relaxant [2] - 1206:24, 1234:11
    reasons [3] - 1054:20, 1065:9, 1147:6      1278:16, 1278:20, 1278:21, 1278:23,       relevance [3] - 1092:25, 1258:16,
    reassess [1] - 1217:11                     1278:25, 1279:21, 1281:13, 1281:14,       1265:3
    rebut [1] - 1061:20                        1281:21                                   relevant [15] - 1092:12, 1092:14,
    rebuttal [2] - 1054:4, 1054:12             recover [1] - 1127:11                     1092:18, 1092:19, 1093:9, 1093:12,
    receive [2] - 1081:16, 1117:20             recovery [1] - 1193:4                     1093:15, 1093:20, 1093:21, 1094:8,
    received [10] - 1081:18, 1111:7,           RECROSS [2] - 1169:12, 1298:17            1094:16, 1116:20, 1183:7, 1270:9,
    1117:12, 1118:5, 1128:25, 1129:3,          rECROSS [1] - 1285:15                     1272:4
    1133:1, 1133:2, 1240:4, 1256:12            RECROSS-EXAMINATION [1] -                 reliable [1] - 1215:15
    receiving [4] - 1081:13, 1208:6,           1298:17                                   relied [14] - 1163:2, 1163:6, 1220:3,
    1208:10, 1263:25                           rECROSS-EXAMINATION [1] -                 1229:18, 1248:13, 1249:18, 1249:24,
    recently [7] - 1139:25, 1155:4,            1285:15                                   1251:1, 1260:19, 1285:18, 1285:23,
    1164:13, 1265:8, 1275:15, 1278:23,         red [4] - 1119:7, 1123:6, 1123:8          1286:3, 1286:6, 1287:1
    1291:7                                     redaction [4] - 1117:19, 1117:21,         relies [1] - 1216:24
    recess [2] - 1104:6, 1168:14               1128:21, 1129:1                           rely [10] - 1150:2, 1219:2, 1220:23,
    recognize [2] - 1087:22, 1088:11           REDIRECT [8] - 1111:4, 1188:23,           1229:11, 1229:13, 1239:20, 1249:22,
    recognizing [1] - 1079:12                  1274:4, 1286:23, 1298:8, 1298:12,         1257:22, 1281:25, 1288:3
    recollection [7] - 1143:9, 1194:10,        1298:16, 1298:18                          relying [1] - 1288:15
    1203:18, 1205:21, 1209:12, 1241:13,        reduce [3] - 1135:20, 1135:24,            remain [4] - 1077:22, 1085:11, 1140:6,
    1241:19                                    1275:21                                   1259:23
    recommend [2] - 1127:25, 1128:2            refer [3] - 1116:5, 1148:25, 1223:4       Remediation [1] - 1192:11
    recommendation [1] - 1247:21               reference [10] - 1057:22, 1059:21,        remember [33] - 1070:21, 1073:11,
    recommendations [3] - 1210:21,             1063:3, 1110:13, 1116:3, 1231:5,          1074:1, 1075:1, 1078:15, 1084:6,
    1239:12, 1257:21                           1231:6, 1233:16, 1233:22, 1250:19         1109:15, 1134:13, 1136:19, 1143:3,
    recommended [4] - 1223:1, 1244:19,         Reference [4] - 1215:10, 1215:19,         1143:4, 1143:6, 1149:5, 1149:9,
    1250:7, 1285:12                            1252:19, 1267:18                          1150:4, 1150:10, 1151:7, 1156:7,
    Record [2] - 1108:7, 1226:3                referenced [2] - 1058:3, 1191:15          1158:13, 1158:23, 1159:5, 1160:7,
    record [18] - 1058:8, 1060:11,             references [1] - 1066:4                   1189:25, 1203:11, 1203:12, 1225:6,
    1114:16, 1116:5, 1122:17, 1124:1,          referred [4] - 1059:20, 1122:8,           1238:5, 1241:25, 1261:12, 1274:8,
    1128:24, 1135:11, 1145:14, 1188:7,         1217:24, 1218:4                           1279:19, 1293:8, 1293:10
    1189:1, 1196:14, 1211:5, 1220:22,          referring [6] - 1056:15, 1057:23,         remembered [1] - 1288:12
    1220:24, 1229:6, 1278:25                   1145:5, 1175:4, 1208:18, 1248:1           remind [2] - 1115:3, 1207:7
    recorded [7] - 1052:18, 1071:13,           reflects [1] - 1191:5                     remove [3] - 1246:16, 1264:10,
    1079:21, 1080:11, 1084:8, 1187:12,         refresh [3] - 1143:9, 1203:18, 1205:20    1266:13
    1189:8                                     refused [1] - 1290:20                     removed [3] - 1246:19, 1246:22,
    recording [4] - 1071:11, 1072:19,          regarding [6] - 1065:6, 1113:20,          1246:23
    1147:3, 1147:4                             1169:19, 1177:24, 1255:23, 1295:19        render [1] - 1103:21
    records [105] - 1053:18, 1053:21,          regardless [7] - 1064:11, 1078:14,        rendered [1] - 1129:6
    1056:15, 1060:8, 1063:11, 1066:11,         1078:19, 1092:6, 1130:21, 1152:20,        renders [1] - 1066:13
    1068:24, 1069:9, 1116:16, 1123:25,         1256:24                                   renew [1] - 1270:5
    1131:24, 1132:2, 1132:7, 1135:15,          regards [1] - 1107:22                     renowned [1] - 1249:2
    1135:16, 1158:20, 1169:22, 1170:3,         regular [1] - 1192:13                     repeat [3] - 1174:18, 1194:19, 1231:17
    1188:9, 1189:8, 1199:20, 1199:23,          Rehabilitation [1] - 1197:6               repeating [1] - 1218:11
    1199:24, 1201:22, 1201:25, 1202:7,         rehabilitation [4] - 1197:13, 1232:16,    repeats [1] - 1218:13
    1202:15, 1202:17, 1204:16, 1204:20,        1233:11, 1258:20                          rephrase [6] - 1155:17, 1195:23,
    1204:24, 1205:2, 1205:3, 1205:7,           Reitan [10] - 1124:2, 1124:6, 1125:12,    1221:7, 1226:9, 1258:11, 1280:23
    1208:12, 1208:21, 1210:23, 1213:13,        1126:2, 1134:17, 1144:21, 1176:18,        replaced [1] - 1236:5
    1213:20, 1219:15, 1219:20, 1219:23,        1190:22, 1191:3, 1191:8                   report [64] - 1071:15, 1071:19,
    1219:25, 1220:12, 1220:16, 1221:18,        relate [2] - 1132:12, 1197:15             1116:13, 1116:17, 1122:18, 1125:11,
    1221:20, 1222:1, 1224:5, 1225:14,          related [15] - 1063:9, 1107:3, 1107:13,   1125:12, 1134:18, 1135:2, 1136:8,
    1226:8, 1226:17, 1227:1, 1227:6,           1107:17, 1107:22, 1107:24, 1109:5,        1169:21, 1198:18, 1198:25, 1199:5,
    1227:9, 1227:25, 1228:1, 1229:8,           1109:9, 1109:25, 1111:25, 1115:18,        1199:17, 1205:20, 1210:7, 1210:8,




                                              SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 276 of 283 PageID #: 26047


                                          Bauta v. Greyhound, et al                                                             27
    1212:7, 1212:9, 1212:21, 1213:5,          responses [1] - 1190:19                   1113:8, 1132:19
    1213:8, 1213:19, 1213:22, 1215:2,         responsibility [2] - 1146:17, 1146:22     running [2] - 1097:18, 1105:3
    1216:14, 1217:7, 1219:1, 1219:13,         rest [9] - 1054:11, 1090:7, 1090:8,       runs [1] - 1129:15
    1222:16, 1222:18, 1222:22, 1222:25,       1172:13, 1179:14, 1233:7, 1235:16,        Russo [1] - 1214:20
    1224:8, 1236:9, 1245:4, 1246:14,          1242:9, 1245:13                           Rye [1] - 1052:13
    1246:18, 1247:11, 1247:13, 1248:14,       restriction [1] - 1205:3
    1249:11, 1250:20, 1260:23, 1270:14,
    1270:17, 1270:19, 1281:11, 1282:20,
                                              restrictions [1] - 1205:4                                  S
                                              restroom [1] - 1104:3
    1285:19, 1286:15, 1287:1, 1288:6,         result [4] - 1115:25, 1116:22, 1123:16,   Saal [2] - 1067:7, 1210:10
    1288:15, 1290:18, 1290:21, 1290:25,       1200:19                                   SAAL [1] - 1052:14
    1293:10, 1293:11, 1294:6, 1294:8,         results [30] - 1109:7, 1115:23,           SABRINA [1] - 1051:8
    1295:19                                   1117:25, 1120:4, 1124:2, 1131:1,          Sabrina [2] - 1052:4, 1052:10
    reported [3] - 1132:12, 1134:12,          1158:25, 1159:6, 1159:9, 1161:19,         sakes [1] - 1188:18
    1205:1                                    1163:4, 1164:15, 1164:22, 1171:10,        sanction [1] - 1090:23
    reporter [10] - 1067:18, 1115:5,          1171:20, 1172:15, 1173:14, 1173:25,       sat [2] - 1171:17, 1260:20
    1115:6, 1146:19, 1147:22, 1148:17,        1174:4, 1174:9, 1174:12, 1174:19,         save [2] - 1199:22, 1256:8
    1156:10, 1172:25, 1193:16, 1289:18        1174:25, 1175:17, 1175:18, 1175:19,       saw [42] - 1071:19, 1072:16, 1074:22,
    Reporter [8] - 1052:17, 1145:18,          1176:7, 1176:12, 1176:13, 1191:18         1079:10, 1079:17, 1079:18, 1087:15,
    1145:20, 1145:21, 1146:16, 1147:10,       resume [1] - 1097:15                      1096:2, 1097:6, 1100:6, 1100:24,
    1147:19, 1147:20                          resumes [1] - 1097:17                     1101:2, 1101:4, 1101:6, 1101:7,
    reporting [2] - 1249:12, 1249:19          retain [1] - 1146:7                       1102:12, 1103:19, 1105:19, 1106:12,
    reports [13] - 1116:4, 1199:25, 1200:3,   retained [6] - 1065:24, 1136:3, 1199:2,   1107:12, 1113:11, 1124:11, 1125:2,
    1201:6, 1201:7, 1212:17, 1213:25,         1201:18, 1247:1, 1257:13                  1138:8, 1153:13, 1178:17, 1189:21,
    1249:22, 1277:21, 1285:23, 1294:14,       retention [2] - 1212:1, 1213:18           1205:7, 1206:2, 1216:20, 1226:15,
    1294:17, 1294:19                          retested [1] - 1176:15                    1230:25, 1234:17, 1234:19, 1262:17,
    represent [7] - 1090:6, 1090:7, 1146:5,   retired [1] - 1136:3                      1263:11, 1265:16, 1275:5, 1275:14,
    1146:7, 1147:18, 1147:21                  revealed [1] - 1214:5                     1291:19, 1292:11, 1295:5
    representation [2] - 1084:11, 1105:10     review [26] - 1053:20, 1080:1,            scale [3] - 1119:6, 1126:6, 1126:23
    representative [1] - 1270:8               1135:16, 1145:13, 1145:16, 1146:6,        scant [1] - 1066:11
    represented [2] - 1053:23, 1054:1         1147:4, 1149:11, 1149:13, 1164:22,        scenario [18] - 1205:10, 1210:24,
    representing [2] - 1199:12, 1247:1        1170:3, 1170:7, 1200:11, 1200:22,         1212:4, 1212:6, 1212:8, 1212:10,
    request [5] - 1063:3, 1114:20, 1146:3,    1201:2, 1201:22, 1201:25, 1204:15,        1212:18, 1219:4, 1220:25, 1221:3,
    1147:11, 1270:5                           1224:4, 1236:13, 1241:12, 1246:20,        1225:15, 1225:23, 1249:10, 1249:17,
    requested [3] - 1146:11, 1146:18,         1259:22, 1269:15, 1280:12, 1294:4         1249:19, 1256:22, 1286:11, 1286:17
    1147:9                                    reviewed [27] - 1115:19, 1135:14,         scene [1] - 1086:3
    require [1] - 1248:13                     1173:25, 1188:9, 1200:15, 1200:23,        schedule [1] - 1111:22
    required [3] - 1066:5, 1111:11,           1200:24, 1202:7, 1202:10, 1202:14,        scheduled [2] - 1111:21, 1131:8
    1179:12                                   1202:18, 1204:20, 1208:12, 1213:20,       school [2] - 1169:21, 1170:3
    requires [2] - 1215:21, 1216:2            1216:13, 1216:15, 1220:12, 1230:25,       scope [7] - 1157:5, 1187:20, 1212:1,
    research [2] - 1215:2, 1295:24            1231:25, 1232:3, 1250:8, 1258:3,          1213:18, 1257:6, 1257:24, 1265:3
    residence [11] - 1078:9, 1078:11,         1260:18, 1264:4, 1279:22, 1286:15,        score [1] - 1183:20
    1078:18, 1078:19, 1078:21, 1084:18,       1291:7                                    scored [5] - 1171:22, 1180:11,
    1084:19, 1085:6, 1085:11, 1096:9,         reviewing [5] - 1158:19, 1200:19,         1190:21, 1191:7, 1191:9
    1292:16                                   1258:5, 1258:14, 1259:7                   scores [14] - 1124:7, 1124:12,
    resolve [2] - 1297:2, 1297:3              revision [1] - 1067:7                     1124:17, 1124:19, 1124:21, 1125:13,
    resolved [1] - 1297:4                     revisit [1] - 1114:21                     1126:2, 1126:18, 1126:19, 1126:21,
    respect [12] - 1069:14, 1113:5,           REYES [3] - 1051:12, 1053:2, 1239:2       1179:4, 1179:5, 1184:6, 1191:4
    1208:25, 1219:12, 1239:8, 1239:19,        ridiculous [1] - 1224:24                  SCOTT [2] - 1067:19, 1298:5
    1239:23, 1242:9, 1244:5, 1244:9,          ridiculously [1] - 1243:1                 Scott [3] - 1067:13, 1067:19, 1293:22
    1282:3, 1285:6                            ridiculousness [1] - 1166:18              sCOTT [1] - 1067:22
    respectfully [1] - 1148:15                ring [1] - 1278:10                        screen [17] - 1089:25, 1097:19,
    respond [7] - 1055:3, 1055:14,            risks [1] - 1178:19                       1117:5, 1123:24, 1126:12, 1126:13,
    1057:19, 1063:6, 1063:7, 1089:22,         road [2] - 1054:21, 1148:20               1126:16, 1129:12, 1137:2, 1151:12,
    1138:5                                    roll [2] - 1102:11, 1264:22               1151:13, 1157:9, 1172:7, 1205:20,
    responded [4] - 1138:22, 1138:25,         room [1] - 1262:18                        1222:18, 1226:15, 1240:9
    1139:13, 1142:25                          round [2] - 1145:9, 1179:16               screens [13] - 1080:19, 1116:7,
    responding [1] - 1053:14                  rule [1] - 1146:20                        1129:9, 1135:6, 1177:23, 1196:3,
    response [10] - 1056:11, 1057:4,          ruling [5] - 1066:17, 1108:1, 1109:9,     1196:5, 1198:21, 1213:2, 1217:19,
    1062:24, 1065:10, 1137:8, 1137:13,        1122:25, 1297:7                           1237:7, 1263:3, 1274:10
    1139:1, 1161:22, 1162:7, 1162:13          run [5] - 1100:24, 1102:16, 1105:14,      scroll [1] - 1142:22




                                              SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 277 of 283 PageID #: 26048


                                         Bauta v. Greyhound, et al                                                           28
    se [1] - 1191:4                          1259:24                                   showed [18] - 1089:4, 1089:10,
    Sean [5] - 1097:9, 1097:10, 1296:12,     sensitive [1] - 1125:5                    1091:15, 1096:24, 1113:9, 1115:24,
    1296:13, 1296:15                         sensors [1] - 1103:8                      1116:1, 1118:1, 1124:6, 1170:20,
    search [1] - 1157:25                     sent [7] - 1064:7, 1065:17, 1067:6,       1170:23, 1171:5, 1171:9, 1186:9,
    seat [6] - 1058:14, 1058:15, 1058:19,    1147:10, 1148:7, 1148:21, 1149:14         1186:16, 1265:16, 1273:6, 1288:13
    1059:1, 1059:4, 1289:17                  separate [3] - 1057:22, 1136:20,          shower [9] - 1209:9, 1209:11,
    seated [6] - 1067:17, 1104:8, 1104:10,   1190:25                                   1235:18, 1235:23, 1267:3, 1282:11,
    1169:9, 1193:15, 1260:2                  separation [1] - 1253:21                  1282:12
    seats [1] - 1054:9                       series [1] - 1149:6                       showing [3] - 1089:3, 1120:4, 1159:19
    sec [1] - 1280:3                         serious [3] - 1060:3, 1061:2, 1061:14     shown [7] - 1123:14, 1127:15,
    second [34] - 1056:1, 1070:4, 1073:17,   server [1] - 1080:10                      1128:14, 1129:20, 1139:24, 1180:8,
    1089:10, 1092:3, 1092:17, 1093:6,        service [1] - 1130:1                      1265:21
    1096:2, 1097:22, 1098:10, 1107:7,        services [10] - 1129:5, 1129:24,          shows [3] - 1116:12, 1128:15, 1288:8
    1120:22, 1144:13, 1144:17, 1145:8,       1129:25, 1130:16, 1130:18, 1177:25,       shut [1] - 1098:14
    1146:9, 1146:14, 1151:11, 1152:10,       1192:24, 1201:20, 1245:3, 1269:6          sic [2] - 1058:13, 1103:16
    1165:5, 1176:16, 1179:16, 1179:21,       session [3] - 1222:4, 1222:5, 1222:8      side [9] - 1058:16, 1124:1, 1190:3,
    1180:10, 1180:13, 1180:14, 1181:5,       SESSION [1] - 1169:1                      1190:8, 1190:9, 1221:19, 1255:6,
    1186:19, 1190:21, 1191:6, 1191:18,       sessions [16] - 1160:21, 1219:13,         1255:21
    1196:13, 1238:6, 1240:7                  1219:17, 1219:18, 1222:2, 1222:11,        side's [1] - 1257:13
    second-and-a-half [2] - 1092:17,         1227:2, 1227:22, 1229:21, 1229:24,        side-by-side [1] - 1124:1
    1093:6                                   1230:1, 1230:4, 1230:8, 1263:9,           sidebar [33] - 1053:13, 1054:17,
    secret [1] - 1076:5                      1285:12                                   1055:19, 1057:11, 1057:13, 1063:8,
    secretly [1] - 1113:15                   set [13] - 1062:21, 1066:25, 1093:8,      1082:22, 1088:18, 1088:19, 1089:1,
    section [1] - 1232:9                     1093:18, 1106:7, 1132:18, 1171:2,         1102:23, 1103:1, 1108:14, 1109:1,
    see [86] - 1055:16, 1060:6, 1070:16,     1176:16, 1180:13, 1190:21, 1191:18,       1119:10, 1120:1, 1121:5, 1145:22,
    1070:20, 1072:21, 1073:3, 1073:6,        1257:23, 1294:19                          1146:1, 1148:2, 1165:13, 1166:1,
    1083:5, 1085:18, 1085:23, 1086:20,       setting [1] - 1272:12                     1224:1, 1226:2, 1227:24, 1239:11,
    1087:25, 1088:6, 1091:18, 1093:6,        settled [1] - 1192:13                     1240:12, 1241:1, 1253:17, 1270:1,
    1096:12, 1096:23, 1097:21, 1097:22,      setup [1] - 1073:20                       1287:9
    1101:14, 1107:23, 1116:10, 1117:3,       seven [3] - 1073:4, 1191:2, 1203:23       Sidebar [16] - 1088:22, 1094:18,
    1118:12, 1118:21, 1119:5, 1125:3,        several [8] - 1060:18, 1068:20, 1078:8,   1102:25, 1103:25, 1108:16, 1110:22,
    1125:17, 1125:24, 1126:1, 1126:18,       1083:9, 1145:7, 1206:2, 1231:1,           1119:11, 1145:23, 1150:18, 1167:2,
    1127:4, 1127:7, 1131:15, 1136:8,         1237:2                                    1223:18, 1228:7, 1240:13, 1243:2,
    1140:1, 1143:12, 1144:20, 1160:12,       severe [4] - 1061:22, 1061:24, 1125:7,    1269:25, 1273:15
    1166:18, 1168:12, 1172:6, 1172:12,       1126:7                                    sides [1] - 1190:8
    1175:7, 1178:7, 1178:10, 1178:15,        shape [1] - 1184:6                        sideways [1] - 1203:16
    1178:24, 1181:23, 1182:12, 1183:8,       shearing [1] - 1053:15                    sighting [1] - 1071:13
    1183:20, 1185:2, 1188:3, 1190:10,        sheet [3] - 1251:25, 1252:1, 1252:6       sign [4] - 1105:24, 1146:6, 1147:5,
    1198:23, 1198:24, 1204:21, 1205:2,       shift [6] - 1070:9, 1073:10, 1128:4,      1178:25
    1216:18, 1217:20, 1222:17, 1226:14,      1292:12, 1293:16, 1295:2                  signed [7] - 1140:13, 1140:14,
    1227:8, 1229:5, 1231:24, 1232:24,        shifts [4] - 1073:9, 1074:6, 1100:12      1140:16, 1140:18, 1178:7, 1178:21,
    1241:3, 1248:15, 1254:5, 1272:17,        shooting [1] - 1105:6                     1179:7
    1275:15, 1275:17, 1275:18, 1277:13,                                                significant [8] - 1062:23, 1063:17,
                                             shop [1] - 1106:7
    1277:21, 1283:14, 1291:19, 1291:22,                                                1064:21, 1065:8, 1065:13, 1065:25,
                                             shopping [5] - 1083:15, 1083:23,
    1292:11, 1293:14, 1295:8, 1295:25,                                                 1125:7, 1127:10
                                             1084:21, 1085:5, 1085:19
    1296:1                                                                             signing [1] - 1179:11
                                             Shore [1] - 1279:11
    seeing [8] - 1157:9, 1186:19, 1189:5,                                              signs [3] - 1288:8, 1288:13
                                             short [5] - 1061:20, 1062:5, 1120:18,
    1202:10, 1233:11, 1258:4, 1267:9,                                                  similar [7] - 1122:18, 1162:16,
                                             1186:2, 1218:10
    1275:10                                                                            1170:23, 1171:5, 1171:9, 1277:2,
                                             short-term [1] - 1186:2
    seem [1] - 1279:14                                                                 1296:17
                                             shorter [1] - 1070:12
    sees [4] - 1065:2, 1271:11, 1272:4,                                                similarly [2] - 1096:17, 1250:3
                                             shot [4] - 1085:25, 1105:8, 1218:13,
    1272:12                                                                            simple [2] - 1132:20, 1270:5
                                             1295:6
    self [2] - 1248:14, 1260:20                                                        simpler [1] - 1280:5
                                             shots [3] - 1292:2, 1292:19, 1295:10
    self-description [1] - 1260:20                                                     simply [4] - 1058:3, 1065:12, 1109:14,
                                             shoulder [2] - 1089:20, 1090:16
    self-report [1] - 1248:14                                                          1271:13
                                             show [21] - 1066:3, 1066:6, 1087:19,
    send [4] - 1148:12, 1148:19, 1149:16,                                              single [2] - 1188:7, 1262:17
                                             1116:25, 1117:24, 1120:6, 1120:10,
    1269:8                                                                             sit [3] - 1075:1, 1202:2, 1283:14
                                             1120:22, 1121:2, 1131:5, 1131:9,
    sending [1] - 1065:12                                                              sits [1] - 1204:13
                                             1131:13, 1132:1, 1132:6, 1139:22,
    sends [1] - 1147:21                                                                sitting [5] - 1058:18, 1078:5, 1202:14,
                                             1140:3, 1147:23, 1149:23, 1166:6,
    sense [4] - 1122:11, 1148:23, 1152:10,   1172:21                                   1221:6, 1272:12




                                             SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 278 of 283 PageID #: 26049


                                             Bauta v. Greyhound, et al                                                         29
    situation [4] - 1058:23, 1058:24,           sort [8] - 1071:11, 1110:2, 1128:1,      1184:24, 1187:24
    1130:3, 1250:24                             1232:14, 1233:16, 1236:3, 1250:5,        startled [2] - 1062:24, 1065:9
    situations [2] - 1106:5, 1179:9             1290:15                                  starts [4] - 1055:19, 1056:11, 1082:11,
    six [15] - 1066:5, 1070:8, 1070:9,          sorts [2] - 1103:13, 1128:5              1155:25
    1073:9, 1074:6, 1100:12, 1101:21,           sought [1] - 1122:12                     state [9] - 1063:13, 1066:16, 1094:9,
    1101:25, 1102:3, 1112:17, 1112:19,          sound [1] - 1203:21                      1135:21, 1139:14, 1163:19, 1204:4,
    1112:20, 1191:2, 1203:23, 1275:19           sounds [2] - 1069:12, 1085:17            1256:1, 1280:7
    six-year [1] - 1112:20                      space [2] - 1078:3, 1276:15              statement [1] - 1147:5
    size [1] - 1099:14                          span [1] - 1186:8                        statements [2] - 1060:1, 1129:13
    skilled [2] - 1261:24, 1262:2               spatial [1] - 1127:6                     STATES [2] - 1051:1, 1051:13
    skin [1] - 1109:19                          speaking [2] - 1205:10, 1247:2           states [1] - 1063:17
    sleep [3] - 1135:21, 1135:23, 1192:12       speaks [1] - 1103:11                     States [2] - 1051:5, 1158:1
    slight [1] - 1159:23                        specialist [6] - 1200:8, 1232:11,        Station [7] - 1075:21, 1077:4, 1077:7,
    slightly [1] - 1122:3                       1232:23, 1233:1, 1233:12, 1267:9         1077:13, 1082:17, 1088:10, 1098:11
    slow [3] - 1119:1, 1119:3, 1186:21          specialists [1] - 1277:1                 stationed [1] - 1084:4
    slowed [1] - 1084:9                         specific [5] - 1091:14, 1123:21,         statistics [1] - 1218:18
    small [20] - 1080:19, 1097:18,              1166:16, 1209:1, 1242:3                  Statistics [2] - 1261:20, 1261:23
    1099:12, 1099:14, 1116:7, 1118:20,          specifically [9] - 1064:18, 1109:4,      status [2] - 1231:21, 1255:13
    1129:9, 1135:6, 1137:2, 1177:23,            1111:21, 1143:6, 1173:6, 1239:12,        stay [3] - 1106:3, 1250:22, 1282:16
    1182:12, 1196:3, 1196:5, 1198:20,           1276:21, 1277:8, 1294:8                  staying [1] - 1209:8
    1213:2, 1217:19, 1222:12, 1237:7,           specifics [2] - 1218:23, 1260:7          stenography [1] - 1052:18
    1263:3, 1274:10                             spectrum [1] - 1277:4                    step [1] - 1259:22
    smaller [1] - 1099:15                       speed [3] - 1084:8, 1084:10, 1086:13     steps [3] - 1114:8, 1144:3, 1152:19
    smart [1] - 1179:9                          spell [3] - 1067:18, 1193:16, 1289:18    steroidal [1] - 1234:12
    smile [1] - 1295:25                         spending [2] - 1242:25, 1260:12          Steve [2] - 1137:14, 1179:4
    Smith [11] - 1053:10, 1053:14,              spends [1] - 1245:5                      STEVEN [1] - 1052:14
    1053:19, 1055:6, 1058:25, 1060:4,           spent [2] - 1260:12, 1282:21             stiffness [6] - 1203:13, 1204:14,
    1163:3, 1163:11, 1164:1, 1166:14,           spinal [4] - 1205:24, 1206:7, 1206:9,    1205:9, 1209:8, 1209:13, 1283:2
    1166:15                                     1206:10                                  still [27] - 1064:24, 1086:2, 1089:4,
    SMITH [1] - 1052:3                          Spine [3] - 1277:14, 1278:7, 1279:6      1089:9, 1093:19, 1093:21, 1115:4,
    snippets [1] - 1063:23                      spine [12] - 1189:6, 1189:12, 1189:23,   1124:24, 1127:18, 1159:20, 1159:25,
    soberay [1] - 1061:15                       1200:8, 1206:4, 1232:11, 1232:23,        1164:15, 1180:12, 1183:10, 1184:24,
    social [4] - 1163:2, 1163:11, 1163:18,      1233:1, 1233:5, 1233:12, 1267:9,         1185:16, 1186:14, 1186:21, 1191:8,
    1163:20                                     1275:4                                   1217:14, 1263:19, 1266:21, 1274:25,
    soft [2] - 1235:19, 1235:25                 split [2] - 1180:4, 1180:6               1275:14, 1282:24, 1283:18, 1288:16
    software [6] - 1215:11, 1215:18,            spoken [5] - 1140:23, 1214:11,           stimulator [5] - 1205:25, 1206:7,
    1217:14, 1230:5, 1233:16, 1233:23           1215:22, 1283:7, 1283:19                 1206:9, 1206:10, 1206:15
    someone [15] - 1066:5, 1070:3,              sports [1] - 1101:2                      stock [6] - 1257:13, 1257:16, 1259:10,
    1092:11, 1095:18, 1106:9, 1161:18,          spring [1] - 1059:9                      1274:21, 1280:17, 1280:24
    1166:19, 1169:15, 1177:3, 1181:2,           stakeout [1] - 1096:15                   stop [8] - 1088:21, 1090:24, 1093:25,
    1185:12, 1188:10, 1259:17, 1260:3,          stamp [2] - 1089:4, 1089:9               1098:18, 1204:9, 1224:24, 1268:1,
    1261:25                                     stand [5] - 1064:24, 1078:3, 1110:18,    1269:3
    sometimes [11] - 1099:1, 1100:13,           1166:11, 1169:7                          stopped [4] - 1086:6, 1097:23,
    1100:17, 1100:18, 1113:19, 1113:20,         standard [8] - 1065:10, 1065:13,         1099:21, 1102:24
    1113:21, 1122:8, 1157:11, 1195:15,          1066:16, 1106:9, 1119:7, 1119:8,         stopping [1] - 1205:18
    1195:16                                     1120:12, 1139:17                         store [2] - 1082:25, 1083:5
    somewhat [1] - 1146:20                      standards [2] - 1139:25, 1140:4          stores [1] - 1113:13
    somewhere [4] - 1055:10, 1194:15,           standing [1] - 1090:15                   straggle [1] - 1296:7
    1194:20, 1217:8                             standpoint [1] - 1224:9                  straight [1] - 1214:4
    son [1] - 1059:9                            start [5] - 1057:10, 1069:15, 1141:18,   stranger [1] - 1111:10
    SOPHIE [1] - 1052:17                        1145:9, 1184:1                           street [2] - 1271:2, 1271:5
    sophisticated [1] - 1128:4                  started [12] - 1075:7, 1098:18,          Street [12] - 1051:17, 1052:5, 1078:12,
    sorry [29] - 1055:21, 1058:24, 1071:7,      1105:24, 1114:13, 1120:11, 1138:20,      1084:17, 1086:18, 1202:21, 1258:21,
    1081:1, 1082:9, 1085:13, 1103:14,           1155:2, 1155:6, 1170:14, 1189:5,         1276:4, 1278:13, 1279:2, 1279:6,
    1108:3, 1112:18, 1126:14, 1158:11,          1252:25, 1254:14                         1279:13
    1161:1, 1169:6, 1171:25, 1172:4,            starting [21] - 1058:1, 1075:5,          stress [2] - 1114:15, 1288:13
    1183:12, 1201:11, 1217:3, 1218:25,          1134:10, 1137:6, 1137:12, 1141:9,        stretch [1] - 1251:8
    1221:17, 1232:24, 1237:12, 1246:8,          1142:17, 1145:6, 1151:7, 1151:18,        stricken [8] - 1056:6, 1063:5, 1114:16,
    1255:2, 1270:18, 1271:13, 1273:7,           1152:12, 1154:21, 1155:14, 1160:13,      1120:21, 1142:13, 1266:4, 1290:22,
    1275:11, 1281:4                             1161:15, 1166:9, 1182:11, 1184:8,        1293:13




                                               SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 279 of 283 PageID #: 26050


                                         Bauta v. Greyhound, et al                                                              30
    strictly [1] - 1285:23                   surveillance [34] - 1068:21, 1070:15,    tender [1] - 1256:9
    strike [14] - 1059:7, 1065:23, 1114:1,   1071:18, 1073:23, 1075:5, 1076:1,        tends [1] - 1144:22
    1130:12, 1183:13, 1249:8, 1258:7,        1079:7, 1085:15, 1086:3, 1086:8,         tens [1] - 1109:17
    1259:16, 1261:9, 1262:24, 1265:19,       1086:17, 1088:16, 1092:24, 1093:8,       term [5] - 1099:13, 1186:2, 1218:10,
    1265:25, 1273:9, 1277:22                 1095:16, 1109:23, 1111:15, 1112:2,       1277:8
    strikes [1] - 1059:4                     1112:21, 1113:3, 1113:9, 1113:23,        Terminology [1] - 1252:20
    strongly [2] - 1127:25, 1128:1           1180:16, 1181:9, 1181:11, 1181:12,       terms [7] - 1171:10, 1190:22, 1232:3,
    struck [2] - 1064:9, 1276:25             1290:16, 1290:17, 1291:4, 1291:10,       1258:2, 1258:13, 1260:21, 1272:5
    student [1] - 1169:23                    1292:3, 1292:21, 1293:23, 1294:1         Test [3] - 1125:5, 1126:5, 1191:6
    studies [2] - 1123:15, 1159:19           surveilled [2] - 1112:12, 1113:7         test [40] - 1117:25, 1124:18, 1125:5,
    study [1] - 1122:9                       surveilling [1] - 1100:12                1125:6, 1125:25, 1126:6, 1161:19,
    studying [1] - 1076:5                    suspension [1] - 1139:14                 1164:11, 1164:22, 1165:4, 1165:5,
    subject [5] - 1099:16, 1117:21,          sustain [3] - 1258:10, 1266:3, 1281:10   1170:24, 1173:15, 1174:1, 1174:9,
    1128:21, 1128:25, 1286:4                 Sustained [24] - 1083:18, 1085:2,        1174:12, 1175:10, 1175:17, 1175:18,
    subject's [1] - 1291:18                  1088:3, 1102:22, 1107:15, 1130:12,       1175:19, 1176:12, 1176:13, 1176:14,
    subjected [1] - 1060:6                   1152:17, 1156:20, 1158:16, 1159:3,       1176:19, 1176:21, 1176:22, 1176:25,
    subjective [12] - 1186:24, 1187:3,       1159:7, 1160:6, 1160:8, 1164:3,          1177:10, 1179:19, 1179:20, 1179:21,
    1207:12, 1213:21, 1220:4, 1245:4,        1164:6, 1165:7, 1172:14, 1214:9,         1180:4, 1180:6, 1180:9, 1180:11,
    1257:9, 1259:19, 1259:20, 1260:16,       1258:18, 1266:17, 1280:22, 1281:2,       1185:23, 1190:25, 1191:4, 1214:5
    1260:23, 1286:4                          1282:8, 1283:11                          tested [1] - 1183:4
    subpoena [3] - 1111:7, 1111:20,          sustained [16] - 1069:5, 1070:19,        testified [42] - 1058:17, 1058:25,
    1194:2                                   1135:9, 1185:5, 1185:11, 1247:5,         1062:20, 1063:24, 1067:24, 1074:2,
    subpoenaed [2] - 1101:17, 1194:4         1247:10, 1249:7, 1249:9, 1253:7,         1074:18, 1086:14, 1092:6, 1092:8,
    substance [1] - 1147:5                   1253:16, 1253:18, 1287:5, 1287:8,        1100:9, 1105:13, 1105:15, 1115:12,
    substantial [1] - 1109:11                1290:22, 1293:13                         1124:5, 1134:11, 1137:16, 1138:12,
    substantially [1] - 1266:20              sustaining [1] - 1274:18                 1142:2, 1149:20, 1153:6, 1153:10,
    subway [3] - 1102:11, 1102:15, 1105:3    swear [1] - 1115:4                       1153:25, 1156:15, 1164:1, 1164:14,
    Success [4] - 1278:1, 1278:5, 1278:9,    Swear [1] - 1090:5                       1164:19, 1171:1, 1174:5, 1184:15,
    1279:5                                   sworn [5] - 1067:24, 1115:11,            1185:24, 1193:21, 1207:5, 1214:15,
    successive [2] - 1115:23, 1116:4         1193:21, 1289:24, 1294:5                 1239:12, 1241:11, 1242:18, 1250:11,
    suffered [1] - 1062:22                   sworn/affirmed [3] - 1067:16,            1255:23, 1275:13, 1289:24, 1294:25
    sufficient [1] - 1258:2                  1193:14, 1289:16                         testifies [3] - 1062:10, 1120:17,
    suggest [1] - 1264:2                     Symptom [1] - 1191:6                     1120:18
    suggested [3] - 1136:7, 1143:10,         symptoms [2] - 1062:23, 1063:1           testify [14] - 1054:4, 1062:7, 1066:14,
    1153:1                                   synthesize [1] - 1257:21                 1090:4, 1090:7, 1090:20, 1103:15,
                                             synthesized [1] - 1210:8                 1111:7, 1111:11, 1111:16, 1174:7,
    suggesting [4] - 1144:24, 1173:24,
                                             synthesizes [1] - 1261:21                1174:11, 1174:19, 1286:25
    1178:10, 1181:12
                                             system [2] - 1079:21, 1132:15            testifying [1] - 1174:20
    suggestion [4] - 1063:4, 1144:17,
    1144:18, 1176:16                                                                  testimony [47] - 1063:7, 1063:21,
    Suite [4] - 1051:17, 1051:22, 1052:6,                      T                      1064:9, 1064:22, 1065:1, 1065:5,
                                                                                      1065:6, 1065:7, 1065:23, 1066:19,
    1052:12
                                             tables [1] - 1169:24                     1069:9, 1069:10, 1074:4, 1074:20,
    summary [1] - 1245:21
                                             tailored [1] - 1061:20                   1086:15, 1094:11, 1094:14, 1103:8,
    supervisor [1] - 1075:10
                                             taint [1] - 1110:2                       1111:21, 1114:12, 1114:13, 1114:15,
    supplemental [1] - 1273:8
                                             talks [1] - 1227:16                      1114:16, 1115:17, 1120:21, 1134:13,
    supplemented [1] - 1273:1
                                             tap [2] - 1126:16, 1172:7                1138:20, 1141:23, 1152:5, 1153:13,
    supply [1] - 1290:18
                                                                                      1153:19, 1153:20, 1154:3, 1166:5,
    supportive [1] - 1264:19                 tape [6] - 1077:25, 1084:8, 1089:13,
                                                                                      1166:6, 1173:25, 1188:4, 1214:12,
    suppose [1] - 1178:17                    1090:13, 1090:14, 1093:16
                                                                                      1216:15, 1216:23, 1248:2, 1248:6,
    supposed [4] - 1069:17, 1139:21,         taped [1] - 1087:15
                                                                                      1250:8, 1266:4, 1280:15, 1291:8,
    1145:17, 1272:16                         tapered [1] - 1159:18
                                                                                      1294:5
    surgeon [2] - 1275:4, 1277:24            taping [1] - 1099:17
                                                                                      testing [37] - 1115:18, 1134:15,
    surgery [15] - 1189:6, 1189:13,          target [1] - 1117:2
                                                                                      1134:16, 1134:20, 1145:9, 1152:11,
    1189:22, 1204:3, 1205:25, 1206:4,        task [2] - 1220:24, 1257:21
                                                                                      1152:25, 1157:4, 1158:12, 1159:10,
    1206:11, 1234:17, 1234:24, 1247:15,      TBI [3] - 1120:4, 1186:5, 1191:5
                                                                                      1162:5, 1169:15, 1170:6, 1170:11,
    1247:21, 1248:6, 1248:20, 1278:19,       techniques [1] - 1128:6
                                                                                      1170:21, 1171:2, 1172:16, 1175:2,
    1279:11                                  teenage [1] - 1131:21
                                                                                      1177:12, 1177:13, 1178:1, 1179:15,
    surgical [4] - 1204:4, 1248:10,          teeth [3] - 1054:10, 1060:18, 1061:23    1179:16, 1180:10, 1181:17, 1181:21,
    1248:21, 1249:24                         Ten [1] - 1104:3                         1182:3, 1184:2, 1184:20, 1190:20,
    surprising [1] - 1059:8                  ten [5] - 1188:19, 1245:2, 1245:6,       1191:4, 1191:15, 1192:8, 1214:1,
                                             1245:11, 1245:13




                                             SN              OCR             RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 280 of 283 PageID #: 26051


                                            Bauta v. Greyhound, et al                                                         31
    1214:3, 1231:9, 1254:19                    1149:3, 1149:9, 1149:25, 1150:8,          therapists [1] - 1229:14
    tests [25] - 1127:7, 1127:8, 1127:16,      1150:15, 1150:17, 1152:17, 1153:15,       therapy [43] - 1069:17, 1069:24,
    1159:6, 1164:8, 1166:16, 1169:16,          1153:17, 1155:23, 1156:12, 1156:16,       1096:18, 1127:21, 1128:11, 1219:12,
    1170:12, 1171:8, 1171:20, 1175:16,         1156:20, 1157:8, 1157:23, 1158:16,        1220:1, 1220:5, 1220:13, 1220:17,
    1176:16, 1176:22, 1177:16, 1180:14,        1159:3, 1159:7, 1159:9, 1159:11,          1220:18, 1220:23, 1220:24, 1221:4,
    1183:1, 1183:8, 1184:7, 1188:18,           1159:12, 1160:6, 1160:8, 1160:12,         1221:21, 1222:2, 1222:4, 1222:9,
    1188:20, 1190:21, 1214:4, 1214:5           1160:16, 1160:20, 1161:4, 1161:11,        1223:7, 1225:2, 1227:2, 1227:11,
    that... [1] - 1116:6                       1164:3, 1164:6, 1165:7, 1165:8,           1227:12, 1231:18, 1231:19, 1232:7,
    Thatcher [1] - 1159:19                     1165:9, 1166:3, 1166:7, 1166:14,          1232:21, 1239:8, 1239:23, 1239:25,
    THE [441] - 1051:12, 1053:4, 1055:2,       1166:18, 1166:25, 1168:1, 1168:3,         1241:20, 1241:21, 1241:23, 1244:9,
    1055:4, 1055:6, 1055:8, 1055:19,           1168:5, 1168:6, 1168:8, 1168:9,           1263:25, 1264:5, 1264:6, 1264:13,
    1055:22, 1055:24, 1057:10, 1057:13,        1168:10, 1168:11, 1168:12, 1169:3,        1264:16, 1264:19, 1279:18, 1285:7,
    1057:15, 1057:17, 1057:20, 1059:18,        1169:5, 1169:9, 1172:12, 1172:20,         1285:9
    1060:16, 1060:23, 1061:1, 1061:4,          1173:3, 1174:14, 1174:17, 1183:24,        thereabouts [1] - 1211:16
    1061:8, 1061:21, 1061:24, 1062:1,          1185:2, 1185:5, 1185:11, 1187:19,         therefore [2] - 1179:14, 1282:24
    1062:6, 1062:11, 1062:15, 1062:18,         1187:22, 1189:16, 1189:17, 1189:18,       they've [2] - 1060:20, 1289:3
    1063:6, 1064:6, 1065:17, 1066:20,          1193:8, 1193:13, 1193:15, 1193:17,        thi [1] - 1059:9
    1066:23, 1066:25, 1067:3, 1067:6,          1194:18, 1195:12, 1195:15, 1195:17,       thinking [1] - 1171:19
    1067:11, 1067:14, 1067:17, 1067:19,        1195:18, 1205:6, 1206:19, 1208:17,        third [10] - 1135:25, 1145:12, 1145:16,
    1067:21, 1069:5, 1070:19, 1071:2,          1211:4, 1211:12, 1212:13, 1213:16,        1146:12, 1146:14, 1147:11, 1147:15,
    1071:7, 1074:14, 1075:1, 1075:2,           1214:9, 1216:5, 1217:1, 1220:16,          1147:23, 1149:21, 1162:18
    1076:18, 1080:23, 1080:25, 1081:3,         1220:19, 1220:20, 1220:21, 1221:2,        Thomas [38] - 1062:9, 1062:10,
    1081:8, 1081:11, 1081:16, 1081:23,         1222:17, 1222:19, 1223:15, 1223:17,       1063:4, 1063:11, 1065:18, 1075:12,
    1081:25, 1083:18, 1085:2, 1088:3,          1224:14, 1224:20, 1224:24, 1225:4,        1082:15, 1114:9, 1114:10, 1114:15,
    1088:20, 1090:2, 1090:6, 1090:17,          1225:8, 1225:19, 1226:1, 1226:4,          1114:21, 1115:2, 1115:3, 1115:7,
    1090:20, 1090:22, 1091:1, 1091:3,          1226:15, 1226:21, 1226:23, 1226:25,       1115:15, 1117:25, 1118:11, 1122:3,
    1091:5, 1091:11, 1091:14, 1091:20,         1227:5, 1227:13, 1227:21, 1228:2,         1123:1, 1129:5, 1129:11, 1133:3,
    1091:23, 1092:3, 1092:14, 1092:16,         1229:2, 1229:17, 1229:24, 1230:1,         1134:7, 1151:5, 1160:17, 1161:16,
    1092:20, 1092:25, 1093:3, 1093:12,         1231:3, 1231:5, 1231:6, 1231:7,           1166:22, 1169:5, 1169:14, 1208:13,
    1093:14, 1093:19, 1093:21, 1093:25,        1235:5, 1236:24, 1237:13, 1238:7,         1227:16, 1227:19, 1264:15, 1264:16,
    1094:8, 1094:12, 1094:16, 1095:3,          1238:8, 1238:9, 1239:6, 1239:14,          1279:21, 1280:10, 1280:13, 1281:21
    1095:5, 1095:7, 1095:9, 1095:11,           1239:16, 1240:2, 1240:7, 1240:11,         THOMAS [3] - 1052:7, 1115:10, 1298:9
    1095:12, 1095:13, 1095:14, 1095:15,        1241:3, 1241:6, 1241:9, 1241:11,          thomas [3] - 1062:20, 1193:8
    1095:17, 1095:20, 1095:25, 1096:2,         1241:19, 1241:25, 1242:3, 1242:6,         Thomas' [13] - 1063:7, 1063:11,
    1096:3, 1096:4, 1096:5, 1096:7,            1242:12, 1242:15, 1242:25, 1244:8,        1063:16, 1066:4, 1066:19, 1075:18,
    1096:11, 1096:14, 1096:15, 1096:16,        1247:5, 1247:10, 1247:12, 1247:17,        1076:20, 1114:12, 1279:25, 1280:25,
    1096:17, 1096:21, 1096:25, 1097:2,         1247:25, 1248:1, 1248:12, 1248:23,        1281:6, 1281:13, 1281:21
    1097:3, 1097:5, 1097:7, 1097:9,            1249:7, 1249:9, 1249:14, 1249:21,         Thomas's [2] - 1132:23, 1208:21
    1097:10, 1097:11, 1097:12, 1097:16,        1250:2, 1250:16, 1250:20, 1251:11,
                                                                                         thoughts [1] - 1064:18
    1097:25, 1100:22, 1102:22, 1103:21,        1252:17, 1253:7, 1253:16, 1253:18,
                                                                                         thousands [1] - 1109:17
    1104:2, 1104:8, 1104:10, 1107:15,          1253:22, 1256:12, 1256:15, 1256:16,
                                                                                         three [29] - 1083:11, 1119:7, 1119:8,
    1107:19, 1107:20, 1107:21, 1108:2,         1258:10, 1258:18, 1259:3, 1263:21,
                                                                                         1126:6, 1126:9, 1126:20, 1136:20,
    1108:6, 1108:9, 1108:15, 1109:3,           1265:6, 1265:14, 1265:22, 1265:23,
                                                                                         1147:15, 1148:22, 1159:15, 1163:2,
    1110:4, 1110:7, 1110:11, 1110:20,          1265:24, 1266:3, 1266:11, 1266:17,
                                                                                         1164:8, 1166:16, 1171:8, 1171:24,
    1111:2, 1112:4, 1112:8, 1114:5,            1266:23, 1269:24, 1270:10, 1270:21,
                                                                                         1171:25, 1176:7, 1177:23, 1181:6,
    1114:7, 1114:9, 1114:11, 1114:22,          1273:12, 1274:11, 1274:18, 1275:8,
                                                                                         1182:8, 1182:21, 1191:7, 1197:3,
    1114:24, 1115:3, 1115:7, 1115:8,           1276:1, 1276:18, 1277:23, 1278:4,
                                                                                         1197:5, 1267:24, 1280:11, 1280:18,
    1116:9, 1116:24, 1117:9, 1117:11,          1278:15, 1280:22, 1281:2, 1281:5,
                                                                                         1280:19, 1289:12
    1117:18, 1117:20, 1118:3, 1118:8,          1281:10, 1281:20, 1282:8, 1283:11,
                                                                                         threw [1] - 1064:8
    1119:10, 1120:3, 1120:11, 1120:16,         1284:5, 1286:13, 1286:20, 1287:5,
                                                                                         throughout [2] - 1218:11, 1262:10
    1120:19, 1120:25, 1121:2, 1122:2,          1287:8, 1287:17, 1288:22, 1288:25,
                                                                                         Thursday [15] - 1053:7, 1053:11,
    1122:22, 1122:25, 1123:20, 1124:14,        1289:5, 1289:10, 1289:15, 1289:17,
                                                                                         1053:22, 1059:14, 1062:21, 1064:23,
    1125:22, 1125:23, 1126:15, 1126:16,        1289:19, 1289:21, 1290:22, 1293:13,
                                                                                         1065:8, 1115:17, 1134:10, 1134:11,
    1127:24, 1128:21, 1128:23, 1128:25,        1294:13, 1294:24, 1295:1, 1295:2,
                                                                                         1138:20, 1296:12, 1296:13, 1296:15,
    1130:11, 1130:12, 1132:24, 1133:1,         1295:4, 1295:5, 1295:7, 1295:8,
                                                                                         1296:20
    1133:5, 1134:3, 1135:9, 1137:4,            1295:9, 1295:10, 1295:11, 1295:12,
                                                                                         ticket [1] - 1260:14
    1137:10, 1141:15, 1142:11, 1142:13,        1295:13, 1295:20, 1295:23, 1296:4,
                                                                                         timeframe [1] - 1234:16
    1142:20, 1142:23, 1143:9, 1143:12,         1296:14, 1296:18, 1296:22, 1297:1,
                                                                                         timeframes [1] - 1236:6
    1146:3, 1146:9, 1146:13, 1146:17,          1297:3, 1297:9
                                               therapist [5] - 1075:8, 1097:1, 1103:7,   timestamp [1] - 1072:3
    1147:1, 1147:11, 1147:14, 1147:22,
                                               1103:8, 1285:13                           timing [2] - 1140:23, 1170:16
    1148:7, 1148:10, 1148:14, 1148:17,




                                              SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 281 of 283 PageID #: 26052


                                          Bauta v. Greyhound, et al                                                           32
    timing-wise [1] - 1170:16                 1062:20, 1062:25, 1063:25, 1067:1,        trip [1] - 1085:19
    tired [2] - 1178:22, 1207:2               1067:3, 1145:11, 1145:15, 1146:4,         true [73] - 1058:3, 1073:4, 1074:12,
    title [1] - 1068:16                       1146:10, 1146:18, 1147:3, 1147:4,         1076:6, 1076:10, 1077:4, 1079:2,
    Tizanidine [4] - 1206:24, 1207:1,         1147:10, 1149:11, 1149:13, 1151:15,       1082:11, 1086:11, 1087:1, 1100:7,
    1234:11, 1235:10                          1175:12, 1239:7, 1253:13, 1287:11         1100:25, 1102:1, 1113:13, 1131:4,
    to.. [1] - 1125:9                         TRANSCRIPT [1] - 1051:12                  1135:16, 1136:10, 1136:23, 1137:21,
    today [27] - 1053:12, 1053:21, 1054:1,    Transcription [1] - 1052:19               1137:24, 1140:6, 1140:10, 1140:24,
    1054:5, 1056:17, 1067:4, 1074:4,          transcripts [5] - 1148:25, 1173:17,       1142:18, 1144:1, 1144:2, 1154:18,
    1074:20, 1075:1, 1086:15, 1101:12,        1214:14, 1214:24, 1250:9                  1154:19, 1155:10, 1155:12, 1155:20,
    1101:15, 1111:7, 1111:21, 1130:5,         transfer [1] - 1084:24                    1162:20, 1170:24, 1171:13, 1174:6,
    1134:10, 1150:11, 1194:5, 1201:8,         transferred [2] - 1080:5, 1080:6          1174:10, 1176:22, 1180:16, 1180:18,
    1201:15, 1236:14, 1270:25, 1291:8,        trap [1] - 1054:6                         1181:7, 1181:20, 1184:16, 1184:18,
    1294:5, 1294:25                           traumatic [3] - 1061:21, 1114:15,         1184:20, 1185:16, 1187:4, 1189:6,
    together [6] - 1081:6, 1226:17,           1191:5                                    1189:14, 1191:5, 1192:4, 1196:6,
    1245:17, 1246:11, 1278:6, 1280:16         travel [1] - 1111:22                      1199:25, 1201:6, 1210:24, 1219:1,
    tomorrow [11] - 1289:5, 1289:7,           treat [14] - 1127:19, 1130:22, 1136:9,    1219:2, 1219:5, 1219:6, 1219:7,
    1289:8, 1296:1, 1296:10, 1296:12,         1139:1, 1139:3, 1144:10, 1153:23,         1221:2, 1221:22, 1246:15, 1256:23,
    1296:24, 1297:3, 1297:4, 1297:9           1154:21, 1181:24, 1190:14, 1190:17,       1256:24, 1257:10, 1257:15, 1262:5,
    took [32] - 1053:10, 1061:14, 1079:20,    1193:2, 1280:7                            1277:19, 1283:9, 1283:19, 1286:6,
    1080:9, 1080:21, 1087:22, 1088:5,         treated [11] - 1140:20, 1140:24,          1291:1
    1088:11, 1089:1, 1103:1, 1130:4,          1170:17, 1250:4, 1276:6, 1277:12,         truthfully [1] - 1142:2
    1136:25, 1137:11, 1139:11, 1144:12,       1277:18, 1277:20, 1277:25, 1278:18        try [14] - 1059:9, 1063:23, 1095:6,
    1146:1, 1148:2, 1151:6, 1153:10,          treater [4] - 1140:5, 1140:7, 1144:4,     1099:2, 1108:4, 1124:21, 1135:21,
    1161:14, 1192:17, 1192:22, 1204:22,       1146:23                                   1155:8, 1169:15, 1172:7, 1185:9,
    1209:19, 1210:6, 1225:23, 1241:1,         treaters [4] - 1250:6, 1259:4, 1260:24,   1199:22, 1204:19, 1221:7
    1257:11, 1262:19, 1262:21, 1292:19,       1286:3                                    trying [30] - 1086:13, 1088:6, 1091:12,
    1295:10                                   treating [45] - 1064:12, 1064:19,         1094:1, 1094:6, 1098:25, 1099:10,
    top [11] - 1069:7, 1075:2, 1075:4,        1065:4, 1065:14, 1066:11, 1066:14,        1103:3, 1105:8, 1105:22, 1109:10,
    1078:15, 1078:17, 1123:7, 1142:20,        1135:19, 1135:22, 1136:4, 1139:19,        1116:21, 1120:14, 1124:15, 1125:9,
    1151:24, 1174:23, 1175:8, 1272:20         1141:17, 1153:22, 1154:5, 1155:2,         1139:10, 1164:17, 1164:21, 1183:25,
    topic [2] - 1053:16, 1063:20              1158:21, 1169:18, 1170:11, 1177:3,        1225:6, 1226:5, 1228:4, 1242:14,
    topics [1] - 1063:23                      1182:20, 1186:1, 1188:10, 1199:24,        1255:11, 1255:12, 1255:18, 1255:20,
    tossed [1] - 1103:14                      1208:15, 1213:25, 1248:14, 1248:25,       1271:15, 1288:1
    total [17] - 1101:20, 1109:22, 1120:8,    1249:3, 1256:23, 1257:16, 1258:6,         Tuesday [1] - 1297:12
    1162:22, 1222:9, 1223:8, 1230:7,          1258:15, 1264:8, 1274:22, 1275:1,         turn [1] - 1118:7
    1230:23, 1231:12, 1232:7, 1233:14,        1277:24, 1278:21, 1280:5, 1280:10,        twice [6] - 1105:19, 1147:15, 1186:19,
    1235:14, 1236:2, 1245:22, 1246:11,        1280:17, 1280:19, 1280:24, 1281:13,       1199:16, 1232:11, 1232:18
    1266:25, 1295:14                          1281:17, 1281:22, 1282:5                  twist [1] - 1139:10
    totality [1] - 1228:1                     treatment [51] - 1063:9, 1107:3,          twisting [1] - 1175:21
    totally [5] - 1271:10, 1272:12,           1115:25, 1116:22, 1117:3, 1121:4,         two [46] - 1058:16, 1065:9, 1070:13,
    1272:14, 1272:15, 1272:17                 1122:12, 1123:3, 1123:16, 1124:19,        1073:22, 1077:16, 1077:18, 1082:12,
    totals [1] - 1231:14                      1127:17, 1127:25, 1128:1, 1130:1,         1083:11, 1095:11, 1095:12, 1095:15,
    touch [2] - 1125:23, 1157:11              1130:19, 1132:12, 1132:18, 1134:24,       1099:24, 1106:12, 1120:9, 1123:15,
    tow [1] - 1120:15                         1135:18, 1137:15, 1141:20, 1142:6,        1124:6, 1124:11, 1126:7, 1126:9,
    toward [3] - 1075:21, 1114:21,            1157:3, 1158:4, 1159:22, 1159:25,         1126:20, 1127:16, 1130:6, 1131:21,
    1255:21                                   1160:22, 1169:16, 1170:14, 1181:16,       1135:22, 1135:23, 1145:5, 1158:21,
    towards [1] - 1077:20                     1182:13, 1187:21, 1188:13, 1191:11,       1176:25, 1177:10, 1177:11, 1177:12,
    track [1] - 1079:24                       1191:19, 1191:25, 1192:9, 1208:6,         1177:15, 1180:4, 1182:21, 1186:6,
    trail [1] - 1126:19                       1208:10, 1219:16, 1229:8, 1240:4,         1209:8, 1209:10, 1218:10, 1219:8,
    train [11] - 1062:12, 1062:15, 1073:22,   1255:13, 1258:13, 1264:3, 1269:6,         1231:2, 1234:9, 1239:13, 1264:20,
    1077:9, 1077:11, 1077:14, 1077:16,        1277:12, 1279:5, 1280:1, 1285:7           1278:18
    1078:4, 1082:19, 1289:3, 1289:10          treatments [3] - 1069:18, 1155:18,        type [13] - 1058:10, 1071:18, 1072:4,
    trained [2] - 1128:6, 1155:4              1258:23                                   1102:1, 1113:25, 1124:11, 1135:11,
                                              TRIAL [1] - 1051:12                       1175:1, 1175:15, 1230:19, 1232:15,
    training [6] - 1197:19, 1229:12,
                                              trial [10] - 1054:14, 1058:4, 1064:11,    1258:6, 1261:15
    1239:24, 1254:12, 1264:11, 1267:15
                                              1090:7, 1094:2, 1094:3, 1216:15,          typed [1] - 1213:19
    trains [4] - 1077:16, 1077:18, 1077:23,
    1078:2                                    1250:8, 1253:13                           types [2] - 1267:16, 1276:24
    transcribing [1] - 1148:18                tried [4] - 1054:22, 1072:20, 1100:5,     typical [8] - 1070:9, 1119:2, 1204:8,
                                              1110:1                                    1204:11, 1204:12, 1205:9, 1207:12,
    transcript [26] - 1052:18, 1053:11,
                                              tries [1] - 1161:22                       1259:17
    1055:2, 1055:4, 1055:24, 1057:1,




                                              SN              OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 282 of 283 PageID #: 26053


                                            Bauta v. Greyhound, et al                                                             33
    typically [13] - 1070:13, 1073:9,          1240:8, 1241:17, 1241:22, 1242:13,        1271:25, 1272:3, 1272:10, 1273:2,
    1073:12, 1073:22, 1074:6, 1076:2,          1242:14, 1244:12, 1244:19, 1245:17,       1291:24, 1292:1, 1295:6
    1100:12, 1206:17, 1221:24, 1255:6,         1252:22, 1252:24, 1254:19, 1263:2,        Video [2] - 1086:6, 1102:24
    1257:13, 1259:1, 1259:4                    1263:8, 1272:17, 1274:11, 1274:16,        videocamera [2] - 1071:17, 1071:23
                                               1275:1, 1276:11, 1278:23, 1281:12,        videos [2] - 1081:6, 1081:8
                     U                         1287:10, 1287:24
                                               update [2] - 1247:7, 1247:11
                                                                                         videotape [7] - 1071:15, 1072:20,
                                                                                         1079:12, 1098:20, 1271:12, 1271:16,
    uh-hum [1] - 1201:16                       updated [2] - 1250:23, 1278:20            1271:19
    ultimately [1] - 1211:25                   upload [3] - 1079:23, 1079:24, 1080:3     view [7] - 1098:13, 1099:2, 1099:16,
    umbrella [2] - 1079:4, 1100:10             uploaded [2] - 1079:21, 1080:9            1118:12, 1130:17, 1215:15, 1278:16
    unbiased [2] - 1109:11, 1140:6             upper [1] - 1123:9                        viewed [1] - 1118:13
    uncensored [1] - 1076:9                    useful [1] - 1154:7                       Viggiano [2] - 1070:6, 1289:1
    uncomfortable [1] - 1171:18                uses [8] - 1205:14, 1216:20, 1239:7,      vigorous [2] - 1113:8, 1113:11
    uncommon [1] - 1095:17                     1241:15, 1242:22, 1251:4, 1251:7          visit [7] - 1132:10, 1165:2, 1182:17,
    under [22] - 1062:1, 1065:10, 1066:3,                                                1189:9, 1207:11, 1233:17
    1074:18, 1096:7, 1107:10, 1111:11,                           V                       visit-by-visit [1] - 1132:10
    1111:16, 1115:4, 1124:19, 1126:24,                                                   visiting [1] - 1208:19
    1137:13, 1139:14, 1156:15, 1180:16,        vague [6] - 1116:23, 1146:20, 1214:3,     visits [6] - 1131:3, 1131:24, 1182:17,
    1181:8, 1181:12, 1181:22, 1233:16,         1258:17, 1265:12, 1266:10                 1232:18, 1233:1, 1275:22
    1275:1, 1275:14, 1288:11                   vaguely [1] - 1162:15                     visual [3] - 1123:6, 1125:6, 1127:6
    undergone [2] - 1203:24, 1204:3            valid [20] - 1159:20, 1164:13, 1169:16,   vitae [2] - 1196:6, 1196:9
    understood [9] - 1084:18, 1113:23,         1174:9, 1174:12, 1174:20, 1175:1,         voice [1] - 1062:18
    1117:10, 1118:2, 1162:8, 1194:15,          1175:17, 1175:18, 1175:19, 1175:23,       voluntarily [1] - 1101:15
    1219:15, 1266:12, 1270:3                   1176:1, 1176:4, 1176:8, 1179:15,          voracity [1] - 1253:11
    undertake [1] - 1191:25                    1179:16, 1179:22, 1180:11, 1248:16        VSVT [2] - 1191:7, 1191:16
    undertaking [2] - 1076:1, 1111:14          validated [1] - 1144:22
    undertook [2] - 1068:21, 1113:23           validity [2] - 1158:12, 1175:10
                                               Validity [1] - 1191:6
                                                                                                          W
    undisclosed [1] - 1272:20
    unethical [2] - 1139:6, 1139:7             value [1] - 1224:18                       W-H-I-T-L-O-C-K [1] - 1067:20
    UNITED [2] - 1051:1, 1051:13               variable [1] - 1123:8                     wage [1] - 1261:22
    United [3] - 1051:5, 1158:1, 1234:4        variables [4] - 1118:18, 1123:13,         WAGSTAFF [1] - 1051:20
    University [1] - 1254:14                   1159:22, 1159:24                          wait [5] - 1062:10, 1092:3, 1126:18,
    unless [7] - 1094:12, 1144:6, 1179:7,      varies [1] - 1070:10                      1155:1, 1187:18
    1181:8, 1181:22, 1242:1, 1271:6            various [5] - 1126:22, 1214:5, 1259:4,    waited [3] - 1086:24, 1092:10, 1160:1
    unquote [1] - 1053:17                      1260:18, 1267:24                          waiting [2] - 1096:23, 1137:9
    unsure [2] - 1142:3, 1142:4                Vasile [2] - 1219:21, 1276:14             waive [3] - 1146:7, 1147:9, 1147:19
    unto [1] - 1190:25                         vast [1] - 1192:7                         wakes [1] - 1204:12
    unusual [4] - 1106:5, 1107:23,             vehicle [3] - 1070:2, 1084:4, 1253:3      waking [1] - 1209:7
    1108:10, 1258:7                            verbally [2] - 1180:3, 1212:20            walk [7] - 1073:21, 1077:14, 1078:2,
    up [105] - 1053:7, 1054:5, 1055:16,        verbose [2] - 1066:12, 1066:13            1078:23, 1079:2, 1082:17, 1203:13
    1057:7, 1057:12, 1057:22, 1062:7,          versa [2] - 1297:5, 1297:6                walked [3] - 1077:3, 1078:8, 1085:5
    1065:25, 1079:3, 1087:25, 1089:12,         versus [1] - 1104:22                      walking [12] - 1075:21, 1084:12,
    1089:25, 1090:11, 1093:8, 1093:18,         via [2] - 1071:14, 1071:15                1088:13, 1092:11, 1098:6, 1103:5,
    1094:2, 1094:12, 1096:24, 1097:5,          vice [2] - 1297:5, 1297:6                 1113:12, 1186:22, 1262:11, 1271:2,
    1097:20, 1098:18, 1106:7, 1109:3,          Victoria [1] - 1191:6                     1271:5, 1272:17
    1110:3, 1110:15, 1111:15, 1116:12,         video [67] - 1072:2, 1072:13, 1076:9,     wall [1] - 1063:23
    1122:4, 1122:15, 1122:22, 1125:1,          1079:14, 1079:15, 1079:18, 1080:3,        Wang [2] - 1059:23, 1060:1
    1126:19, 1126:21, 1127:3, 1127:4,          1080:8, 1080:21, 1081:4, 1081:20,         wants [4] - 1066:10, 1117:25, 1124:16,
    1127:5, 1127:8, 1131:5, 1131:9,            1082:4, 1082:20, 1082:24, 1083:3,         1179:11
    1131:13, 1132:1, 1132:6, 1132:18,          1084:14, 1085:25, 1087:20, 1087:22,       warned [1] - 1056:18
    1134:14, 1135:5, 1140:12, 1141:5,          1088:5, 1088:9, 1088:11, 1088:15,         Warner [1] - 1199:3
    1141:9, 1155:1, 1160:23, 1161:3,           1088:21, 1089:3, 1089:9, 1091:14,         WARNER [1] - 1052:9
    1169:5, 1171:24, 1174:22, 1176:25,         1091:15, 1091:20, 1091:22, 1092:2,        wasting [1] - 1233:9
    1177:20, 1182:4, 1182:11, 1184:24,         1092:4, 1095:6, 1097:15, 1097:17,         watch [1] - 1265:1
    1185:3, 1187:14, 1190:20, 1193:2,          1097:23, 1098:2, 1098:12, 1098:14,        watched [1] - 1076:6
    1199:18, 1203:15, 1203:18, 1204:12,        1098:23, 1099:3, 1099:6, 1099:21,         waves [2] - 1119:1, 1119:3
    1205:20, 1209:7, 1213:19, 1213:21,         1100:3, 1102:11, 1102:13, 1102:17,        ways [1] - 1187:1
    1217:21, 1219:17, 1219:20, 1228:1,         1103:11, 1105:2, 1105:4, 1105:6,          Wednesday [2] - 1296:19, 1296:23
    1229:7, 1229:8, 1230:23, 1237:11,          1264:25, 1265:16, 1265:22, 1266:1,
                                                                                         week [12] - 1123:25, 1124:5, 1131:25,
    1238:6, 1239:6, 1239:18, 1239:24,          1270:5, 1270:21, 1270:24, 1270:25,




                                              SN               OCR              RPR
Case 1:14-cv-03725-RER Document 779 Filed 07/12/19 Page 283 of 283 PageID #: 26054


                                           Bauta v. Greyhound, et al                                                          34
    1138:9, 1186:11, 1186:19, 1186:20,        1248:1, 1256:16, 1265:23, 1289:19,        1263:19, 1264:2, 1264:8, 1275:19,
    1214:12, 1245:3, 1245:11, 1245:13,        1295:1, 1295:4, 1295:7, 1295:9,           1278:22, 1284:1, 1284:2
    1262:22                                   1295:11, 1295:13, 1298:3                  year-and-a-half [1] - 1159:16
    weekend [4] - 1138:17, 1138:19,           witness [32] - 1054:12, 1067:11,          years [27] - 1068:15, 1091:4, 1101:21,
    1265:23, 1273:6                           1067:16, 1069:4, 1080:20, 1090:3,         1101:25, 1102:3, 1112:17, 1112:19,
    weeks [2] - 1164:25, 1275:6               1090:10, 1090:17, 1092:6, 1092:8,         1130:6, 1158:21, 1182:21, 1186:6,
    weighed [1] - 1109:9                      1094:13, 1103:4, 1109:10, 1109:25,        1195:3, 1218:14, 1218:16, 1218:17,
    weight [8] - 1103:18, 1259:18,            1110:15, 1135:8, 1139:24, 1141:17,        1218:22, 1219:18, 1233:2, 1236:5,
    1259:20, 1272:19, 1281:16, 1281:21,       1148:23, 1148:24, 1169:7, 1224:3,         1236:10, 1237:2, 1246:6, 1254:23,
    1281:24, 1282:5                           1237:6, 1257:23, 1265:3, 1269:23,         1254:24, 1269:3, 1278:18, 1290:10
    welcome [4] - 1194:6, 1213:10,            1271:23, 1280:11, 1288:5, 1288:25,        yellow [1] - 1119:6
    1230:15, 1253:24                          1289:16                                   YORK [1] - 1051:1
    well-natured [1] - 1149:1                 witnesses [6] - 1110:16, 1150:15,         York [10] - 1051:5, 1051:18, 1052:13,
    well-thought [1] - 1251:5                 1214:15, 1253:21, 1289:9, 1289:13         1066:16, 1192:5, 1192:16, 1277:13,
    well-validated [1] - 1144:22              witnessing [1] - 1083:7                   1278:7, 1279:6
    Wendy [3] - 1193:12, 1193:17, 1254:9      wondering [1] - 1150:6                    yourself [6] - 1129:22, 1151:23,
    WENDY [3] - 1193:17, 1193:19,             word [5] - 1059:18, 1076:9, 1168:6,       1152:2, 1170:3, 1229:11, 1254:7
    1298:13                                   1251:15, 1285:6
    West [6] - 1258:21, 1276:4, 1278:12,      worded [1] - 1280:4                                         Z
    1279:2, 1279:6, 1279:13                   words [4] - 1064:11, 1064:16, 1149:5,
    Westchester [1] - 1052:12                 1195:24                                   zero [6] - 1126:8, 1126:10, 1221:4,
    whack [1] - 1118:23                       worker [2] - 1163:3, 1163:11              1221:9, 1221:10, 1221:15
    what-have-you [1] - 1252:23               workers [2] - 1163:18, 1163:20
    white [1] - 1109:3                        Workers' [1] - 1068:12
    WHITLOCK [2] - 1067:22, 1298:5            workforce [1] - 1185:9
    Whitlock [10] - 1062:11, 1067:13,         works [2] - 1224:12, 1283:23
    1067:19, 1068:5, 1089:11, 1095:5,         worse [3] - 1054:4, 1194:7, 1286:10
    1101:12, 1104:15, 1114:5, 1293:22         worse-case [1] - 1286:10
    whitlock [3] - 1062:13, 1066:23,          worst [16] - 1210:24, 1212:4, 1212:6,
    1067:14                                   1212:8, 1212:10, 1212:17, 1219:4,
    whole [7] - 1097:19, 1178:4, 1182:6,      1220:25, 1221:3, 1225:15, 1225:23,
    1226:20, 1241:17, 1251:21, 1277:3         1249:10, 1249:17, 1249:19, 1256:22,
    willing [6] - 1054:11, 1054:12,           1286:17
    1136:13, 1143:1, 1192:1, 1193:2           worst-case [16] - 1210:24, 1212:4,
    willingness [1] - 1138:6                  1212:6, 1212:8, 1212:10, 1212:17,
    Winn [2] - 1214:18, 1276:14               1219:4, 1220:25, 1221:3, 1225:15,
    Winn's [1] - 1205:2                       1225:23, 1249:10, 1249:17, 1249:19,
    wise [1] - 1170:16                        1256:22, 1286:17
    wish [1] - 1054:15                        worth [2] - 1095:15, 1128:17
    with.. [1] - 1226:9                       wow [1] - 1126:15
    withdraw [5] - 1071:8, 1220:10,           write [5] - 1071:19, 1156:9, 1158:22,
    1232:1, 1232:24, 1236:19                  1207:6, 1257:22
    withdrawn [11] - 1196:13, 1196:15,        written [6] - 1071:15, 1132:7, 1141:25,
    1200:19, 1211:25, 1230:3, 1231:8,         1152:6, 1156:8, 1160:21
    1233:20, 1246:17, 1253:8, 1274:24,        wrote [3] - 1216:12, 1217:7, 1246:18
    1283:24
    Witness [5] - 1114:8, 1193:10,                              X
    1193:14, 1288:24, 1295:22
    WITNESS [57] - 1067:19, 1075:2,           X-rays [5] - 1230:17, 1230:21, 1231:1
    1095:7, 1095:11, 1095:13, 1095:15,
    1095:20, 1096:2, 1096:4, 1096:7,                            Y
    1096:14, 1096:16, 1096:21, 1097:2,
    1097:5, 1097:9, 1097:11, 1107:20,         Yale [1] - 1254:14
    1114:7, 1115:7, 1117:9, 1125:23,          year [37] - 1112:20, 1124:18, 1128:7,
    1126:15, 1130:11, 1133:5, 1143:12,        1137:17, 1159:16, 1182:20, 1201:3,
    1157:8, 1159:11, 1160:20, 1165:8,         1217:9, 1218:10, 1218:11, 1231:24,
    1168:3, 1168:6, 1168:9, 1168:11,          1232:4, 1232:11, 1232:12, 1232:13,
    1189:17, 1193:17, 1195:15, 1195:18,       1232:18, 1232:22, 1233:2, 1233:5,
    1220:19, 1220:21, 1221:2, 1222:19,        1233:13, 1235:3, 1236:3, 1236:8,
    1230:1, 1231:5, 1231:7, 1247:12,          1236:9, 1244:10, 1244:11, 1246:18,




                                             SN               OCR              RPR
